Exhibit 10.1

EXECUTION VERSION

 

 

 

$147,000,000 Class A Advances

$28,000,000 Class B Advances

LOAN AND SECURITY AGREEMENT

by and among

NEWSTAR FINANCIAL, INC.,

(Servicer)

NEWSTAR ARLINGTON FUNDING LLC,

(Borrower)

EACH OF THE CLASS A LENDERS FROM TIME TO TIME PARTY HERETO,

(Class A Lenders)

EACH OF THE CLASS B LENDERS FROM TIME TO TIME PARTY HERETO,

(Class B Lenders)

WELLS FARGO SECURITIES, LLC,

(Administrative Agent)

and

U.S. BANK NATIONAL ASSOCIATION

(Trustee)

Dated as of April 4, 2013

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page ARTICLE I DEFINITIONS Section 1.1  

Certain Defined Terms

   2 Section 1.2  

Other Terms

   49 Section 1.3  

Computation of Time Periods

   49 Section 1.4  

Interpretation

   49 ARTICLE II THE VARIABLE FUNDING NOTE Section 2.1  

The Variable Funding Notes

   50 Section 2.2  

Procedures for Advances by the Lenders

   52 Section 2.3  

Reduction of the Facility Amount; Principal Repayments

   54 Section 2.4  

Determination of Interest

   56 Section 2.5  

Notations on Variable Funding Notes

   56 Section 2.6  

Borrowing Base Deficiency Cures

   57 Section 2.7  

Settlement Procedures

   57 Section 2.8  

Alternate Settlement Procedures

   60 Section 2.9  

Collections and Allocations

   61 Section 2.10  

Payments, Computations, etc.

   63 Section 2.11  

Fees

   64 Section 2.12  

Increased Costs; Capital Adequacy; Illegality

   65 Section 2.13  

Taxes

   66 Section 2.14  

Reinvestment

   68 Section 2.15  

Substitution and Transfer of Loans; Repurchase of Defaulted Loans

   68 Section 2.16  

Optional Sales

   71 Section 2.17  

Discretionary Sales

   72 Section 2.18  

Limitations on Certain Substitutions and Sales

   74 Section 2.19  

Release of Lien and Required Loan Documents

   74 Section 2.20  

Loan Acquisition and Disposition Criteria

   75 Section 2.21  

Defaulting Lenders

   75 Section 2.22  

Replacement of Lenders

   76 Section 2.23   Assignment of the Sale Agreement    77

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

     Page

 

ARTICLE III CONDITIONS TO CLOSING AND ADVANCES Section 3.1  

Conditions to Closing and Initial Advance

   78 Section 3.2  

Conditions Precedent to All Advances and Acquisitions of Loans

   80 Section 3.3  

Trusteeship; Transfer of Loans and Permitted Investments

   83 Section 3.4  

Conditions to Pledges of Loans

   85 ARTICLE IV REPRESENTATIONS AND WARRANTIES Section 4.1  

Representations and Warranties of the Borrower

   85 Section 4.2  

Representations and Warranties of the Borrower Relating to the Agreement and the
Collateral

   96 Section 4.3  

Representations and Warranties of the Servicer

   96 Section 4.4  

Representations and Warranties of the Trustee

   99 Section 4.5  

Representations and Warranties of each Lender

   100 ARTICLE V GENERAL COVENANTS Section 5.1  

Affirmative Covenants of the Borrower

   101 Section 5.2  

Negative Covenants of the Borrower

   105 Section 5.3  

Affirmative Covenants of the Servicer

   107 Section 5.4  

Negative Covenants of the Servicer

   110 Section 5.5  

Affirmative Covenants of the Trustee

   111 Section 5.6  

Negative Covenants of the Trustee

   112 ARTICLE VI COLLATERAL ADMINISTRATION Section 6.1  

Designation of the Servicer

   112 Section 6.2  

Duties of the Servicer

   113 Section 6.3  

Authorization of the Servicer

   115 Section 6.4  

Collection of Payments; Accounts

   115 Section 6.5  

Realization Upon Loans Subject to a Assigned Value Adjustment Event

   118 Section 6.6  

Servicer Compensation

   118

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

     Page

 

Section 6.7  

Expense Reimbursement

   119 Section 6.8  

Reports; Information

   119 Section 6.9  

Annual Statement as to Compliance; Annual Independent Public Accountant’s
Servicing Reports

   121 Section 6.10  

Limitation on Liability of the Servicer and Others

   122 Section 6.11  

The Servicer Not to Resign

   122 Section 6.12  

Servicer Defaults

   123 Section 6.13  

Appointment of Successor Servicer

   125 Section 6.14  

Maintenance of Insurance Policies

   127 ARTICLE VII THE TRUSTEE Section 7.1  

Designation of Trustee

   127 Section 7.2  

Duties of Trustee

   127 Section 7.3  

Merger or Consolidation

   131 Section 7.4  

Trustee Compensation

   131 Section 7.5  

Trustee Removal

   132 Section 7.6  

Limitation on Liability

   132 Section 7.7  

Resignation of the Trustee

   135 Section 7.8  

Release of Documents

   135 Section 7.9  

Return of Underlying Instruments

   136 Section 7.10  

Access to Certain Documentation and Information Regarding the Collateral; Audits

   136 ARTICLE VIII SECURITY INTEREST Section 8.1  

Grant of Security Interest

   137 Section 8.2  

Release of Lien on Collateral

   138 ARTICLE IX EVENTS OF DEFAULT Section 9.1  

Events of Default

   139 Section 9.2  

Remedies

   141 Section 9.3  

Trustee May Enforce Claims Without Possession of VFNs

   143 Section 9.4  

Application of Cash Collected

   144

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

     Page

 

Section 9.5  

Rights of Action

   144 Section 9.6  

Unconditional Rights of Lenders to Receive Principal and Interest

   144 Section 9.7  

Restoration of Rights and Remedies

   145 Section 9.8  

Rights and Remedies Cumulative

   145 Section 9.9  

Delay or Omission Not Waiver

   145 Section 9.10  

Waiver of Stay or Extension Laws

   145 Section 9.11  

Power of Attorney

   145 ARTICLE X INDEMNIFICATION Section 10.1  

Indemnities by the Borrower

   146 Section 10.2  

Indemnities by the Servicer

   149 Section 10.3  

After-Tax Basis

   150 ARTICLE XI THE ADMINISTRATIVE AGENT Section 11.1  

Appointment

   150 Section 11.2  

Standard of Care

   151 Section 11.3  

Administrative Agent’s Reliance, etc.

   151 Section 11.4  

Credit Decision with Respect to the Administrative Agent

   151 Section 11.5  

Indemnification of the Administrative Agent

   152 Section 11.6  

Successor Administrative Agent

   152 Section 11.7  

Payments by the Administrative Agent

   153 ARTICLE XII INTERCREDITOR PROVISIONS Section 12.1  

Priorities

   153 Section 12.2  

Management and Enforcement of Collateral

   154 Section 12.3  

Purchase of Class A Obligations

   155 Section 12.4  

Purchase of Class A and Class B Obligations

   156 Section 12.5  

Subrogation

   158 ARTICLE XIII MISCELLANEOUS Section 13.1  

Amendments and Waivers

   158

 

-iv-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

     Page

 

Section 13.2  

Notices, etc.

   158 Section 13.3  

Ratable Payments

   159 Section 13.4  

No Waiver; Remedies

   159 Section 13.5  

Binding Effect; Benefit of Agreement

   159 Section 13.6  

Term of this Agreement

   159 Section 13.7  

Governing Law; Consent to Jurisdiction; Waiver of Objection to Venue

   160 Section 13.8  

Waivers

   160 Section 13.9  

Costs and Expenses

   161 Section 13.10  

No Proceedings

   161 Section 13.11  

Recourse Against Certain Parties

   161 Section 13.12  

Protection of Right, Title and Interest in the Collateral; Further Action
Evidencing Advances

   162 Section 13.13  

Confidentiality

   163 Section 13.14  

Execution in Counterparts; Severability; Integration

   165 Section 13.15  

Waiver of Setoff

   165 Section 13.16  

Assignments by the Lenders

   165 Section 13.17  

Heading and Exhibits

   167 Section 13.18  

Intent of the Parties

   167 Section 13.19  

Non-Confidentiality of Tax Treatment

   167

 

-v-



--------------------------------------------------------------------------------

EXHIBITS

 

EXHIBIT A-1    Form of Funding Notice (Advance Request) EXHIBIT A-2    Form of
Repayment Notice (Reduction of Advances Outstanding/Facility Amount) EXHIBIT A-3
  

Form of Reinvestment Notice (Reinvestment of Principal Collections/ Acquisition
of Additional Loans in connection with Substitution)

EXHIBIT A-4    Form of Funding Notice (Unfunded Exposure Account Disbursement)
EXHIBIT A-5    Form of Borrowing Base Certificate EXHIBIT A-6    Form of
Approval Notice EXHIBIT B    Form of Variable Funding Note EXHIBIT C    Form of
Officer’s Certificate as to Solvency EXHIBIT D    Form of Officer’s Closing
Certificate EXHIBIT E    Form of Release of Underlying Instruments EXHIBIT F   
[Reserved] EXHIBIT G    Form of Transferee Letter EXHIBIT H    Form of Joinder
Supplement EXHIBIT I    Form of Servicing Report EXHIBIT J    Form of Servicer’s
Certificate

SCHEDULES

 

SCHEDULE I    Legal Names SCHEDULE II    Approved Valuation Firms SCHEDULE III
   Concentration Account SCHEDULE IV    Agreed-Upon Procedures

ANNEXES

 

ANNEX A    Addresses for Notices ANNEX B    Commitments

 

-vi-



--------------------------------------------------------------------------------

LOAN AND SECURITY AGREEMENT

THIS LOAN AND SECURITY AGREEMENT (as amended, modified, waived, supplemented,
restated or replaced from time to time, this “Agreement”) is made as of April 4,
2013, by and among:

(1) NEWSTAR FINANCIAL, INC., a Delaware corporation, as Servicer (the
“Servicer”);

(2) NEWSTAR ARLINGTON FUNDING LLC, a bankruptcy remote, special purpose Delaware
limited liability company, as borrower (the “Borrower”);

(3) EACH OF THE CLASS A LENDERS FROM TIME TO TIME PARTY HERETO (together with
its respective successors and assigns in such capacity, each a “Class A Lender,”
and collectively, the “Class A Lenders”);

(4) EACH OF THE CLASS B LENDERS FROM TIME TO TIME PARTY HERETO (together with
its respective successors and assigns in such capacity, each a “Class B Lender,”
and collectively, the “Class B Lenders” and, together with the Class A Lenders,
the “Lenders”);

(5) WELLS FARGO SECURITIES, LLC, a Delaware limited liability company (together
with its successors and assigns, “WFS”), as the administrative agent hereunder
(together with its successors and assigns in such capacity, the “Administrative
Agent”); and

(6) U.S. BANK NATIONAL ASSOCIATION, a national banking association (“U.S.
Bank”), not in its individual capacity but as the document custodian (together
with its successors and assigns in such capacity, the “Document Custodian”) and
trustee (together with its successors and assigns in such capacity, the
“Trustee”).

RECITALS

WHEREAS, the Borrower has requested that the Class A Lenders purchase the
Class A Variable Funding Notes (as defined below) and extend credit thereunder
by providing Class A Commitments and making Class A Advances (each as defined
below) under the Class A Variable Funding Notes from time to time prior to the
Reinvestment Period End Date (as defined below) for the general business
purposes of the Borrower;

WHEREAS, the Borrower has requested that the Class B Lenders purchase the Class
B Variable Funding Notes (as defined below) and extend credit thereunder by
providing Class B Commitments and making Class B Advances (each as defined
below) under the Class B Variable Funding Notes from time to time prior to the
Reinvestment Period End Date (as defined below) for the general business
purposes of the Borrower;

WHEREAS, the Borrower has requested that the Servicer act as the servicer of the
Borrower and manage the Collateral (as defined below);



--------------------------------------------------------------------------------

WHEREAS, the Borrower and the Lenders have requested the Trustee to act as
Trustee hereunder and all covenants and agreements made by the Borrower herein
are for the benefit and security of the Secured Parties; and the Borrower and
the Lenders are entering into this Agreement, and the Trustee is accepting the
trusts created hereby, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged; and

WHEREAS, the Lenders are willing to extend such credit to the Borrower on the
terms and subject to the conditions set forth herein.

NOW, THEREFORE, based upon the foregoing Recitals, the mutual premises and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1 Certain Defined Terms.

Certain capitalized terms used throughout this Agreement are defined in this
Section 1.1. As used in this Agreement and its schedules, exhibits and other
attachments, unless the context requires a different meaning, the following
terms shall have the following meanings:

“1940 Act”: The Investment Company Act of 1940, as amended, and the rules and
regulations promulgated thereunder.

“Account”: Any of the Collateral Account, the Collection Account, the Principal
Collection Account, the Interest Collection Account, the Expense Reserve
Account, the Unfunded Exposure Account and any sub-accounts thereof deemed
appropriate or necessary by the Trustee or Securities Intermediary for
convenience in administering such accounts.

“Accreted Interest”: Interest accrued on a Loan that is added to the principal
amount of such Loan instead of being paid as it accrues.

“Accrual Period: With respect to each Advance (or portion thereof), (i) with
respect to the first Payment Date, the period from and including the Closing
Date to and including the Determination Date in the month in which the first
Payment Date occurs, and (ii) with respect to any subsequent Payment Date, the
period ending on the Determination Date in the month in which such Payment Date
occurs and commencing on the first day after the end of the preceding Accrual
Period; provided, that the final Accrual Period hereunder shall end on and
include the day prior to the payment in full of the Advances hereunder.

“Adjusted Borrowing Value”: For any Loan as of any date of determination, an
amount equal to the least of (i) the Outstanding Balance of such Loan, (ii) the
Purchase Price of such Loan multiplied by the Outstanding Balance thereof at
such time, and (iii) the Assigned Value of such Loan multiplied by the
Outstanding Balance thereof at such time; provided that the “Adjusted Borrowing
Value” of any Loan that (x) is no longer an Eligible Loan or (y) constitutes an
Equity Security shall be zero.

 

2



--------------------------------------------------------------------------------

“Administrative Agent”: WFS, in its capacity as administrative agent, together
with its successors and assigns, including any successor appointed pursuant to
Section 11.6.

“Administrative Expenses”: All amounts (including indemnification payments but
excluding principal and interest payments) due or accrued and payable by the
Borrower to any Person pursuant to any Transaction Document, including, but not
limited to, Servicer Reimbursable Expenses, any amounts owing by the Borrower to
any third party service provider to the Borrower, the Servicer, any Lender or
the Trustee, any Approved Valuation Firm, accountants, rating agencies, agents
and counsel of any of the foregoing for fees and expenses or any other Person in
respect of any other fees, expenses, or other payments (including
indemnification payments).

“Advance”: Each Class A Advance and/or Class B Advance, as the context so
requires.

“Advance Rate”: The Class A Advance Rate and/or the Class B Advance Rate, as the
context so requires.

“Advances Outstanding”: As of any date of determination, the sum of the Class A
Advances Outstanding and the Class B Advances Outstanding.

“Affected Party”: The Administrative Agent, the Lenders and each of their
respective assigns and participants.

“Affiliate”: With respect to a Person, means any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person, or is a director or officer of such Person; provided that for purposes
of determining whether any Loan is an Eligible Loan or any Obligor is an
Eligible Obligor, the term Affiliate shall not include any Affiliate
relationship which may exist solely as a result of direct or indirect ownership
of, or control by, a common Financial Sponsor. For purposes of this definition,
“control,” when used with respect to any specified Person means the possession,
directly or indirectly, of the power to vote 20% or more of the voting
securities of such Person or to direct or cause the direction of the management
or policies of such Person, whether through the ownership of voting securities,
by contract or otherwise.

“Agented Loan”: Any Loan originated as part of a syndicated loan transaction
that has one or more administrative, paying and/or collateral agents who receive
payments and hold the collateral pledged by the related Obligor on behalf of all
lenders with respect to the related credit facility.

“Aggregate Exposure Amount”: As of any date of determination, the sum of the
Exposure Amounts of all Delayed Draw Loans and Revolving Loans included in the
Collateral on such date.

 

3



--------------------------------------------------------------------------------

“Aggregate Unfunded Exposure Equity Amount”: As of any date of determination, an
amount equal to the sum of the Unfunded Exposure Equity Amounts with respect to
all Delayed Draw Loans and Revolving Loans included in the Collateral on such
date.

“Agreement”: The meaning specified in the Preamble.

“Applicable Law”: For any Person or property of such Person, all existing and
future laws, rules, regulations (including proposed, temporary and final income
tax regulations), statutes, treaties, codes, ordinances, permits, certificates,
orders and licenses of and interpretations by any Governmental Authority which
are applicable to such Person or property (including, without limitation,
predatory lending laws, usury laws, the Federal Truth in Lending Act, and
Regulation Z and Regulation B of the Board of Governors of the Federal Reserve
System), and applicable judgments, decrees, injunctions, writs, awards or orders
of any court, arbitrator or other administrative, judicial, or quasi-judicial
tribunal or agency of competent jurisdiction.

“Approval Notice”: With respect to any Loan, the written notice, substantially
in the form attached hereto as Exhibit A-6, evidencing the approval by the
Controlling Lender, in its sole discretion, of the acquisition of such Loan by
the Borrower.

“Approved Valuation Firm”: Each valuation firm listed on Schedule II hereto or
otherwise mutually agreeable to the Borrower and the Lenders.

“Asset Coverage Ratio”: The ratio, determined on a consolidated basis, without
duplication, in accordance with GAAP, of (a) the fair value of the total assets
of BDCA and its Subsidiaries as required by, and in accordance with, the 1940
Act and any orders of the SEC issued to BDCA to be determined by the Board of
Directors of BDCA and reviewed by its auditors, less all liabilities (other than
Indebtedness, including Indebtedness hereunder) of BDCA and its Subsidiaries, to
(b) the aggregate amount of Indebtedness of BDCA and its Subsidiaries; provided
that the calculation of the Asset Coverage Ratio shall not include Subsidiaries
that are not required to be included by the 1940 Act as affected by such orders
of the SEC issued to BDCA including, if set forth in any such order, any
Subsidiary which is a small business investment company which is licensed by the
Small Business Administration to operate under the Small Business Investment Act
of 1958.

“Assigned Value”: With respect to each Loan included in the Collateral, as of
any date of determination, the value (expressed as a percentage of such Loan’s
par value) assigned to such Loan by the Controlling Lender in its sole
discretion as of the Closing Date or the applicable Cut-Off Date (in the case of
a Loan added to the Collateral after the Closing Date), in each case subject to
the following terms:

(a) If an Assigned Value Adjustment Event of the type described in clauses (i),
(iii), (iv) or (viii) (solely with respect to a Material Modification described
in clause (a) therein) of the definition thereof with respect to such Loan
occurs, the Assigned Value of such Loan will, automatically and without further
action by the Controlling Lender, be zero;

(b) If an Assigned Value Adjustment Event not described in clause (a) hereof
with respect to such Loan (other than a Broadly Syndicated Loan) occurs, the
Assigned Value of

 

4



--------------------------------------------------------------------------------

such Loan may be amended by the Controlling Lender in its sole discretion. In
the event the Borrower disagrees with the Controlling Lender’s determination of
the Assigned Value of a Loan, the Borrower may (at its expense) retain any
single Approved Valuation Firm to value such Loan and if the value (expressed as
a percentage of par) determined by such firm is greater than the Controlling
Lender’s determination of the Assigned Value, such firm’s valuation shall be the
Assigned Value; provided that (a) the Assigned Value of such Loan shall be the
value (expressed as a percentage of par) assigned by the Controlling Lender
until such valuation firm has determined its value and (b) the Assigned Value
shall not be based upon the practices set forth in FASB No. 157 or any
pronouncement, statement, rule or amendment with respect to GAAP mandated mark
to market requirements, but rather shall be based on the amortized cost adjusted
for any credit deterioration of such Loan;

(c) Following an Assigned Value Adjustment Event not described in clause
(a) hereof with respect to a Broadly Syndicated Loan, the Assigned Value of such
Broadly Syndicated Loan may be amended by the Controlling Lender, in its sole
discretion, but such Assigned Value shall not be less than the price (expressed
as a percentage of par) of (w) the average of the published bid side prices
based upon information from three secondary loan market dealers (selected by the
Servicer in a commercially reasonable manner) active in the trading of such Loan
or obligations or securities similar thereto or pricing services (one of which
must be Loan-X Mark-It Partners or Loan Pricing Corporation if a bid side price
from Loan-X Mark-It Partners is unavailable), (x) if a price cannot be obtained
pursuant to the means contemplated by clause (w) hereof, the price determined as
the average of the published bid side prices based upon information from two
secondary loan market dealers (selected by the Servicer in a commercially
reasonable manner) active in the trading of such Loan or obligations or
securities similar thereto or pricing services (one of which shall be Loan-X
Mark-It Partners or Loan Pricing Corporation if a bid side price from Loan-X
Mark-It Partners is unavailable), (y) if a price cannot be obtained pursuant to
the means contemplated by clauses (w) or (x) hereof, the price determined by
Loan-X Mark-It Partners or Loan Pricing Corporation if a bid side price from
Loan-X Mark-It Partners is unavailable or (z) if a price cannot be obtained
pursuant to the means contemplated by clauses (w), (x) or (y) hereof (including
on account of the Controlling Lender determining that pricing is not current or
accurate or is not available as described in the following proviso), the price
determined pursuant to clause (b) above; provided, that the Controlling Lender,
in its sole discretion, may determine that any single published bid side price
obtained from any applicable secondary loan market dealer or pricing service is
not current or accurate or is not available, and, upon such determination, such
price will not be eligible for consideration in clauses (w), (x) or (y) above;

(d) The Assigned Value of any Loan will be re-evaluated (which value shall be
assigned at the sole discretion of the Controlling Lender) for any Loan whose
Assigned Value was decreased following the occurrence of an Assigned Value
Adjustment Event upon the improvement in the Senior Net Leverage Ratio or the
Interest Coverage Ratio (as reported quarterly) that gave rise to the decrease
in the Assigned Value. In addition if any event constituting an Assigned Value
Adjustment Event has been remedied or is no longer in existence, the Borrower
may request in writing that the Controlling Lender increase the Assigned Value
of the related Loan. The Controlling Lender may increase such Assigned Value in
its sole discretion; and

(e) The Controlling Lender shall promptly notify the Servicer of any change
effected by the Controlling Lender in the Assigned Value of any Loan.

 

5



--------------------------------------------------------------------------------

“Assigned Value Adjustment Event”: With respect to any Loan, the occurrence of
any one or more of the following events after the related Cut-Off Date:

(i) a default in the payment of principal or interest under such Loan (after
giving effect to any applicable grace or cure periods, but in any case not to
exceed five (5) Business Days, in accordance with the Underlying Instruments);

(ii) a default as to all or any portion of one or more payments of principal or
interest has occurred in relation to any other pari passu obligation for
borrowed money of the related Obligor (after giving effect to any grace period
applicable thereto but in no event exceeding five (5) Business Days past the
applicable due date);

(iii) an Insolvency Event with respect to the related Obligor;

(iv) the Servicer has determined in accordance with the Collateral Management
Standard that such Loan is on non-accrual status or not collectible;

(v) the failure to deliver any financial reporting package monthly (to the
extent required by the Underlying Instruments), quarterly or annually with
respect to such Loan pursuant to Section 6.8(f) no later than forty-five
(45) days after the end of each month, sixty (60) days after the end of each
quarter and one hundred twenty (120) days after the end of each fiscal year (or
such greater number of days as allowed by the Underlying Instruments (including
any grace periods thereunder), but which, in the case of annual financials,
shall in no case exceed 150 days after the end of each fiscal year), unless
otherwise agreed to by the Controlling Lender in its sole discretion;

(vi) the Interest Coverage Ratio (calculated solely with respect to interest
payable in cash) for any Relevant Test Period with respect to such Loan is
(A) less than 85% of the Interest Coverage Ratio with respect to such Loan as of
the Cut-Off Date for such Loan and (B) less than 1.50 to 1.00;

(vii) the Senior Net Leverage Ratio for any Relevant Test Period of the related
Obligor with respect to such Loan is (A) more than 0.50x higher than such Senior
Net Leverage Ratio with respect to such Loan as of the Cut-Off Date for such
Loan and (B) greater than 3.50 to 1.00; or

(viii) the occurrence of a Material Modification with respect to such Loan.

For the avoidance of doubt, a Loan shall not cease to be an Eligible Loan solely
as a result of a change in Assigned Value pursuant to an Assigned Value
Adjustment Event, but will remain an Eligible Loan at the new Assigned Value.

“Available Funds”: With respect to any Payment Date, all amounts received in the
Collection Account (including, without limitation, any Collections on Loans
included in the

 

6



--------------------------------------------------------------------------------

Collateral and earnings from Permitted Investments in the Collection Account)
during the Collection Period that ended on the Determination Date immediately
preceding the calendar month in which such Payment Date occurs.

“Bankruptcy Code”: The United States Bankruptcy Reform Act of 1978 (11 U.S.C. §
101, et seq.), as amended from time to time.

“Base Rate”: For any day, the rate per annum (rounded upward, if necessary, to
the next 1/16 of 1%) equal to the greater of (a) the Federal Funds Rate in
effect on such day plus 1.5% and (b) the Prime Rate in effect on such day.

“BDCA”: Business Development Corporation of America.

“Borrower”: The meaning specified in the Preamble.

“Borrower Purchase Notice”: The meaning specified in Section 12.4(a).

“Borrowing Base”: The Class A Borrowing Base and/or the Class B Borrowing Base,
as the context may require.

“Borrowing Base Certificate”: A certificate setting forth the calculation of
each Borrowing Base as of each Measurement Date, in the form of Exhibit A-5,
prepared by the Servicer.

“Borrowing Base Deficiency”: The existence of a Class A Borrowing Base
Deficiency or a Class B Borrowing Base Deficiency. For the avoidance of doubt,
if a Class A Borrowing Base Deficiency and a Class B Borrowing Base Deficiency
occur simultaneously, the Class A Borrowing Base Deficiency must be cured prior
to the Class B Borrowing Base Deficiency.

“Breakage Costs”: With respect to any Lender and to the extent requested by such
Lender in writing (which writing shall set forth in reasonable detail the basis
for requesting any such amounts), any amount or amounts as shall compensate such
Lender for any loss, cost or expense actually incurred by such Lender as a
result of the liquidation or re-employment of deposits or other funds required
by the Lender if any payment by the Borrower of Advances Outstanding or Interest
occurs on a date other than a Payment Date (for avoidance of doubt, the Breakage
Costs in respect of any such payment by the Borrower on any Payment Date shall
be deemed to be zero). All Breakage Costs shall be due and payable hereunder on
each Payment Date in accordance with Section 2.7 and Section 2.8. The
determination by the applicable Lender of the amount of any such loss, cost or
expense shall be conclusive absent manifest error.

“Broadly Syndicated Loan”: Any commercial loan that is (i) a broadly syndicated
commercial loan, (ii) has first priority right of payments and is not (and
cannot by its terms become) subordinate in right of payment to any obligation of
the Obligor in any bankruptcy, reorganization, insolvency, moratorium or
liquidation proceedings, (iii) is secured by a pledge of collateral, which
security interest is validly perfected and first priority under Applicable Law
(subject to liens permitted under the applicable credit agreement), (iv) the
Servicer has determined in good faith that the value of the collateral securing
the loan (or the enterprise value

 

7



--------------------------------------------------------------------------------

of the underlying business) on or about the time of origination equals or
exceeds the outstanding principal balance of the loan plus the aggregate
outstanding balances of all other loans of equal or higher seniority secured by
the same collateral, (v) has a tranche size of $250,000,000 or greater, (vi) has
a trailing twelve month EBITDA (as reported in the most recent financial
statements or covenant compliance certificate of the Obligor) of $50,000,000 or
greater, and (vii) is rated by both S&P and Moody’s (or the Obligor is rated by
S&P and Moody’s) at the time of acquisition by the Borrower and such ratings are
not lower than B3 by Moody’s and B- by S&P. For avoidance of doubt, the
reference to “tranche size” in clause (v) hereof is to the tranche currently
held or contemplated for purchase by the Borrower. To the extent there are
multiple pari passu tranches issued by the Obligor, such other tranches shall be
included in the calculation of tranche size if they carry the same material
terms and are each widely distributed. Additionally, the calculation of tranche
size shall also include any last out component, but not any second lien
component.

“Business Day”: Any day (other than a Saturday or a Sunday) on which banks are
not required or authorized to be closed in New York, New York; Charlotte, North
Carolina; Boston, Massachusetts; Minneapolis, Minnesota or Florence, South
Carolina; provided that, if any determination of a Business Day shall relate to
an Advance bearing interest at LIBOR, the term “Business Day” shall also exclude
any day on which banks are not open for dealings in dollar deposits in the
London interbank market.

“Capital Lease Obligations”: With respect to any entity, the obligations of such
entity to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such entity under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.

“Capital Stock”: Any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
similar ownership interests in a Person (other than a corporation), and any and
all warrants, rights or options to purchase any of the foregoing.

“Cash”: Cash or legal currency of the United States of America as at the time
shall be legal tender for payment of all public and private debts.

“Certificated Security”: The meaning specified in Section 8-102(a)(4) of the
UCC.

“Change-in-Control”: Any of the following:

(a) Any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Exchange Act, but excluding (i) Permitted Holders, and (ii) any employee
benefit plan of such person or its subsidiaries, and any person or entity acting
in its capacity as trustee, agent or other fiduciary or administrator of such
plan) becomes the “beneficial owner” (as defined under Rule 13d-3 and 13d-5
under the Exchange Act, except that a person or group shall be deemed to have
“beneficial ownership” of all securities that such person or group has the right

 

8



--------------------------------------------------------------------------------

to acquire, whether such right is exercisable immediately or only after the
passage of time), directly or indirectly, of stock or other equity interests or
any interest convertible into any such interest in the Originator or the initial
Servicer having more than fifty percent (50%) of the voting power for the
election of directors of the Originator or the initial Servicer, if any, under
ordinary circumstances;

(b) the failure by the Equityholder to own all of the limited liability company
membership interests in the Borrower free and clear of all Liens;

(c) the failure by BDCA and the Company to own all of the limited liability
company membership interests in the Equityholder free and clear of all Liens,
other than a pledge by the Company of the limited liability company membership
interests in the Equityholder to Fortress Credit Corp., as administrative agent
under any credit facility, pursuant to a pledge agreement approved by the
Administrative Agent, or a pledge of such interests to any other Person with the
prior consent of the Administrative Agent, such consent not to be unreasonably
withheld, conditioned or delayed; or

(d) the dissolution, termination or liquidation in whole or in part, transfer or
other disposition, in each case, of all or substantially all of the assets of
BDCA.

“Class A Advance”: The meaning specified in Section 2.1(a)(ii).

“Class A Advance Rate”: The meaning set forth in the Fee Letter.

“Class A Advances Outstanding”: On any date of determination, the aggregate
principal amount of all Class A Advances outstanding on such day, after giving
effect to all repayments of Class A Advances and the making of new Class A
Advances on such day.

“Class A Applicable Spread”: The rate per annum set forth in the Fee Letter.

“Class A Borrowing Base”: As of any Measurement Date, an amount equal to the
lesser of:

(a) (i) the aggregate sum of the products of (A) the Class A Advance Rate for
each Eligible Loan as of such date and (B) the Adjusted Borrowing Value of each
such Eligible Loan as of such date, plus (ii) the amount on deposit in the
Principal Collection Account as of such date, minus (iii) the Aggregate Unfunded
Exposure Equity Amounts, plus (iv) the amount on deposit in the Unfunded
Exposure Account (but not in excess of the Aggregate Exposure Amount);

(b) (i) the aggregate Adjusted Borrowing Value of all Eligible Loans as of such
date minus (ii) the Minimum Equity Amount minus (iii) $10,000,000 of the Class B
Advances, plus (iv) the amount on deposit in the Principal Collection Account as
of such date, minus (v) the Aggregate Unfunded Exposure Equity Amounts, plus
(vi) the amount on deposit in the Unfunded Exposure Account (but not in excess
of the Aggregate Exposure Amount); and

(c) the Class A Facility Amount;

 

9



--------------------------------------------------------------------------------

provided that, for the avoidance of doubt, any Loan which at any time is no
longer an Eligible Loan shall not be included in the calculation of “Class A
Borrowing Base.”

“Class A Borrowing Base Deficiency”: A condition occurring on any Measurement
Date on which the Class A Advances Outstanding exceed the Class A Borrowing
Base.

“Class A Commitment”: With respect to each Class A Lender, the commitment of
such Class A Lender to make Class A Advances in accordance herewith prior to the
Reinvestment Period End Date, in an amount not to exceed the Class A Facility
Amount and, for each Class A Lender, the amount opposite such Class A Lender’s
name in the designated Class set forth on Annex B hereto or on Schedule I to the
Joinder Supplement relating to each such Class A Lender.

“Class A Facility Amount”: Initially the Maximum Facility Amount applicable to
the Class A Advances, as such amount may vary from time to time pursuant to
Section 2.3 hereof; provided that on or after the Reinvestment Period End Date,
the Class A Facility Amount shall mean the Class A Advances Outstanding.

“Class A Facility Maturity Date”: April 4, 2018.

“Class A Interest”: For each Accrual Period and the Class A Advances
Outstanding, the sum of the products (for each day during such Accrual Period)
of:

 

IR x P x 1/D where:           IR    =    the Class A Interest Rate applicable on
such day;   P    =    the Class A Advances Outstanding on such day;   D    =   
360 days (or, to the extent the Class A Interest Rate is the Base Rate, 365 or
366 days, as applicable).

provided that, (i) no provision of this Agreement shall require the payment or
permit the collection of Class A Interest in excess of the maximum permitted by
Applicable Law, and (ii) Class A Interest shall not be considered paid by any
distribution if at any time such distribution is rescinded or must otherwise be
returned for any reason.

“Class A Interest Rate”: (a) The LIBOR Rate plus (b) the Class A Applicable
Spread; provided that, upon and during the occurrence of a Eurodollar Disruption
Event, with respect to the Class A Advances affected by such Eurodollar
Disruption Event, “Class A Interest Rate” shall mean the Base Rate plus the
Class A Applicable Spread.

“Class A Lenders”: The meaning specified in the Preamble, including Wells Fargo
Bank, National Association and each financial institution which may from time to
time

 

10



--------------------------------------------------------------------------------

become a Class A Lender hereunder by executing and delivering a Joinder
Supplement to the Administrative Agent, the Trustee, the Servicer and the
Borrower as contemplated by Section 2.1(a)(iv).

“Class A Non-Usage Fee”: The meaning set forth in the Fee Letter.

“Class A Obligations”: All Obligations owing to the Class A Lenders.

“Class A Structuring Fee”: The meaning set forth in the Fee Letter.

“Class A Variable Funding Note” or “AVFN”: The meaning specified in
Section 2.1(a)(i).

“Class B Advance”: The meaning specified in Section 2.1(b)(ii).

“Class B Advance Rate”: The meaning set forth in the Fee Letter.

“Class B Advances Outstanding”: On any date of determination, the aggregate
principal amount of all Class B Advances outstanding on such day, after giving
effect to all repayments of Class B Advances and the making of new Class B
Advances on such day.

“Class B Applicable Spread”: The rate per annum set forth in the Fee Letter.

“Class B Borrowing Base”: As of any Measurement Date, an amount equal to the
lesser of:

(a) (i) the aggregate sum of the products of (A) the Class B Advance Rate for
each Eligible Loan as of such date and (B) the Adjusted Borrowing Value of each
such Eligible Loan as of such date, plus (ii) the amount on deposit in the
Principal Collection Account as of such date, minus (iii) the Aggregate Unfunded
Exposure Equity Amounts, plus (iv) the amount on deposit in the Unfunded
Exposure Account (but not in excess of the Aggregate Exposure Amount), minus
(v) the Class A Advances Outstanding;

(b) (i) the aggregate Adjusted Borrowing Value of all Eligible Loans as of such
date minus (ii) the Minimum Equity Amount, plus (iii) the amount on deposit in
the Principal Collection Account as of such date, minus (iv) the Aggregate
Unfunded Exposure Equity Amounts, plus (v) the amount on deposit in the Unfunded
Exposure Account (but not in excess of the Aggregate Exposure Amount), minus
(vi) the Class A Advances Outstanding as of such date; and

(c) the Class B Facility Amount;

minus, in each case, the Class B Minimum Reserve Amount, except that such amount
shall not be deducted from the Class B Borrowing Base if and to the extent a
Class A Borrowing Base Deficiency exists;

provided that, if on such date the Class A Advances Outstanding are greater than
zero, the Class B Borrowing Base on such date shall not be less than
$10,000,000;

 

11



--------------------------------------------------------------------------------

provided, further that, for the avoidance of doubt, any Loan which at any time
is no longer an Eligible Loan shall not be included in the calculation of “Class
B Borrowing Base.”

“Class B Borrowing Base Deficiency”: A condition occurring on any Measurement
Date on which the Class B Advances Outstanding exceeds the Class B Borrowing
Base.

“Class B Commitment”: With respect to each Class B Lender, the commitment of
such Class B Lender to make Class B Advances in accordance herewith prior to the
Reinvestment Period End Date, in an amount not to exceed the Class B Facility
Amount and, for each Class B Lender, the amount opposite such Class B Lender’s
name in the designated Class set forth on Annex B hereto or on Schedule I to the
Joinder Supplement relating to each such Class B Lender.

“Class B Facility Amount”: Initially the Maximum Facility Amount applicable to
the Class B Advances, as such amount may vary from time to time pursuant to
Section 2.3 hereof; provided that on or after the Reinvestment Period End Date,
the Class B Facility Amount shall mean the Class B Advances Outstanding.

“Class B Facility Maturity Date”: April 4, 2018.

“Class B Interest”: For each Accrual Period and the Class B Advances
Outstanding, the sum of the products (for each day during such Accrual Period)
of:

 

IR x P x 1/D where:           IR    =    the Class B Interest Rate applicable on
such day;   P    =    the Class B Advances Outstanding on such day;   D    =   
360 days (or, to the extent the Class B Interest Rate is the Base Rate, 365 or
366 days, as applicable).

provided that, (i) no provision of this Agreement shall require the payment or
permit the collection of Class B Interest in excess of the maximum permitted by
Applicable Law, and (ii) Class B Interest shall not be considered paid by any
distribution if at any time such distribution is rescinded or must otherwise be
returned for any reason.

“Class B Interest Rate”: (a) The LIBOR Rate plus (b) the Class B Applicable
Spread; provided that, upon and during the occurrence of a Eurodollar Disruption
Event, with respect to the Class B Advances affected by such Eurodollar
Disruption Event, “Class B Interest Rate” shall mean the Base Rate plus the
Class B Applicable Spread.

“Class B Lender Purchase Price”: The meaning specified in Section 9.2(c).

 

12



--------------------------------------------------------------------------------

“Class B Lenders”: The meaning specified in the Preamble, including the Company
and each financial institution which may from time to time become a Class B
Lender hereunder by executing and delivering a Joinder Supplement to the
Administrative Agent, the Servicer, the Trustee and the Borrower as contemplated
by Section 2.1(b)(iv).

“Class B Minimum Reserve Amount”: An amount equal to $2,500,000.

“Class B Non-Usage Fee”: The meaning set forth in the Fee Letter.

“Class B Obligations”: All Obligations owing to the Class B Lenders.

“Class B Placement Fee”: The meaning set forth in the Fee Letter.

“Class B Purchase Notice”: The meaning specified in Section 12.3(a).

“Class B Variable Funding Note” or “BVFN”: The meaning specified in
Section 2.1(b)(i).

“Clearing Agency”: An organization registered as a “clearing agency” pursuant to
Section 17A of the Exchange Act.

“Clearing Corporation”: The meaning specified in Section 8-102(a)(5) of the UCC.

“Closing Date”: April 4, 2013.

“Code”: The Internal Revenue Code of 1986, as amended from time to time.

“Collateral”: All right, title, and interest (whether now owned or hereafter
acquired or arising, and wherever located) of the Borrower in all accounts, cash
and currency, chattel paper, tangible chattel paper, electronic chattel paper,
copyrights, copyright licenses, equipment, fixtures, general intangibles,
instruments, commercial tort claims, deposit accounts, inventory, investment
property, letter-of-credit rights, software, supporting obligations, accessions,
and other property of the Borrower, including, without limitation, all right,
title and interest of the Borrower in the following (in each case excluding the
Retained Interest and any fee permitted to be retained by the Originator in
connection with the origination of any Loan under clause (b)(iii) of the
definition of Excluded Amounts):

(a) all Loans in which the Borrower has an interest, and all monies due or to
become due in payment under such Loans on and after the related Cut-Off Date,
including, but not limited to, all Collections;

(b) all Related Security with respect to the Loans referred to in clause (a);
and

(c) all income and Proceeds of the foregoing.

For the avoidance of doubt, the term “Collateral” shall, for all purposes of
this Agreement, be deemed to include any Loan acquired directly by the Borrower
from a third party

 

13



--------------------------------------------------------------------------------

in a transaction arranged and underwritten by the Originator or any transaction
in which the Borrower is the designee of the Originator under the instruments of
conveyance relating to the applicable Loan.

“Collateral Account”: A Securities Account created and maintained on the books
and records of the Securities Intermediary entitled “Collateral Account” in the
name of the Borrower and subject to the prior Lien of the Trustee for the
benefit of the Secured Parties.

“Collection Account”: A Securities Account created and maintained on the books
and records of the Securities Intermediary entitled “Collection Account” in the
name of the Borrower and subject to the prior Lien of the Trustee for the
benefit of the Secured Parties.

“Collection Date”: The date on which the Obligations have been irrevocably paid
in full in accordance with Section 2.3(b) and Section 2.7 or 2.8, as applicable,
and the Commitments have been irrevocably terminated in full pursuant to
Section 2.3(a) or as a result of the end of the Reinvestment Period.

“Collection Period”: With respect to the first Payment Date, the period from and
including the Closing Date to and including the Determination Date preceding the
first Payment Date; and thereafter, the period from but excluding the
Determination Date preceding the previous Payment Date to and including the
Determination Date preceding the current Payment Date.

“Collections”: (a) All cash collections and other cash proceeds of any Loan,
including, without limitation or duplication, any Interest Collections,
Principal Collections, amendment fees, late fees, prepayment fees, waiver fees
or other amounts received in respect thereof (but excluding any Excluded
Amounts) and (b) interest earnings on Permitted Investments or otherwise in any
Account.

“Commitment”: The Class A Commitments and/or the Class B Commitments, as the
context may require.

“Company”: NewStar Financial, Inc., a Delaware corporation.

“Company LIBOR Rate”: The posted rate for one-month, two-month or three-month,
as applicable, deposits in Dollars appearing on the applicable Telerate Page
(3750 for Dollars, which is known as Telerate Successor Page 37507) or the
applicable Reuters Screen Page, or, if such Telerate Page is not available, in
such other manner, as and when determined in accordance with the applicable
Underlying Instruments.

“Company Prime Rate”: The rate designated by the Company (or the Person serving
as agent on a Loan if other than the Company) from time to time and/or pursuant
to the related Underlying Instruments as its prime rate in the United States,
such rate to change as and when the designated rate changes; provided that the
Company Prime Rate is not intended to be the lowest rate of interest charged by
the Company (or such agent) in connection with extensions of credit to debtors.

 

14



--------------------------------------------------------------------------------

“Concentration Account”: The account maintained at the Concentration Account
Bank for the purpose of receiving Collections, the details of which are
contained in Schedule III, as such schedule may be amended from time to time.

“Concentration Account Bank”: Either (i) U.S. Bank or (ii) Wells Fargo, as
applicable.

“Continued Errors”: The meaning specified in Section 6.13(d).

“Contractual Obligation”: With respect to any Person, any provision of any
securities issued by such Person or any mortgage, deed of trust, contract,
undertaking, agreement, instrument or other material document to which such
Person is a party or by which it or any of its property is bound or to which
either is subject.

“Controlling Class B Lender”: The Class B Lender holding a majority of the
aggregate outstanding amount of the Class B Commitments (or, if the Class B
Commitments have been terminated, the Class B Advances).

“Controlling Lender”: The Class A Lender(s) holding a majority of the aggregate
outstanding amount of the Class A Commitments (or, if the Class A Commitments
have been terminated, the Class A Advances) until all amounts payable hereunder
with respect to the Class A Advances are paid in full (other than contingent
indemnification and reimbursement obligations for which no claim giving rise
thereto has been asserted) and the Class A Commitments have terminated; and
then, the Class B Lender(s) holding a majority of the aggregate outstanding
amount of the Class B Commitments (or, if the Class B Commitments have been
terminated, the Class B Advances) until the Class B Advances are paid in full
and the Class B Commitments have terminated.

“Corporate Trust Office”: The applicable designated corporate trust office of
the Trustee specified on Annex A hereto, or such other address within the United
States as the Trustee may designate from time to time by notice to the
Administrative Agent.

“Covenant Compliance Period”: The period beginning on the Closing Date and
ending on the date on which all Commitments have been terminated and the
Obligations have been paid in full (other than contingent indemnification and
reimbursement obligations for which no claim giving rise thereto has been
asserted).

“Credit and Collection Policy”: The written credit policies and procedures of
the Originator and the initial Servicer with respect to secured loans as
disclosed to the Administrative Agent and the Borrower, as such credit and
collection policy may be amended or supplemented from time to time in accordance
with Section 5.1(h) and Section 5.3(f).

“Cut-Off Date”: With respect to each Loan, the date such Loan is acquired by the
Borrower.

“Default”: Any event that, with the giving of notice or the lapse of time, or
both, would become an Event of Default.

 

15



--------------------------------------------------------------------------------

“Defaulted Loan”: Any Loan which has been accelerated after an “Event of
Default” as defined in the Underlying Instruments, which acceleration has not
been waived, and any Loan classified as a Defaulted Loan by the Servicer in
accordance with the Credit and Collection Policy and the Servicing Standard.

“Defaulting Lender”: Any Lender other than Wells Fargo that (i) has failed to
fund any portion of the Advances required to be funded by it hereunder within
one Business Day of the date required to be funded by it hereunder, (ii) has
otherwise failed to pay over to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within three (3) Business Days
of the date when due, unless such amount is the subject of a good faith dispute,
(iii) has notified the Borrower, the Administrative Agent or any other Lender in
writing that it does not intend to comply with any of its funding obligations
under this Agreement or has made a public statement to the effect that it does
not intend to comply or has failed to comply with its funding obligations under
this Agreement or generally under other agreements in which it commits or is
obligated to extend credit or (iv) has become or is insolvent or has become the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee or custodian appointed for it, or has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment.

“Delayed Draw Loan”: A Loan that is fully committed on the initial funding date
of such Loan and is required to be fully funded in one or more installments on
draw dates to occur within eighteen (18) months of the initial funding of such
Loan but which, once all such installments have been made, shall no longer
constitute a Delayed Draw Loan.

“Determination Date”: With respect to each Payment Date, the tenth (10th) day of
the month of such Payment Date or, if such day is not a Business Day, the next
succeeding Business Day.

“DIP Loan”: Any Loan (i) with respect to which the related Obligor is a
debtor-in-possession as defined under the Bankruptcy Code, (ii) which has the
priority allowed pursuant to Section 364 of the Bankruptcy Code and (iii) the
terms of which have been approved by a court of competent jurisdiction (the
enforceability of which is not subject to any pending contested matter or
proceeding).

“Discretionary Sale”: The meaning specified in Section 2.17.

“Document Custodian”: U.S. Bank in its role as custodian of the Required Loan
Documents and Loan Files hereunder.

“Document Custody Facilities” means the office of the Document Custodian set
forth in Annex A.

“Discretionary Sale Date”: The Business Day identified by the Borrower to the
Administrative Agent in a Discretionary Sale Notice as the proposed date of a
Discretionary Sale.

“Discretionary Sale Notice”: The meaning specified in Section 2.17.

 

16



--------------------------------------------------------------------------------

“Dollars”: Means, and the conventional “$” signifies, the lawful currency of the
United States.

“EBITDA”: With respect to the Relevant Test Period with respect to the related
Loan, the meaning of “EBITDA,” “Adjusted EBITDA” or any comparable definition in
the Underlying Instruments for each such Loan, and in any case that “EBITDA,”
“Adjusted EBITDA” or such comparable definition is not defined in such
Underlying Instruments, an amount, for the Obligors on such Loan (determined on
a consolidated basis without duplication in accordance with GAAP) equal to
earnings from continuing operations for such period plus (a) interest expense,
(b) income taxes, (c) depreciation and amortization for such Relevant Test
Period (to the extent deducted in determining earnings from continuing
operations for such period), (d) amortization of intangibles (including, but not
limited to, goodwill, financing fees and other capitalized costs), other
non-cash charges and organization costs, (e) extraordinary losses in accordance
with GAAP, (f) one-time, non-recurring non-cash charges consistent with the
compliance statements and financial reporting packages provided by the Obligors,
and (g) any other item the Borrower and the Administrative Agent mutually deem
to be appropriate.

“Eligible Asset”: A financial asset, either fixed or revolving, that by its
terms converts into cash within a finite time period plus any rights or other
assets designed to assure the servicing or timely distribution of proceeds to
securityholders.

“Eligible Loan”: Each Loan (A) for which the Trustee has received (or, in
accordance with the terms hereof will receive) the related Required Loan
Documents; (B) that has been approved by the Controlling Lender, in its sole
discretion, prior to the applicable Cut-Off Date; and (C) that satisfies each of
the following eligibility requirements (unless the Controlling Lender and the
Majority Class B Lenders in their respective sole discretion agree to waive any
such eligibility requirement with respect to such Loan):

(a) such Loan is a first lien loan and a Middle Market Loan or Broadly
Syndicated Loan;

(b) such Loan is an “eligible asset” as defined in Rule 3a-7 under the 1940 Act;

(c) such Loan is Registered;

(d) such Loan, together with the Related Security, has been purchased directly
by or sold or assigned to the Borrower, in each case, pursuant to (and in
accordance with) the Sale Agreement and the Borrower has good and marketable
title, free and clear of all Liens (other than Permitted Liens), on such Loan
and related security;

(e) the Loan (together with the Collections and Related Security) has been the
subject of a grant by the Borrower in favor of the Trustee, for the benefit of
the Secured Parties, of a valid and perfected first priority security interest;

(f) the Obligor with respect to such Loan is an Eligible Obligor;

 

17



--------------------------------------------------------------------------------

(g) such Loan is denominated and payable only in Dollars in the United States or
Canada and does not permit the currency in which or country in which such Loan
is payable to be changed;

(h) such Loan complies with each of the representations and warranties made by
the Borrower and Servicer hereunder with respect thereto and all information
provided by the Borrower or the Servicer with respect to the Loan is true and
correct in all material respects;

(i) such Loan and any Related Security with respect thereto does not contravene
any Applicable Laws (including, without limitation, laws, rules and regulations,
if applicable, relating to usury, truth in lending, fair credit billing, fair
credit reporting, equal credit opportunity, fair debt collection practices,
licensing and privacy);

(j) all consents, licenses, approvals or authorizations of, or registrations or
declarations with, any Governmental Authority or any other Person required to be
obtained, effected or given in connection with the acquisition, transfer or
performance (and, if originated by the Originator, the origination) by the
Borrower or the Originator of such Loan have been duly obtained, effected or
given and are in full force and effect;

(k) such Loan is eligible under its Underlying Instruments (giving effect to the
provisions of Sections 9-406 and 9-408 of the UCC) to be sold to the Borrower
and to have a security interest therein granted to the Trustee for the benefit
of the Secured Parties;

(l) as of the applicable Cut-Off Date, such Loan is not the subject of an offer
of exchange or tender by its issuer, for Cash, securities or any other type of
consideration, and has not been called for redemption or tender into any other
security or property that is not, on the date of such investment, a Loan;

(m) as of the applicable Cut-Off Date, such Loan (A) is not an Equity Security
and (B) does not provide for the conversion or exchange into an Equity Security
at any time on or after the date it is included as part of the Collateral;

(n) other than Permitted PIK Loans, such Loan is not a Loan with respect to
which interest required by the Underlying Instrument to be paid in cash has
previously been deferred or capitalized as principal and not subsequently paid
in full;

(o) no selection procedure adverse to the interests of the Secured Parties was
utilized by the Borrower or Originator in the selection of such Loan for
inclusion in the Collateral;

(p) the repayment of such Loan is not subject to material non-credit related
risk (for example, a Loan the payment of which is expressly contingent upon the
nonoccurrence of a catastrophe), as reasonably determined by the Servicer in
accordance with the Credit and Collection Policy and the Servicing Standard;

(q) the acquisition of such Loan will not cause the Borrower or the pool of
Collateral to be required to register as an investment company under the 1940
Act;

 

18



--------------------------------------------------------------------------------

(r) such Loan is not principally secured by Margin Stock;

(s) such Loan provides for a fixed amount of principal payable in Cash no later
than its stated maturity;

(t) such Loan provides for periodic payments of interest in Cash no less
frequently than quarterly;

(u) such Loan is not subject to any withholding tax unless the Obligor thereon
is required under the terms of the related Underlying Instrument to make
“gross-up” payments that cover the full amount of such withholding tax on an
after-tax basis;

(v) (i) the funding obligations for such Loan have been fully satisfied and all
sums available thereunder have been fully advanced or (ii) such Loan is a
Revolving Loan or a Delayed Draw Loan and the inclusion of such Loan in the
Collateral does not result in the aggregate commitments of the Borrower under
all Revolving Loans and the aggregate unfunded commitments of the Borrower under
all Delayed Draw Loans included in the Collateral exceeding $20,000,000;

(w) as of the applicable Cut-Off Date, such Loan is not principally secured by
real estate;

(x) such Loan is evidenced by a promissory note (other than in the case of a
Noteless Loan), a credit agreement containing an express promise to pay, a
security agreement or instrument and related loan documents that have been duly
authorized and executed, are in full force and effect and constitute the legal,
valid, binding and absolute and unconditional payment obligation of the related
Obligor, enforceable against such Obligor in accordance with their terms
(subject, as to enforcement only, to applicable bankruptcy, insolvency,
moratorium or other similar laws affecting the rights of creditors generally and
to general principles of equity, whether considered in a suit at law or in
equity), and there are no conditions precedent to the enforceability or validity
of the Loan that have not been satisfied or validly waived;

(y) as of the applicable Cut-Off Date, all parties that have had any interest in
the Loan, whether as mortgagee, assignee, pledgee or otherwise, are (or, during
the period in which they held and disposed of such interest, were) (i) in
compliance with any and all applicable licensing requirements of the laws of the
state wherein any Related Property is located, and (ii)(A) organized under the
laws of such state, (B) qualified to do business in such state (or not required
to be so qualified), (C) federal savings and loan associations or national banks
having principal offices in such state or (D) not doing business in such state;

(z) such Loan (i) was originated and underwritten, or purchased and
re-underwritten, by the Originator including, without limitation, the completion
of a due diligence audit and collateral assessment, (ii) is fully documented,
and (iii) is being serviced by the Servicer, in each case in accordance with the
Credit and Collection Policy and the Servicing Standard;

(aa) such Loan has an original term to maturity that does not exceed 84 months;

 

19



--------------------------------------------------------------------------------

(bb) all Servicing Files are being or shall be maintained at the principal place
of business of the Servicer in accordance with the Credit and Collection Policy;

(cc) as of the date such Loan is first included as part of the Collateral, such
Loan is not in payment default;

(dd) as of the applicable Cut-Off Date, there is no default, breach, violation
or event or condition which would give rise to a right of acceleration existing
under the Underlying Instruments and no event which, with the passage of time or
with notice and the expiration of any grace or cure period, would constitute a
default, breach, violation or event or condition which would give rise to a
right of acceleration;

(ee) as of the applicable Cut-Off Date, such Loan is not a Materially Modified
Loan and such Loan is not a loan (including, without limitation, a new loan that
replaced a prior loan by the Originator or any of its Affiliates to the Obligor
that was delinquent or defaulted) or extension of credit by the Originator to
the Obligor for the purpose of making any past due principal, interest or other
payments due on such Loan;

(ff) other than for Permitted PIK Loans, such Loan does not permit interest to
be capitalized;

(gg) such Loan is not subject to any right of rescission, set-off, counterclaim
or defense, including the defense of usury, by the related Obligor (including
any account debtor or Person obligated to make payments on such Loan to such
Obligor), nor will the operation of any of the terms of the Underlying
Instruments, or the exercise of any right thereunder, render the Underlying
Instruments unenforceable in whole or in part, or subject to any right of
rescission, set-off, counterclaim or defense, including the defense of usury, no
such right of rescission, set-off, counterclaim or defense has been asserted
with respect thereto, and the Underlying Instruments with respect to the Loan
provide for an affirmative waiver by the related Obligor of all rights of
rescission, set-off and counterclaim against the Originator and its assignees;

(hh) such Loan does not contain a confidentiality provision that restricts or
purports to restrict the ability of the Administrative Agent or any Secured
Party to exercise their rights under this Agreement, including, without
limitation, their rights to review the Loan File, Underlying Instruments or
credit approval file;

(ii) as of the applicable Cut-Off Date, if the Loan is one of a number of loans
made to the same Obligor at the same seniority in such Obligor’s capital
structure, such Loan and any other loans to the same Obligor contain standard
cross-collateralization and cross-default provisions;

(jj) the rights to service, administer and enforce all rights and remedies under
the applicable Underlying Instruments inure to the benefit of the holder of such
Loan or its designee (including the administrative agent for such Loan) and
neither the sale, transfer or assignment of such Loan to the Borrower, nor the
granting of a security interest hereunder to the Trustee, on behalf of the
Secured Parties, violates, conflicts with or contravenes any Applicable Law or
any contractual or other restriction, limitation or encumbrance;

 

20



--------------------------------------------------------------------------------

(kk) the master computer records of the Originator and the Servicer relating to
such Loan have been clearly and unambiguously marked to show that such Loan has
been sold to and is owned by the Borrower;

(ll) such Loan has not been sold, transferred, assigned or pledged by the
Borrower to any person other than the Trustee, on behalf of the Secured Parties;

(mm) such Loan is not a financing to a debtor-in-possession in any insolvency
proceeding;

(nn) such Loan is not a participation interest;

(oo) the inclusion of such Loan in the Collateral does not result in the
aggregate Outstanding Balance of all Eligible Loans to the same Obligor
(including any Affiliate thereof) exceeding $8,500,000;

(pp) the inclusion of such Loan in the Collateral does not result in the
aggregate Outstanding Balance of all Eligible Loans that are Fixed Rate Loans
exceeding $10,000,000; and

(qq) the inclusion of such Loan in the Collateral does not result in the
aggregate Outstanding Balance of all Eligible Loans where the related Obligor is
organized under the law of Canada exceeding $10,000,000.

“Eligible Obligor”: On any date of determination, any Obligor that:

(a) is a business organization (and not a natural person) duly organized and
validly existing under the laws of its jurisdiction of organization;

(b) is a legal operating entity or holding company;

(c) has not entered into the Loan primarily for personal, family or household
purposes;

(d) is not a Governmental Authority;

(e) is not an Affiliate of the Borrower, the Originator or the Servicer (so long
as the Servicer is an Affiliate of the Borrower);

(f) unless waived by the Controlling Lender and the Majority Class B Lenders,
each in their respective sole discretion, such Obligor is organized under the
federal or provincial laws of, or its principal office is located in, and the
Related Property with respect to which the Loan is principally underwritten is
located in, the United States or Canada, and

(g) (x) is not (and has not been for at least three (3) years) the subject of
and, to the best of the Borrower’s knowledge is not threatened with any
proceeding which would result in, an Insolvency Event with respect to such
Obligor and (y) as of the date

 

21



--------------------------------------------------------------------------------

on which such Loan becomes part of the Collateral, such Obligor is not in
financial distress or experiencing a material adverse change in its condition,
financial or otherwise, as determined by Servicer, which requirement in this
clause (y) shall be deemed to be satisfied if the related Loan is approved by
the Controlling Lender, pursuant to clause (B) of the definition of Eligible
Loan.

“Enforcement Action”: In each case on or after the occurrence of an Event of
Default (a) any action by the Administrative Agent or any Lender (or group of
Lenders) to instruct the Trustee to enforce any Lien in respect of any
Collateral, including any foreclosure proceeding, any public or private sale, or
any other disposition pursuant to Article 9 of the UCC, (b) the exercise of any
other right or remedy provided to the Trustee, the Administrative Agent or any
Lender (or any group of Lenders) under this Agreement or any other Transaction
Document or applicable law with respect to the Collateral, including the taking
of control, retention or possession of, or the exercise of any right of setoff
with respect to, any Collateral, (c) any action by the Trustee, the
Administrative Agent or any Lender (or any group of Lenders) to retain or cause
the Borrower (or the Servicer on behalf of the Borrower) to retain a broker or
investment banker to prepare for and consummate the sale of any material portion
of Collateral, (d) the disposition of Collateral by the Trustee after the
occurrence and during the continuation of an Event of Default, or (e) the
commencement by the Trustee, the Administrative Agent or any Lender (or any
group of Lenders) of any legal proceedings or actions against or with respect to
the Originator, the Borrower or the Servicer or any of such Person’s property or
assets or any Collateral to facilitate any of the actions described in clauses
(a), (b), (c) and (d) above.

“Environmental Laws”: Any and all foreign, federal, state and local laws,
statutes, ordinances, rules, regulations, permits, licenses, approvals,
interpretations and orders of courts or Governmental Authorities, relating to
the protection of human health or the environment, including, but not limited
to, requirements pertaining to the manufacture, processing, distribution, use,
treatment, storage, disposal, transportation, handling, reporting, licensing,
permitting, investigation or remediation of Hazardous Materials. Environmental
Laws include, without limitation, the Comprehensive Environmental Response,
Compensation, and Liability Act (42 U.S.C. § 9601 et seq.), the Hazardous
Material Transportation Act (49 U.S.C. § 331 et seq.), the Resource Conservation
and Recovery Act (42 U.S.C. § 6901 et seq.), the Federal Water Pollution Control
Act (33 U.S.C. § 1251 et seq.), the Clean Air Act (42 U.S.C. § 7401 et seq.),
the Toxic Substances Control Act (15 U.S.C. § 2601 et seq.), the Safe Drinking
Water Act (42 U.S.C. § 300, et seq.), the Environmental Protection Agency’s
regulations relating to underground storage tanks (40 C.F.R. Parts 280 and 281),
and the Occupational Safety and Health Act (29 U.S.C. § 651 et seq.), and the
rules and regulations thereunder, each as amended or supplemented from time to
time.

“Equity Security”: (i) Any equity security or any other security that is not
eligible for purchase by the Borrower as a Loan, or (ii) any security purchased
as part of a “unit” with a Loan and that itself is not eligible for purchase by
the Borrower as a Loan.

“Equityholder”: NewStar Arlington Fund LLC, a Delaware limited liability
company.

“Equityholder Purchase Price”: The meaning specified in Section 9.2(c).

 

22



--------------------------------------------------------------------------------

“ERISA”: The United States Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated or issued thereunder.

“ERISA Affiliate”: (a) Any corporation that is a member of the same controlled
group of corporations (within the meaning of Section 414(b) of the Code) as the
Borrower, (b) a trade or business (whether or not incorporated) under common
control (within the meaning of Section 414(c) of the Code) with the Borrower, or
(c) a member of the same affiliated service group (within the meaning of
Section 414(m) of the Code) as the Borrower, any corporation described in clause
(a) above or any trade or business described in clause (b) above.

“Errors”: The meaning specified in Section 6.13(d).

“Eurodollar Disruption Event”: The occurrence of any of the following: (a) any
Lender shall have notified the Administrative Agent, the Trustee, the Servicer
and the Borrower of a determination by such Lender that it would be contrary to
law or to the directive of any central bank or other Governmental Authority
(whether or not having the force of law) to obtain Dollars in the London
interbank market to fund any Advance, (b) any Lender shall have notified the
Administrative Agent, the Trustee, the Servicer and the Borrower of a
determination by such Lender that the rate at which deposits of Dollars are
being offered to such Lender in the London interbank market does not accurately
reflect the cost to such Lender of making, funding or maintaining any Advance or
(c) any Lender shall have notified the Administrative Agent, the Trustee, the
Servicer and the Borrower of the inability of such Lender, as applicable, to
obtain Dollars in the London interbank market to make, fund or maintain any
Advance.

“Events of Default”: The meaning specified in Section 9.1.

“Excepted Persons”: The meaning specified in Section 13.13(a).

“Exchange Act”: The United States Securities Exchange Act of 1934, as amended,
and the rules and regulations promulgated thereunder.

“Excluded Amounts”: (a) Any amount received in the Concentration Account with
respect to any Loan included as part of the Collateral, which amount is
attributable to the payment of any tax, fee or other charge imposed by any
Governmental Authority on such Loan or on any Related Property, and (b) any
amount received into the Collection Account or other Account representing
(i) any amount representing a reimbursement of insurance premiums, (ii) any
escrows relating to taxes, insurance and other amounts in connection with Loans
which are held in an escrow account for the benefit of the Obligor and the
secured party pursuant to escrow arrangements under the Underlying Instruments,
(iii) any fee retained by the Originator in connection with the origination of
any Loan, (iv) any fees or similar charges which are permitted to be retained by
the Servicer under this Agreement, and (v) any amount with respect to any Loan
retransferred or substituted for upon the occurrence of a Warranty Event or that
is otherwise replaced by a Substitute Loan, or that is otherwise sold by the
Borrower pursuant to Section 2.15, Section 2.16 or Section 2.17, to the extent
such amount is attributable to a time after the effective date of such
replacement or sale.

“Excluded Taxes”: With respect to any Secured Party or any other recipient of
any payment to be made by or on account of any obligation of the Borrower
hereunder, (a)

 

23



--------------------------------------------------------------------------------

income or franchise Taxes, or branch profits Taxes, imposed on (or measured by)
its net income by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located, or in the case of any
Lender, in which its applicable lending office is located, unless such Taxes are
imposed as a result of such Secured Party having executed, delivered or
performed its obligations or received payments under, or enforced, this
Agreement or any of the other Transaction Documents (in which case such Taxes
will be treated as Non-Excluded Taxes); (b) U.S. withholding Taxes imposed on
amounts payable as a result of a Lender (or a participant to a Loan) designating
a new lending office, except to the extent that such Lender or participant was
entitled, at the time of such designation, to receive additional amounts from
the Borrower pursuant to Section 2.13; (c) any withholding Tax that is imposed
on amounts payable to a Lender as a result of the Lender’s failure to comply
with an applicable provision of Section 2.13(e) with respect to which such
Lender is legally able to comply; (d) in the case of a Person that is not a
“United States Person” as defined in Section 7701(a)(30) of the Code to which
any Lender assigns any portion of a Loan or grants a participation therein, any
U.S. withholding Tax that is imposed on amounts payable to such Person under
this Agreement, except to the extent that the assigning Lender was entitled, at
the time of such assignment or grant, to receive additional amounts from the
Borrower pursuant to Section 2.13; and (e) any Tax imposed under Sections 1471
through 1474 of the Code.

“Expense Reserve Account”: A Securities Account created and maintained on the
books and records of the Securities Intermediary entitled “Expense Reserve
Account” in the name of the Borrower and subject to the prior Lien of the
Trustee for the benefit of the Secured Parties.

“Expense Reserve Account Amount”: At any time, an amount equal to $50,000 minus
the available balance of the Expense Reserve Account at such time.

“Exposure Amount”: As of any date of determination, with respect to any Delayed
Draw Loan or Revolving Loan included in the Collateral, the excess, if any, of
(i) the maximum commitment of the Borrower under the terms of the Underlying
Instruments to make loans (and, for the avoidance of doubt, the Borrower’s
commitment in respect of a Loan as to which the commitment to make additional
loans has been terminated shall be zero) over (ii) the outstanding principal
balance (exclusive of any interest and Accreted Interest) of such Delayed Draw
Loan or Revolving Loan, as the case may be, on such date of determination.

“Facility Amount”: The sum of the Class A Facility Amount and the Class B
Facility Amount.

“Facility Maturity Date”: The Class A Facility Maturity Date and/or the Class B
Facility Maturity Date, as the context may require.

“Fair Market Value” With respect to any Loan, if such Loan is to be sold to the
Originator or any other Affiliate of the Borrower, (i) the offered price quoted
by Markit or Loan Pricing Corporation or (ii) if such price quotation is not
available, the price that would be paid by a willing buyer to a willing seller
of such Loan in an expedited sale on an arm’s-length basis determined by the
Servicer (x) by obtaining bids for such Loan from three (3) unaffiliated market
participants (or, if the Servicer is unable to obtain bids from three (3) such
participants, then such

 

24



--------------------------------------------------------------------------------

lesser number of unaffiliated loan market participants from which the Servicer
can obtain bids using efforts consistent with the Servicing Standard), or (y) if
the Servicer is unable to obtain any bids for such Loan from an unaffiliated
loan market participant, the price determined by an analysis performed by a
recognized valuation firm with experience valuing assets of the applicable type
to establish a fair market value of such Loan which reflects the price that
would be paid by a willing buyer to a willing seller of such Loan in an
expedited sale on an arm’s-length basis.

“FDIC”: The Federal Deposit Insurance Corporation, and any successor thereto.

“Federal Funds Rate”: For any period, a fluctuating interest per annum rate
equal, for each day during such period, to the weighted average of the overnight
federal funds rates as in Federal Reserve Board Statistical Release H.15(519) or
any successor or substitute publication selected by the Administrative Agent
(or, if such day is not a Business Day, for the next preceding Business Day),
or, if for any reason such rate is not available on any day, the rate
determined, in the sole discretion of the Administrative Agent, to be the rate
at which overnight federal funds are being offered in the national federal funds
market at 9:00 a.m. (Charlotte, North Carolina time) on such day.

“Fee Letter”: The Fee Letter, dated as of the date hereof, from the
Administrative Agent and the Lenders to the Borrower, and acknowledged by the
Servicer, as the same may be amended, restated, modified or supplemented from
time to time.

“Fees”: The Structuring Fees and Non-Usage Fees.

“Financial Asset”: The meaning specified in Section 8-102(a)(9) of the UCC.

“Financial Sponsor”: Any Person, including any Subsidiary of such Person, whose
principal business activity is acquiring, holding, and selling investments
(including controlling interests) in otherwise unrelated companies that each are
distinct legal entities with separate management, books and records and bank
accounts, whose operations are not integrated with one another and whose
financial condition and creditworthiness are independent of the other companies
so owned by such Person.

“Financing Documents”: The meaning specified in Section 3.3(c).

“Fitch”: Fitch, Inc. or any successor thereto.

“Fixed Rate Loan”: A Loan other than a Floating Rate Loan.

“Floating Rate Loan”: A Loan where the interest rate payable by the Obligor
thereof is based on the Company Prime Rate or the Company LIBOR Rate, plus some
specified interest percentage in addition thereto, and the Loan provides that
such interest rate will reset immediately upon any change in the related Company
Prime Rate or Company LIBOR Rate.

“Funding Date”: With respect to any Advance, the date on which such Advance is
made.

 

25



--------------------------------------------------------------------------------

“Funding Notice”: A notice in the form of Exhibit A-1 requesting an Advance,
including the items required by Section 2.2, or a notice in the form of Exhibit
A-4 requesting a disbursement pursuant to Section 2.9(f).

“GAAP”: Generally accepted accounting principles as in effect from time to time
in the United States.

“General Intangible”: The meaning specified in Section 9-102(a)(42) of the UCC.

“Governing Documents”: (a) With respect to any corporation, the certificate or
articles of incorporation and the bylaws (or equivalent or comparable
constitutive documents with respect to any non-U.S. jurisdiction), (b) with
respect to any limited liability company, the certificate or articles of
formation or organization and operating agreement, and (c) with respect to any
partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and, if applicable, any agreement, instrument, filing or notice
with respect thereto filed in connection with its formation or organization with
the applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Governmental Authority”: With respect to any Person, any nation or government,
any state or other political subdivision thereof, any central bank (or similar
monetary or regulatory authority) thereof, any body or entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government and any court or arbitrator having jurisdiction over
such Person.

“Hazardous Materials”: All materials subject to regulation under any
Environmental Law, including, without limitation, materials listed in 49 C.F.R.
§172.101, materials defined as hazardous pursuant to § 101(14) of the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended, flammable, explosive or radioactive materials, hazardous or toxic
wastes or substances, lead-based materials, petroleum or petroleum distillates
or asbestos or material containing asbestos, polychlorinated biphenyls, radon
gas, urea formaldehyde and any substances classified as being “in inventory”,
“usable work in process” or similar classification that would, if classified as
unusable, be included in the foregoing definition.

“Increased Costs”: Any amounts required to be paid by the Borrower to an
Affected Party pursuant to Section 2.12.

“Indebtedness”: (i) With respect to any Obligor under any Loan, the meaning of
“Indebtedness” or any comparable definition in the Underlying Instruments for
each such Loan, and in any case that “Indebtedness” or such comparable
definition is not defined in such Underlying Instruments, without duplication,
(a) all obligations of such entity for borrowed money or with respect to
deposits or advances of any kind, (b) all obligations of such entity evidenced
by bonds, debentures, notes or similar instruments, (c) all obligations of such
entity under conditional sale or other title retention agreements relating to
property acquired by such entity, (d) all obligations of such entity in respect
of the deferred purchase price of property or

 

26



--------------------------------------------------------------------------------

services (excluding current accounts payable incurred in the ordinary course of
business), (e) all indebtedness of others secured by (or for which the holder of
such indebtedness has an existing right, contingent or otherwise, to be secured
by) any Lien on property owned or acquired by such entity, whether or not the
indebtedness secured thereby has been assumed, (f) all guarantees by such entity
of indebtedness of others, (g) all Capital Lease Obligations of such entity,
(h) all obligations, contingent or otherwise, of such entity as an account party
in respect of letters of credit and letters of guaranty and (i) all obligations,
contingent or otherwise, of such entity in respect of bankers’ acceptances; and

(ii) for all other purposes, with respect to any Person at any date, (a) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property or services (other than current liabilities incurred in the
ordinary course of business and payable in accordance with customary trade
practices) or that is evidenced by a note, bond, debenture or similar instrument
or other evidence of indebtedness customary for indebtedness of that type,
(b) all obligations of such Person under leases that have been or should be, in
accordance with GAAP, recorded as capital leases, (c) all obligations of such
Person in respect of acceptances issued or created for the account of such
Person, (d) all liabilities secured by any Lien on any property owned by such
Person even though such Person has not assumed or otherwise become liable for
the payment thereof, (e) all indebtedness, obligations or liabilities of that
Person in respect of derivatives, and (f) all obligations under direct or
indirect guaranties in respect of obligations (contingent or otherwise) to
purchase or otherwise acquire, or to otherwise assure a creditor against loss in
respect of, indebtedness or obligations of others of the kind referred to in
clauses (a) through (e) of this clause (ii).

“Indemnified Amounts”: The meaning specified in Section 10.1(a).

“Indemnified Parties”: The meaning specified in Section 10.1(a).

“Independent Manager”: Means a natural person who, (A) for the five-year period
prior to his or her appointment as Independent Manager, has not been, and during
the continuation of his or her service as Independent Manager is not: (i) an
employee, director, stockholder, member, manager, partner or officer of the
Borrower or any of its respective Affiliates (other than his or her service as
an Independent Manager of the Borrower or other Affiliates that are structured
to be “bankruptcy remote”); (ii) a customer or supplier (other than as a
supplier of registered agent or registered office services) of the Borrower or
any of its Affiliates (other than his or her service as an Independent Manager
of the Borrower); or (iii) any member of the immediate family of a person
described in clauses (i) or (ii) above, and (B) has, (i) prior experience as an
Independent Manager for a corporation or limited liability company whose charter
documents required the unanimous consent of all Independent Managers thereof
before such corporation or limited liability company could consent to the
institution of bankruptcy or insolvency proceedings against it or could file a
petition seeking relief under any applicable federal or state law relating to
bankruptcy and (ii) at least three (3) years of employment experience with one
or more entities that provide, in the ordinary course of their respective
businesses, advisory, management or placement services to issuers of
securitization or structured finance instruments, agreements or securities.

 

27



--------------------------------------------------------------------------------

“Indorsement”: The meaning specified in Section 8-102(a)(11) of the UCC, and
“Indorsed” has a corresponding meaning.

“Initial Advance”: The first Advance made hereunder.

“Insolvency Event”: With respect to a specified Person, (a) the filing of a
decree or order for relief by a court having jurisdiction over such Person or
any substantial part of its property in an involuntary case under any applicable
Insolvency Law now or hereafter in effect, or appointing a receiver, liquidator,
assignee, custodian, trustee, sequestrator or similar official for such Person
or for any substantial part of its property, or ordering the winding-up or
liquidation of such Person’s affairs, and such decree, order or appointment
shall remain unstayed and in effect for a period of sixty (60) consecutive days,
(b) the commencement by such Person of a voluntary case under any applicable
Insolvency Law now or hereafter in effect, or the consent by such Person to the
entry of an order for relief in an involuntary case under any such law, (c) the
consent by such Person to the appointment of or taking possession by a receiver,
liquidator, assignee, custodian, trustee, sequestrator or similar official for
such Person or for any substantial part of its property, or the making by such
Person of any general assignment for the benefit of creditors, or (d) the
failure by such Person generally to pay its debts as such debts become due, or
the taking of action by such Person in furtherance of any of the foregoing.

“Insolvency Laws”: The Bankruptcy Code and all other applicable liquidation,
conservatorship, bankruptcy, moratorium, rearrangement, receivership,
insolvency, reorganization, suspension of payments, or similar debtor relief
laws from time to time in effect affecting the rights of creditors generally.

“Insolvency Proceeding”: Any case, action or proceeding before any court or
other Governmental Authority relating to any Insolvency Event.

“Instrument”: The meaning specified in Section 9-102(a)(47) of the UCC.

“Insurance Policy”: With respect to any Loan, an insurance policy covering
liability and physical damages to, or loss of, the related Related Security.

“Intercreditor Agreement”: The Intercreditor and Concentration Account
Administration Agreement (Wachovia Deposit Account), dated as of February 15,
2007 (as further amended, modified, waived, supplemented, restated or replaced
from time to time), by and among U.S. Bank National Association, as account
custodian and as secured party, Wachovia Capital Markets, LLC, as administrative
agent of a credit facility, NewStar Financial, Inc., as originator, as original
servicer, as collateral manager and as concentration account servicer, NewStar
CP Funding LLC, as seller under a credit facility, U.S. Bank National
Association, as trustee for various facilities, NewStar Trust 2005-1, as an
issuer, NewStar Short-Term Funding LLC, as a borrower, NewStar Credit
Opportunities Funding I Ltd., as seller under a credit facility, IXIS Financial
Products Inc., as administrative agent of a credit facility and as an investor
agent, NewStar Warehouse Funding 2005 LLC, as an issuer, NewStar Structured
Finance Opportunities, LLC, as an issuer, NewStar Commercial Loan Trust 2006-1,
as an issuer, NewStar Concentration LLC, as account titleholder, each party that
from time to time executes and delivers a joinder thereto and Wachovia Bank,
National Association, as concentration account bank.

 

28



--------------------------------------------------------------------------------

“Interest Collection Account”: A Securities Account created and maintained on
the books and records of the Securities Intermediary entitled “Interest
Collection Account” in the name of the Borrower and subject to the prior Lien of
the Trustee for the benefit of the Secured Parties.

“Interest Collections”: All payments of interest or fees on Loans and Permitted
Investments, including any payments of accrued interest received on the sale of
Loans or Permitted Investments and all payments of principal (including
principal prepayments) on Permitted Investments purchased with the proceeds
described in this definition, in each case, received in cash by or on behalf of
the Borrower or Trustee; provided that Interest Collections shall not include
(x) Sale Proceeds representing accrued interest that are applied toward payment
for accrued interest on the purchase of an Loan (including in connection with a
Substitution) and (y) interest received in respect of a Loan (including in
connection with any sale thereof), which interest was purchased with Principal
Collections.

“Interest Coverage Ratio”: With respect to any Loan for any Relevant Test
Period, either (a) the meaning of “Interest Coverage Ratio” or comparable
definition set forth in the Underlying Instruments for such Loan, or (b) in the
case of any Loan with respect to which the related Underlying Instruments do not
include a definition of “Interest Coverage Ratio” or comparable definition, the
ratio of (i) EBITDA to (ii) Interest Obligations of such Obligor as of such
Relevant Test Period, as calculated by the Servicer in good faith using
information from, and calculations consistent with, the relevant compliance
statements and financial reporting packages provided by the relevant Obligor as
per the requirements of the Underlying Instruments.

“Interest Obligations”: With respect to any period and any Loan, for the Obligor
thereon and, to the extent included in the corresponding calculation of EBITDA,
any of its parents or Subsidiaries that are obligated pursuant to the Underlying
Instruments for such Loan (determined on a consolidated basis without
duplication in accordance with GAAP), the meaning of “Interest Obligations” or
any comparable definition in the Underlying Instruments for each such Loan, and
in any case that “Interest Obligations” or such comparable definition is not
defined in such Underlying Instruments, all cash interest in respect of
Indebtedness (including the interest component of any payments in respect of
Capital Lease Obligations) accrued during such period (whether or not actually
paid during such period).

“Interest Rate”: The Class A Interest Rate and/or Class B Interest Rate, as
applicable.

“Intermediary”: (a) A Clearing Corporation or (b) a Person, including a bank or
broker, that in the ordinary course of its business maintains Securities
Accounts for others and is acting in that capacity, which in each case is not an
Affiliate of the Borrower or the Servicer.

“Investment”: With respect to any Person, any direct or indirect loan, advance
or investment by such Person in any other Person, whether by means of share
purchase, capital contribution, loan or otherwise, excluding the acquisition of
Loans pursuant to the Sale Agreement.

 

29



--------------------------------------------------------------------------------

“Investment Property”: The meaning specified in Section 9-102(a)(49) of the UCC.

“Joinder Supplement”: An agreement among the Borrower, a Lender and the
Administrative Agent in the form of Exhibit H to this Agreement (appropriately
completed) delivered in connection with a Person becoming a Lender hereunder
after the Closing Date, as contemplated by Section 2.1(a)(iv) or
Section 2.1(b)(iv), as applicable, a copy of which shall be delivered to the
Trustee and the Servicer.

“Lender”: Each of the Class A Lenders and Class B Lenders, as applicable in the
context used.

“LIBOR Rate”: For any day during an Accrual Period, with respect to any Advance
(or portion thereof), an interest rate per annum equal to:

(a) the posted rate for thirty (30) day deposits in United States dollars
appearing on Reuters Screen LIBOR01 Page (or any successor page) as of 11:00
a.m. (London Time) on the Business Day which is the second (2nd) Business Day
immediately preceding such day; or

(b) if no such rate appears on Reuters Screen LIBOR01 Page (or any successor
page), at such time and day, then the LIBOR Rate appearing on the Bloomberg
Screen BBAM as of 11:00 a.m. (London time) on the Business Day which is the
second (2nd) Business Day immediately preceding such day; or

(c) if no such rate appears on either screen referenced in clause (a) or (b),
then the LIBOR Rate shall be determined by Wells Fargo Bank, National
Association at its principal office in Charlotte, North Carolina as its rate
(each such determination, absent manifest error, to be conclusive and binding on
all parties hereto and their assignees) at which thirty (30) day deposits in
United States dollars are being, have been, or would be offered or quoted by
Wells Fargo Bank, National Association to major banks in the applicable
interbank market for Eurodollar deposits at or about 11:00 a.m. on such day.

“Lien”: Any mortgage, lien, pledge, charge, right, claim, security interest or
encumbrance of any kind of or on any Person’s assets or properties in favor of
any other Person (including any UCC financing statement or any similar
instrument filed against such Person’s assets or properties).

“Loan”: Any commercial loan or note which is sourced or originated by the
Originator or which the Borrower acquires from a third party in the ordinary
course of its business.

“Loan Checklist”: An electronic or hard copy, as applicable, of a checklist
delivered by or on behalf of the Borrower to the Document Custodian of all
Required Loan Documents to be included within the respective Loan File, which
shall specify whether such document is an original or a copy and includes the
identification number and name of the Obligor with respect to such Loan.

 

30



--------------------------------------------------------------------------------

“Loan File”: With respect to each Loan, a file containing (a) each of the
documents and items as set forth on the Loan Checklist with respect to such Loan
and (b) duly executed originals (to the extent required by the Credit and
Collection Policy (and, for purposes of the Document Custodian’s
responsibilities hereunder, as identified on the Loan Checklist)) and copies of
any other relevant records relating to such Loans and the Related Security
pertaining thereto.

“Loan Register”: The meaning specified in Section 5.3(m).

“Loan Tape”: With respect to each Measurement Date, the loan tape with respect
to the Loans included in the Collateral, which tape shall include (but not be
limited to) the aggregate Outstanding Balance of all Loans and, with respect to
each Loan, the following information:

(a) name and number of the related Obligor;

(b) calculation of the Senior Net Leverage Ratio as of the applicable Cut-Off
Date for such Loan and for the most recent Relevant Test Period;

(c) calculation of the Total Net Leverage Ratio as of the applicable Cut-Off
Date for such Loan and for the most recent Relevant Test Period;

(d) calculation of the Interest Coverage Ratio as of the applicable Cut-Off Date
for such Loan and for the most recent Relevant Test Period;

(e) trailing twelve month EBITDA;

(f) collection status;

(g) loan status;

(h) scheduled maturity date;

(i) loan rate of interest (and reference rate);

(j) LIBOR floor (if applicable);

(k) Outstanding Balance;

(l) any Exposure Amount (if applicable);

(m) par amount;

(n) Purchase Price;

(o) Cut-Off Date

 

31



--------------------------------------------------------------------------------

(p) Assigned Value;

(q) Adjusted Borrowing Value;

(r) Moody’s asset and Obligor rating (if applicable);

(s) S&P asset and Obligor rating (if applicable);

(t) Loan type (Broadly Syndicated Loan or Middle Market Loan);

(u) NewStar risk rating;

(v) Obligor jurisdiction;

(w) Loan tranche size;

(x) Loan lien position;

(y) industry classification;

(z) whether such Loan has been subject to an Assigned Value Adjustment Event
(and of what type); and

(aa) whether such Loan has been subject to a Material Modification.

“Majority Class B Lenders”: The Class B Lenders representing more than 50% of
the aggregate Class B Commitments (or, if all the Class B Commitments have been
terminated, the Class B Advances Outstanding).

“Markit”: LoanX Markit Partners, or any successor thereto.

“Margin Stock”: “Margin Stock” as defined under Regulation U.

“Material Adverse Effect”: With respect to any event or circumstance, a material
adverse effect on (a) the business, assets, condition (financial or otherwise),
operations, performance, properties or prospects of the Originator, the Borrower
or the Servicer, as applicable in the context used, (b) the validity,
enforceability or collectability of this Agreement or any other Transaction
Document or the validity, enforceability or collectability of the Collateral
generally or any material portion of the Collateral, (c) the rights and remedies
of the Trustee, the Administrative Agent and the Lenders with respect to matters
arising under this Agreement or any other Transaction Document, (d) the ability
of each of the Borrower or the Servicer, as applicable, to perform its
respective obligations under any Transaction Document to which it is a party, or
(e) the status, existence, perfection, priority or enforceability of the
Trustee’s Lien on the Collateral.

“Material Modification”: Any amendment or waiver of, or modification or
supplement to, an Underlying Instrument governing an Eligible Loan executed or
effected on or after the Cut-Off Date for such Loan that:

(a) reduces or forgives any or all of the principal amount due under such Loan;

 

32



--------------------------------------------------------------------------------

(b) extends or delays the stated maturity date of such Loan;

(c) waives one or more interest payments, permits any interest due in cash to be
deferred or capitalized and added to the principal amount of such Loan (other
than any deferral or capitalization already allowed by the terms of its
Underlying Instruments) or reduces the amount of interest due with respect to
such Loan (including, without limitation, any spread or coupon) (other than as
permitted by the Underlying Instruments) when the Interest Coverage Ratio of the
related Obligor for the most recent Relevant Test Period (calculated solely with
respect to interest payable in cash) is less than 1.50 to 1.00 (prior to giving
effect to such reduction in interest expense);

(d) contractually or structurally subordinates such Loan by operation of a
priority of payments, turnover provisions, the transfer of assets in order to
limit recourse to the related Obligor or the granting of Liens (other than
Permitted Liens) on any of the Related Security securing such Loan;

(e) substitutes, alters or releases (other than as permitted by the Underlying
Instruments) the Related Security securing such Loan, and each such
substitution, alteration or release, as determined in the sole reasonable
discretion of the Controlling Lender, materially and adversely affects the value
of such Loan; provided, that the foregoing shall not apply to any release in
conjunction with a relatively contemporaneous disposition by the Obligor
accompanied by a mandatory reinvestment of net proceeds or mandatory repayment
of the loan facility with the net proceeds; or

(f) amends, waives, forbears, supplements or otherwise modifies in any way the
definition of “Senior Net Leverage Ratio” or “Interest Coverage Ratio” (or any
respective comparable definitions in its Underlying Instruments) or the
definition of any component thereof in a manner that, in the sole reasonable
discretion of the Controlling Lender, is materially adverse to any Lender.

“Materially Modified Loan”: Any Loan subject to a Material Modification, unless
otherwise deemed not to constitute a Materially Modified Loan by the Controlling
Lender and the Majority Class B Lenders, each in its sole discretion.

“Maximum Facility Amount”: With respect to the Class A Advances, $147,000,000
and with respect to the Class B Advances, $28,000,000.

“Measurement Date”: Each of the following: (i) the Closing Date; (ii) each
Determination Date; (iii) the date of any Funding Notice or Repayment Notice;
(iv) any date on which a substitution or repurchase of a Loan occurs pursuant to
Section 2.15; (v) any Optional Sale Date; (vi) the day as of which any Servicing
Report, as provided for herein, is calculated; (vii) the date of any requested
release of Principal Collections pursuant to Section 2.14; (viii) any
Discretionary Sale Date; (ix) the date of any requested release of amounts on
deposit in the Unfunded Exposure Account pursuant to Section 2.9(f), or
Section 6.4(k); (x) the date on which an Assigned Value for any Eligible Loan is
changed; and (xi) the date on which any Assigned Value Adjustment Event occurs.

 

33



--------------------------------------------------------------------------------

“Middle Market Loan” Any commercial loan that (i) has first priority right of
payments and is not (and cannot by its terms become) subordinate in right of
payment to any obligation of the Obligor in any bankruptcy, reorganization,
insolvency, moratorium or liquidation proceedings, (ii) is secured by a pledge
of collateral, which security interest is validly perfected and first priority
under Applicable Law (subject to liens permitted under the applicable credit
agreement), and (iii) the Servicer has determined in good faith that the value
of the collateral securing the loan (or the enterprise value of the underlying
business) on or about the time of origination equals or exceeds the outstanding
principal balance of the loan plus the aggregate outstanding balances of all
other loans of equal or higher seniority secured by the same collateral.

“Minimum Equity Amount”: $20,000,000.

“Moody’s”: Moody’s Investors Service, Inc., and any successor thereto.

“Mortgage”: The mortgage, deed of trust or other instrument creating a Lien on
an interest in real property securing a Loan, including the assignment of leases
and rents, if any, related thereto.

“Multiemployer Plan”: A “multiemployer plan” as defined in Section 4001(a)(3) of
ERISA that is or was at any time during the current year or the preceding five
(5) years contributed to by the Borrower or any ERISA Affiliate on behalf of its
employees.

“Non-Excluded Taxes”: The meaning specified in Section 2.13(a).

“Non-Exempt Lender”: The meaning specified in Section 2.13(e).

“Non-Usage Fees”: The Class A Non-Usage Fee and the Class B Non-Usage Fee.

“Noteless Loan”: A Loan with respect to which the Underlying Instruments either
(i) do not require the Obligor to execute and deliver a promissory note to
evidence the indebtedness created under such Loan or (ii) require execution and
delivery of such a promissory note only upon the request of any holder of the
indebtedness created under such Loan, and as to which the Borrower has not
requested a promissory note from the related Obligor.

“Notice of Exclusive Control”: The meaning specified in the Securities Account
Control Agreement.

“Obligations”: The unpaid principal amount of, and interest (including, without
limitation, interest accruing after the maturity of the Advances and interest
accruing after the filing of any petition in bankruptcy, or the commencement of
any insolvency, reorganization or like proceeding, relating to the Borrower,
whether or not a claim for post-filing or post-petition interest is allowed in
such proceeding) on the Advances and all other obligations and liabilities of
the Borrower to the Secured Parties, whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, which
may arise under, or out of or in

 

34



--------------------------------------------------------------------------------

connection with any Transaction Document, and any other document made, delivered
or given in connection therewith or herewith, whether on account of principal,
interest, reimbursement obligations, fees, indemnities, costs, expenses
(including, without limitation, all fees and disbursements of counsel to the
Administrative Agent, the Trustee or to the Lenders that are required to be paid
by the Borrower pursuant to the terms of the Transaction Documents) or
otherwise.

“Obligor”: With respect to any Loan, any Person or Persons obligated to make
payments pursuant to or with respect to such Loan, including any guarantor
thereof. For purposes of determining whether a Loan is made to an Eligible
Obligor, all Loans included as part of the Collateral or to be transferred to
the Collateral the Obligor of which is an Affiliate of another Obligor shall be
aggregated with all Loans of such other Obligor; for example, if Corporation A
is an Affiliate of Corporation B, and the sum of the Outstanding Balance of all
of Corporation A’s Loans included as part of the Collateral equals $25,000,000,
and the sum of the Outstanding Balance of all of Corporation B’s Loans included
as part of the Collateral equals $10,000,000, the Outstanding Balance for
Corporation A and Corporation B would be $35,000,000.

“Officer’s Certificate”: A certificate signed by a Responsible Officer of the
Person providing the applicable certification, as the case may be.

“Opinion of Counsel”: A written opinion of counsel, which opinion and counsel
are acceptable to the Administrative Agent in its sole discretion.

“Option Price”: The meaning specified in Section 2.15(c).

“Optional Sale”: The meaning specified in Section 2.16.

“Optional Sale Date”: With respect to any Optional Sale, the Business Day on
which such Optional Sale is made.

“Originator”: NewStar Financial, Inc., in its capacity as originator.

“Other Taxes”: The meaning specified in Section 2.13(b).

“Outstanding Balance”: means, with respect to any Loan as of any date of
determination, the outstanding principal balance of any advances or loans made
by the Borrower to the related Obligor pursuant to the related Underlying
Instruments as of such date of determination (exclusive of any interest and
Accreted Interest).

“Payment Date”: Quarterly on the twentieth (20th) day of each February, May,
August, and November, or, if such day is not a Business Day, the next succeeding
Business Day, commencing in August 2013.

“Payment Duties”: The meaning specified in Section 7.2.

“Pension Plans”: The meaning specified in Section 4.1(x).

 

35



--------------------------------------------------------------------------------

“Permitted Holders”: (a) Any of Corsair Capital, LLC and Capital Z Partners,
Ltd., or (b) any Person or group of Persons that controls, is controlled by, or
is under common control with, any of the foregoing, including without
limitation, any fund that is an Affiliate of Corsair Capital, LLC or Capital Z
Partners, Ltd. and/or managed by Corsair Capital, LLC or Capital Z Partners,
Ltd. or any of their Affiliates.

“Permitted Investments”: Any one or more of the following types of investments:

(a) marketable obligations of the United States of America, the full and timely
payment of which are backed by the full faith and credit of the United States of
America and that have a maturity of not more than 270 days from the date of
acquisition;

(b) marketable obligations, the full and timely payment of which are directly
and fully guaranteed by the full faith and credit of the United States and that
have a maturity of not more than 270 days from the date of acquisition;

(c) bankers’ acceptances and certificates of deposit and other interest-bearing
obligations (in each case having a maturity of not more than 270 days from the
date of acquisition) denominated in dollars and issued by any bank with capital,
surplus and undivided profits aggregating at least $100,000,000, the short-term
obligations of which are rated of least A-1 by S&P and P-1 by Moody’s;

(d) repurchase obligations with a term of not more than ten (10) days for
underlying securities of the types described in clauses (a), (b) and (c) above
entered into with any bank of the type described in clause (c) above;

(e) commercial paper rated at least A-1 by S&P and P-1 by Moody’s;

(f) demand deposits, time deposits or certificates of deposit (having original
maturities of no more than 365 days) of depository institutions or trust
companies incorporated under the laws of the United States of America or any
state thereof (or domestic branches of any foreign bank) and subject to
supervision and examination by federal or state banking or depository
institution authorities; provided, however that at the time such investment, or
the commitment to make such investment, is entered into, the short-term debt
rating of such depository institution or trust company shall be at least A-1 by
S&P and P-1 by Moody’s; and

(g) investments in money market funds (including funds for which the Trustee or
an Affiliate thereof is the investment manager or advisor) rated AAAm/AAAm-G or
higher by S&P or Aaa by Moody’s.

Each of the Permitted Investments may be purchased by the Trustee or through an
Affiliate of the Trustee and may be issued by U.S. Bank or an Affiliate of U.S.
Bank.

“Permitted Liens”:

(a) with respect to the interest of the Originator and/or of the Borrower in the
Loans and the Accounts: (i) Liens in favor of the Borrower created pursuant to
the Sale Agreement and transferred to the Trustee for the benefit of the Secured
Parties pursuant to this Agreement and (ii) Liens in favor of the Trustee for
the benefit of the Secured Parties pursuant to this Agreement; and

 

36



--------------------------------------------------------------------------------

(b) with respect to the interest of the Originator and/or of the Borrower in the
other Collateral (including any Related Property): (i) materialmen’s,
warehousemen’s, mechanics’ and other Liens arising by operation of law in the
ordinary course of business for sums not due or sums that are being contested by
an appropriate Person in good faith by appropriate proceedings, (ii) purchase
money security interests in specific items of equipment, (iii) Liens for state,
municipal and other local taxes if such taxes shall not at the time be due and
payable or the validity or amount thereof is currently being contested by an
appropriate Person in good faith by appropriate proceedings, (iv) Liens in favor
of the Borrower and transferred by the Borrower to the Trustee for the benefit
of the Secured Parties pursuant to this Agreement, (v) Liens in favor of the
Trustee for the benefit of the Secured Parties created pursuant to this
Agreement, (vi) Liens which have priority over first priority perfected security
interests in such other Collateral or any portion thereof under the UCC or any
other Applicable Law, and (vii) with respect to Agented Loans, Liens in favor of
the lead agent, the collateral agent or the paying agent for the benefit of all
holders of indebtedness of such Obligor under the related facility.

“Permitted PIK Loan”: A Loan which provides for both (i) a portion of the
interest that accrues thereon to be added to the principal amount of such Loan
for some period of the time prior to such Loan requiring the current cash
payment of such previously capitalized interest, which cash payment shall be
treated as an Interest Collection at the time it is received and (ii) a portion
of the interest that accrues thereon to be paid in cash, which cash portion
shall not be less than (x) LIBOR plus 2.50% per annum, in the case of a Floating
Rate Loan and (y) 8% per annum, in the case of a Fixed Rate Loan.

“Permitted Securitization”: Any private or public term or conduit securitization
transaction undertaken by the Borrower where the Administrative Agent or an
Affiliate thereof acts as placement agent (or in a similar capacity) that is
secured, directly or indirectly, by any Loan currently or formerly included in
the Collateral or any portion thereof or any interest therein released from the
Lien of this Agreement, including, without limitation, any collateralized loan
obligation or collateralized debt obligation offering or other asset
securitization or term facility.

“Person”: An individual, partnership, corporation, limited liability company,
joint stock company, trust (including a statutory or business trust),
unincorporated association, sole proprietorship, joint venture, government (or
any agency or political subdivision thereof) or other entity.

“Potential Replacement Servicer”: The meaning specified in Section 6.12.

“Predecessor Servicer Work Product”: The meaning specified in Section 6.13(d).

“Prepayment Premium”: An amount payable to the Lenders upon any termination or
permanent reduction (in whole or in part) of the Facility Amount on or prior to
the second anniversary of the Closing Date equal to the amount set forth in the
Fee Letter. For the avoidance of doubt, no Prepayment Premium shall be payable
(i) in connection with a

 

37



--------------------------------------------------------------------------------

prepayment of Advances Outstanding that does not result in a permanent reduction
in the Facility Amount, (ii) if such reduction in the Facility Amount is made in
conjunction with a term securitization where WFS is the lead or joint lead book
runner, (iii) after the first anniversary of the Closing Date if the Borrower
elects not to exercise its option to extend the Reinvestment Period for a second
year on the first anniversary of the Closing Date or (iv) if the Controlling
Lender has not approved at least 5 of the first 10 Loans constituting Eligible
Loans presented for approval on or after the Closing Date.

“Prime Rate”: The rate announced by Wells Fargo from time to time as its prime
rate in the United States, such rate to change as and when such designated rate
changes. The Prime Rate is not intended to be the lowest rate of interest
charged by Wells Fargo or any other specified financial institution in
connection with extensions of credit to debtors.

“Principal Collection Account”: A Securities Account created and maintained on
the books and records of the Securities Intermediary entitled “Principal
Collection Account” in the name of the Borrower and subject to the prior Lien of
the Trustee for the benefit of the Secured Parties.

“Principal Collections”: All amounts received by the Borrower or the Trustee
that are not Interest Collections to the extent received in cash by or on behalf
of the Borrower or the Trustee.

“Proceeds”: With respect to any Collateral, all property that is receivable or
received when such Collateral is collected, sold, liquidated, foreclosed,
exchanged, or otherwise disposed of, whether such disposition is voluntary or
involuntary, and includes all rights to payment with respect to any insurance
relating to such Collateral.

“Property”: Any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Capital Stock.

“Pro Rata Share”: With respect to (i) any Class A Lender in the context of a
payment by or to the Class A Lenders, the percentage obtained by dividing the
Commitment of such Class A Lender (as determined pursuant to the definition of
Commitment) by the aggregate Commitments of all the Class A Lenders (as
determined pursuant to the definition of Commitment) or, if the Class A
Commitments have been terminated, based on the Class A Advances Outstanding,
(ii) any Class B Lender in the context of a payment by or to the Class B
Lenders, the percentage obtained by dividing the Commitment of such Class B
Lender (as determined pursuant to the definition of Commitment) by the aggregate
Commitments of all the Class B Lenders (as determined pursuant to the definition
of Commitment) or, if the Class B Commitments have been terminated, based on the
Class B Advances Outstanding and (iii) any Lender in the context of a payment by
or to the Lender, the percentage obtained by dividing the Commitment of such
Lender (as determined pursuant to the definition of Commitment) by the aggregate
Commitments of all the Lenders (as determined pursuant to the definition of
Commitment) or, if the Commitments have been terminated, based on the Advances
Outstanding.

 

38



--------------------------------------------------------------------------------

“Purchase Option”: The meaning specified in Section 2.15(c).

“Purchase Option Notice”: The meaning specified in Section 2.15(c).

“Purchase Price”: With respect to any Loan, an amount (expressed as a
percentage) equal to (i) the purchase price paid by the Borrower for such Loan
(exclusive of any accrued interest, Accreted Interest, original issue discount
and upfront fees) divided by (ii) the principal balance of such Loan outstanding
as of the date of such purchase (exclusive of any accrued interest, Accreted
Interest, original issue discount and upfront fees). Any purchase of a Loan in
the primary syndication thereof at a price equal to or greater than 95% of par
(including any purchase at a premium) shall be treated as a par loan.

“Qualified Institution”: A depository institution or trust company organized
under the laws of the United States of America or any one of the States thereof
or the District of Columbia (or any domestic branch of a foreign bank),
(i)(a) that has either (1) a long-term unsecured debt rating of “A” or better by
S&P and “A2” or better by Moody’s or (2) a short-term unsecured debt rating or
certificate of deposit rating of “A-1” or better by S&P or “P-1” or better by
Moody’s, (b) the parent corporation of which has either (1) a long-term
unsecured debt rating of “A” or better by S&P and “A2” or better by Moody’s or
(2) a short-term unsecured debt rating or certificate of deposit rating of “A-1”
or better by S&P and “P-1” or better by Moody’s or (c) is otherwise acceptable
to the Administrative Agent and (ii) the deposits of which are insured by the
FDIC.

“Rating Agencies”: Each of S&P and Moody’s.

“Records”: All documents relating to the Loans, including books, records and
other information (including without limitation, computer programs, tapes,
disks, punch cards, data processing software and related property and rights)
executed in connection with the origination or acquisition of the Collateral or
maintained with respect to the Collateral and the related Obligors that the
Borrower, the Originator or the Servicer have generated, in which the Borrower
or the Servicer have acquired an interest pursuant to the Sale Agreement or in
which the Borrower, the Originator or the Servicer have otherwise obtained an
interest.

“Recoveries”: As of the time any Related Property with respect to any Loan is
sold, discarded or abandoned (after a determination by the Servicer that such
Related Property has little or no remaining value) or otherwise determined to be
fully liquidated by the Servicer in accordance with the Credit and Collection
Policy and the Servicing Standard with respect to any Defaulted Loan, the
proceeds from the sale of the Related Property or any other related property,
the proceeds of any related Insurance Policy, any other recoveries with respect
to such Defaulted Loan and the Related Property and amounts representing late
fees and penalties, net of liquidation expenses and amounts, if any, received
that are required under such Loan, to be refunded to the related Obligor.

“Register”: The meaning specified in Section 13.16(c).

“Registered”: With respect to any registration-required obligation within the
meaning of Section 163(f)(2) of the Code, a debt obligation that was issued
after July 18, 1984 and that is in registered form within the meaning of
Section 5f.103-1(c) of the Treasury Regulations.

 

39



--------------------------------------------------------------------------------

“Regulation U”: Regulation U of the Board of Governors of the Federal Reserve
System, 12 C.F.R. § 221, or any successor regulation.

“Reinvestment”: The meaning specified in Section 2.14(i).

“Reinvestment Notice”: Each notice required to be delivered by the Servicer in
respect of any Reinvestment of Principal Collections pursuant to Section 3.2(b)
in the form of Exhibit A-3.

“Reinvestment Period”: The period commencing on the Closing Date and ending on
the day preceding the Reinvestment Period End Date. For the avoidance of doubt,
no Eligible Loan shall be permitted to settle and fund after the end of the
Reinvestment Period.

“Reinvestment Period End Date”: The earliest to occur of (a) the date of the
declaration of the Reinvestment Period End Date pursuant to Section 9.2(a),
(b) the date of the occurrence of an Event of Default, (c) the date of the
termination of all of the Commitments pursuant to Section 2.3(a), (d) the
Scheduled Reinvestment Period End Date, (e) the first anniversary of the Closing
Date unless the Borrower has both confirmed its desire to continue the
Reinvestment Period through the Scheduled Reinvestment Period End Date and paid
the additional Class A Structuring Fee set forth in the Fee Letter, or (f) the
date of the occurrence of a Servicer Default.

“Related Property”: With respect to any Loan, any property or other assets
designated and pledged or mortgaged as collateral to secure repayment of such
Loan (including, without limitation, a pledge of the stock, membership or other
ownership interests in the Obligor), including all Proceeds from any sale or
other disposition of such property or other assets.

“Related Security”: As used in the Sale Agreement, all of the Originator’s
right, title and interest in and to the items set forth in clauses (a) through
(d) and clause (g) hereof and, as used herein, all of the Borrower’s right,
title and interest in and to:

(a) any Related Property securing a Loan and all Recoveries related thereto;

(b) all Required Loan Documents and Loan Files related to any Loan, any Records,
and the documents, agreements, and instruments included in the Loan File or
Records including, without limitation, rights of recovery of the Borrower
against the Originator;

(c) all Insurance Policies with respect to any Loan;

(d) all security interests, liens, guaranties, indemnities, warranties, letters
of credit, accounts, bank accounts, mortgages or other encumbrances and property
subject thereto from time to time purporting to secure or support payment of any
Loan, together with all UCC financing statements or similar filings signed by an
Obligor relating thereto;

 

40



--------------------------------------------------------------------------------

(e) the Accounts and the Concentration Account as it relates to the Collateral,
together with all Cash and investments in each of the foregoing other than
amounts earned on investments therein;

(f) the Sale Agreement and the assignment to the Trustee for the benefit of the
Secured Parties of all UCC financing statements filed by the Borrower against
the Originator under or in connection with the Sale Agreement; and

(g) the proceeds of each of the foregoing.

“Relevant Test Period”: With respect to any Loan, the relevant test period for
the calculation of Senior Net Leverage Ratio, Total Net Leverage Ratio, Interest
Coverage Ratio or EBITDA, as applicable, for such Loan in accordance with the
related Underlying Instruments or, if no such period is provided for therein,
(i) for Obligors delivering monthly financing statements, each period of the
last twelve (12) consecutive reported calendar months, and (ii) for Obligors
delivering quarterly financing statements, each period of the last four
(4) consecutive reported fiscal quarters of the principal Obligor on such Loan;
provided that with respect to any Loan for which the relevant test period is not
provided for in the related Underlying Instruments, if an Obligor is a
newly-formed entity as to which twelve (12) consecutive calendar months have not
yet elapsed, “Relevant Test Period” shall initially include the period from the
date of formation of such Obligor to the end of the twelfth (12th) calendar
month or fourth (4th) fiscal quarter (as the case may be) from the date of
formation, and shall subsequently include each period of the last twelve
(12) consecutive reported calendar months or four (4) consecutive reported
fiscal quarters (as the case may be) of such Obligor.

“Remediation Plan”: The meaning specified in Section 12.2(a).

“Repayment Notice”: Each notice required to be delivered by the Borrower in
respect of any reduction of the Commitments or by the Borrower or the Servicer
(on behalf of the Borrower) in respect of any repayment of Advances Outstanding,
in the form of Exhibit A-2.

“Replaced Loans”: The meaning specified in Section 2.15(a)(i).

“Reportable Event”: The meaning specified in Section 4.1(x).

“Reporting Date”: The date that is two (2) Business Days prior to the twentieth
(20th) day of each calendar month or, if such day is not a Business Day, the
next succeeding Business Day, with the first Reporting Date occurring in May
2013.

“Required Lenders”: The Lenders representing an aggregate of more than 50% of
the aggregate Commitments of the Lenders then in effect (or, if the applicable
Commitments have been terminated, Advances Outstanding); provided that the
Commitment of, and the portion of any outstanding Advances, as applicable, held
or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required Lenders.

 

41



--------------------------------------------------------------------------------

“Required Loan Documents”: For each Loan, originals (except as otherwise
indicated) of the following documents or instruments:

(a) (i) other than in the case of a Noteless Loan, the original or, if
accompanied by a “lost note” affidavit and indemnity, a copy of, the underlying
promissory note, endorsed by the Borrower or the prior holder of record either
in blank or to the Trustee for the benefit of the Secured Parties (and
evidencing an unbroken chain of endorsements from the prior holder thereof
evidenced in the chain of endorsements to the Trustee for the benefit of the
Secured Parties), with any such endorsement to the Trustee to be in the
following form: “U.S. Bank National Association, as Trustee”, and (ii) in the
case of a Noteless Loan, (x) a copy of each Transfer Document, and (y) a copy of
the related credit agreement, note purchase agreement or sale and servicing
agreement (or equivalent agreement as identified on the Loan Checklist), as
applicable, together with, to the extent in the possession of the Originator or
reasonably available to the Originator, copies of all other documents and
instruments described in clauses (b) and (c) hereof with respect to such
Noteless Loan;

(b) originals or copies of each of the following, to the extent applicable to
the related Loan: any related loan agreement, credit agreement, note purchase
agreement, security agreement, mortgage, sale and servicing agreement,
acquisition agreement, subordination agreement, intercreditor agreement or
similar instruments, guarantee, Insurance Policy, assumption or substitution
agreement or similar material operative document, in each case together with any
amendment or modification thereto, as set forth on the Loan Checklist;

(c) with respect to any Loan originated by the Originator, either (i) copies of
the UCC-1 Financing Statements, if any, and any related continuation statements,
each showing the Obligor as debtor and the Trustee as total assignee or showing
the Obligor, as debtor and the Originator as secured party and each with
evidence of filing thereon, together with (except for Agented Loans) a copy of
each intervening UCC-3 financing statement showing a complete chain of
assignment from the secured party named in such UCC-1 Financing Statement to the
Trustee with evidence of filing thereon disclosing the assignment to the Trustee
or the Originator of the security interest in the personal property securing the
Loan or (ii) copies of any such financing statements certified by the Servicer
to be true and complete copies thereof in instances where the original financing
statements have been sent to the appropriate public filing office for filing.

“Required Reports”: Collectively, the Servicer’s Certificate, the Servicing
Report, financial statements of each Obligor, the Company and the Borrower
required to be delivered under the Transaction Documents, the annual statements
as to compliance required pursuant to Section 6.9(a) and the annual independent
public accountant’s report pursuant to Section 6.9(b).

“Responsible Officer”: With respect to any Person, any duly authorized officer
of such Person or of the manager of such Person with direct responsibility for
the administration of this Agreement and also, with respect to a particular
matter, any other duly authorized officer of such Person or of the manager of
such Person to whom such matter is referred because of such officer’s knowledge
of and familiarity with the particular subject.

“Restricted Payment”: (i) Any dividend or other distribution, direct or
indirect, on account of any class of membership interests of the Borrower now or
hereafter outstanding, except a dividend or distribution paid solely in
interests of that class of membership interests or

 

42



--------------------------------------------------------------------------------

in any junior class of membership interests of the Borrower; (ii) any
redemption, retirement, sinking fund or similar payment, purchase or other
acquisition for value, direct or indirect, of any class of membership interests
of the Borrower now or hereafter outstanding, (iii) any payment made to redeem,
purchase, repurchase or retire, or to obtain the surrender of, any outstanding
warrants, options or other rights to acquire membership interests of the
Borrower now or hereafter outstanding, and (iv) any payment of management fees
by the Borrower (except for reasonable management fees to the Originator or its
Affiliates in reimbursement of actual management services performed). For the
avoidance of doubt, (i) payments and reimbursements due to the Servicer in
accordance with this Agreement or any other Transaction Document do not
constitute Restricted Payments, (ii) distributions by the Borrower to its
members of amounts received by the Borrower pursuant to Section 2.7, or
Section 2.8 do not constitute Restricted Payments, and (iii) distributions by
the Borrower to its members of Loans or of cash or other proceeds relating
thereto which have been purchased, repurchased or substituted thereby in
accordance with this Agreement do not constitute Restricted Payments.

“Retained Interest”: With respect to any Loan arising as part of an agented or
syndicated transaction that is transferred to the Borrower, (i) all of the
rights and obligations, if any, of the agent(s) under the documentation
evidencing such Loan arising under the related Underlying Instruments and
(ii) the applicable portion of the interests, rights and obligations under the
documentation evidencing any agented or syndicated transaction including such
Loan that relate to such portion(s) of the indebtedness that is owned by another
lender (which may be the Originator or an Affiliate thereof).

“Retransfer Date”: The meaning specified in Section 2.15(b).

“Retransfer Price”: The meaning specified in Section 2.15(b)(i).

“Review Criteria”: The meaning specified in Section 7.2(b)(i).

“Revolving Loan”: A Loan that is a line of credit or contains an unfunded
commitment arising from an extension of credit to an Obligor, pursuant to the
terms of which amounts borrowed may be repaid and subsequently reborrowed.

“S&P”: Standard & Poor’s, a division of The McGraw-Hill Companies, Inc., and any
successor thereto.

“Sale Agreement”: The Loan Sale Agreement, dated as of the date hereof by and
between the Originator and the Borrower.

“Sale Proceeds”: With respect to any Loan, all proceeds received as a result of
the sale of such Loan, net of all out-of-pocket expenses of the Borrower, the
Servicer and the Trustee incurred in connection with any such sale.

“Scheduled Payment”: Each scheduled payment of principal and/or interest
required to be made by an Obligor on the related Loan, as adjusted pursuant to
the terms of the related Underlying Instruments, if applicable.

 

43



--------------------------------------------------------------------------------

“Scheduled Reinvestment Period End Date”: The date that is the second
anniversary of the Closing Date.

“SEC”: The Securities and Exchange Commission or any successor Governmental
Agency.

“Secured Party”: (i) Each Lender, (ii) the Administrative Agent, (iii) the
Trustee (including, for the avoidance of doubt, the Document Custodian),
(iv) the Securities Intermediary and (v) solely with respect to the right to
receive amounts credited to the Expense Reserve Account, the Servicer.

“Securities Account”: The meaning specified in Section 8-501(a) of the UCC.

“Securities Account Control Agreement”: The Account Control Agreement, dated as
of the date hereof, among the Borrower, the Trustee, the Servicer and U.S. Bank
as the Securities Intermediary, as the same may be amended, modified, waived,
supplemented or restated from time to time.

“Securities Act”: The U.S. Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Securities Intermediary”: U.S. Bank, or any subsequent (i) Clearing
Corporation; or (ii) Person, including a bank or broker, that in the ordinary
course of its business maintains Securities Accounts for others and is acting in
that capacity, agreeing to act in such capacity pursuant to the Securities
Account Control Agreement.

“Security Certificate”: The meaning specified in Section 8-102(a)(16) of the
UCC.

“Security Entitlement”: The meaning specified in Section 8-102(a)(17) of the
UCC.

“Senior Net Leverage Ratio”: With respect to any Loan for any Relevant Test
Period, the meaning of “Senior Net Leverage Ratio” or any comparable definition
relating to first lien senior secured (or such applicable lien or applicable
level within the capital structure) indebtedness in the Underlying Instruments
for such Loan, and in any case that “Senior Net Leverage Ratio” or such
comparable definition is not defined in such Underlying Instruments, the ratio
of (a) first lien senior secured (or such applicable lien or applicable level
within the capital structure) Indebtedness minus Unrestricted Cash to (b) EBITDA
as calculated by the Borrower and the Servicer in good faith using information
from and calculations consistent with the relevant compliance statements and
financial reporting packages provided by the relevant Obligor as per the
requirements of the Underlying Instruments.

“Servicer”: The meaning specified in the Preamble.

“Servicer Default”: The meaning specified in Section 6.12.

“Servicer Indemnified Parties”: The meaning specified in Section 10.2.

 

44



--------------------------------------------------------------------------------

“Servicer Reimbursable Expenses”: The meaning specified in Section 6.7.

“Servicer Termination Notice”: The meaning specified in Section 6.12.

“Servicer’s Certificate”: The meaning specified in Section 6.8(c).

“Servicing Fee”: The meaning specified in Section 2.11(c).

“Servicing Fee Rate”: The rate per annum set forth in the Fee Letter.

“Servicing Report”: The meaning specified in Section 6.8(b).

“Servicing Standard”: With respect to any Loans included in the Collateral, to
service and administer such Loans in accordance with the Underlying Instruments
and all customary and usual servicing practices (A) which are consistent with
the higher of: (x) the customary and usual servicing practices that a prudent
loan investor or lender would use in servicing loans like the Loans for its own
account, and (y) the same care, skill, prudence and diligence with which the
Servicer services and administers loans for its own account or for the account
of others; (B) with a view to maximize the value of the Loans; and (C) without
regard to: (1) any relationship that the Servicer or any Affiliate of the
Servicer may have with any Obligor or any Affiliate of any Obligor, (2) the
Servicer’s obligations to incur servicing and administrative expenses with
respect to a Loan, (3) the Servicer’s right to receive compensation for its
services hereunder or with respect to any particular transaction, (4) the
ownership by the Servicer or any Affiliate of any Retained Interest or any
Loans, (5) the ownership, servicing or management for others by the Servicer of
any other Loans or property by the Servicer or (6) any relationship that the
Servicer or any Affiliate of the Servicer may have with any holder of other
loans of the Obligor with respect to such Loans; provided that with respect to
any Successor Servicer, the “Servicing Standard” shall be the same care, skill
and diligence with which such Successor Servicer services and administers loans
for its own account and for the account of others.

“Solvent”: As to any Person at any time, having a state of affairs such that all
of the following conditions are met: (a) the fair value of the property of such
Person is greater than the amount of such Person’s liabilities (including
disputed, contingent and unliquidated liabilities) as such value is established
and liabilities evaluated for purposes of Section 101(32) of the Bankruptcy
Code; (b) the present fair saleable value of the property of such Person in an
orderly liquidation of such Person is not less than the amount that will be
required to pay the probable liability of such Person on its debts and other
liabilities as they become absolute and matured; (c) such Person is able to
realize upon its property and pay its debts and other liabilities (including
disputed, contingent and unliquidated liabilities) as they mature in the normal
course of business; (d) such Person does not intend to, and does not believe
that it will, incur debts or liabilities beyond such Person’s ability to pay as
such debts and liabilities mature; and (e) such Person is not engaged in a
business or a transaction, and does not propose to engage in a business or a
transaction, for which such Person’s property assets would constitute
unreasonably small capital.

“Standstill Period”: The period commencing on the date on which an Event of
Default occurs (other than an Event of Default described in Section 9.1(d) with
respect to the

 

45



--------------------------------------------------------------------------------

Borrower or the Equityholder) and ending on the earlier of (a) the date on which
such Event of Default is waived in accordance with the terms hereof, and (b) the
date that is thirty (30) days after the occurrence of such Event of Default.

“Structuring Fees”: The Class A Structuring Fee and the Class B Placement Fee.

“Subsidiary”: As to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) sufficient
to elect a majority of the board of directors or other managers of such
corporation, partnership, limited liability company or other entity are at the
time owned, or the management of which is otherwise controlled, directly or
indirectly, through one or more intermediaries, or both, by such Person.

“Substitute Loan”: The meaning specified in Section 2.15(a).

“Successor Servicer”: The meaning specified in Section 6.12.

“Substitution”: The meaning specified in Section 2.14(b).

“Taxes”: The meaning specified in Section 2.13(a).

“Term Securitization”: Any private or public term securitization transaction
(a) undertaken by the Company, the Borrower or an Affiliate of the Company or
the Borrower that is secured, directly or indirectly, by any Loan currently or
formerly included in the Collateral or any portion thereof or any interest
therein, including, without limitation, any collateralized loan or
collateralized debt offering or other asset securitization and (b) in which the
Company or an Affiliate has agreed to purchase 100% of the equity in such term
securitization transaction. For the avoidance of doubt, notwithstanding any
agreement by the Company or an Affiliate to purchase 100% of the equity in such
term securitization transaction, any such party agreeing to so purchase may
designate other Persons as purchasers of such equity provided such party or
parties remain primarily liable therefor if such designees fail to purchase in
connection with the closing date of such term securitization and/or, after the
closing of such term securitization, may transfer equity it purchases at the
closing thereof.

“Termination Date”: The earliest of (a) the date of the termination of all the
Commitments pursuant to Section 2.3(a), (b) the Class B Facility Maturity Date
or (c) the date of the declaration of the Termination Date or the date of the
automatic occurrence of the Termination Date pursuant to Section 9.2(a).

“Total Net Leverage Ratio”: With respect to any Loan for any Relevant Test
Period, the meaning of “Total Net Leverage Ratio” or any comparable definition
relating to total indebtedness in the Underlying Instruments for such Loan, and
in any case that “Total Net Leverage Ratio” or such comparable definition is not
defined in such Underlying Instruments, the ratio of (a) total Indebtedness
minus Unrestricted Cash to (b) EBITDA as calculated by the Borrower and the
Servicer in good faith using information from and calculations consistent with
the relevant compliance statements and financial reporting packages provided by
the relevant Obligor as per the requirements of the Underlying Instruments.

 

46



--------------------------------------------------------------------------------

“Trade Ticket”: A confirmation of the purchase and sale of a Loan as provided by
the Servicer to the Trustee in connection with such purchase.

“Transaction”: The meaning specified in Section 3.2.

“Transaction Documents”: This Agreement, the Sale Agreement, the Fee Letter, the
Securities Account Control Agreement, each Variable Funding Note, any Joinder
Supplement, any Transferee Letter and the Trustee Fee Letter.

“Transfer Document”: With respect to any Loan, each transfer document or
instrument relating to such Loan evidencing the assignment of such Loan either
(1) to the Originator and from the Originator to the Borrower, or (2) from the
prior third party owner thereof directly to the Borrower (at the direction of
the Originator).

“Transferee Letter”: The meaning specified in Section 13.16.

“Trustee”: U.S. Bank National Association, not in its individual capacity, but
solely as Trustee, its successor in interest pursuant to Section 7.3 or such
Person as shall have been appointed Trustee pursuant to Section 7.5.

“Trustee Fee”: The fees, expenses and indemnities set forth as such in the
Trustee Fee Letter and as provided for in this Agreement or any other
Transaction Document.

“Trustee Fee Letter”: The Trustee Fee Letter, dated as of the date hereof among
the Trustee, the Borrower and the Servicer and acknowledged by the
Administrative Agent, with the Schedule of Fees as of March 27, 2013 attached
thereto, as the same may be amended, restated, modified or supplemented from
time to time.

“Trustee Termination Notice”: The meaning specified in Section 7.5.

“UCC”: The Uniform Commercial Code as from time to time in effect in the
applicable jurisdiction or jurisdictions.

“Uncertificated Security”: The meaning specified in Section 8-102(a)(l8) of the
UCC.

“Underlying Instruments”: The loan agreement, credit agreement or other
agreement pursuant to which a Loan or Permitted Investment has been issued or
created and each other agreement that governs the terms of or secures the
obligations represented by such Loan or Permitted Investment or of which the
holders of such Loan or Permitted Investment are the beneficiaries.

“Unfunded Exposure Account”: The meaning specified in Section 6.4(k).

“Unfunded Exposure Equity Amount”: As of any date of determination, with respect
to any Revolving Loan or Delayed Draw Loan, an amount equal to the sum of
(a) the product of (i) the Exposure Amount of such Loan times (ii) 100% minus
the Advance Rate of such Loan, plus (b) the product of (i) (x) 100%, minus the
Assigned Value of such Loan, times (y) the Exposure Amount of such Loan, times
(ii) the Advance Rate of such Loan.

 

47



--------------------------------------------------------------------------------

“United States” or “U.S.”: The United States of America.

“Unrestricted Cash”: The meaning of “Unrestricted Cash” or any comparable
definition in the Underlying Instruments for each Loan, and in any case that
“Unrestricted Cash” or such comparable definition is not defined in such
Underlying Instruments, all cash available for use for general corporate
purposes and not held in any reserve account or legally or contractually
restricted for any particular purposes or subject to any lien (other than
blanket liens permitted under or granted in accordance with such Underlying
Instruments), as reflected on the most recent financial statements of the
relevant Obligor that have been delivered to the Borrower.

“USA PATRIOT Act”: The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56.

“U.S. Bank”: The meaning specified in the Preamble.

“Variable Funding Note” or “VFN”: The collective reference to the Class A
Variable Funding Notes (or AVFNs) and the Class B Variable Funding Notes (or
BVFNs).

“Warranty Event”: As to any Loan, (i) the earlier of knowledge by a Responsible
Officer of the Originator or the Borrower, as applicable, or receipt of written
notice thereof by the Borrower or the Originator from any of the Servicer, the
Administrative Agent or the Trustee that as of the related Cut-Off Date there
existed a breach of any representation or warranty relating to such Loan (other
than any representation or warranty that the Loan satisfies the criteria of the
definition of Eligible Loan) and the failure of the Originator or of the
Borrower to cure such breach, or cause the same to be cured, within 30 days
after the earlier to occur of a Responsible Officer of either the Borrower or
the Originator becoming aware thereof or the receipt by the Borrower or the
Originator of such notice thereof or (ii) the Originator or Borrower fails to
satisfy Section 3.2(j) with respect to such Loan within two (2) Business Days
after the date the applicable document was due to be delivered pursuant to such
section.

“Warranty Loan”: Any Loan that fails to satisfy any criteria of the definition
of Eligible Loan as of the applicable Cut-Off Date of such Loan or any Loan with
respect to which a Warranty Event has occurred.

“Wells Fargo”: Wells Fargo Bank, National Association, a national banking
association and its successors and assigns.

“WFS”: The meaning specified in the Preamble.

 

48



--------------------------------------------------------------------------------

Section 1.2 Other Terms.

All accounting terms used but not specifically defined herein shall be construed
in accordance with GAAP. All terms used in Article 9 of the UCC in the State of
New York, and used but not specifically defined herein, are used herein as
defined in such Article 9.

Section 1.3 Computation of Time Periods.

Unless otherwise stated in this Agreement, in the computation of a period of
time from a specified date to a later specified date, the word “from” means
“from and including” and the words “to” and “until” each mean “to but
excluding.”

Section 1.4 Interpretation.

(a) In each Transaction Document, unless a contrary intention appears:

(i) the singular number includes the plural number and vice versa;

(ii) reference to any Person includes such Person’s successors and assigns but,
if applicable, only if such successors and assigns are permitted by the
Transaction Documents;

(iii) reference to any gender includes each other gender;

(iv) reference to day or days without further qualification means calendar days;

(v) reference to any time means Charlotte, North Carolina time;

(vi) the word “including” is not limiting and means “including without
limitation”;

(vii) the word “any” is not limiting and means “any and all” unless the context
clearly requires or the language provides otherwise;

(viii) reference to any agreement (including any Transaction Document), document
or instrument means such agreement, document or instrument as amended, modified,
waived, supplemented, assigned, restated or replaced and in effect from time to
time in accordance with the terms thereof and, if applicable, the terms of the
other Transaction Documents, and reference to any promissory note includes any
promissory note that is an extension or renewal thereof or a substitute or
replacement therefor;

(ix) reference to any Applicable Law means such Applicable Law as amended,
modified, codified, replaced or reenacted, in whole or in part, and in effect
from time to time, including rules and regulations promulgated thereunder and
reference to any Section or other provision of any Applicable Law means that
provision of such Applicable Law from time to time in effect and constituting
the substantive amendment, modification, codification, replacement or
reenactment of such Section or other provision;

 

49



--------------------------------------------------------------------------------

(x) reference to any delivery or transfer to the Trustee with respect to the
Collateral means delivery or transfer to the Trustee on behalf of the Secured
Parties; and

(xi) if any date for compliance with the terms or conditions of any Transaction
Document falls due on a day which is not a Business Day, then such due date
shall be deemed to be the immediately following Business Day.

(b) For the avoidance of doubt, if an Servicer Default or Event of Default has
occurred in accordance with Section 6.12 or Section 9.1, as applicable
(including the expiration of any applicable cure periods specified in
Section 6.12 or Section 9.1, as applicable), such Servicer Default or Event of
Default shall be deemed to be continuing hereunder unless waived in writing by
the Controlling Lender.

ARTICLE II

THE VARIABLE FUNDING NOTE

Section 2.1 The Variable Funding Notes.

(a) The Class A Variable Funding Notes.

(i) On the terms and conditions hereinafter set forth, the Borrower shall
deliver (i) on the Closing Date, to each Class A Lender at the applicable
address set forth on Annex A to this Agreement, and (ii) on the effective date
of any Joinder Supplement, to each additional Class A Lender, at the address set
forth in the applicable Joinder Supplement, a duly executed variable funding
note in substantially the form of Exhibit B (each a “Class A Variable Funding
Note” or “AVFN”), dated as of the date of this Agreement or the Joinder
Supplement, as applicable, each in a face amount equal to the applicable Class A
Lender’s Class A Commitment as of the Closing Date or the effective date of any
Joinder Supplement, as applicable, and otherwise duly completed. Each Variable
Funding Note shall evidence obligations in an amount equal, at any time, to the
outstanding Advances by such Class A Lender under the applicable AVFN on such
day.

(ii) During the Reinvestment Period, the Borrower (or the Servicer on the
Borrower’s behalf) may, at its option, request the Class A Lenders to make
advances of funds (each, a “Class A Advance”) under the AVFNs pursuant to a
Funding Notice; provided, however, that no Class A Lender shall be obligated to
make any Class A Advance on or after the date that is three (3) Business Days
prior to the Reinvestment Period End Date.

(iii) Following the receipt of a Funding Notice during the Reinvestment Period
and subject to the terms and conditions hereinafter set forth, the Class A
Lenders shall fund such Class A Advance. Notwithstanding anything to the
contrary herein, no

 

50



--------------------------------------------------------------------------------

Class A Lender shall make any Class A Advance if, after giving effect to such
Class A Advance and the addition to the Collateral of any Eligible Loans to be
acquired by the Borrower with the proceeds of such Class A Advance, (i) a
Default or Event of Default could reasonably be expected to result therefrom or
(ii) the aggregate Class A Advances Outstanding would exceed the Class A
Borrowing Base.

(iv) The Borrower may, with the written consent of the Administrative Agent, add
additional Persons as Class A Lenders and increase the Class A Commitments
hereunder; provided that the Class A Commitment of any Class A Lender may only
be increased with the prior written consent of such Class A Lender and the
Administrative Agent. Each additional Class A Lender shall become a party hereto
by executing and delivering to the Administrative Agent, the Trustee, the
Servicer and the Borrower a Joinder Supplement and a representation letter in
the form of Exhibit H.

(b) The Class B Variable Funding Notes.

(i) On the terms and conditions hereinafter set forth, the Borrower shall
deliver (i) on the Closing Date, to each Class B Lender at the applicable
address set forth on Annex A to this Agreement, and (ii) on the effective date
of any Joinder Supplement, to each additional Class B Lender, at the address set
forth in the applicable Joinder Supplement, a duly executed variable funding
note in substantially the form of Exhibit B (each a “Class B Variable Funding
Note” or “BVFN”), dated as of the date of this Agreement or the Joinder
Supplement, as applicable, each in a face amount equal to the applicable Class B
Lender’s Class B Commitment as of the Closing Date or the effective date of any
Joinder Supplement, as applicable, and otherwise duly completed. Each Variable
Funding Note shall evidence obligations in an amount equal, at any time, to the
outstanding Advances by such Class B Lender under the applicable BVFN on such
day.

(ii) During the Reinvestment Period, the Borrower (or the Servicer on the
Borrower’s behalf) may, at its option, request the Class B Lenders to make
advances of funds (each, a “Class B Advance”) under the BVFNs pursuant to a
Funding Notice; provided, however, that no Class B Lender shall be obligated to
make any Class B Advance on or after the date that is three (3) Business Days
prior to the Reinvestment Period End Date.

(iii) Following the receipt of a Funding Notice during the Reinvestment Period
and subject to the terms and conditions hereinafter set forth, the Class B
Lenders shall fund such Class B Advance. Notwithstanding anything to the
contrary herein, no Class B Lender shall make any Class B Advance if, after
giving effect to such Class B Advance and the addition to the Collateral of any
Eligible Loans to be acquired by the Borrower with the proceeds of such Class B
Advance, (i) a Default or Event of Default could reasonably be expected to
result therefrom (provided that, for the avoidance of doubt and notwithstanding
the occurrence of a Default or Event of Default, a Class B Advance may be
requested in connection with the cure of a Class A Borrowing Base Deficiency in
whole or in part) or (ii) the aggregate Class B Advances Outstanding would
exceed the Class B Borrowing Base.

 

51



--------------------------------------------------------------------------------

(iv) The Borrower may, with the written consent of the Administrative Agent (not
to be unreasonably withheld, conditioned or delayed) and each Class B Lender,
add additional Persons as Class B Lenders and increase the Class B Commitments
hereunder; provided that the Class B Commitment of any Class B Lender may only
be increased with the prior written consent of such Class B Lender and the
Administrative Agent (not to be unreasonably withheld, conditioned or delayed).
Each additional Class B Lender shall become a party hereto by executing and
delivering to the Administrative Agent, the Trustee, the Servicer and the
Borrower a Joinder Supplement and a representation letter in the form of
Exhibit H.

Section 2.2 Procedures for Advances by the Lenders.

(a) Subject to the limitations set forth in Sections 2.1(a)(ii) and (b)(ii), the
Borrower (or the Servicer on the Borrower’s behalf) may request an Advance from
the Lenders by delivering to the Lenders the information and documents set forth
in this Section 2.2 at the applicable times specified herein.

(b) With respect to all Advances, no later than 12:00 noon (Charlotte, North
Carolina time) on the proposed Funding Date, the Borrower (or the Servicer on
its behalf) shall deliver:

(i) to the Administrative Agent and the Trustee a wire disbursement and
authorization form, to the extent not previously delivered; and

(ii) to the Administrative Agent, each Lender and the Trustee a duly completed
Funding Notice (including a duly completed Borrowing Base Certificate updated to
the date such Advance is requested and giving pro forma effect to the Advance
requested and the use of the proceeds thereof, a pro forma Loan Tape and any
applicable Approval Notices) which shall (i) specify the desired amount of such
Advance, which amount shall not cause the Advances Outstanding to exceed the
Borrowing Base and must be at least equal to $500,000 (or, in the case of any
Advance to be applied to fund any draw under a Revolving Loan or Delayed Draw
Loan or to fund a shortfall into the Unfunded Exposure Account, such lesser
amount as may be required to fund such draw), to be allocated to each Lender in
accordance with its Pro Rata Share, (ii) specify whether such Advance is to be a
Class A Advance or a Class B Advance or both (and, if so, the respective amounts
of each), (iii) specify the proposed Funding Date of such Advance, (iv) specify
the Loan(s), if any, to be financed on such Funding Date in the pro forma Loan
Tape (including the appropriate file number, Obligor, Outstanding Balance,
Assigned Value and Purchase Price for each Loan), (v) specify the amount of cash
required to be deposited into the Unfunded Exposure Account in connection with
any Revolving Loan or Delayed Draw Loan funded by such Advance, if applicable,
and (vi) include a representation that all conditions precedent for such Advance
described in Article III hereof have been met. Each Funding Notice shall be
irrevocable. If any Funding Notice is received by the Administrative Agent, the
Trustee and each Lender after 12:00 noon (Charlotte, North Carolina time) on the
proposed Funding Date or on a day that is not a Business Day, such Funding
Notice shall be deemed to be received by the Administrative Agent, the Trustee
and each Lender at 9:00 a.m. (Charlotte, North Carolina time) on the next
Business Day.

 

52



--------------------------------------------------------------------------------

(c) On the proposed Funding Date, subject to the limitations set forth in
Sections 2.1(a)(ii) and (b)(ii) and upon satisfaction of the applicable
conditions set forth in Article III, each Lender shall make available to the
Borrower in same day funds, by wire transfer to the account designated by
Borrower (or the Servicer on the Borrower’s behalf) in the Funding Notice given
pursuant to this Section 2.2, an amount equal to such Lender’s Pro Rata Share of
the least of (i) the amount requested by the Borrower (or the Servicer on the
Borrower’s behalf) for such Advance, (ii) the aggregate unused Commitments then
in effect and (iii) the maximum amount that, after taking into account the
proposed use of the proceeds of such Advance, could be advanced to the Borrower
hereunder without causing either (x) the Class A Advances Outstanding to exceed
the Class A Borrowing Base or (y) the Class B Advances Outstanding to exceed the
Class B Borrowing Base; provided that, for the avoidance of doubt, the Class B
Advances may be advanced to the Borrower to cure a Class A Borrowing Base
Deficiency subject to the provisions of Section 3.2.

(d) On each Funding Date, the obligation of each Lender to remit its Pro Rata
Share of any such Advance shall be several from that of each other Lender and
the failure of any Lender to so make such amount available to the Borrower shall
not relieve any other Lender of its obligation hereunder.

(e) Subject to the terms, conditions, provisions and limitations set forth
herein, the Borrower may (i) borrow, repay or prepay and reborrow Advances
without any penalty, fee or premium on and after the Closing Date and prior to
the end of the Reinvestment Period; (ii) repay or prepay Advances at any time
after the Reinvestment Period; and (iii) at any time, withdraw funds in the
Unfunded Exposure Account in order to satisfy its funding obligations under its
Delayed Draw Loans and Revolving Loans and deposit Principal Collections
received from its Revolving Loans into the Unfunded Exposure Account (up to the
Aggregate Exposure Amount) in accordance with Section 6.4(k).

(f) Notwithstanding anything to the contrary herein (including, without
limitation, the occurrence of an Event of Default (other than the occurrence of
an Insolvency Event with respect to the Borrower) or the existence of an
Default), if, upon the earlier to occur of the end of the Reinvestment Period or
the Termination Date, the amount on deposit in the Unfunded Exposure Account is
less than the Aggregate Exposure Amount, the Borrower covenants and agrees to
(i) request an Advance hereunder from the Lenders in the amount of such
shortfall for deposit into the Unfunded Exposure Account and/or (ii) deposit
other funds of the Borrower in the amount of such shortfall into the Unfunded
Exposure Account. For purposes of any Advance required to be requested by the
Borrower to fulfill such funding obligation, the conditions precedent set forth
in Article III shall be deemed to have been satisfied (other than the
non-occurrence of an Event of Default related to an Insolvency Event with
respect to the Borrower). Following the disbursement of such Advance to the
Borrower by deposit into the Unfunded Exposure Account on the Funding Date
(which shall be no later than two (2) Business Days following the end of the
Reinvestment Period or the occurrence of the Termination Date but in any event
prior to the Scheduled Reinvestment Period End Date), no further Advances will
be made.

(g) For the avoidance of doubt, the Borrower may acquire Cash or Eligible Loans
(subject to Section 3.4) for any purpose not in violation of the Transaction
Documents from equity contributions from the Equityholder; provided that any
asset to be contributed to the Borrower that is not Cash or an Eligible Loan
(added subject to Section 3.4) must be approved by the Controlling Lender and
the Majority Class B Lenders, each in its sole and absolute discretion.

 

53



--------------------------------------------------------------------------------

Section 2.3 Reduction of the Facility Amount; Principal Repayments.

(a) The Borrower shall be entitled at its option, at any time so long as no
Event of Default has occurred and is continuing:

(i) to irrevocably terminate the Class A Commitments in whole or irrevocably
reduce any portion of the Class A Commitments that exceed the sum of the Class A
Advances Outstanding, accrued Class A Interest and Breakage Costs owing to any
Class A Lender; provided that (i) the Borrower shall give at least one
(1) Business Day’s prior written notice to the Administrative Agent (with a copy
to the Servicer) of such termination or reduction in the form of Exhibit A-2;
(ii) any partial reduction of the Class A Commitments shall be in an amount
equal to $5,000,000 and in integral multiples of $500,000 in excess thereof,
(iii) the Borrower shall pay any Prepayment Premium payable in connection
therewith (to the extent applicable in accordance with the definition thereof)
and (iv) in connection with any termination of the Class A Commitments in whole,
the Borrower shall pay all Class A Obligations. Any request for a reduction or
termination pursuant to this Section 2.3(a) shall be irrevocable. The applicable
Class A Commitment of each Class A Lender shall be reduced by an amount equal to
its Pro Rata Share (prior to giving effect to any reduction of the Class A
Commitments hereunder) of the aggregate amount of any reduction under this
Section 2.3(a)(i); and

(ii) to irrevocably terminate the Class B Commitments in whole or irrevocably
reduce any portion of the Class B Commitments that exceed the sum of the Class B
Advances Outstanding, accrued Class B Interest and Breakage Costs owing to any
Class B Lender; provided that (i) the Borrower shall give at least one
(1) Business Day’s prior written notice to the Administrative Agent (with a copy
to the Servicer) of such termination or reduction in the form of Exhibit A-2;
(ii) any partial reduction of the Class B Commitments shall be in an amount
equal to $2,500,000 and in integral multiples of $250,000 in excess thereof,
(iii) the Borrower shall pay any Prepayment Premium payable in connection
therewith (to the extent applicable in accordance with the definition thereof)
and (iv) in connection with any termination of the Class B Commitments in whole,
the Borrower shall pay all Class B Obligations; provided that, so long as any
Class A Commitments or Class A Obligations are outstanding, the prior written
consent of each Class A Lender shall be required to reduce or terminate the
Class B Commitments. Any request for a reduction or termination pursuant to this
Section 2.3(a)(ii) shall be irrevocable. The applicable Class B Commitment of
each Class B Lender shall be reduced by an amount equal to its Pro Rata Share
(prior to giving effect to any reduction of the Class B Commitments hereunder)
of the aggregate amount of any reduction under this Section 2.3(a).

 

54



--------------------------------------------------------------------------------

For the avoidance of doubt and notwithstanding any other provision of this
Agreement, any reduction in the Facility Amount shall be applied first to the
Class A Commitments until the Class A Commitments are reduced to zero and then
to the Class B Commitments.

If the Borrower elects to terminate the Commitments in whole pursuant to this
Section 2.3(a), then once the Obligations outstanding are reduced to zero, the
Collection Date shall occur and the Collateral shall be released in accordance
with Section 8.2(b).

(b) The Borrower shall be entitled at its option, at any time, to reduce
Advances Outstanding; provided that (i) the Borrower (or the Servicer on behalf
of the Borrower) shall give at least one (1) Business Day’s prior written notice
of such reduction in the form of Exhibit A-2 to the Administrative Agent, the
Trustee and the Lenders of such Advances (provided that same day notice may be
given with respect to curing any Borrowing Base Deficiency) and (ii) any
reduction of Advances Outstanding (other than with respect to repayments of
Advances Outstanding made by the Borrower to reduce Advances Outstanding such
that no Borrowing Base Deficiency exists) shall be in a minimum amount of
$500,000 and in integral multiples of $100,000 in excess thereof. In connection
with any such reduction of Advances Outstanding, the Borrower (or, in the case
of clause (1) below, the Servicer on behalf of the Borrower) shall deliver
(1) to the Administrative Agent, the Trustee and each Lender of such Advances,
instructions to reduce such Advances Outstanding in the form of Exhibit A-2,
(2) funds to the Trustee for payment to the Lenders of such Advances sufficient
to repay such Advances Outstanding and any Breakage Costs, which may include
instructions to the Trustee to use funds from the Principal Collection Account
with respect thereto or funds otherwise provided by the Borrower, an Affiliate
thereof or any other Person to the Trustee with respect thereto and (3) solely
with respect to any Advance being repaid in connection with an Optional Sale,
funds to the Trustee for payment to the Lenders of such Advances sufficient to
repay all accrued Class A Interest and Class B Interest in respect of such
Advance (and, unless otherwise instructed by the Administrative Agent, to pay
such accrued Class A Interest and Class B Interest on the following Payment
Date), and all accrued and unpaid costs and expenses of the Administrative Agent
and the Lenders related to such repayment, which may include instructions to the
Trustee to use funds from the Interest Collection Account with respect thereto
or funds otherwise provided by the Borrower, an Affiliate thereof or any other
Person to the Trustee with respect thereto; provided that, the Advances
Outstanding will not be reduced unless sufficient funds have been remitted to
pay all such amounts in the succeeding sentence in full. The Trustee shall apply
amounts received from the Borrower (or an Affiliate thereof or any other Person)
pursuant to this Section 2.3(b) in the following order: (a) in respect of
Class A Advances, to the pro rata reduction of the Class A Advances Outstanding
(and, if applicable pursuant to clause (2) above, to the payment of accrued
Class A Interest), (b) in respect of the Class B Advances, to the pro rata
reduction of the Class B Advances Outstanding (and, if applicable pursuant to
clause (2) above, to the payment of accrued Class B Interest), and (c) to the
payment of any Breakage Costs. Any Advance so repaid may, subject to the terms
and conditions hereof, be reborrowed during the Reinvestment Period. Any
Repayment Notice relating to any repayment pursuant to this Section 2.3(b) shall
be irrevocable.

(c) Unless sooner prepaid pursuant to the terms hereof, the Class A Advances
Outstanding shall be repaid in full on the earlier to occur of (i) the Class A
Facility Maturity Date and (ii) the Termination Date.

 

55



--------------------------------------------------------------------------------

(d) Unless sooner prepaid pursuant to the terms hereof, the Class B Advances
Outstanding shall be repaid in full on the Termination Date.

(e) Provided no Event of Default has occurred and is continuing, the Borrower
(or the Servicer on behalf of the Borrower) may, by written notice to the
Administrative Agent delivered no later than three (3) Business Days prior to
the first anniversary of the Closing Date, elect that the Reinvestment Period be
continued through the Scheduled Reinvestment Period End Date. As a condition to
the effectiveness of such election, the Borrower shall pay to the Class A Lender
the additional Class A Structuring Fee specified in the Fee Letter. Upon such
notice and payment to the Class A Lender of such fee, the Reinvestment Period
End Date shall be the Scheduled Reinvestment Period End Date.

(f) For the avoidance of doubt and notwithstanding any other provision of this
Agreement, the Borrower may, in its sole discretion, contemporaneously effect a
prepayment or refinancing of the Advances Outstanding in full pursuant to
Section 2.3(b), a reduction of the Commitments to zero pursuant to
Section 2.3(a) and the occurrence of the Collection Date by paying all other
outstanding Obligations (including, without limitation, any applicable
Prepayment Premium) and instructing the Trustee to apply funds in any Account or
funds otherwise provided by the Borrower, an Affiliate or any other Person to
the Trustee.

Section 2.4 Determination of Interest.

(a) The Trustee shall determine the Class A Interest (including unpaid Class A
Interest related thereto, if any, due and payable on a prior Payment Date) and
the Class B Interest (including unpaid Class B Interest related thereto, if any,
due and payable on a prior Payment Date) to be paid by the Borrower on each
Payment Date for the related Accrual Period and shall advise the Servicer
thereof on the third Business Day prior to such Payment Date.

(b) No provision of this Agreement shall require the payment or permit the
collection of Class A Interest or Class B Interest in excess of the maximum
permitted by Applicable Law.

(c) No Class A Interest or Class B Interest shall be considered paid by any
distribution if at any time such distribution is rescinded or must otherwise be
returned for any reason.

Section 2.5 Notations on Variable Funding Notes.

Each Lender is hereby authorized to enter on a schedule attached to the VFN with
respect to such Lender, as applicable, a notation (which may be computer
generated) or to otherwise record in its internal books and records or computer
system with respect to each Advance under the VFN made by the applicable Lender
of (a) the date and principal amount thereof and (b) each payment and repayment
of principal thereof. Any such recordation shall, absent manifest error,
constitute prima facie evidence of the outstanding Advances, as applicable,
under each VFN. The failure of any Lender to make any such notation on the
schedule attached to the applicable VFN shall not limit or otherwise affect the
obligation of the Borrower to repay the Advances in accordance with the terms
set forth herein.

 

56



--------------------------------------------------------------------------------

Section 2.6 Borrowing Base Deficiency Cures.

Any Borrowing Base Deficiency must be cured by the Borrower within five
(5) Business Days (or ten (10) Business Days if such deficiency is solely the
result of the decrease of the Assigned Value of a Loan by the Controlling Lender
pursuant to clause (b) or (c) of the definition of Assigned Value) of the
occurrence thereof by taking one or more of the following actions:

(i) crediting Cash into the Principal Collection Account;

(ii) repaying the applicable Advances Outstanding in accordance with
Section 2.3(b);

(iii) solely with respect to a Class A Borrowing Base Deficiency, drawing a
Class B Advance in accordance with Sections 2.1(b) and 2.2; or

(iv) posting additional Eligible Loans (subject to Controlling Lender approval
as specified in the definition of Eligible Loan) and/or Permitted Investments as
Collateral; provided that the amount of any reduction of such Borrowing Base
Deficiency pursuant to any such additional Eligible Loans shall be the Adjusted
Borrowing Value of such Eligible Loans.

For the avoidance of doubt, the Borrower may cure a Class A Borrowing Base
Deficiency by any combination of (i), (ii), (iii) or (iv) of this Section 2.6
(or by any other action(s) with the prior written consent of the Controlling
Lender) and the Borrower may cure a Class B Borrowing Base Deficiency by any
combination of (i), (ii) or (iv) of this Section 2.6 (or by any other action(s)
with the prior written consent of both the Controlling Lender and the Majority
Class B Lenders). Notwithstanding any other provisions of this Agreement, if the
Borrower has eliminated a Borrowing Base Deficiency pursuant to clause (i) of
this Section 2.6, upon written request of the Borrower to the Trustee to release
such funds from the Principal Collection Account and certification by the
Borrower that immediately after giving effect to the return of any such Cash no
Borrowing Base Deficiency will exist, the Borrower shall be entitled to the
return of all or a portion of the Cash so deposited in the Principal Collection
Account and the Trustee shall pay the amount so requested to the Borrower. For
the avoidance of doubt, if a Class A Borrowing Base Deficiency and a Class B
Borrowing Base Deficiency occur simultaneously, the Class A Borrowing Base
Deficiency must be cured prior to the Class B Borrowing Base Deficiency.

Section 2.7 Settlement Procedures.

(a) On each Payment Date, so long as no Event of Default has occurred and is
continuing, the Servicer shall direct the Trustee to pay pursuant to the related
quarterly Servicing Report (and, subject to Section 2.10(d) the Trustee shall
make payment from the Interest Collection Account to the extent of Available
Funds, in reliance on the information set forth in such Servicing Report) to the
following Persons, the following amounts in the following order of priority:

(1) pro rata to (i) the Trustee, in an amount equal to any accrued and unpaid
Trustee Fees and (ii) the Securities Intermediary, in an amount equal to any
amounts payable to the Securities Intermediary under the Securities Account
Control Agreement;

 

57



--------------------------------------------------------------------------------

(2) to the Servicer, in an amount equal to the sum of (i) all reasonable and
documented Servicer Reimbursable Expenses (not to exceed $40,000 for such
Payment Date) and (ii) any accrued and unpaid Servicing Fee;

(3) pro rata to each Class A Lender, in an amount equal to any accrued and
unpaid Class A Interest and Class A Non-Usage Fee;

(4) pro rata to each Class B Lender, in an amount equal to any accrued and
unpaid Class B Interest and Class B Non-Usage Fee;

(5) (i) prior to the end of the Reinvestment Period, at the Servicer’s
discretion, to the Unfunded Exposure Account, up to an amount that would cause
the funds in the Unfunded Exposure Account to equal the aggregate of all
Unfunded Exposure Equity Amounts and (ii) after the Reinvestment Period, to the
Unfunded Exposure Account, up to an amount that would cause the funds in the
Unfunded Exposure Account to equal the Aggregate Exposure Amount;

(6) pro rata to (i) each Class A Lender, in an amount equal to any accrued and
unpaid Breakage Costs, and (ii) to the Administrative Agent, any applicable
Class A Lender and the Indemnified Parties with respect to the Class A Lenders,
as applicable, all Fees and other amounts, including, without limitation, any
Increased Costs and fees or expenses of counsel, but other than the principal of
Advances Outstanding and any Prepayment Premium then due under this Agreement;

(7) pro rata to each Class A Lender, if a Class A Borrowing Base Deficiency
exists, in an amount necessary to cure such Class A Borrowing Base Deficiency,
pro rata in accordance with the amount of Class A Advances Outstanding
hereunder;

(8) pro rata to each Class B Lender, if a Class B Borrowing Base Deficiency
exists, in an amount necessary to cure such Class B Borrowing Base Deficiency,
pro rata in accordance with the amount of Class B Advances Outstanding
hereunder, including any replenishment of the Class B Minimum Reserve Amount to
the extent then required to be deducted from the Class B Borrowing Base;

(9) pro rata to each Class A Lender, if the Class A Facility Amount has been
terminated in whole pursuant to Section 2.3(a), in an amount equal to the
Class A Advances Outstanding;

(10) pro rata to (i) each Class B Lender, in an amount equal to any accrued and
unpaid Breakage Costs, and (ii) to any applicable Class B Lender

 

58



--------------------------------------------------------------------------------

and the Indemnified Parties with respect to the Class B Lenders, as applicable,
all Fees and other amounts, including, without limitation, any Increased Costs
and fees or expenses of counsel, but other than the principal of Advances
Outstanding any Prepayment Premium then due under this Agreement;

(11) pro rata to each Class B Lender, if the Class B Facility Amount has been
terminated in whole pursuant to Section 2.3(a), in an amount equal to the Class
B Advances Outstanding;

(12) to the Expense Reserve Account, in an amount equal to the Expense Reserve
Account Amount;

(13) pro rata to each applicable party to pay all other Administrative Expenses;
and

(14) so long as no Default has occurred and is continuing, any remaining amounts
shall be deemed released from the Lien of the Trustee hereunder and, at the
direction of the Borrower, distributed to or otherwise at the direction of the
Borrower.

(b) On each Payment Date, so long as no Event of Default has occurred and is
continuing, the Servicer shall direct the Trustee to pay pursuant to the related
quarterly Servicing Report (and, subject to Section 2.10(d), the Trustee shall
make payment from the Principal Collection Account to the extent of Available
Funds, in reliance on the information set forth in such Servicing Report) to the
following Persons, the following amounts in the following order of priority:

(1) to the extent not paid pursuant to Sections 2.7(a)(1) through (11), to such
Persons in such amounts in such priority;

(2) to the extent not paid pursuant to Section 2.7(a)(12), to the Expense
Reserve Account, in an amount equal to the Expense Reserve Account Amount;

(3) pro rata to each Class A Lender, in an amount equal to any accrued and
unpaid Prepayment Premium owing to the Class A Lenders;

(4) after the end of the Reinvestment Period, pro rata to each Class A Lenders
to pay the Class A Advances Outstanding;

(5) pro rata to each Class B Lender, in an amount equal to any accrued and
unpaid Prepayment Premium owing to the Class B Lenders;

(6) after the end of the Reinvestment Period, pro rata to each Class B Lender to
pay the Class B Advances Outstanding;

 

59



--------------------------------------------------------------------------------

(7) to the extent not paid pursuant to Section 2.7(a) or this Section 2.7(b),
pro rata to each applicable party to pay all other Administrative Expenses;

(8) during the Reinvestment Period, at the discretion of the Servicer any
remaining amounts specified shall remain in the Principal Collection Account as
Principal Collections; and

(9) so long as no Default has occurred and is continuing, any remaining amounts
shall be deemed released from the Lien of the Trustee hereunder and, at the
direction of the Borrower, distributed to or otherwise at the direction of the
Borrower.

Section 2.8 Alternate Settlement Procedures.

On each Payment Date (or more frequently at the direction of the Administrative
Agent) (a) following the occurrence of and during the continuation of an Event
of Default or (b) following the declaration of the occurrence, or the deemed
occurrence, as applicable, of the Termination Date pursuant to Section 9.2(a),
the Servicer (or, after delivery of a Notice of Exclusive Control, the
Administrative Agent) shall direct the Trustee to pay pursuant to the related
Servicing Report (and, subject to Section 2.10(d), the Trustee shall make
payment from the Collection Account to the extent of Available Funds, in
reliance on the information set forth in such Servicing Report) to the following
Persons, the following amounts in the following order of priority:

(1) pro rata to (i) the Trustee, in an amount equal to any accrued and unpaid
Trustee Fees and (ii) the Securities Intermediary, in an amount equal to any
amounts payable to the Securities Intermediary under the Securities Account
Control Agreement;

(2) to the Servicer, in an amount equal to the sum of (i) all reasonable and
documented Servicer Reimbursable Expenses (not to exceed $40,000 for such
Payment Date) and (ii) any accrued and unpaid Servicing Fee;

(3) pro rata to each Class A Lender, in an amount equal to any accrued and
unpaid Class A Interest and Class A Non-Usage Fee;

(4) pro rata to each Class B Lender, in an amount equal to any accrued and
unpaid Class B Interest and Class B Non-Usage Fee;

(5) to the Unfunded Exposure Account, up to an amount that would cause the funds
in the Unfunded Exposure Account to equal the Aggregate Exposure Amount;

(6) pro rata to (i) each Class A Lender, in an amount equal to any accrued and
unpaid Breakage Costs, and (ii) to the Administrative Agent and any applicable
Class A Lender and the Indemnified Parties with respect to the Class A Lenders,
all Fees and other amounts, including, without limitation, any

 

60



--------------------------------------------------------------------------------

Increased Costs and fees or expenses of counsel, but other than the principal of
Advances Outstanding and any Prepayment Premium then due under this Agreement;

(7) pro rata to the Class A Lenders to pay the Class A Advances Outstanding;

(8) pro rata to each Class A Lender, in an amount equal to any accrued and
unpaid Prepayment Premium owing to the Class A Lenders;

(9) pro rata to (i) each Class B Lender, in an amount equal to any accrued and
unpaid Breakage Costs, and (ii) to any applicable Class B Lender and the
Indemnified Parties with respect to the Class B Lenders, all Fees and other
amounts, including, without limitation, any Increased Costs and fees or expenses
of counsel, but other than the principal of Advances Outstanding and any
Prepayment Premium then due under this Agreement;

(10) pro rata to the Class B Lenders to pay the Class B Advances Outstanding;

(11) pro rata to each Class B Lender, in an amount equal to any accrued and
unpaid Prepayment Premium owing to the Class B Lenders;

(12) to the Expense Reserve Account, in an amount equal to the Expense Reserve
Account Amount;

(13) pro rata to each applicable party to pay all other Administrative Expenses;
and

(14) any remaining amounts shall be deemed released from the Lien of the Trustee
hereunder and, at the direction of the Borrower, distributed to or otherwise at
the direction of the Borrower.

Section 2.9 Collections and Allocations.

(a) Collections. The Servicer shall promptly identify (with the assistance of
the Trustee, if necessary) any collections as being on account of Interest
Collections, Principal Collections, or other Collections, whether received by it
in its capacity as “Concentration Account Servicer” under the Intercreditor
Agreement or otherwise, and shall transfer or cause to be transferred to the
Collection Account all such Collections which are in the form of available funds
by the close of business on the second Business Day after such Collections are
so received. Upon the transfer of Collections to the Collection Account, and on
the basis of information received from the Servicer, the Trustee shall segregate
Principal Collections and Interest Collections and transfer the same to the
corresponding Principal Collection Account and Interest Collection Account, as
applicable. The Trustee shall make such deposits or payments on the date
indicated therein by wire transfer, in immediately available funds. The Trustee
shall further provide a statement to the Servicer as to the amount of Principal
Collections and Interest Collections on deposit in the Collection Account as of
the related Determination Date on each

 

61



--------------------------------------------------------------------------------

Reporting Date for inclusion in the Servicing Report. In addition, at the time
the Trustee receives Collections or funds from the Concentration Account into
the Collection Account, the Servicer will classify all funds so transferred as
one of the following types of Collections (which list may have reasonable
additional items added to it from time to time by written notice from the
Servicer to the Trustee and the Administrative Agent): (i) Scheduled Payments,
(ii) prepayments, (iii) recoveries, (iv) insurance proceeds, (v) fees,
(vi) Excluded Amounts and (vii) additional amounts. Following the occurrence of
a Servicer Default, the Borrower shall (or shall cause the Servicer to)
immediately instruct all Obligors and agents under the Underlying Instruments to
make all payments on the Loans directly into the Collection Account.

(b) Excluded Amounts. With the prior written consent of the Administrative Agent
(not to be unreasonably withheld, conditioned or delayed), the Servicer may
direct the Trustee and the Securities Intermediary to withdraw from the
Collection Account and pay to the Person entitled thereto any amounts credited
thereto constituting Excluded Amounts if the Servicer has, prior to such
withdrawal and consent, delivered to the Administrative Agent, the Trustee, the
Borrower and each Lender a report setting forth the calculation of such Excluded
Amounts in form and substance reasonably satisfactory to the Administrative
Agent and each Lender.

(c) Initial Deposits. On the initial Funding Date with respect to any Loan, the
Servicer will deposit or cause to be deposited into the Collection Account all
Collections received in respect of such Loan on such initial Funding Date.

(d) Investment of Funds. So long as no Event of Default has occurred and is
continuing, to the extent there are uninvested amounts deposited in the
Collection Account or the Expense Reserve Account, all such amounts shall be
invested in Permitted Investments selected by the Borrower or the Servicer on
behalf of the Borrower (or pursuant to standing instructions provided by the
Servicer on behalf of the Borrower) that mature no later than the Business Day
immediately preceding the next Payment Date; provided that, from and after the
occurrence and during the continuation of an Event of Default, to the extent
there are uninvested amounts in the Collection Account or the Expense Reserve
Account, all such amounts may be invested in Permitted Investments selected by
the Administrative Agent (which may be standing instructions). All earnings (net
of losses and investment expenses) thereon shall be retained or deposited into
the Collection Account or the Expense Reserve Account, as applicable, and shall
be applied on each Payment Date pursuant to the provisions of Section 2.7 or
Section 2.8 (as applicable).

(e) Expense Reserve Account. At any time, the Servicer may direct the Trustee
and the Securities Intermediary to withdraw from the Expense Reserve Account and
pay to the Servicer an amount equal to any Servicer Reimbursable Expenses.

(f) Unfunded Exposure Account. The Servicer may withdraw amounts on deposit in
the Unfunded Exposure Account for the purpose of funding the Borrower’s unfunded
commitments with respect to Delayed Draw Loans and Revolving Loans in the
Collateral, provided the following conditions are satisfied (unless otherwise
waived in writing by the Administrative Agent):

(i) the Servicer provides same day written notice (in the form of a Funding
Notice appended hereto as Exhibit A-4) to the Administrative Agent and the
Trustee by facsimile (to be received no later than 1:00 p.m. on such day) of the
request to withdraw funds from the Unfunded Exposure Account and the amount of
such request;

 

62



--------------------------------------------------------------------------------

(ii) the notice required in clause (i) above shall be accompanied by a Borrowing
Base Certificate, executed by the Borrower and at least one (1) Responsible
Officer of the Servicer and a current Loan Tape; and

(iii) the Trustee provides to the Administrative Agent by facsimile (to be
received no later than 1:00 p.m. on that same date) a statement reflecting the
total amount on deposit on such day in the Unfunded Exposure Account.

Upon the satisfaction or waiver of the conditions set forth in clauses
(i) through (iii) above as certified by the Borrower or the Servicer on its
behalf to the Trustee, the Trustee will release funds from the Unfunded Exposure
Account to the Servicer in an amount not to exceed the lesser of (A) the
aggregate amount requested by the Servicer, which amount shall not exceed the
aggregate amount of the applicable funding commitment requests made by, and
payable to, the Obligors under such Delayed Draw Loans and Revolving Loans and
(B) the amount on deposit in the Unfunded Exposure Account on such day.

Section 2.10 Payments, Computations, etc.

(a) Unless otherwise expressly provided herein, all amounts to be paid or
deposited by the Borrower hereunder shall be paid or deposited in accordance
with the terms hereof no later than 12:00 noon (Charlotte, North Carolina time)
on the day when due in lawful money of the United States in immediately
available funds and any amount not received before such time shall be deemed
received on the next Business Day. The Borrower shall, to the extent permitted
by law, pay to the Secured Parties interest on all amounts not paid or deposited
when due hereunder at 2.00% per annum above the Prime Rate, payable on demand;
provided that such interest rate shall not at any time exceed the maximum rate
permitted by Applicable Law. Such interest shall be for the account of the
applicable Secured Party. All computations of interest and other fees hereunder
shall be made on the basis of a year consisting of 360 days (other than
calculations with respect to the Base Rate, which shall be based on a year
consisting of 365 or 366 days, as applicable) for the actual number of days
elapsed.

(b) Whenever any payment hereunder shall be stated to be due on a day other than
a Business Day, such payment shall be made on the next succeeding Business Day,
and such extension of time shall in such case be included in the computation of
the payment of Interest or any fee payable hereunder, as the case may be. For
avoidance of doubt, to the extent that Available Funds are insufficient on any
Payment Date to satisfy the full amount of any Increased Costs pursuant to
Section 2.12, such unpaid amounts shall remain due and owing and shall accrue
interest as provided in Section 2.10(a) until repaid in full.

(c) If any Advance requested by the Borrower (or the Servicer on behalf of the
Borrower) is not effectuated as a result of the Servicer’s or the Borrower’s
actions or failure to fulfill any condition under Section 3.2, as the case may
be, on the date specified therefor,

 

63



--------------------------------------------------------------------------------

whichever of the Servicer or the Borrower is at fault, such Person shall
indemnify the applicable Lender against any reasonable loss, cost or expense
incurred by the applicable Lender, including, without limitation, any loss, cost
or expense incurred by reason of the liquidation or reemployment of deposits or
other funds acquired by the applicable Lender to fund or maintain such Advance.

(d) All instructions and directions given to the Trustee by the Servicer, the
Borrower or the Administrative Agent pursuant to Sections 2.7 and 2.8 shall be
in writing (including instructions and directions transmitted to the Trustee by
facsimile or e-mail), and such written instructions and directions shall be
delivered with a written certification that such instructions and directions are
in compliance with the provisions of Sections 2.7 and 2.8. If either the
Administrative Agent or Trustee disagrees with the computation of any amounts to
be paid or deposited by the Borrower or the Servicer under Sections 2.7 and 2.8
or otherwise pursuant to this Agreement or the Servicer has not delivered a
Servicing Report as required by the terms hereof, the Administrative Agent shall
so notify the Borrower, the Servicer and the Trustee in writing and in
reasonable detail to identify the specific disagreement. If such disagreement
cannot be resolved within two (2) Business Days or at any time Trustee receives
instructions from the Servicer or the Borrower which conflict with any
instructions received from the Administrative Agent, the Trustee shall rely on
and follow the instructions given by the Administrative Agent.

Section 2.11 Fees.

(a) U.S. Bank in its capacities as Trustee and Document Custodian shall be
entitled to receive the Trustee Fee in accordance with Sections 2.7(a)(1),
(b)(1) and 2.8(1), as applicable.

(b) The Borrower shall pay to each of Mayer Brown LLP as counsel to the
Administrative Agent and the Class A Lenders, Dechert LLP as counsel to the
Borrower, the Originator and the Servicer, Edwards Wildman Palmer LLC as counsel
to the Class B Lenders, and Nixon Peabody LLP as counsel to the Trustee, in each
case within two (2) Business Days following an invoice therefor, their
reasonable fees and out-of-pocket expenses through the Closing Date, and shall
pay all additional reasonable fees and out-of-pocket expenses of such counsel
within ten (10) Business Days after receiving an invoice for such amounts.

(c) The Servicer shall be entitled to receive a servicing fee (the “Servicing
Fee”), in arrears in respect of each Collection Period in accordance with
Section 2.7 and/or Section 2.8, as applicable, which fee shall be equal to the
product of (i) Servicing Fee Rate, (ii) average daily aggregate Adjusted
Borrowing Value during the immediately preceding Collection Period and (iii) the
actual number of days in such Collection Period divided by 360. The Servicing
Fee is payable to the Servicer to compensate the Servicer for performing its
obligations as Servicer hereunder and, so long as the Servicer is also the
Originator, for the Originator’s performance of its obligations hereunder and
under the Sale Agreement as such obligations relate to Collateral purchased
directly by the Borrower from third parties which was reunderwritten by the
Originator on behalf of the Borrower in connection with the Borrower’s purchase
thereof.

 

64



--------------------------------------------------------------------------------

Section 2.12 Increased Costs; Capital Adequacy; Illegality.

(a) If either (i) the introduction of or any change (including, without
limitation, any change by way of imposition or increase of reserve requirements)
in or in the interpretation of any Applicable Law or (ii) the compliance by an
Affected Party with any guideline or request from any central bank or other
Governmental Authority (whether or not having the force of law), shall
(A) change the basis of taxation of payments to any Affected Party in respect
thereof with respect to its Advances or its interest in the Collateral, or any
right or obligation to make Advances hereunder, or on any payment made hereunder
(except for any Taxes (i) as to which an additional amount is payable pursuant
to Section 2.13 or (ii) that are Excluded Taxes), (B) impose, modify or deem
applicable any reserve requirement (including, without limitation, any reserve
requirement imposed by the Board of Governors of the Federal Reserve System, but
excluding any reserve requirement, if any, included in the determination of
either Class A Interest or Class B Interest), special deposit or similar
requirement against assets of, deposits with or for the amount of, or credit
extended by, any Affected Party or (C) impose any other condition affecting any
Affected Party’s rights hereunder or under any other Transaction Document, the
result of which is to increase the cost to any Affected Party or to reduce the
amount of any sum received or receivable by an Affected Party under this
Agreement or under any other Transaction Document, then on the Payment Date
following demand by such Affected Party (which demand shall be accompanied by a
statement setting forth the basis for such demand), the Borrower shall pay
directly to such Affected Party such additional amount or amounts as will
compensate such Affected Party for such additional or increased cost incurred or
such reduction suffered.

(b) If either (i) the introduction of or any change in or in the interpretation
of any law, guideline, rule, regulation, directive or request or (ii) compliance
by any Affected Party with any law, guideline, rule, regulation, directive or
request from any central bank or other Governmental Authority or agency (whether
or not having the force of law), including, without limitation, compliance by an
Affected Party with any request or directive regarding capital adequacy, but
excluding Taxes, has or would have the effect of reducing the rate of return on
the capital of any Affected Party as a consequence of its obligations hereunder
or arising in connection herewith to a level below that which any such Affected
Party could have achieved but for such introduction, change or compliance
(taking into consideration the policies of such Affected Party with respect to
capital adequacy) by an amount deemed by such Affected Party to be material,
then from time to time, on the Payment Date following demand by such Affected
Party (which demand shall be accompanied by a statement setting forth the basis
for such demand), the Borrower shall pay directly to such Affected Party such
additional amount or amounts as will compensate such Affected Party for such
reduction; provided that, notwithstanding anything in this Section 2.12(b) to
the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (y) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “change in law” for the purposes of clause
(i) above, regardless of the date enacted, adopted or issued. For the avoidance
of doubt, if the issuance of any amendment or supplement to Interpretation
No. 46 or to Statement of Financial Accounting Standards No. 140 by the
Financial Accounting Standards Board or any

 

65



--------------------------------------------------------------------------------

other change in accounting standards or the issuance of any other pronouncement,
release or interpretation, causes or requires the consolidation of all or a
portion of the assets and liabilities of the Originator, the Borrower or any
Affected Party with the assets and liabilities of the Administrative Agent or
any Lender or shall otherwise impose any loss, cost, expense, reduction of
return on capital or other loss, such event shall constitute a circumstance on
which such Affected Party may base a claim for reimbursement under this
Section 2.12.

(c) If as a result of any event or circumstance similar to those described in
clause (a) or (b) of this Section 2.12, any Affected Party is required to
compensate a bank or other financial institution providing liquidity support,
credit enhancement or other similar support to such Affected Party in connection
with this Agreement or the funding or maintenance of Advances hereunder, then on
the Payment Date following demand by such Affected Party, the Borrower shall pay
to such Affected Party such additional amount or amounts as may be necessary to
reimburse such Affected Party for any amounts payable or paid by it.

(d) In determining any amount provided for in this Section 2.12, the Affected
Party may use any reasonable averaging and attribution methods. Any Affected
Party making a claim under this Section 2.12 shall submit to the Borrower and
the Servicer a written description as to such additional or increased cost or
reduction and the calculation thereof, which written description shall be
conclusive absent manifest error.

(e) If a Eurodollar Disruption Event as described in clause (a) of the
definition of “Eurodollar Disruption Event” with respect to any Lender occurred,
such Lender shall in turn so notify the Borrower, whereupon all Advances
Outstanding of the affected Lender in respect of which either Class A Interest
or Class B Interest accrues based on the LIBOR Rate shall immediately be
converted into Advances Outstanding in respect of which such Class A Interest or
Class B Interest accrues based on the Base Rate; provided that (i) the Advances
Outstanding shall only accrue based on the Base Rate for so long as a Eurodollar
Disruption Event is continuing, (ii) the Administrative Agent agrees to promptly
notify the Lenders and the Borrower at such time as any such Eurodollar
Disruption Event is no longer continuing and (iii) on and after the
Administrative Agent notifies the Lenders and the Borrower that any such
Eurodollar Disruption Event is no longer continuing, the Advances Outstanding
shall accrue based on the LIBOR Rate (if otherwise applicable at such time).

(f) The payment of amounts under this Section 2.12 (other than pursuant to
Section 2.12(e)) shall be on an after-Tax basis.

Section 2.13 Taxes.

(a) Any and all payments made to the Lenders or the Administrative Agent by or
on behalf of the Borrower under or in respect of this Agreement or any other
Transaction Documents to which the Borrower is a party shall be made free and
clear of, and without deduction or withholding for or on account of, any and all
present or future taxes, levies, imposts, deductions, charges or withholding,
and all liabilities (including penalties, interest and additions to tax) with
respect thereto, whether now or hereafter imposed, levied, collected, withheld
or assessed by any taxation authority or other Governmental Authority
(collectively, “Taxes”), unless required by law. If the Borrower shall be
required under any Applicable Law to

 

66



--------------------------------------------------------------------------------

deduct or withhold any Taxes from or in respect of any sum payable under or in
respect of this Agreement or any of the other Transaction Documents to any
Secured Party (including for purposes of Section 2.12 and this Section 2.13, any
assignee, successor, or participant), (i) the Borrower shall make all such
deductions and withholdings in respect of Taxes, (ii) the Borrower shall pay the
full amount deducted or withheld in respect of Taxes to the relevant taxation
authority or other Governmental Authority in accordance with any requirement of
law, and (iii) if such Taxes are Non-Excluded Taxes the sum payable by the
Borrower shall be increased as may be necessary so that, after the Borrower has
made all required deductions and withholdings (including deductions and
withholdings applicable to additional amounts payable under this
Section 2.13(a)), such Secured Party receives an amount equal to the sum it
would have received had no such deductions or withholdings been made in respect
of Non-Excluded Taxes. For purposes of this Agreement “Non-Excluded Taxes” are
Taxes other than Excluded Taxes.

(b) In addition, the Borrower hereby agrees to pay or, at the option of a
Secured Party, timely reimburse it for the payment of, any present or future
stamp, recording, documentary, excise, property or value-added taxes, or similar
taxes, charges or levies that arise from the execution, delivery, enforcement or
registration of, any performance, receipt or perfection of a security interest
under, or otherwise with respect to, this Agreement or any other Transaction
Document (collectively, “Other Taxes”).

(c) The Borrower hereby agrees to indemnify each Secured Party for, and to hold
it harmless against, the full amount of Non-Excluded Taxes and Other Taxes, and
the full amount of Taxes of any kind imposed by any jurisdiction on amounts
payable under this Section 2.13(c) imposed on or paid by or in respect of such
Secured Party and any liability (including penalties, additions to tax, interest
and expenses) arising therefrom or with respect thereto. The indemnity provided
for in this Section 2.13(c) shall apply and be made whether or not the
Non-Excluded Taxes or Other Taxes for which indemnification hereunder is sought
have been correctly or legally asserted. Amounts payable by the Borrower under
the indemnity set forth in this Section 2.13(c) shall be paid within ten
(10) days from the date on which a Secured Party makes written demand therefor,
which demand shall be conclusive as to the amount of such indemnity absent
manifest error.

(d) Within thirty (30) days after the date of any payment of Taxes, the Borrower
(or any Person making such payment on behalf of such Person) shall furnish to
the applicable Secured Party a receipt or other tax forms otherwise evidencing
payment thereof.

(e) Each Lender shall deliver to the Borrower, with a copy to the Administrative
Agent, (i) within fifteen (15) days after the date hereof, two (or such other
number as the Borrower may reasonably request pursuant to Applicable Laws) duly
completed copies of IRS Form W-9, IRS Form W-8BEN or Form W-8ECI (together with
any IRS Form W-8IMY (if required)) and any successor forms or other certificates
or statements that may be required from time to time by the relevant United
States taxing authorities or Applicable Laws, as appropriate, to permit the
Borrower to make payments hereunder for the account of such Lender without
deduction or withholding of United States federal income and any other
applicable Taxes and (ii) upon the obsolescence of or after the occurrence of
any event requiring a change in, any form or certificate previously delivered
pursuant to this Section 2.13(e), copies

 

67



--------------------------------------------------------------------------------

(in such numbers as may from time to time be prescribed by Applicable Laws or
regulations) of such additional, amended or successor forms, certificates or
statements as may be required under Applicable Laws or regulations to permit the
Borrower or the Servicer to make payments hereunder for the account of such
Lender without deduction or withholding of United States federal income and any
other applicable Taxes.

(f) If, in connection with an agreement or other document providing liquidity
support, credit enhancement or other similar support to the Lenders in
connection with this Agreement or the funding or maintenance of Advances
hereunder, the Lenders are required to compensate a bank or other financial
institution in respect of Taxes under circumstances similar to those described
in this Section 2.13, then, on the Payment Date following demand by the Lenders,
the Borrower shall pay to the Lenders such additional amount or amounts as may
be necessary to reimburse the Lenders for any amounts paid by them.

(g) Without prejudice to the survival of any other agreement of the Borrower
hereunder, the agreements and obligations of the Borrower contained in this
Section 2.13 shall survive the termination of this Agreement and the other
Transaction Documents.

Section 2.14 Reinvestment. On the terms and conditions hereinafter set forth as
certified in writing to the Administrative Agent and the Trustee, prior to the
Facility Maturity Date, the Borrower (or the Servicer on behalf of the Borrower)
may withdraw funds on deposit in the Principal Collection Account for the
following purposes:

(i) to reinvest such funds in Loans to be pledged hereunder (a “Reinvestment”),
so long as (1) all conditions precedent set forth in Section 3.2 have been
satisfied and (2) each Loan acquired by the Borrower in connection with such
reinvestment shall be an Eligible Loan;

(ii) to make payments in respect of the Advances Outstanding at such time in
accordance with and subject to the terms of Section 2.3(b); or

(iii) during the Reinvestment Period, to fund Revolving Loans and Delayed Draw
Loans.

Upon the satisfaction of the applicable conditions set forth in this
Section 2.14 (as certified by the Borrower (or the Servicer on behalf of the
Borrower) to the Administrative Agent and the Trustee), the Trustee will release
funds from the Principal Collection Account to the Borrower (or as the Servicer
on behalf of the Borrower may direct) in an amount not to exceed the lesser of
(A) the amount requested by the Borrower (or the Servicer on behalf of the
Borrower) and (B) the amount on deposit in the Principal Collection Account on
such day.

Section 2.15 Substitution and Transfer of Loans; Repurchase of Defaulted Loans.

(a) Substitution of Loans. On any day so long as no Event of Default has
occurred and is continuing (or, if an Event of Default has occurred and is
continuing, the Controlling Lender has consented in its sole discretion), the
Borrower may, subject to the conditions set forth in this Section 2.15 and
subject to the other restrictions contained herein,

 

68



--------------------------------------------------------------------------------

replace any Loan with one or more Eligible Loans (such replacement, a
“Substitution” and such new Loan, a “Substitute Loan”); provided that no such
replacement shall occur unless each of the following conditions is satisfied as
of the date of such replacement and substitution:

(i) the Borrower has proposed to the Lenders and the Administrative Agent (with
a copy to the Trustee) in writing that the Loan to be replaced should be
replaced (each, a “Replaced Loan”) and the Controlling Lender has consented in
writing to such replacement in its sole and absolute discretion;

(ii) each Substitute Loan is an Eligible Loan (including having been approved by
the Controlling Lender) on the date of substitution;

(iii) the sum of the Outstanding Balance of such Substitute Loans shall be equal
to or greater than the sum of the Outstanding Balance of the Replaced Loans;

(iv) after giving effect to any such substitution and any other substitution(s)
or transfer(s) substantially contemporaneously therewith, no Borrowing Base
Deficiency exists;

(v) all representations and warranties of the Borrower contained in Section 4.1
and Section 4.2 shall be true and correct as of the date of substitution of any
such Substitute Loan;

(vi) the inclusion of any such Substitute Loan does not cause an Event of
Default or Default to occur;

(vii) except in the case of a substitution pursuant to Section 2.15(b), such
substitution shall be subject to the provisions of Section 2.18;

(viii) each such substitution shall be subject to the applicable provisions of
Section 2.20; and

(ix) the Borrower shall deliver to the Administrative Agent and the Trustee on
the date of such substitution a certificate of a Responsible Officer certifying
that each of the foregoing is true and correct as of such date.

In addition, the Borrower shall, in connection with such substitution, deliver
the related Required Loan Documents to the Trustee in accordance with
Section 3.2(j).

(b) Transfer or Substitution of Warranty Loans. If on any day a Loan is (or
becomes) a Warranty Loan, no later than thirty (30) days following the earlier
of knowledge by a Responsible Officer of the Borrower or the Originator of such
Loan becoming a Warranty Loan or receipt by the Originator or by the Borrower,
as applicable, from the Administrative Agent, the Servicer or the Trustee of
written notice thereof, the Originator, pursuant to Section 6.1(b) of the Sale
Agreement, or the Borrower shall either:

(i) make a deposit to the Collection Account (for allocation pursuant to
Section 2.7 or Section 2.8, as applicable) in immediately available funds in an
amount equal to the sum of (a) the Outstanding Balance of such Loan and (b) any
accrued and unpaid interest thereon (collectively, the “Retransfer Price”) and
in accordance with Applicable Law; or

(ii) subject to the satisfaction of the conditions in Section 2.15(a),
substitute for such Warranty Loan a Substitute Loan.

 

69



--------------------------------------------------------------------------------

In either of the foregoing instances, (i) if the Originator made such deposit or
substitution pursuant to Section 6.1(b) of the Sale Agreement, the Borrower
shall retransfer each such Warranty Loan and any Related Property to the
Originator in accordance with the Sale Agreement and (ii) the Borrowing Base
shall be reduced by the Adjusted Borrowing Value of such Warranty Loan and, if
applicable, increased by the Adjusted Borrowing Value of each Substitute Loan.
Upon confirmation of the deposit of such Retransfer Price into the Collection
Account or the delivery by the Originator or by the Borrower of a Substitute
Loan for each Warranty Loan (the “Retransfer Date”), such Warranty Loan shall
not be included in the Borrowing Base and shall be released from the security
interest granted hereunder in accordance with Section 2.19 and, as applicable,
the Substitute Loan shall be included in the Collateral.

(c) Repurchase of Defaulted Loans. In the event a Loan becomes a Defaulted Loan,
the Servicer and Equityholder are each hereby granted an option (a “Purchase
Option”) to purchase such Defaulted Loan at a price (the “Option Price”) equal
to the Fair Market Value thereof. Upon a Loan becoming a Defaulted Loan, the
Servicer or Equityholder may exercise the Purchase Option by providing the
Borrower, the Trustee, the Administrative Agent and the Lenders at least five
(5) days prior written notice thereof (the “Purchase Option Notice”), which
notice shall specify a cash exercise price at least equal to the Option Price.
The exercise of any Purchase Option shall be irrevocable. Unless and until the
Purchase Option with respect to a Defaulted Loan is exercised, the Servicer
shall pursue such other resolution strategies available hereunder with respect
to such Defaulted Loan, including, without limitation, workout and foreclosure,
as the Servicer may deem appropriate and consistent with the Servicing Standard
and the Credit and Collection Policy, in each case with a view towards the
maximization of the recovery on such Loan to the Borrower on a present value
basis. The exercise of the Purchase Option shall be subject to the following
conditions precedent:

(i) any sale of the applicable Loans by the Borrower in connection with the
exercise of the Purchase Option shall be made by the Borrower in a transaction
in which the Borrower makes no representations, warranties or covenants and
provides no indemnification for the benefit of any other party;

(ii) after giving effect to the exercise of the Purchase Option (x) the
representations and warranties contained in Sections 4.1 and 4.2 hereof shall
continue to be correct in all material respects, except to the extent relating
to an earlier date, (y) neither an Event of Default nor a Default shall have
occurred and be continuing and (z) no Borrowing Base Deficiency exists;

(iii) the Servicer or Equityholder, as applicable, shall have deposited the
Option Price into the Collection Account; and

(iv) satisfaction of the applicable provisions in Section 2.18 and Section 2.20.

 

70



--------------------------------------------------------------------------------

Section 2.16 Optional Sales.

(a) So long as no Event of Default or Default has occurred and is continuing, on
any Optional Sale Date, the Borrower shall have the right to prepay all or a
portion of the Advances Outstanding in connection with a sale of all or a
portion of the Collateral (each, an “Optional Sale”), subject to the following
terms and conditions:

(i) The Borrower shall have given the Administrative Agent (with a copy to the
Trustee) and the Lenders at least five (5) Business Days’ prior written notice
of its intent to effect an Optional Sale, and (other than an Optional Sale which
results in the termination in full of this Agreement) the Administrative Agent
has consented in writing to such Optional Sale in its sole discretion unless
such notice and consent are waived or such notice period is reduced by the
Administrative Agent;

(ii) Any Optional Sale shall be in connection with either (A) a Term
Securitization or (B) the repayment of all Obligations and termination in whole
of the Facility Amount pursuant to Section 2.3;

(iii) Unless an Optional Sale is to be effected on a Payment Date (in which case
the relevant calculations with respect to such Optional Sale shall be reflected
on the applicable Servicing Report), the Servicer shall deliver to the
Administrative Agent a certificate and evidence to the reasonable satisfaction
of the Administrative Agent (with a copy to the Trustee) (which evidence may
consist solely of a certificate from the Servicer) that the Borrower shall have
sufficient funds on the related Optional Sale Date to effect the contemplated
Optional Sale in accordance with this Agreement. In effecting an Optional Sale,
the Borrower may use the Proceeds of sales of the Collateral to repay all or a
portion of the Obligations in accordance with the priorities specified in
Section 2.7;

(iv) After giving effect to any Optional Sale (other than an Optional Sale that
results in a termination in full of this Agreement pursuant to Section 2.3) and
any other substitution(s) or transfer(s) substantially contemporaneously
therewith, (a) no Borrowing Base Deficiency shall exist (unless otherwise agreed
in writing by the Controlling Lender and the Majority Class B Lenders), (b) the
representations and warranties contained in Sections 4.1 and 4.2 hereof shall
continue to be correct in all material respects, except to the extent relating
to an earlier date and (c) neither an Event of Default nor a Default shall
result. On the related Optional Sale Date, the Administrative Agent, each
Lender, and the Trustee, as applicable, shall have received, as applicable, in
immediately available funds, an amount equal to the sum of (a) the portion of
the Advances Outstanding to be prepaid that are attributable to the Collateral
to be sold by the Borrower in connection with such Optional Sale plus (b) an
amount equal to all unpaid Class A Interest and Class B Interest to the extent
reasonably determined by the Administrative Agent and the Lenders to be
attributable to that portion of the Advances Outstanding to be paid in
connection with the Optional Sale plus (c) an aggregate amount

 

71



--------------------------------------------------------------------------------

equal to the sum of all other amounts due and owing to the Administrative Agent,
the Trustee, the Lenders, the Servicer and the Affected Parties, as applicable,
under this Agreement and the other Transaction Documents, to the extent accrued
to such date (and, in the case of a partial sale of the Collateral, to accrue
thereafter to the next Payment Date) (including, without limitation, Breakage
Costs) in each case to the extent attributable to the Collateral to be sold by
the Borrower in connection with such Optional Sale (or, in the case of a
repayment in full and termination of the Facility Amount, all Obligations at
such time); provided that the Administrative Agent shall have the right to
determine whether the amount paid (or proposed to be paid) by the Borrower on
the Optional Sale Date is sufficient to satisfy the requirements of clauses
(iii) and (iv) and is sufficient to reduce the Advances Outstanding to the
extent requested by the Borrower in connection with the Optional Sale;

(v) On or prior to each Optional Sale Date, the Borrower shall have delivered to
the Administrative Agent and the Lenders a list specifying all Loans to be sold
and assigned pursuant to such Optional Sale.

(b) In connection with any Optional Sale, the Borrower shall pay to the
Administrative Agent, for the account of the applicable Lenders, any Prepayment
Premium payable in connection therewith.

(c) Upon payment of the amounts described in Section 2.16(a)(iv), the Loans sold
shall not be included in the Borrowing Base and shall be released from the
security interest granted hereunder in accordance with Section 2.19.

Section 2.17 Discretionary Sales.

So long as no Event of Default or Default (other than in connection with a
Discretionary Sale to cure a Borrowing Base Deficiency) has occurred and is
continuing, the Borrower shall have the right to sell Loans and prepay all or a
portion of the Advances Outstanding (each, a “Discretionary Sale”), subject to
the following terms and conditions:

(i) At least one (1) Business Day prior to each Discretionary Sale Date, the
Borrower shall have given the Administrative Agent (with a copy to the Trustee)
and each Lender written notice of its intent to effect a Discretionary Sale
(each such notice, a “Discretionary Sale Notice”), specifying the Discretionary
Sale Date and including a list of all Loans to be sold and assigned pursuant to
such Discretionary Sale, and the Administrative Agent shall have consented in
writing to such Discretionary Sale in its sole and absolute discretion; provided
that no consent of the Administrative Agent shall be required (1) if the sum of
the Outstanding Balance of all Loans subject to a Discretionary Sale during any
twelve (12) month period does not exceed an amount equal to 15% of the highest
aggregate Outstanding Balance during the immediately preceding twelve (12) month
period; or (2) if such sale by the Borrower is being completed to cure a
Borrowing Base Deficiency, so long as immediately after giving effect to such
sale and any other substitution or transfer substantially contemporaneously
therewith, the Borrowing Base Deficiency shall be cured; provided, however that,
notwithstanding the foregoing, any Discretionary Sale to an Affiliate of the
Borrower other than pursuant to clause (2) above shall require the prior written
consent of the Controlling Lender in its sole and absolute discretion;

 

72



--------------------------------------------------------------------------------

(ii) Any Discretionary Sale shall be made by the Borrower in a transaction
(i) reflecting arm’s-length market terms and (ii) in which the Borrower makes no
representations, warranties or covenants and provides no indemnification for the
benefit of any other party to the Discretionary Sale;

(iii) The Servicer shall deliver to the Administrative Agent (with a copy to the
Trustee) a certificate and evidence to the reasonable satisfaction of the
Administrative Agent (which evidence may consist solely of a certificate from
the Servicer) that the Borrower shall have sufficient funds on the related
Discretionary Sale Date to effect the contemplated Discretionary Sale in
accordance with this Agreement (unless a Discretionary Sale is to be effected on
a Payment Date (in which case the relevant calculations with respect to such
Discretionary Sale shall be reflected on the applicable Servicing Report)). In
effecting a Discretionary Sale, the Borrower may use the Proceeds of sales of
the Collateral to satisfy its remittance obligations hereunder;

(iv) After giving effect to the Discretionary Sale and the assignment to the
Borrower of the applicable Loans on any Discretionary Sale Date and any other
substitution(s) or transfer(s) substantially contemporaneously therewith, (a) no
Borrowing Base Deficiency shall exist (unless otherwise agreed in writing by the
Controlling Lender), (b) the representations and warranties contained in
Section 4.1 and 4.2 hereof shall continue to be correct in all material
respects, except to the extent relating to an earlier date, (c) neither an Event
of Default nor a Default shall exist;

(v) On the related Discretionary Sale Date, the Trustee shall have received for
distribution to the applicable recipients referred to below, in immediately
available funds, an amount equal to the sum of (a) the portion of the Advances
Outstanding to be prepaid that are attributable to the Collateral to be sold by
the Borrower pursuant to this Section 2.17 plus (b) an amount equal to all
unpaid Class A Interest and Class B Interest to the extent reasonably determined
by the Administrative Agent and the Lenders to be attributable to that portion
of the Advances Outstanding to be paid in connection with the Discretionary Sale
plus (c) an aggregate amount equal to the sum of all other amounts due and owing
to the Administrative Agent, the Trustee, the Lenders, and the Affected Parties,
as applicable, under this Agreement and the other Transaction Documents, to the
extent accrued to such date and to accrue to the next Payment Date (including,
without limitation, Breakage Costs) in each case, to the extent attributable to
the Loans to be sold by the Borrower pursuant to this Section 2.17; provided
that the Administrative Agent shall have the right to determine whether the
amount paid (or proposed to be paid) by the Borrower on the Discretionary Sale
Date is sufficient to satisfy the requirements of clauses (iii) and (iv) above
and is sufficient to reduce the Advances Outstanding to the extent requested by
the Borrower in connection with the Discretionary Sale;

 

73



--------------------------------------------------------------------------------

(vi) All Discretionary Sales of Loans to any Affiliate of the Borrower pursuant
to this Section 2.17 shall be subject to the limitations contained in
Section 2.18; and

(vii) On the related Discretionary Sale Date, the proceeds from such
Discretionary Sale have been sent directly into the Collection Account.

(d) Upon payment of the amounts described in Section 2.15(v), the Loans sold
shall not be included in the Borrowing Base and shall be released from the
security interest granted hereunder in accordance with Section 2.19.

Section 2.18 Limitations on Certain Substitutions and Sales.

(a) The sum, without duplication, of (A) the Outstanding Balance of all Loans
that were substituted pursuant to Section 6.1(a) of the Sale Agreement and
Section 2.15(a) during the twelve (12) month period preceding the proposed date
of substitution (or such lesser number of months as shall have elapsed since the
Closing Date as of such date) plus (B) the aggregate Outstanding Balance of all
Loans purchased by an Affiliate of the Borrower pursuant to Section 2.15 or
Section 2.17 during such period shall not exceed an amount equal to 15% of the
highest Outstanding Balance during the immediately preceding twelve (12) month
period; provided, however, that this Section 2.18(a) shall not apply to any
Warranty Loan sold or substituted pursuant to Section 6.1(b) of the Sale
Agreement or Section 2.15(b).

(b) The sum, without duplication, of the Outstanding Balance of all Defaulted
Loans and of all Loans subject to clause (i), (iii) or (iv) of the definition of
“Assigned Value Adjustment Event” or clause (a) or (b) (and, with respect to
clause (b), only if the extension or delay of the maturity date of a Loan
relates to credit impairment of such Loan or the related Obligor) of the
definition of “Material Modification” that were substituted pursuant to
Section 6.1(a) of the Sale Agreement during the twelve (12) month period
preceding the proposed date of substitution (or such lesser number of months as
shall have elapsed since the Closing Date as of such date) or purchased by the
Originator pursuant to Section 2.15(c) or Section 2.17 during such period shall
not exceed an amount equal to 10% of the highest Outstanding Balance during the
immediately preceding twelve (12) month period; provided, however, for the
avoidance of doubt this Section 2.18(b) shall not apply to any Warranty Loan
sold or substituted pursuant to Section 6.1(b) of the Sale Agreement or
Section 2.15(b).

(c) Any Loan (other than any Warranty Loan) sold by the Borrower to the
Originator or to any Affiliate thereof shall be sold on an arm’s-length basis at
Fair Market Value.

Section 2.19 Release of Lien and Required Loan Documents.

(a) In connection with any Replaced Loan, Warranty Loan, Defaulted Loan or Loan
subject to the exercise of a Purchase Option, Optional Sale or Discretionary
Sale that is replaced, retransferred, purchased or sold pursuant to Sections
2.15, 2.16 or 2.17, on the applicable date of substitution or deposit into the
Collection Account of all required amounts specified by the applicable Section,
the Trustee, on behalf of the Secured Parties, shall,

 

74



--------------------------------------------------------------------------------

automatically and without further action be deemed to, and hereby does,
transfer, assign and set-over to the Borrower, without recourse, representation
or warranty, all the right, title and interest of the Trustee, for the benefit
of the Secured Parties in, to and under such Loan and all future monies due or
to become due with respect thereto, the Related Property and all rights to
security for any such Loan, and all Proceeds and products of the foregoing. In
addition, the Trustee, at the expense of the Borrower, will (i) execute such
instruments of release with respect to the portion of the Collateral to be so
replaced, retransferred, repurchased or sold, in recordable form if necessary,
in favor of the Borrower or its designee as the Borrower or the Servicer may
reasonably request, (ii) deliver to the Borrower or its designee any portion of
the Collateral (including the related Required Loan Documents) to be so
replaced, retransferred, repurchased or sold in its possession as identified to
it by the Servicer and (iii) otherwise take such actions as requested by the
Borrower or the Servicer as are necessary and appropriate to release the Lien of
the Trustee for the benefit of the Secured Parties on the portion of the
Collateral to be so replaced, retransferred, repurchased or sold.

(b) The Borrower hereby agrees to pay the reasonable legal fees and expenses of
the Administrative Agent, the Trustee, each Lender and the Secured Parties in
connection with any such substitution, retransfer, repurchase or sale
(including, but not limited to, expenses incurred in connection with the release
of the Lien of the Trustee, for the benefit of the Secured Parties, and any
other party having an interest in the Collateral).

Section 2.20 Loan Acquisition and Disposition Criteria.

The Borrower shall not, nor shall the Servicer on behalf of the Borrower,
acquire (whether by purchase or substitution) or dispose of any Loan unless each
of the following conditions is met: (a) if such Loan is being acquired by the
Borrower, it is an Eligible Asset, (b) such Loan is being acquired or disposed
of in accordance with the terms of this Agreement, and (c) such Loan is not
being acquired or disposed of for the primary purpose of recognizing gains or
decreasing losses resulting from market value changes.

Section 2.21 Defaulting Lenders.

(a) Notwithstanding anything to the contrary contained in this Agreement, if any
Lender (other than Wells Fargo) becomes a Defaulting Lender, then, until such
time as that Lender is no longer a Defaulting Lender, to the extent permitted by
Applicable Law:

(i) That Defaulting Lender’s right to approve or disapprove any amendment,
waiver or consent with respect to this Agreement shall be restricted as set
forth in Section 13.1.

(ii) Any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of that Defaulting Lender (whether
voluntary or mandatory, at maturity, or otherwise), shall be applied at such
time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by that Defaulting Lender to the
Administrative Agent hereunder; second, as the Borrower may request (so long as
no Event of Default or Default exists), to the funding of any Advance in respect
of which that Defaulting Lender has failed to fund its portion

 

75



--------------------------------------------------------------------------------

thereof as required by this Agreement, as determined by the Administrative
Agent; third, if so determined by the Administrative Agent and the Borrower, to
be held as cash collateral for future funding obligations of that Defaulting
Lender to fund Advances under this Agreement; fourth, to the payment of any
amounts owing to the other Lenders as a result of any judgment of a court of
competent jurisdiction obtained by any Lender against that Defaulting Lender as
a result of that Defaulting Lender’s breach of its obligations under this
Agreement; fifth, so long as no Event of Default or Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by such Borrower against that
Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; and sixth, to that Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if such
payment is a payment of the principal amount of any Advances in respect of which
that Defaulting Lender has not fully funded its appropriate share, such payment
shall be applied solely to pay the Advances of all non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Advances of that
Defaulting Lender. Any payments, prepayments or other amounts paid or payable to
a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender shall be deemed paid to and redirected by that Defaulting
Lender, and each Lender irrevocably consents hereto.

(iii) For any period during which that Lender is a Defaulting Lender, that
Defaulting Lender shall not be entitled to receive any Non-Usage Fees for any
period during which that Lender is a Defaulting Lender (and the Borrower shall
not be required to pay any such fee that otherwise would have been required to
have been paid to such Defaulting Lender).

(b) If the Administrative Agent agrees in writing in its sole discretion that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any cash collateral),
that Lender will, to the extent applicable, purchase that portion of outstanding
Advances of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Advances to be held on a pro
rata basis by the Lenders in accordance with their Pro-Rata Shares, whereupon
that Lender will cease to be a Defaulting Lender; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Borrowers while that Lender was a Defaulting Lender; and
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

Section 2.22 Replacement of Lenders.

If any Lender is a Defaulting Lender hereunder or Wells Fargo defaults in any of
its payment obligations as a Lender under this Agreement or if any Lender (other
than Wells Fargo) (i) requires the Borrower to pay any additional amounts under
Sections 2.12 (other than 2.12(e)) or 2.13 with respect thereto, (ii) does not
consent to any amendment or modification (including

 

76



--------------------------------------------------------------------------------

in the form of a consent or waiver) which is approved by the Borrower, the
Administrative Agent and the Required Lenders, or (iii) does not consent to a
request to extend the Facility Maturity Date or the Scheduled Reinvestment
Period End Date, then the Borrower may, at its sole expense and effort, upon
notice to such Lender and the Administrative Agent, require such Lender to
(x) assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 13.16), all of its
interests, rights and obligations under this Agreement and the Transaction
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment) or (y) terminate all of
its interests, rights and obligations under this Agreement and the Transaction
Documents and reduce the aggregate Commitments outstanding; provided that:

(i) (A) if such Lender’s Commitments have been assigned pursuant to clause
(x) above, such Lender shall have received payment of an amount equal to the
outstanding principal of its Advances, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder from the assignee (to the extent
of such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts) or (B) if such Lender’s Commitments have been
terminated pursuant to clause (y) above, such Lender shall have received payment
of all such amounts payable to it hereunder from the Borrower; provided, that
any non-pro rata payments to a Lender hereunder must be consented to by the
Administrative Agent; and provided, further, that no Prepayment Premium shall be
payable by the Borrower in connection with any such termination; and

(ii) such assignment, delegation or termination does not conflict with
Applicable Law.

Section 2.23 Assignment of the Sale Agreement.

The Borrower hereby collaterally assigns to the Trustee, for the benefit of the
Secured Parties, all of the Borrower’s right, title and interest in and to, but
none of its obligations under, the Sale Agreement and any UCC financing
statements filed under or in connection therewith; provided, that the Trustee,
for the benefit of the Secured Parties, hereby grants to the Borrower (and/or
the Servicer on its behalf) a non-exclusive license (which shall be deemed
revoked upon the occurrence and during the continuation of an Event of Default)
to exercise any rights in connection with the Sale Agreement and any such UCC
financing statements. In furtherance and not in limitation of the foregoing, the
Borrower hereby assigns to the Trustee for the benefit of the Secured Parties
its right to indemnification under the Sale Agreement. So long as no Event of
Default shall have occurred and be continuing, the Borrower confirms that the
Trustee, on behalf of the Secured Parties, shall have the right to enforce the
Borrower’s rights and remedies under the Sale Agreement and any UCC financing
statements filed under or in connection therewith for the benefit of the Trustee
for the benefit of the Secured Parties.

 

77



--------------------------------------------------------------------------------

ARTICLE III

CONDITIONS TO CLOSING AND ADVANCES

Section 3.1 Conditions to Closing and Initial Advance.

No Lender shall be obligated to make any Advance hereunder on the occasion of
the Initial Advance, nor shall any Lender, the Administrative Agent or the
Trustee be obligated to take, fulfill or perform any other action hereunder,
until the following conditions have been satisfied or waived in writing by the
Administrative Agent and the Class B Lenders:

(a) Each Transaction Document shall have been duly executed by, and delivered
to, the parties thereto, and the Administrative Agent shall have received such
other documents, instruments, agreements and legal opinions as the
Administrative Agent or the Class B Lenders shall reasonably request in
connection with the transactions contemplated by this Agreement, each in form
and substance satisfactory to the Administrative Agent and the Class B Lenders;

(b) The Administrative Agent shall have received and completed a review to its
satisfaction of the organizational documents of the Equityholder;

(c) The Administrative Agent and the Class B Lenders shall have received
satisfactory evidence that each of the Originator, the Borrower and the Servicer
has obtained all required consents and approvals of all Persons to the
execution, delivery and performance of this Agreement and the other Transaction
Documents to which it is a party and the consummation of the transactions
contemplated hereby or thereby;

(d) The Originator, the Servicer and the Borrower shall each have delivered to
the Administrative Agent a certificate as to whether such Person is Solvent in
the form of Exhibit C;

(e) (i) The Borrower shall have delivered to the Administrative Agent a
certification that no Default, Event of Default or Change-in-Control with
respect to the Borrower has occurred and is continuing and (ii) the Servicer
shall have delivered to the Administrative Agent a certification that no
Default, Event of Default or Change-in-Control with respect to the Servicer or
Servicer Default has occurred and is continuing;

(f) The Administrative Agent shall have received, with a counterpart for each
Lender, the executed legal opinion or opinions of Dechert LLP, counsel to the
Borrower, covering enforceability, grant and perfection of the security
interests in the Collateral and non-consolidation of the Borrower with the
Equityholder, in each case, in form and substance acceptable to the
Administrative Agent in its reasonable discretion;

(g) The Borrower and the Administrative Agent shall have received the executed
legal opinion or opinions of Dechert LLP, counsel to the Originator and to the
Servicer, covering (i) enforceability of the Transaction Documents to which the
Originator or the Servicer is a party and (ii) true sale of the Loans from the
Originator to the Borrower, in each case, in form and substance acceptable to
the Administrative Agent in its reasonable discretion;

 

78



--------------------------------------------------------------------------------

(h) The Borrower, the Administrative Agent and each Lender shall have received
copies of the Credit and Collection Policy;

(i) The Administrative Agent and the Lenders shall have received the fees
(including fees, disbursements and other charges of counsel to the
Administrative Agent and the Class B Lenders) to be received on the Closing Date
referred to herein;

(j) The Administrative Agent and the Lenders shall have received, sufficiently
in advance of the Closing Date, all documentation and other information required
by bank regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including the USA PATRIOT Act;

(k) All corporate and other proceedings, and all documents, instruments and
other legal matters in connection with the transactions contemplated by this
Agreement and the other Transaction Documents shall be reasonably satisfactory
in form and substance to the Administrative Agent and the Class B Lenders, and
the Administrative Agent and the Class B Lenders shall have received such other
documents and legal opinions in respect of any aspect or consequence of the
transactions contemplated hereby or thereby as it shall reasonably request;

(l) On or prior to the date of the Initial Advance, each applicable Lender shall
have received a duly executed copy of its Variable Funding Note, in a principal
amount equal to the Commitment of such Lender;

(m) The UCC-1 financing statement is in proper form for filing in the filing
office of the appropriate jurisdiction and, when filed, together with the
Securities Account Control Agreement, is effective to perfect the Trustee’s
security interest in the Collateral such that the Trustee’s security interest in
the Collateral ranks senior to that of any other creditors of the Borrower
(whether now existing or hereafter acquired);

(n) The Administrative Agent and the Class B Lenders shall have received a
secretary’s certificate of the Originator, the Servicer, and the Borrower, with
a counterpart for each Lender, that includes a copy of the resolutions (or other
authorizing instruments, if applicable), in form and substance satisfactory to
the Administrative Agent, of the board of directors (or similar governing or
managing body) of such Person authorizing (i) the execution, delivery and
performance of this Agreement and the other Transaction Documents to which it is
a party, (ii) in the case of the Borrower, the borrowings contemplated
hereunder, and (iii) in the case of the Borrower and the Originator, the
granting by it of the Liens created pursuant to the Transaction Documents,
certified by the Secretary or an Assistant Secretary (or other authorized
Person) of such Person as of the Closing Date, which certification shall be in
form and substance satisfactory to the Administrative Agent and the Class B
Lenders and shall state that the resolutions, or other authorizing instruments,
if applicable, thereby certified have not been amended, modified, revoked or
rescinded;

(o) The Administrative Agent and the Class B Lenders shall have received, with a
counterpart for each Lender, a certificate of the Originator, the Servicer and
the Borrower, dated the Closing Date, as to the incumbency and signature of the
officers of such Person executing any Transaction Document, which certification
may be included in the certificate

 

79



--------------------------------------------------------------------------------

delivered in respect of such Person pursuant to Section 3.1(n) and satisfactory
in form and substance to the Administrative Agent and the Class B Lenders, and
shall be executed by a Responsible Officer (or other authorized Person) of such
Person;

(p) The Administrative Agent and the Class B Lenders shall have received, with a
counterpart for each Lender, true and complete copies of the Governing Documents
of the Originator, the Servicer and the Borrower, certified as of the Closing
Date as complete and correct copies thereof by the Secretary or an Assistant
Secretary (or other authorized Person) of such Person, which certification may
be included in the certificate delivered in respect of such Person pursuant to
Section 3.1(n) and shall be in form and substance satisfactory to the
Administrative Agent and the Class B Lenders;

(q) The Administrative Agent and the Class B Lenders shall have received, with a
copy for each Lender, certificates dated as of a recent date from the Secretary
of State or other appropriate authority, evidencing the good standing of the
Originator, the Servicer and the Borrower (i) in the jurisdiction of its
organization and (ii) in each other jurisdiction where its ownership, lease or
operation of Property or the conduct of its business requires it to qualify as a
foreign Person except, as to this subclause (ii), where the failure to so
qualify could not be reasonably expected to have a Material Adverse Effect;

(r) The Borrower shall have deposited, or caused to be deposited, $50,000 into
the Expense Reserve Account;

(s) The Administrative Agent shall have received evidence in form and substance
satisfactory to it that all filings, recordings, registrations and other
actions, including, without limitation, the filing of duly executed financing
statements on form UCC-1 necessary or, in the opinion of the Administrative
Agent, desirable to perfect the Liens created, or purported to be created, by
the Transaction Documents shall have been completed;

(t) The Administrative Agent and the Class B Lenders shall have received the
results of a recent search by a Person satisfactory to the Administrative Agent,
of the UCC, judgment and tax lien filings which may have been filed with respect
to personal property of the Borrower, and bankruptcy and pending lawsuits with
respect to the Borrower and the results of such search shall be satisfactory to
the Administrative Agent and the Class B Lenders; and

(u) The Borrower shall have received the executed legal opinion or opinions of
counsel to the Trustee, covering enforceability of the Transaction Documents to
which the Trustee is a party.

 

80



--------------------------------------------------------------------------------

Section 3.2 Conditions Precedent to All Advances and Acquisitions of Loans.

Each Advance under this Agreement, each Reinvestment of Principal Collections
pursuant to Section 2.14 and each acquisition of Loans in connection with a
Substitution pursuant to Section 2.15 (each, a “Transaction”) shall be subject
to the further conditions precedent that:

(a) With respect to any Advance, the Servicer shall have delivered to the
Administrative Agent (with a copy to the Trustee and each Lender) no later than
12:00 noon (Charlotte, North Carolina time), on the related Funding Date:

(i) a Funding Notice in the form of Exhibit A-1, a Borrowing Base Certificate
and a Loan Tape and such additional information as may be reasonably requested
by the Administrative Agent and each Lender with respect to each Loan, if any,
proposed to be acquired by the Borrower in connection with such Transaction; and

(ii) an Approval Notice in the form of Exhibit A-6 for any Loans proposed to be
acquired by the Borrower in connection with the Transaction;

(b) With respect to any Reinvestment of Principal Collections permitted by
Section 2.14 and each acquisition of Loans in connection with a Substitution
pursuant to Section 2.15, the Servicer shall have delivered to the
Administrative Agent, no later than 1:00 pm on the Business Day of such
reinvestment, a Reinvestment Notice in the form of Exhibit A-3, an Approval
Notice in the form of Exhibit A-6 (for any Loan added to the Collateral on the
related Funding Date), a Borrowing Base Certificate, executed by the Servicer on
behalf of the Borrower, and a Loan Tape;

(c) On the date of such Transaction the Borrower shall be deemed to have
certified that all conditions precedent to the requested Transaction have been
satisfied and each of the following statements shall be true and correct as of
such date:

(i) The representations and warranties contained in Section 4.1, Section 4.2 and
Section 4.3 are true and correct in all respects on and as of such day as though
made on and as of such day and shall be deemed to have been made on such day
(other than any representation and warranty that is made as of a specific date);

(ii) No event has occurred and is continuing, or would result from such
Transaction or from the application of proceeds thereof, that constitutes an
Event of Default or a Default unless such Transaction is a Class B Advance being
requested to cure a Class A Borrowing Base Deficiency;

(iii) On and as of such day, immediately after giving effect to such
Transaction, the Class A Advances Outstanding do not exceed the Class A
Borrowing Base (or, to the extent permitted under Section 2.15, any Class A
Borrowing Base Deficiency is reduced);

(iv) On and as of such day, immediately after giving effect to such Transaction,
the Class B Advances Outstanding do not exceed the Class B Borrowing Base (or,
to the extent permitted under Section 2.15, any Class B Borrowing Base
Deficiency is reduced);

(v) No Applicable Law shall prohibit or enjoin the proposed Advance,
Reinvestment of Principal Collections or acquisition of Loans; and

(vi) (A) the Class A Advances Outstanding do not exceed the Class A Facility
Amount and (B) the Class B Advances Outstanding do not exceed the Class B
Facility Amount.

 

81



--------------------------------------------------------------------------------

(d) On the date of such Transaction, the Servicer shall be deemed to have
certified that all conditions precedent to the requested Transaction have been
satisfied and each of the following statements shall be true and correct as of
such date:

(i) With respect to the Servicer and the Originator, no event has occurred, or
would result from such Transaction or from the application of proceeds thereof,
that constitutes a Default, an Event of Default or a Servicer Default, unless
such Transaction is a Class B Advance being requested to cure a Class A
Borrowing Base Deficiency, a Default or a Servicer Default;

(ii) On and as of such day, immediately after giving effect to such Transaction,
the Class A Advances Outstanding do not exceed the Class A Borrowing Base (or,
to the extent permitted under Section 2.15, any Class A Borrowing Base
Deficiency is reduced);

(iii) On and as of such day, immediately after giving effect to such
Transaction, the Class B Advances Outstanding do not exceed the Class B
Borrowing Base (or, to the extent permitted under Section 2.15, any Class B
Borrowing Base Deficiency is reduced);

(iv) (A) the Class A Advances Outstanding do not exceed the Class A Facility
Amount and (B) the Class B Advances Outstanding do not exceed the Class B
Facility Amount.

(e) Except as provided in Section 2.2(f), (i) with respect to any Advance under
this Agreement or any Reinvestment of Principal Collections pursuant to
Section 2.14, the Reinvestment Period End Date shall not have occurred, and
(ii) with respect to any Transaction, the Termination Date shall not have
occurred;

(f) On the date of such Transaction, unless such Transaction is a Class B
Advance being requested to cure a Class A Borrowing Base Deficiency, the
Administrative Agent shall have received such other approvals, opinions or
documents as the Administrative Agent may reasonably require;

(g) Unless such Transaction is a Class B Advance being requested to cure a
Class A Borrowing Base Deficiency, the Borrower and Servicer shall have
delivered to the Administrative Agent all reports required to be delivered by
either thereof as of the date of such Transaction including, without limitation,
all deliveries required by Section 2.2;

(h) Unless such Transaction is a Class B Advance being requested to cure a
Class A Borrowing Base Deficiency, the Borrower shall have paid all fees then
required to be paid and, without duplication of Section 2.11, shall have
reimbursed the Lenders, the Trustee and the Administrative Agent for all fees,
costs and expenses then required to be paid in connection with the closing of
the transactions contemplated hereunder and under the other Transaction
Documents, including the reasonable attorney fees and any other legal and
document preparation costs incurred by the Lenders, the Trustee and the
Administrative Agent;

 

82



--------------------------------------------------------------------------------

(i) The Borrower and the Servicer shall have received a copy of a notice
substantially in the form of Exhibit A-6 attached hereto, executed by the
Controlling Lender, evidencing its approval in accordance with clause (B) of the
definition of “Eligible Loan,” of any Loans to be added to the Collateral;

(j) In the case of any Advance, reinvestment of Principal Collections or any
substitution of a Loan, the Borrower shall cause any assignment or Transfer
Document for any Loan to be in the possession of the Trustee within two
(2) Business Days after any related Cut-Off Date and all other Required Loan
Documents (including any UCCs included in the Required Loan Documents) to be in
the possession of the Trustee within seven (7) Business Days after any related
Funding Date; and

(k) No Applicable Law shall prohibit, and no order, judgment or decree of any
federal, state or local court or governmental body, agency or instrumentality
shall prohibit or enjoin, the making of such Advance by any Lender in accordance
with the provisions hereof or any other transaction contemplated herein.

The failure of the Borrower (or the Servicer on behalf of the Borrower) to
satisfy any of the foregoing conditions precedent in respect of any Advance
shall give rise to a right of the Administrative Agent and the applicable
Lender, which right may be exercised at any time on the demand of the applicable
Lender, to rescind the related Advance and direct the Borrower to pay to the
Administrative Agent for the benefit of the applicable Lender an amount equal to
the related Advances made during any such time that any of the foregoing
conditions precedent were not satisfied.

Section 3.3 Trusteeship; Transfer of Loans and Permitted Investments.

(a) The Trustee shall hold all Certificated Securities (whether Loans or
Permitted Investments) and Instruments in physical form at the Corporate Trust
Office or the Document Custody Facilities. Any successor Trustee shall be a
state or national bank or trust company which is not an Affiliate of the
Borrower, which is a Qualified Institution and which makes the representations
of the Trustee set forth herein to the Borrower, the Administrative Agent and
the Lenders in connection with the assumption of the Trustee’s duties hereunder.

(b) Each time that the Borrower (or the Servicer on behalf of the Borrower)
shall direct or cause the acquisition of any Permitted Investment, the Borrower
shall (or the Servicer on behalf of the Borrower), if such Permitted Investment
has not already been delivered to the Trustee in accordance with its underlying
instruments, deliver such Permitted Investment to the Trustee to be credited to
the Collection Account or Custodial Account. With respect to a Loan, the
Borrower (or Servicer on behalf of the Borrower) shall direct or cause the
delivery of the documents in accordance with the requirements set forth in the
definition of “Required Loan Documents” to the Trustee at its Document Custody
Facilities. The security interest of the Trustee in the funds or other property
utilized in connection with such acquisition shall, immediately and without
further action on the part of the Trustee, be released.

 

83



--------------------------------------------------------------------------------

(c) The Borrower (or the Servicer on behalf of the Borrower) shall cause all
Permitted Investments acquired by the Borrower to be credited to the appropriate
Account, and shall cause all Loans acquired by the Borrower to be delivered to
the Trustee by one of the following means (and shall take any and all other
actions necessary to create and perfect in favor of the Trustee a valid security
interest in each Loan and Permitted Investment, which security interest shall be
senior (subject to Permitted Liens) to that of any other creditor of the
Borrower (whether now existing or hereafter acquired):

(i) in the case of an Instrument or a Certificated Security represented by a
Security Certificate in registered form by having it Indorsed to the Trustee or
in blank by an effective Indorsement or registered in the name of the Trustee
and by (A) delivering such Instrument or Security Certificate to the Document
Custodian at the Document Custody Facilities and (B) causing the Document
Custodian to maintain (on behalf of the Trustee for the benefit of the Secured
Parties) continuous possession of such Instrument or Security Certificate at the
Document Custody Facilities;

(ii) in the case of an Uncertificated Security, by (A) causing the Trustee to
become the registered owner of such Uncertificated Security and (B) causing such
registration to remain effective;

(iii) in the case of any Security Entitlement, by causing each such Security
Entitlement to be credited to a Securities Account in the name of the Borrower
pursuant to the Securities Account Control Agreement;

(iv) in the case of general intangibles (including any Loan or Permitted
Investment not evidenced by an Instrument) by filing, maintaining and continuing
the effectiveness of, a financing statement naming the Borrower as debtor and
the Trustee as secured party and describing the Loan or Permitted Investment (as
the case may be) as the collateral at the filing office of the Secretary of
State of the State of Delaware.

Notwithstanding anything herein to the contrary, delivery of the Loans acquired
by the Borrower which constitute Noteless Loans or which are otherwise not
evidenced by a “security” or “instrument” as defined in Section 8-102 and
Section 9-102(a)(47) of the UCC, respectively, shall be made by delivery to the
Document Custodian of a copy of the documents described in item (a)(ii) of the
definition of Required Loan Documents. Any duty on the part of the Trustee
(including in its capacity as Document Custodian) with respect to the custody of
such Loans shall be limited to the exercise of reasonable care by the Document
Custodian in the physical custody of the Required Loan Documents and other
documents delivered to it, and any related instrument, security, credit
agreement, assignment agreement and/or other agreements or documents, if any
(collectively, “Financing Documents”), that may be delivered to it. The Document
Custodian may assume the genuineness of any such Financing Document it may
receive and the genuineness and due authority of any signatures appearing
thereon, and shall be entitled to assume that each such Financing Document it
may receive is what it purports to be. If an original “security” or “instrument”
as defined in Section 8-102 and Section 9-102(a)(47) of the UCC, respectively,
is or shall be or become available with respect to any Loan to be held by the
Document Custodian under this Agreement, it shall be the sole responsibility of
the Borrower to make or cause delivery thereof to the Document Custodian, and
the Document Custodian shall

 

84



--------------------------------------------------------------------------------

not be under any obligation at any time to determine whether any such original
security or instrument has been or is required to be issued or made available in
respect of any Loan or to compel or cause delivery thereof to the Document
Custodian.

(d) The security interest of the Trustee in any Collateral disposed of in a
transaction permitted by this Agreement shall, immediately and without further
action on the part of the Trustee, be released and the Trustee shall immediately
release such Collateral to, or as directed by, the Borrower (or the Servicer on
behalf of the Borrower).

Section 3.4 Conditions to Pledges of Loans.

Each pledge of an additional Eligible Loan, a Substitute Loan or any other
pledge of a Loan hereunder shall be subject to the further conditions precedent
(to the extent not already satisfied under Section 3.2) that, and by delivery of
a Borrowing Base Certificate including an additional Eligible Loan, Substitute
Loan or other pledge of a Loan, the Borrower shall be deemed to have certified
to the Trustee and Administrative Agent that:

(a) the Servicer (on behalf of the Borrower) shall have delivered to the
Administrative Agent and each Lender (with a copy to the Trustee) no later than
2:00 p.m. on the date of such pledge: (A) a Borrowing Base Certificate, (B) an
updated Loan Tape, (C) an Approval Notice (for each Loan added to the Collateral
on the related Cut-Off Date) and (D) such additional information as may be
reasonably requested by the Administrative Agent;

(b) the Borrower shall cause any assignment or Transfer Document for any Loan
pledged to be in the possession of the Trustee within two (2) Business Days
after the related Cut-Off Date and all other Required Loan Documents (including
any UCCs included in the Required Loan Documents) to be in the possession of the
Trustee within seven (7) Business Days after the related date of pledge; and

(c) the representations and warranties contained in Sections 4.1, 4.2 and 4.3
are true and correct in all respects, before and after giving effect to the
pledge to take place on such Cut-Off Date, on and as of such day as though made
on and as of such date (other than any representation and warranty that is made
as of a specific date).

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

Section 4.1 Representations and Warranties of the Borrower.

The Borrower represents and warrants as follows as of the Closing Date, each
Funding Date, and as of each other date provided under this Agreement or the
other Transaction Documents on which such representations and warranties are
required to be (or deemed to be) made:

(a) Organization and Good Standing. The Borrower has been duly organized, and is
validly existing as a limited liability company in good standing, under the laws
of the State of Delaware, with all requisite limited liability company power and
authority to own or lease its

 

85



--------------------------------------------------------------------------------

properties and conduct its business as such business is presently conducted, and
had at all relevant times, and now has all necessary power, authority and legal
right to acquire, own and sell the Collateral.

(b) Due Qualification. The Borrower is (i) duly qualified to do business and is
in good standing as a limited liability company in its jurisdiction of
formation, and (ii) has obtained all necessary qualifications, licenses and
approvals, in all jurisdictions in which the ownership or lease of property or
the conduct of its business requires such qualifications, licenses or approvals,
except where the failure to so qualify could not reasonably be expected to have
a Material Adverse Effect.

(c) Power and Authority; Due Authorization; Execution and Delivery. The Borrower
(i) has all necessary limited liability company power, authority and legal right
to (a) execute and deliver each Transaction Document to which it is a party, and
(b) carry out the terms of the Transaction Documents to which it is a party, and
(ii) has duly authorized, by all necessary limited liability company action, the
execution, delivery and performance of each Transaction Document to which it is
a party and the grant of a security interest in the Collateral on the terms and
conditions herein provided. This Agreement and each other Transaction Document
to which the Borrower is a party have been duly executed and delivered by the
Borrower.

(d) Binding Obligation. Each Transaction Document to which the Borrower is a
party constitutes a legal, valid and binding obligation of the Borrower
enforceable against the Borrower in accordance with its respective terms, except
as such enforceability may be limited by Insolvency Laws and by general
principles of equity (whether considered in a suit at law or in equity).

(e) No Violation. The consummation of the transactions contemplated by each
Transaction Document to which it is a party and the fulfillment of the terms
thereof will not (i) conflict with, result in any breach of any of the terms and
provisions of, or constitute (with or without notice or lapse of time or both) a
default under, the Governing Documents of the Borrower or any Contractual
Obligation of the Borrower, (ii) result in the creation or imposition of any
Lien (other than Permitted Liens) upon any of the Borrower’s properties pursuant
to the terms of any such Contractual Obligation, other than this Agreement, or
(iii) violate any Applicable Law.

(f) Agreements. The Borrower is not a party to any agreement or instrument or
subject to any corporate restriction that has resulted or could reasonably be
expected to result in a Material Adverse Effect. The Borrower is not in default
in any manner under any provision of any agreement or instrument evidencing
Indebtedness, or any other material agreement or instrument to which it is a
party or by which it or any of its properties or assets are or may be bound,
where such defaults could reasonably be expected to result in a Material Adverse
Effect.

(g) No Proceedings. There is no litigation, proceeding or investigation pending
or, to the knowledge of the Borrower, threatened against the Borrower, before
any Governmental Authority (i) asserting the invalidity of any Transaction
Document to which the Borrower is a party, (ii) seeking to prevent the
consummation of any of the transactions contemplated by any Transaction Document
to which the Borrower is a party or (iii) that could reasonably be expected to
have Material Adverse Effect.

 

86



--------------------------------------------------------------------------------

(h) All Consents Required. All approvals, authorizations, consents, orders,
licenses, filings or other actions of any Person or of any Governmental
Authority (if any) required for the due execution, delivery and performance by
the Borrower of each Transaction Document to which the Borrower is a party have
been obtained.

(i) Bulk Sales; Selection Procedures. The execution, delivery and performance of
this Agreement and the transactions contemplated hereby do not require
compliance with any “bulk sales” act or similar law by the Borrower. No
procedures believed by the Borrower to be adverse to the interests of the
Lenders were utilized by the Borrower in identifying and/or selecting the Loans
in the Collateral. In addition, each Loan shall have been underwritten in
accordance with and satisfy the standards of any Credit and Collection Policy
that has been established by the Originator and is then in effect.

(j) Solvency. The Borrower is not the subject of any Insolvency Proceedings or
Insolvency Event. The transactions under the Transaction Documents to which the
Borrower is a party do not and will not render the Borrower not Solvent.

(k) Taxes. The Borrower is and has always been treated as a disregarded entity
for U.S. federal income tax purposes and has not elected under Treasury
regulations Section 301.7701-3(c) to be treated as an association taxable as a
corporation for U.S. federal income tax purposes. The Borrower has filed or
caused to be filed all tax returns, if any, that are required to be filed by it.
The Borrower has paid or made adequate provisions for the payment of all Taxes
and all assessments made against it or any of its property (other than any
amount of Tax the validity of which is currently being contested in good faith
by appropriate proceedings and with respect to which reserves in accordance with
GAAP have been provided on the books of the Borrower), and no tax lien has been
filed and, to the Borrower’s knowledge, no claim is being asserted, with respect
to any such Tax, fee or other charge.

(l) Exchange Act Compliance; Regulations T, U and X. None of the transactions
contemplated herein or in the other Transaction Documents (including, without
limitation, the use of the proceeds from the Advances) will violate or result in
a violation of Section 7 of the Exchange Act, or any regulations issued pursuant
thereto, including, without limitation, Regulations T, U and X of the Board of
Governors of the Federal Reserve System, 12 C.F.R., Chapter II. The Borrower
does not own or intend to carry or purchase, and no proceeds from the Advances
will be used to carry or purchase, any “margin stock” within the meaning of
Regulation U or to extend “purpose credit” within the meaning of Regulation U.

(m) Security Interest.

(i) This Agreement creates a valid and continuing security interest (as defined
in the UCC as in effect from time to time in the State of New York) in the
Collateral in favor of the Trustee, on behalf of the Secured Parties, which
security interest is validly perfected under Article 9 of the UCC and is prior
to all other Liens (except for Permitted Liens), and is enforceable as such
against creditors of and purchasers from the Borrower;

 

87



--------------------------------------------------------------------------------

(ii) the Collateral is comprised of “instruments”, “security entitlements”,
“general intangibles”, “certificated securities”, “uncertificated securities”,
“securities accounts”, “investment property” and “proceeds” (each as defined in
the applicable UCC) and such other categories of collateral under the applicable
UCC as to which the Borrower has complied with its obligations under
Section 4.1(m)(i);

(iii) with respect to Collateral that constitute Security Entitlements:

(1) all of such Security Entitlements have been credited to one of the Accounts
and the securities intermediary for each Account has agreed to treat all assets
credited to such Account as Financial Assets within the meaning of the UCC as in
effect from time-to-time in the State of New York;

(2) the Borrower has taken all steps necessary to enable the Trustee to obtain
“control” (within the meaning of the UCC as in effect from time-to-time in the
State of New York) with respect to each Account; and

(3) the Accounts are not in the name of any Person other than the Borrower,
subject to the lien of the Trustee for the benefit of the Secured Parties. The
Borrower has not instructed the securities intermediary of any Account to comply
with the entitlement order of any Person other than the Trustee; provided that,
until the Trustee delivers a Notice of Exclusive Control, the Borrower and the
Servicer may cause cash in the Accounts to be invested in Permitted Investments,
and the proceeds thereof to be paid and distributed in accordance with this
Agreement.

(iv) all Accounts constitute “securities accounts” as defined in the
Section 8-501(a) of the UCC as in effect from time to time in the State of New
York;

(v) the Borrower owns and has good and marketable title to the Collateral free
and clear of any Lien (other than Permitted Liens) of any Person;

(vi) the Borrower has received all consents and approvals required by the terms
of any Loan to the granting of a security interest in the Loans hereunder to the
Trustee, on behalf of the Secured Parties;

(vii) the Borrower has caused the filing of all appropriate financing statements
in the proper filing office in the appropriate jurisdictions under Applicable
Law in order to perfect the security interest in the Collateral granted to the
Trustee, on behalf of the Secured Parties, under this Agreement;

(viii) other than the security interest granted to the Trustee, on behalf of the
Secured Parties, pursuant to this Agreement, the Borrower has not pledged,
assigned, sold, granted a security interest in or otherwise conveyed any of the
Collateral. The Borrower has not authorized the filing of and is not aware of
any financing statements

 

88



--------------------------------------------------------------------------------

against the Borrower that include a description of any collateral included in
the Collateral other than any financing statement (A) relating to the security
interest, if any, granted to the Borrower under the Sale Agreement or (B) that
has been terminated and/or fully and validly assigned to the Trustee or the
Borrower on or prior to the applicable Cut-Off Date;

(ix) there are no judgments or Liens for Taxes with respect to the Borrower and
no claim is being asserted with respect to the Taxes of the Borrower;

(x) other than in the case of Noteless Loans, all original executed copies of
each underlying promissory note that constitute or evidence each Loan that is
evidenced by a promissory note has been or, subject to the delivery requirements
contained herein, will be delivered to the Trustee;

(xi) other than in the case of Noteless Loans, the Borrower has received, or
subject to the delivery requirements contained herein will receive, a written
acknowledgment from the Trustee that the Trustee or its bailee is holding the
underlying promissory notes that evidence all Loans evidenced by a promissory
note for the Borrower, subject to the security interest granted to the Trustee
for the benefit of the Secured Parties;

(xii) none of the underlying promissory notes that constitute or evidence the
Loans has any marks or notations indicating that they have been pledged,
assigned or otherwise conveyed to any Person other than the Trustee on behalf of
the Secured Parties;

(xiii) with respect to Collateral that constitutes a “certificated security,”
such certificated security has been delivered to the Trustee on behalf of the
Secured Parties and, if in registered form, has been specially Indorsed to the
Trustee or in blank by an effective Indorsement or has been registered in the
name of the Trustee upon original issue or registration of transfer by the
Borrower of such certificated security; and

(xiv) in the case of an Uncertificated Security, by (A) causing the Trustee to
become the registered owner of such Uncertificated Security and (B) causing such
registration to remain effective.

(n) Reports Accurate. Other than any of the following information provided by
the Servicer or the Originator with respect to itself, all information,
exhibits, financial statements, documents, books, records or reports furnished
or to be furnished to the Administrative Agent or any Lender by or on behalf of
Borrower in connection with this Agreement are, as of their respective delivery
dates (or such other date as may be specified therein), true, complete and
correct in all material respects.

(o) Location of Offices. The Borrower’s location (within the meaning of
Article 9 of the UCC) is, and at all times has been, the State of Delaware. The
office where the Borrower keeps all its records with respect to the Collateral
is at the address of the Borrower referred to in Section 13.2 hereof (or at such
other locations as to which the notice and other requirements specified in
Section 5.2(f) shall have been satisfied). The Borrower’s Federal Employee
Identification Number is 46-2369130. The Borrower has not changed its name

 

89



--------------------------------------------------------------------------------

(whether by amendment of its certificate of formation, by reorganization or
otherwise) or its jurisdiction of organization and has not changed its location
within the four (4) months preceding the Closing Date.

(p) Concentration Account. The name and address of the Concentration Account
Bank, together with the account number of the Concentration Account of the
Borrower at such Concentration Account Bank is specified in Schedule III. The
Concentration Account and the Collateral Account are the only accounts to which
Collections on the Collateral are sent. Except as contemplated by the
Intercreditor Agreement, the Borrower has not granted any Person other than the
Administrative Agent and Trustee an interest in the Concentration Account at a
future time or upon the occurrence of a future event.

(q) Legal Name. The Borrower’s exact legal name is, and at all times has been
the name as set forth on Schedule I hereto. The Borrower has no trade names,
fictitious names, assumed names or “doing business as” names or other names
under which it has done or is doing business.

(r) Sale Agreement. The Sale Agreement together with the Transfer Documents are
the only agreements pursuant to which the Borrower purchases Collateral from the
Originator.

(s) Value Given. The Borrower shall have given reasonably equivalent value to
the Originator or the applicable third party seller of Collateral in
consideration for the transfer to the Borrower of the Collateral, and no such
transfer shall have been made for or on account of an antecedent debt, and no
such transfer is or may be voidable or subject to avoidance under any Section of
the Bankruptcy Code.

(t) Accounting. The Borrower accounts for the transfers to it from the
Originator of interests in Collateral under the Sale Agreement as financings of
such Collateral for consolidated accounting purposes (with a notation that it is
treating the transfers as a sale for legal and, where relevant, tax and all
other purposes on its books, records and financial statements, in each case
consistent with GAAP and with the requirements set forth herein).

(u) Special Purpose Entity. The Borrower has not and shall not:

(i) engage in any business or activity other than the purchase, receipt and
management of Collateral, the transfer and pledge of Collateral pursuant to the
terms of the Transaction Documents, the entry into and the performance under the
Transaction Documents and such other activities as are incidental thereto;

(ii) acquire or own any material assets other than (a) the Collateral or
(b) incidental property as may be necessary for the operation of the Borrower
and the performance of its obligations under the Transaction Documents,
including, without limitation, capital contributions which it may receive from
any member;

(iii) merge into or consolidate with any Person or dissolve, terminate or
liquidate in whole or in part, transfer or otherwise dispose of all or
substantially all of its assets (other than in accordance with the provisions
hereof), without, in each case, first

 

90



--------------------------------------------------------------------------------

obtaining the prior written consent of the Administrative Agent and each Lender,
or except as permitted by this Agreement, change its legal structure or
jurisdiction of formation;

(iv) except as otherwise permitted under clause (iii), fail to preserve its
existence as an entity duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization or formation, or without
the prior written consent of the Administrative Agent and each Lender, amend,
modify, terminate or fail to comply with the provisions of Sections 1.05, 1.07,
1.08, 4.02(b), 6.01(b), 8.01(a)(i) and 10.01 of its operating agreement and any
of the defined terms in Section 1.01 of its operating agreement that are
contained in any of the above-mentioned sections thereof, or fail to observe
limited liability company formalities;

(v) form, acquire or own any Subsidiary, own any equity interest in any other
entity (other than equity interests in Obligors in connection with the exercise
of any remedies with respect to a Loan or any exchange offer, work-out or
restructuring of a Loan), or make any Investment in any Person (other than
Permitted Investments or equity interests in Obligors in connection with the
exercise of any remedies with respect to a Loan or any exchange offer, work-out
or restructuring of a Loan) without the prior written consent of the
Administrative Agent;

(vi) except as permitted by this Agreement and the Intercreditor Agreement,
commingle its assets with the assets of any of its Affiliates, or of any other
Person;

(vii) incur any Indebtedness, secured or unsecured, direct or contingent
(including guaranteeing any obligation), other than Indebtedness to the Secured
Parties hereunder or in conjunction with a repayment of all Advances owed to the
Lenders and a termination of all the Commitments, except for trade payables in
the ordinary course of its business; provided that such debt is not evidenced by
a note and is paid when due;

(viii) become insolvent or fail to pay its debts and liabilities from its assets
as the same shall become due;

(ix) fail to maintain its records, books of account and bank accounts separate
and apart from those of any other Person;

(x) enter into any contract or agreement with any Person, except (a) the
Transaction Documents and (b) other contracts or agreements that are upon terms
and conditions that are commercially reasonable and substantially similar to
those that would be available on an arm’s-length basis with third parties other
than such Person; provided that, for the avoidance of doubt with regard to this
clause (x), (i) to the extent the Equityholder acquires any Collateral from the
Borrower, the amount of any cash or other assets paid or transferred to the
Borrower in connection therewith in excess of the fair market value thereof
shall be deemed a capital contribution by the Equityholder to the Borrower, and
(ii) the member of the Borrower may contribute cash or other property as a
capital contribution to the Borrower;

 

91



--------------------------------------------------------------------------------

(xi) seek its dissolution or winding up in whole or in part;

(xii) fail to correct any known misunderstandings regarding the separate
identities of the Borrower and the Equityholder or any principal or Affiliate
thereof or any other Person;

(xiii) guarantee, become obligated for, or hold itself out to be responsible for
the debt of another Person;

(xiv) fail either to hold itself out to the public as a legal entity separate
and distinct from any other Person or to conduct its business solely in its own
name in order not (a) to mislead others as to the identity of the Person with
which such other party is transacting business, or (b) to suggest that it is
responsible for the debts of any third party (including any of its principals or
Affiliates);

(xv) fail to maintain adequate capital for the normal obligations reasonably
foreseeable in a business of its size and character and in light of its
contemplated business operations;

(xvi) file or consent to the filing of any petition, either voluntary or
involuntary, to take advantage of any applicable insolvency, bankruptcy,
liquidation or reorganization statute, or make an assignment for the benefit of
creditors;

(xvii) except as may be required or permitted by the Code and regulations or
other applicable state or local tax law, hold itself out as or be considered as
a department or division of (a) any of its principals or Affiliates, (b) any
Affiliate of a principal or (c) any other Person;

(xviii) fail to maintain separate financial statements, showing its assets and
liabilities separate and apart from those of any other Person and not have its
assets listed on any financial statement of any other Person; provided, however,
that the Borrower’s assets and liabilities may be included in a consolidated
financial statement of its Affiliate (or parent company) provided that
(a) appropriate notation shall be made on such consolidated financial statements
to indicate the separateness of the Borrower from such Affiliate and to indicate
that the Borrower’s assets and credit are not available to satisfy the debts and
other obligations of such Affiliate or any other Person and (b) such assets and
liabilities shall also be listed on the Borrower’s own separate balance sheet;

(xix) fail to pay its own liabilities and expenses only out of its own funds;

(xx) fail to pay the salaries of its own employees, if any, in light of its
contemplated business operations;

(xxi) except in connection with any exchange offer, work-out, restructuring or
the exercise of any rights or remedies with respect to any Loan with respect to
which an Obligor is or would thereby become an Affiliate, acquire the
obligations or securities issued by its Affiliates or members;

 

92



--------------------------------------------------------------------------------

(xxii) [intentionally omitted];

(xxiii) fail to allocate fairly and reasonably any overhead expenses that are
shared with an Affiliate, including paying for office space and services
performed by any employee of an Affiliate;

(xxiv) fail to use separate invoices and checks bearing its own name;

(xxv) pledge its assets for the benefit of any other Person, other than with
respect to payment of the indebtedness to the Secured Parties hereunder;

(xxvi) (A) fail at any time to have at least one Independent Manager except
while a vacancy is being filled pursuant to the Borrower’s organizational
documents or (B) fail to ensure that all limited liability company actions
relating to the selection or replacement of the Independent Manager are duly
authorized and in accordance with the Borrower’s organizational documents;

(xxvii) fail to ensure that all limited liability company actions relating to
the selection, maintenance or replacement of the Independent Manager are duly
authorized by the unanimous vote of the applicable managers; provided that,
unless prior written notice is provided to the Administrative Agent, neither the
Borrower nor the Equityholder shall cause the Independent Manager to be removed
without cause;

(xxviii) fail to provide that the unanimous consent of all managers (including
the consent of the Independent Manager) is required for the Borrower to
(a) institute proceedings to be adjudicated bankrupt or insolvent, (b) institute
or consent to the institution of bankruptcy or insolvency proceedings against
it, (c) file a petition seeking or consent to reorganization or relief under any
applicable federal or state law relating to bankruptcy or insolvency, (d) seek
or consent to the appointment of a receiver, liquidator, assignee, trustee,
sequestrator, custodian or any similar official for the Borrower, (e) make any
assignment for the benefit of the Borrower’s creditors, (f) admit in writing its
inability to pay its debts generally as they become due, or (g) take any action
in furtherance of any of the foregoing;

(xxix) fail to file its own tax returns separate from those of any other Person,
except to the extent that the Borrower is treated as a “disregarded entity” for
tax purposes and is not required to file tax returns under applicable law, and
pay any taxes required to be paid under applicable law; or

(xxx) take or refrain from taking, as applicable, each of the activities
specified in the non-consolidation opinion of Dechert LLP, dated as of the
Closing Date, upon which the conclusions expressed therein are based.

(v) Confirmation from the Originator. The Borrower has received in writing from
the Originator confirmation that the Originator will not cause the Borrower to
file a voluntary petition under the Bankruptcy Code or Insolvency Laws. Each of
the Borrower and the Originator is aware that in light of the circumstances
described in the preceding sentence and other relevant facts, the filing of a
voluntary petition under the Bankruptcy Code for the purpose

 

93



--------------------------------------------------------------------------------

of making any Collateral or any other assets of the Borrower available to
satisfy claims of the creditors of the Originator would not result in making
such assets available to satisfy such creditors under the Bankruptcy Code.

(w) Investment Company Act. The Borrower is not an “investment company” within
the meaning of, and is not subject to registration under, the 1940 Act.

(x) ERISA. The present value of all benefits vested under all “employee pension
benefit plans,” as such term is defined in Section 3 of ERISA which are subject
to Title IV of ERISA and maintained by the Borrower, or in which employees of
the Borrower are entitled to participate, other than a Multiemployer Plan (the
“Pension Plans”), does not exceed the value of the assets of the Pension Plan
allocable to such vested benefits (based on the value of such assets as of the
most recent annual financial statements reflecting such amounts), (ii) no
non-exempt prohibited transactions, accumulated funding deficiencies,
withdrawals or reportable events within the meaning of 4043 of ERISA, other than
those events as to which the 30-day notice period referred to in Section 4043(c)
of ERISA has been waived, (each a “Reportable Event”) have occurred with respect
to any Pension Plans that, in the aggregate, could subject the Borrower to any
material tax, penalty or other liability and (iii) no notice of intent to
terminate a Pension Plan has been filed, nor has any Pension Plan been
terminated under Section 4041(f) of ERISA, nor has the Pension Benefit Guaranty
Corporation instituted proceedings to terminate, or appoint a trustee to
administer a Pension Plan and no event has occurred or condition exists that
might constitute grounds under Section 4042 of ERISA for the termination of, or
the appointment of a trustee to administer, any Pension Plan. None of the
Collateral constitutes “plan assets” under 29 C.F.R. Section 2510.3-101 and
Section 3(42) of ERISA by reason of a Pension Plan’s investment in the Borrower
or its direct or indirect parent companies.

(y) Compliance with Law. The Borrower has complied in all respects with all
Applicable Law to which it may be subject, and no item of Collateral contravenes
any Applicable Law (including, without limitation, all applicable predatory and
abusive lending laws, laws, rules and regulations relating to licensing, truth
in lending, fair credit billing, fair credit reporting, equal credit
opportunity, fair debt collection practices and privacy).

(z) Credit and Collection Policy. The Borrower has complied in all material
respects with all provisions applicable to it under the Credit and Collection
Policy with respect to all of the Collateral.

(aa) Collections. The Borrower acknowledges that all Collections received by it
or its Affiliates with respect to the Collateral transferred hereunder are held
and shall be held in trust for the benefit of the Secured Parties until
deposited into the Collection Account within two (2) Business Days after receipt
as required herein.

(bb) Set-Off, etc. No Collateral has been compromised, adjusted, extended,
satisfied, subordinated, rescinded, set-off or modified by the Borrower or, to
the best of the Borrower’s knowledge, by the Originator or the Obligor thereof,
and no Collateral is subject to compromise, adjustment, extension, satisfaction,
subordination, rescission, set-off, counterclaim, defense, abatement,
suspension, deferment, deduction, reduction, termination or modification,
whether arising out of transactions concerning the Collateral or otherwise, by
the Borrower, or,

 

94



--------------------------------------------------------------------------------

to the best of the Borrower’s knowledge, by the Originator or the Obligor with
respect thereto, except for amendments, extensions and modifications, if any, to
such Collateral otherwise permitted under Section 6.4(a) of this Agreement and
in accordance with the Credit and Collection Policy and the Servicing Standard.

(cc) Full Payment. As of the initial Funding Date thereof, the Borrower had no
knowledge of any fact which should lead it to expect that any Loan will not be
repaid by the applicable Obligor in full.

(dd) Accuracy of Representations and Warranties. Each representation or warranty
by the Borrower contained herein or in any report, financial statement, exhibit,
schedule, certificate or other document furnished by the Borrower pursuant
hereto or in connection herewith is true and correct in all material respects.

(ee) Representations and Warranties in Sale Agreement. The representations and
warranties made by the Borrower to the Originator in the Sale Agreement are
hereby remade by the Borrower on each date to which they speak in the Sale
Agreement as if such representations and warranties were set forth herein. For
purposes of this Section 4.1(ee), such representations and warranties are
incorporated herein by reference as if made by the Borrower to the
Administrative Agent, each Lender and each of the Secured Parties under the
terms hereof mutatis mutandis.

(ff) Reaffirmation of Representations and Warranties by the Borrower. On each
day that any Advance is made hereunder, the Borrower shall be deemed to have
certified that all representations and warranties described in this Section 4.1
are correct on and as of such day as though made on and as of such day, except
for any such representations or warranties which are made as of a specific date.

(gg) Environmental. With respect to each item of Related Property as of the
applicable Cut-Off Date for the Loan related to such Related Property, to the
actual knowledge of a Responsible Officer of the Borrower (without independent
inquiry): (a) the related Obligor’s operations comply in all material respects
with all applicable Environmental Laws; and (b) the related Obligor does not
have any material contingent liability in connection with any release of any
Hazardous Materials into the environment. As of the applicable Cut-Off Date for
the Loan related to such Related Property, the Borrower has not received any
written notice of, or inquiry from any Governmental Authority regarding, any
material violation, alleged violation, non-compliance, liability or potential
liability regarding environmental matters or compliance with Environmental Laws
with regard to any of the Related Property.

(hh) USA PATRIOT Act. The Borrower is not (i) a country, territory,
organization, person or entity named on an Office of Foreign Asset Control
(OFAC) list; (ii) a Person that resides or has a place of business in a country
or territory named on such lists or which is designated as a “Non-Cooperative
Jurisdiction” by the Financial Action Task Force on Money Laundering, or whose
subscription funds are transferred from or through such a jurisdiction; (iii) a
“Foreign Shell Bank” within the meaning of the USA PATRIOT Act, i.e., a foreign
bank that does not have a physical presence in any country and that is not
affiliated with a bank that has a physical presence and an acceptable level of
regulation and supervision; or

 

95



--------------------------------------------------------------------------------

(iv) a person or entity that resides in or is organized under the laws of a
jurisdiction designated by the United States Secretary of the Treasury under
Sections 311 or 312 of the USA PATRIOT Act as warranting special measures due to
money laundering concerns.

Section 4.2 Representations and Warranties of the Borrower Relating to the
Agreement and the Collateral.

The Borrower hereby represents and warrants, as of the Closing Date and as of
each Funding Date:

(a) Valid Security Interest. This Agreement constitutes a security agreement
within the meaning of the UCC as in effect from time to time in the State of New
York. Upon the delivery to the Trustee of all Collateral constituting
“instruments” and “certificated securities” (as defined in the UCC as in effect
from time to time in the jurisdiction where the Trustee’s Corporate Trust Office
is located), the crediting of all Collateral that constitutes Financial Assets
(as defined in the UCC as in effect from time to time in the State of New York)
to an Account and the filing of the financing statements described in
Section 4.1(m) in the jurisdiction in which the Borrower is located, such
security interest shall be a valid and first priority perfected security
interest in all of the Collateral (subject to Permitted Liens) in that portion
of the Collateral in which a security interest may be created under Article 9 of
the UCC as in effect from time to time in the State of New York.

(b) Eligibility of Collateral. As of the Closing Date and each Funding Date,
(i) the Loan Tape and the information contained in each Funding Notice delivered
pursuant to Section 2.2, is an accurate and complete listing of all Loans
included in the Collateral as of the related Funding Date and the information
contained therein with respect to the identity of such Loans and the amounts
owing thereunder is true, correct and complete as of the related Funding Date,
(ii) each such Loan included in the Borrowing Base is an Eligible Loan,
(iii) each Loan included in the Collateral is free and clear of any Lien of any
Person (other than Permitted Liens and any Lien which will be released
contemporaneously with the acquisition thereof by the Borrower) and in
compliance with all Applicable Laws and (iv) with respect to each Loan included
in the Collateral, all consents, licenses, approvals or authorizations of or
registrations or declarations of any Governmental Authority or any Person
required to be obtained, effected or given by the Borrower in connection with
the granting of a security interest in such Collateral to the Trustee as agent
for the benefit of the Secured Parties have been duly obtained, effected or
given and are in full force and effect.

(c) No Fraud. Each Loan was originated without any fraud or material
misrepresentation by the Originator or, to the best of the Borrower’s knowledge,
on the part of the Obligor.

Section 4.3 Representations and Warranties of the Servicer.

The Servicer represents and warrants as follows as of the Closing Date, each
Funding Date, and as of each other date provided under this Agreement or the
other Transaction Documents on which such representations and warranties are
required to be (or deemed to be) made:

(a) Organization and Good Standing. The Servicer has been duly incorporated, and
is validly existing as a corporation in good standing, under the laws of the
State of Delaware, with all requisite corporate power and authority to own or
lease its properties and conduct its business as such business is presently
conducted and to enter into and perform its obligations pursuant to this
Agreement.

 

96



--------------------------------------------------------------------------------

(b) Due Qualification. The Servicer is duly qualified to do business and is in
good standing as a corporation, and has obtained all necessary qualifications,
licenses and approvals, in all jurisdictions in which the ownership or lease of
property or the conduct of its business requires such qualifications, licenses
or approvals, except where the failure to be so qualified or obtain such
licenses or approvals would not reasonably be expected to have a Material
Adverse Effect.

(c) Power and Authority; Due Authorization; Execution and Delivery. The Servicer
(i) has all necessary corporate power, authority and legal right to (a) execute
and deliver each Transaction Document to which it is a party, and (b) carry out
the terms of the Transaction Documents to which it is a party, and (ii) has duly
authorized, by all necessary corporate action, the execution, delivery and
performance of each Transaction Document to which it is a party. This Agreement
and each other Transaction Document to which the Servicer is a party have been
duly executed and delivered by the Servicer.

(d) Binding Obligation. Each Transaction Document to which the Servicer is a
party constitutes a legal, valid and binding obligation of the Servicer
enforceable against the Servicer in accordance with its respective terms, except
as such enforceability may be limited by Insolvency Laws and general principles
of equity (whether considered in a suit at law or in equity).

(e) No Violation. The consummation of the transactions contemplated by each
Transaction Document to which it is a party and the fulfillment of the terms
thereof will not (i) conflict with, result in any breach of any of the terms and
provisions of, or constitute (with or without notice or lapse of time or both) a
default under, the Servicer’s certificate of incorporation or by-laws or any
Contractual Obligation of the Servicer, (ii) result in the creation or
imposition of any Lien upon any of the Servicer’s properties pursuant to the
terms of any such Contractual Obligation, or (iii) violate any Applicable Law.

(f) No Proceedings. There is no litigation, proceeding or investigation pending
or, to the Servicer’s knowledge, threatened against the Servicer, before any
Governmental Authority (i) asserting the invalidity of any Transaction Document
to which the Servicer is a party, (ii) seeking to prevent the consummation of
any of the transactions contemplated by any Transaction Document to which the
Servicer is a party or (iii) that could reasonably be expected to have Material
Adverse Effect.

(g) All Consents Required. All approvals, authorizations, consents, orders,
licenses, filings or other actions of any Person or of any Governmental
Authority (if any) required for the due execution, delivery and performance by
the Servicer of each Transaction Document to which the Servicer is a party have
been obtained.

 

97



--------------------------------------------------------------------------------

(h) Reports Accurate. All Servicer’s Certificates and other written and
electronic information, financial statements of the Servicer, documents, books,
records or reports furnished by the Servicer to the Administrative Agent or any
Lender in connection with this Agreement are true, complete and correct in all
material respects as of the date it is or shall be dated.

(i) Collections. The Servicer acknowledges that all Collections received by it
or its Affiliates with respect to the Collateral transferred or pledged
hereunder are held and shall be held in trust for the benefit of the Secured
Parties until deposited into the Collection Account within two (2) Business Days
from receipt as required herein.

(j) Solvency. The Servicer is not the subject of any Insolvency Proceedings or
Insolvency Event. The transactions under the Transaction Documents to which the
Servicer is a party do not and will not render the Servicer not Solvent.

(k) No Fraud. Each Loan was originated without any fraud or material
misrepresentation by the Originator, or to the best of the Servicer’s knowledge,
on the part of the Obligor.

(l) Taxes. The Servicer has filed or caused to be filed all tax returns that are
required to be filed by it. The Servicer has paid or made adequate provisions
for the payment of all Taxes and all assessments made against it or any of its
property (other than any amount of Tax the validity of which is currently being
contested in good faith by appropriate proceedings and with respect to which
reserves in accordance with GAAP have been provided on the books of the
Servicer), and no tax lien has been filed and, to the Servicer’s knowledge, no
claim is being asserted, with respect to any such Tax, fee or other charge.

(m) Exchange Act Compliance; Regulations T, U and X. None of the transactions
contemplated herein (including, without limitation, the use of the Proceeds from
the sale of the Collateral) will violate or result in a violation of Section 7
of the Exchange Act, or any regulations issued pursuant thereto, including,
without limitation, Regulations T, U and X of the Board of Governors of the
Federal Reserve System, 12 C.F.R., Chapter II. The Servicer does not own or
intend to carry or purchase, and no proceeds from the Advances will be used to
carry or purchase, any “margin stock” within the meaning of Regulation U or to
extend “purpose credit” within the meaning of Regulation U.

(n) Security Interest. The Servicer will take all steps necessary to ensure that
the Borrower has granted a security interest (as defined in the UCC) to the
Trustee, for the benefit of the Secured Parties, in the Collateral, which is
enforceable in accordance with Applicable Law upon execution and delivery of
this Agreement. Upon the filing of UCC-1 financing statements naming the Trustee
as secured party and the Borrower as debtor, the Trustee, for the benefit of the
Secured Parties, shall have a valid and perfected first priority security
interest in the Collateral (except for any Permitted Liens). All filings
(including, without limitation, such UCC filings) as are necessary for the
perfection of the Secured Parties’ security interest in the Collateral have been
(or prior to the date of the applicable Advance will be) made.

 

98



--------------------------------------------------------------------------------

(o) ERISA. The present value of all benefits vested under all “employee pension
benefit plans,” as such term is defined in Section 3 of ERISA, maintained by the
Servicer, or in which employees of the Servicer are entitled to participate, as
from time to time in effect (herein called the “Pension Plans”), does not exceed
the value of the assets of the Pension Plan allocable to such vested benefits
(based on the value of such assets as of the last annual valuation date). No
Reportable Events have occurred with respect to any Pension Plans that, in the
aggregate, could subject the Servicer to any material tax, penalty or other
liability. No notice of intent to terminate a Pension Plan has been billed, nor
has any Pension Plan been terminated under Section 4041(f) of ERISA, nor has the
Pension Benefit Guaranty Corporation instituted proceedings to terminate, or
appoint a trustee to administer, a Pension Plan and no event has occurred or
condition exists that might constitute grounds under Section 4042 of ERISA for
the termination of, or the appointment of a trustee to administer, any Pension
Plan.

(p) Investment Company Act. The Servicer is not an “investment company” within
the meaning of, and is not subject to registration under, the 1940 Act.

(q) USA PATRIOT Act. The Servicer is not (i) a country, territory, organization,
person or entity named on an OFAC list; (ii) a Person that resides or has a
place of business in a country or territory named on such lists or which is
designated as a “Non-Cooperative Jurisdiction” by the Financial Action Task
Force on Money Laundering, or whose subscription funds are transferred from or
through such a jurisdiction; (iii) a “Foreign Shell Bank” within the meaning of
the USA PATRIOT Act, i.e., a foreign bank that does not have a physical presence
in any country and that is not affiliated with a bank that has a physical
presence and an acceptable level of regulation and supervision; or (iv) a person
or entity that resides in or is organized under the laws of a jurisdiction
designated by the United States Secretary of the Treasury under Sections 311 or
312 of the USA PATRIOT Act as warranting special measures due to money
laundering concerns.

(r) Environmental. With respect to each item of Related Property as of the
applicable Cut-Off Date for the Loan related to such Related Property, to the
actual knowledge of a Responsible Officer of the Servicer (without independent
inquiry): (a) the related Obligor’s operations comply in all material respects
with all applicable Environmental Laws; and (b) the related Obligor does not
have any material contingent liability in connection with any release of any
Hazardous Materials into the environment. As of the applicable Cut-Off Date for
the Loan related to such Related Property, the Servicer has not received any
written notice of, or inquiry from any Governmental Authority regarding, any
material violation, alleged violation, non-compliance, liability or potential
liability regarding environmental matters or compliance with Environmental Laws
with regard to any of the Related Property.

Section 4.4 Representations and Warranties of the Trustee.

The Trustee in its individual capacity and as Trustee represents and warrants as
follows (and any successor Trustee appointed hereunder represents and warrants
as follows in its individual capacity and as Trustee):

(a) Organization; Power and Authority. It is a duly organized and validly
existing national banking association in good standing under the laws of the
United States. It has full corporate power, authority and legal right to
execute, deliver and perform its obligations as Trustee under this Agreement.

 

99



--------------------------------------------------------------------------------

(b) Due Authorization. The execution and delivery of this Agreement and the
consummation of the transactions provided for herein have been duly authorized
by all necessary association action on its part, either in its individual
capacity or as Trustee, as the case may be.

(c) No Conflict. The execution and delivery of this Agreement, the performance
of the transactions contemplated hereby and the fulfillment of the terms hereof
will not conflict with, result in any breach of its articles of incorporation or
bylaws or any of the material terms and provisions of, or constitute (with or
without notice or lapse of time or both) a default under any indenture,
contract, agreement, mortgage, deed of trust, or other instrument to which the
Trustee is a party or by which it or any of its property is bound.

(d) No Violation. The execution and delivery of this Agreement, the performance
of the Transactions contemplated hereby and the fulfillment of the terms hereof
will not conflict with or violate, in any material respect, any Applicable Law
as to the Trustee.

(e) All Consents Required. All approvals, authorizations, consents, orders or
other actions of any Person or Governmental Authority applicable to the Trustee
required in connection with the execution and delivery of this Agreement, the
performance by the Trustee of the transactions contemplated hereby and the
fulfillment by the Trustee of the terms hereof have been obtained.

(f) Validity, Etc. This Agreement constitutes the legal, valid and binding
obligation of the Trustee, enforceable against the Trustee in accordance with
its terms, except as such enforceability may be limited by applicable Insolvency
Laws and general principles of equity (whether considered in a suit at law or in
equity).

(g) Non-Affiliated. The Trustee is not affiliated, as that term is defined in
Rule 405 under the Securities Act, with the Borrower or with any other Person
involved in the organization or operation of the Borrower. In case at any time
the Trustee shall cease to be eligible in accordance with the provisions of this
Section 4.4(g), the Trustee shall give prompt notice to the Borrower, the
Servicer and the Administrative Agent that it has ceased to be eligible to be
the Trustee.

(h) Qualified Institution. The Trustee meets the requirements of Rule
3a-7(a)(4)(i) under the 1940 Act. In case at any time the Trustee shall cease to
be eligible in accordance with the provisions of this Section 4.4(h), the
Trustee shall give prompt notice to the Borrower, the Servicer and the
Administrative Agent that it has ceased to be eligible to be the Trustee.

Section 4.5 Representations and Warranties of each Lender.

Each Lender hereby individually represents and warrants, as to itself, that
(i) it is either a “qualified institutional buyer” under Rule 144A of the
Securities Act or an institutional “Accredited Investor” as defined in Rule
501(a)(1)-(3) or (7) under the Securities Act and (ii) it is acquiring the
Variable Funding Notes for investment for its own account and not with a view to
any distribution of such Variable Funding Notes (but without prejudice to its
right at all times to sell or otherwise dispose of the Variable Funding Notes in
accordance herewith).

 

100



--------------------------------------------------------------------------------

ARTICLE V

GENERAL COVENANTS

Section 5.1 Affirmative Covenants of the Borrower.

The Borrower covenants and agrees with the Lenders that during the Covenant
Compliance Period:

(a) Compliance with Laws. The Borrower will comply in all material respects with
all Applicable Laws, including those with respect to the Collateral or any part
thereof.

(b) Preservation of Company Existence. The Borrower will (i) preserve and
maintain its limited liability company existence, rights, franchises and
privileges in the jurisdiction of its formation, and (ii) qualify and remain
qualified in good standing as a limited liability company in each jurisdiction
where the failure to preserve and maintain such existence, rights, franchises,
privileges and qualification has had, or could reasonably be expected to have, a
Material Adverse Effect.

(c) Performance and Compliance with Collateral. The Borrower (or the Servicer on
behalf of the Borrower) will, at the Borrower’s expense, timely and fully
perform and comply (or, by exercising its rights thereunder, cause the
Originator to perform and comply pursuant to the Sale Agreement) with all
provisions, covenants and other promises required to be observed by it under the
Collateral, the Transaction Documents and all other agreements related to such
Collateral.

(d) Keeping of Records and Books of Account. The Borrower will maintain and
implement administrative and operating procedures (including, without
limitation, an ability to recreate records evidencing the Collateral in the
event of the destruction of the originals thereof), and keep and maintain all
documents, books, records and other information reasonably necessary or
advisable for the collection of all or any portion of the Collateral.

(e) Protection of Interest in Collateral. With respect to the Collateral
acquired by the Borrower, the Borrower will (i) acquire such Collateral pursuant
to and in accordance with the terms of the Sale Agreement or directly from an
unaffiliated third party, (ii) at the Borrower’s expense, take all action
necessary to perfect, protect and more fully evidence the Borrower’s ownership
of such Collateral free and clear of any Lien other than the Lien created
hereunder and Permitted Liens, including, without limitation, (a) with respect
to the Loans and that portion of the Collateral in which a security interest may
be perfected by filing and maintaining (at the Borrower’s expense), effective
financing statements against the Borrower in all necessary or appropriate filing
offices, (including any amendments thereto or assignments thereof) and filing
continuation statements, amendments or assignments with respect thereto in such
filing offices, (including any amendments thereto or assignments thereof) and
(b) executing or causing to be executed such other instruments or notices as may
be necessary or appropriate, (iii) permit the Administrative Agent or its
respective agents or representatives to visit the offices

 

101



--------------------------------------------------------------------------------

of the Borrower during normal office hours and upon reasonable notice examine
and make copies of all documents, books, records and other information
concerning the Collateral and discuss matters related thereto with any of the
Responsible Officers of the Borrower having knowledge of such matters, and
(iv) take all additional action that the Administrative Agent may reasonably
request to perfect, protect and more fully evidence the respective interests of
the parties to this Agreement in the Collateral.

(f) Deposit of Collections. The Borrower (or the Servicer on behalf of the
Borrower) shall, within two (2) Business Days after receipt thereof, direct the
Trustee to transfer from the Collection Account (A) all Collections received by
it in respect of the Collateral attributable to Interest Collections to the
Interest Collection Account, and (B) all Collections received by it in respect
of the Collateral attributable to Principal Collections to the Principal
Collection Account.

(g) Special Purpose Entity. The Borrower shall be in compliance with the special
purpose entity requirements set forth in Section 4.1(u).

(h) Credit and Collection Policy. The Borrower will (a) comply in all material
respects with the Credit and Collection Policy in regard to the Collateral, and
(b) furnish to the Administrative Agent and each Lender, prior to its effective
date, prompt written notice of any material changes in the Credit and Collection
Policy. The Borrower will not agree to or otherwise permit to occur any change
in the Credit and Collection Policy that could be reasonably expected to have a
Material Adverse Effect without the prior written consent of the Administrative
Agent and the Lenders; provided that no consent shall be required from the
Administrative Agent or any Lender in connection with any change mandated by
Applicable Law or a Governmental Authority as evidenced by an Opinion of Counsel
to that effect delivered to the Administrative Agent and each Lender.

(i) Events of Default. The Borrower will provide the Administrative Agent and
each Lender (with copy to the Trustee) with immediate written notice of the
occurrence of each Event of Default and each Default of which the Borrower has
knowledge or has received notice. In addition, no later than five Business Days
following the Borrower’s knowledge or notice of the occurrence of any Event of
Default or Default, the Borrower will provide to the Administrative Agent and
each Lender (with copy to the Trustee) a written statement of the chief
financial officer or Responsible Officer handling financial matters of the
Borrower setting forth the details of such event and the action that the
Borrower proposes to take with respect thereto.

(j) Obligations. The Borrower shall pay its Indebtedness and other obligations
promptly and in accordance with their terms and pay and discharge promptly when
due all lawful claims for labor, materials and supplies or otherwise that, if
unpaid, might give rise to a Lien upon such properties or any part thereof and
the Borrower (or the Servicer on behalf of the Borrower) shall enforce all
indemnities and rights against Obligors in accordance with this Agreement and
all rights against the Originator under the Sale Agreement.

(k) Taxes. The Borrower will be treated as a disregarded entity for U.S. federal
income tax purposes. The Borrower will file and pay any and all Taxes required
to meet its obligations with respect thereto under the Transaction Documents.

 

102



--------------------------------------------------------------------------------

(l) Use of Proceeds. The Borrower will use the proceeds of the Advances only to
acquire Eligible Loans, to fund unfunded commitments pertaining to Revolving
Loans and Delayed Draw Loans, to deposit funds in the Unfunded Exposure Account,
to make distributions to its member(s) (including Restricted Payments) so long
as no Default or Event of Default has occurred and is continuing, and to pay
related expenses (including expenses payable hereunder).

(m) Obligor Notification Forms. The Borrower shall furnish the Trustee with an
appropriate power of attorney to send (at the direction of the Administrative
Agent after the occurrence and during the continuation of an Event of Default)
Obligor notification forms to give notice to the Obligors and/or any appropriate
agent with respect to any Agented Loan of the Trustee’s interest in the
Collateral for the benefit of the Secured Parties and the obligation to make
payments as directed by the Trustee acting at the direction of the
Administrative Agent.

(n) Borrower’s Collateral. With respect to each item of Collateral granted to
the Trustee, for the benefit of the Secured Parties, the Borrower will (i) take
all action necessary to perfect, protect and more fully evidence the grant of
the security interest in such Collateral to the Trustee, for the benefit of the
Secured Parties, including, without limitation, (a) filing and maintaining
effective financing statements against the Borrower in all necessary or
appropriate filing offices, and filing continuation statements, amendments or
assignments with respect thereto in such filing offices, and (b) executing or
causing to be executed such other instruments or notices as may be necessary or
appropriate and (ii) take all additional action that the Administrative Agent
may reasonably request to perfect, protect and more fully evidence the
respective interests of the parties to this Agreement in such Collateral.

(o) Adverse Claims. The Borrower will not create, or participate in the creation
of, or permit to exist, any Liens on any of the Accounts other than the Lien
created by this Agreement and the Securities Account Control Agreement.

(p) Notices. The Borrower will furnish to the Administrative Agent, each Lender
and the Servicer:

(i) Income Tax Liability. Within ten (10) Business Days after the receipt of
revenue agent reports or other written proposals, determinations or assessments
of the Internal Revenue Service or any other taxing authority which propose,
determine or otherwise set forth positive adjustments to the Tax liability of
the Borrower, the Servicer or the Equityholder which equal or exceed $1,000,000
in the aggregate, telephonic or facsimile notice (confirmed in writing within
five (5) Business Days) specifying the nature of the items giving rise to such
adjustments and the amounts thereof;

(ii) Auditors’ Management Letters. Promptly after the receipt thereof, any
auditors’ management letters are received by the Borrower or by its accountants;

(iii) Representations and Warranties. Promptly after the knowledge of, or
receipt of notice by, a Responsible Officer of the Borrower of the same (and, in
any event, within two (2) Business Days), the Borrower shall notify the
Administrative Agent

 

103



--------------------------------------------------------------------------------

if any representation or warranty set forth in Section 4.1 or Section 4.2 was
incorrect at the time it was given or deemed to have been given and at the same
time deliver to the Administrative Agent a written notice setting forth in
reasonable detail the nature of such facts and circumstances. In particular, but
without limiting the foregoing, the Borrower shall notify the Administrative
Agent in the manner set forth in the preceding sentence before any Funding Date
of any facts or circumstances within the knowledge of a Responsible Officer of
the Borrower which would render any of the said representations and warranties
untrue as of such Funding Date;

(iv) ERISA. Promptly after receiving notice of any Reportable Event with respect
to the Borrower (or any ERISA Affiliate thereof), a copy of such notice;

(v) Proceedings. As soon as possible and in any event within three (3) Business
Days after a Responsible Officer of the Borrower receives notice or obtains
knowledge thereof, notice of any settlement of, material judgment (including a
material judgment with respect to the liability phase of a bifurcated trial) in
or commencement of any material labor controversy, material litigation, material
action, material suit or material proceeding before any court or governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, affecting the Collateral, the Transaction Documents, the Trustee’s
interest in the Collateral, or the Borrower or the Equityholder; provided that
notwithstanding the foregoing, any settlement, judgment, labor controversy,
litigation, action, suit or proceeding affecting the Collateral, the Transaction
Documents, the Trustee’s interest in the Collateral, the Borrower, the Servicer
or the Equityholder in excess of $1,000,000 or more shall be deemed to be
material for purposes of this Section 5.1(p)(v); and

(vi) Notice of Material Events. Promptly upon becoming aware thereof, notice of
any other event or circumstances that, in the reasonable judgment of the
Borrower, is likely to have a Material Adverse Effect.

(q) Contest Recharacterization. The Borrower shall in good faith contest any
attempt to recharacterize the treatment of the Loans as property of the
bankruptcy estate of the Originator.

(r) Minimum Class B Advances. On any date that there are any Class A Advances
Outstanding, the Class B Advances Outstanding shall not be less than
$10,000,000.

(s) Further Assurances. The Borrower will execute any and all further documents,
financing statements, agreements and instruments, and take all further action
(including filing UCC and other financing statements, agreements or instruments)
that may be required under applicable law, or that the Administrative Agent may
reasonably request, in order to effectuate the transactions contemplated by the
Transaction Documents and in order to grant, preserve, protect and perfect the
validity and first priority (subject to Permitted Liens) of the security
interests and Liens created or intended to be created hereby. Such security
interests and Liens will be created hereunder and the Borrower shall deliver or
cause to be delivered to the Administrative Agent all such instruments and
documents (including legal opinions and lien searches) as it shall reasonably
request to evidence compliance with this Section. The Borrower agrees to provide
such evidence as the Administrative Agent shall reasonably request as to the
perfection and priority status of each such security interest and Lien.

 

104



--------------------------------------------------------------------------------

(t) Non-Consolidation. The Borrower shall at all times act in a manner such that
each of the assumptions made by Dechert LLP in its opinion delivered pursuant to
Section 3.1 is true and accurate in all material respects. The Borrower shall at
all times observe and be in compliance in all material respects with all
covenants and requirements in the Governing Documents of the Borrower.

(u) Acquisition and Disposition Requirements. Each acquisition, disposition,
substitution and repurchase of Loans by the Borrower will be undertaken in
accordance with Section 2.20.

(v) Other. The Borrower (or the Servicer on behalf of the Borrower) will furnish
to the Administrative Agent promptly, from time to time, such other information,
documents, records or reports respecting the Collateral or the condition or
operations, financial or otherwise, of the Borrower as the Administrative Agent
may from time to time reasonably request in order to protect the interests of
the Trustee or the other Secured Parties under or as contemplated by this
Agreement.

(w) Servicer Default. Following the occurrence of a Servicer Default, the
Borrower shall immediately direct (or cause the Servicer to direct) all payments
on the Loans to be made directly to the Collection Account.

Section 5.2 Negative Covenants of the Borrower.

During the Covenant Compliance Period:

(a) Other Business. The Borrower will not (i) engage in any business other than
(A) entering into and performing its obligations under the Transaction Documents
and other activities contemplated by the Transaction Documents, (B) the
acquisition, ownership and management of the Collateral and (C) the sale of the
Collateral as permitted hereunder, (ii) incur any Indebtedness, obligation,
liability or contingent obligation of any kind other than pursuant to this
Agreement, or (iii) except as otherwise provided in Section 4.1(u)(v), form any
Subsidiary or make any Investment in any other Person.

(b) Collateral Not to be Evidenced by Instruments. The Borrower will not take
any action to cause any Loan that is not, as of the Closing Date or the related
Funding Date, as the case may be, evidenced by an Instrument, to be so evidenced
except in connection with the enforcement or collection of such Loan or unless
such Instrument is promptly delivered to the Trustee, together with an
Indorsement in blank, as collateral security for such Loan.

(c) Security Interests. Except as otherwise permitted herein and in respect of
any Discretionary Sale, Substitution, Optional Sale, or other sale permitted
hereunder or required under the Sale Agreement, neither the Borrower nor the
Servicer on behalf of the Borrower will sell, pledge, assign or transfer to any
other Person, or grant, create, incur, assume or suffer to exist any Lien (other
than Permitted Liens) on any Collateral, whether now existing or hereafter
transferred hereunder, or any interest therein. Promptly after receipt by a
Responsible Officer of

 

105



--------------------------------------------------------------------------------

the Borrower of knowledge or notice thereof, the Borrower will promptly notify
the Administrative Agent and the Trustee of the existence of any Lien (including
Liens for Taxes) other than Permitted Liens on any Collateral and the Borrower
shall defend the right, title and interest of the Trustee, for the benefit of
the Secured Parties in, to and under the Collateral against all claims of third
parties; provided that nothing in this Section 5.2(c) shall prevent or be deemed
to prohibit the Borrower from suffering to exist Permitted Liens upon any of the
Collateral.

(d) Mergers, Acquisitions, Sales, etc. The Borrower will not be a party to any
merger or consolidation, or purchase or otherwise acquire any of the assets or
any stock of any class of, or any partnership or joint venture interest in, any
other Person, or sell, transfer, convey or lease any of its assets, or sell or
assign with or without recourse any Collateral or any interest therein, other
than as permitted or required pursuant to this Agreement or the Sale Agreement.

(e) Restricted Payments. The Borrower shall not make any Restricted Payments
except that, so long as no Default or Event of Default has occurred and is
continuing or would result therefrom, the Borrower may declare and make
distributions to its members on their membership interests otherwise in
accordance with the Transaction Documents.

(f) Change of Name or Location of Loan Files. The Borrower shall not (x) change
its name, move the location of its principal place of business and chief
executive office, change the offices where it keeps the records from the
location referred to in Section 13.2, or change the jurisdiction of its
formation, or (y) move, or consent to the Trustee or Servicer moving, the
Required Loan Documents and the Loan Files from the location thereof on the
Closing Date, unless the Borrower has given at least thirty (30) days’ written
notice to the Administrative Agent and has taken all actions required under the
UCC of each relevant jurisdiction in order to continue the first priority
perfected security interest of the Trustee, for the benefit of the Secured
Parties, in the Collateral.

(g) Accounting of Purchases. Other than for tax and consolidated accounting
purposes, the Borrower will not account for or treat (whether in financial
statements or otherwise) the transactions contemplated by the Sale Agreement in
any manner other than as a sale of the Collateral by the Originator to the
Borrower.

(h) ERISA Matters. The Borrower will not (a) engage or permit any ERISA
Affiliate to engage in any prohibited transaction for which an exemption is not
available or has not previously been obtained from the United States Department
of Labor, (b) permit to exist any accumulated funding deficiency, as defined in
Section 302(a) of ERISA and Section 412(a) of the Code, or funding deficiency
with respect to any Pension Plan other than a Multiemployer Plan, (c) fail to
make or permit any ERISA Affiliate to fail to make, any payments to a
Multiemployer Plan that the Borrower or any ERISA Affiliate may be required to
make under the agreement relating to such Multiemployer Plan or any law
pertaining thereto, (d) terminate any Pension Plan so as to result in any
liability, or (e) permit to exist any occurrence of any Reportable Event with
respect to a Pension Plan.

(i) Operating Agreement; Sale Agreement. The Borrower will not amend, modify,
waive or terminate any provisions of Sections 1.05, 1.07, 1.08, 4.02(b),
6.01(b),

 

106



--------------------------------------------------------------------------------

8.01(a)(i) and 10.01 of its operating agreement or any of the defined terms in
Section 1.01 thereof that are contained in any of the above-mentioned sections,
or any provision of the Sale Agreement without the prior written consent of the
Administrative Agent.

(j) Changes in Payment Instructions to Obligors. The Borrower will not add or
terminate the Concentration Account at the Concentration Account Bank listed in
Schedule III or make any change, or permit the Servicer to make any change, in
its instructions to Obligors regarding payments to be made with respect to the
Collateral to the Concentration Account Bank, unless the Administrative Agent
has consented to such addition, termination or change (which consent shall not
be unreasonably withheld) and has received duly executed copies of the
Intercreditor Agreement (incorporating appropriate amendments), with each new
Concentration Account Bank being a party thereto.

(k) Extension or Amendment of Collateral. The Borrower will not, except as
otherwise permitted in Section 6.4(a) extend, amend or otherwise modify the
terms of any Loan.

(l) Fiscal Year. The Borrower shall not change its fiscal year or method of
accounting without providing the Administrative Agent with prior written notice
(i) providing a detailed explanation of such changes and (ii) including a pro
forma financial statements demonstrating the impact of such change.

(m) Change-in-Control. The Borrower shall not enter into any transaction or
agreement which results in a Change-in-Control with respect to the Borrower
(other than in connection with a Permitted Securitization or any other
simultaneous repayment of the Obligations in full) without the prior written
consent of each Lender.

(n) Credit and Collection Policy. The Borrower will furnish to the
Administrative Agent and each Lender, prior to its effective date, written
notice of any material changes in the Credit and Collection Policy. The Borrower
will not agree to or otherwise permit to occur any change in the Credit and
Collection Policy that could reasonably be expected to have a Material Adverse
Effect without the prior written consent of the Administrative Agent and each
Lender; provided that no consent shall be required from the Administrative Agent
or any Lender in connection with any change mandated by Applicable Law or a
Governmental Authority as evidenced by an Opinion of Counsel to that effect
delivered to the Administrative Agent and each Lender.

Section 5.3 Affirmative Covenants of the Servicer.

The Servicer covenants and agrees with the Borrower and the Lenders that during
the Covenant Compliance Period:

(a) Compliance with Law. The Servicer will comply in all material respects with
all Applicable Law in connection with the performance of its obligations under
this Agreement.

(b) Preservation of Corporate Existence. The Servicer will (i) preserve and
maintain its corporate existence, rights, franchises and privileges in the
jurisdiction of its incorporation and (ii) qualify and remain qualified in good
standing as a foreign corporation in

 

107



--------------------------------------------------------------------------------

each jurisdiction where the failure to preserve and maintain such existence,
rights, franchises, privileges and qualification has had, or could reasonably be
expected to have, a Material Adverse Effect.

(c) Performance and Compliance with Collateral. The Servicer will exercise its
rights hereunder in order to permit the Borrower to duly fulfill and comply with
all obligations on the part of the Borrower to be fulfilled or complied with
under or in connection with each item of Collateral and will take all necessary
action to preserve the first priority security interest of the Trustee for the
benefit of the Secured Parties in the Collateral.

(d) Keeping of Records and Books of Account.

(i) The Servicer will maintain and implement administrative and operating
procedures (including, without limitation, an ability to recreate records
evidencing Collateral in the event of the destruction of the originals thereof),
and keep and maintain all documents, books, records and other information
reasonably necessary or advisable for the collection of all Collateral and the
identification of the Collateral.

(ii) The Servicer shall permit the Borrower, the Administrative Agent, each
Lender or their respective designated representatives, in each case at the
expense of the Borrower, to visit the offices of the Servicer during normal
office hours and upon reasonable notice and with reasonable frequency and
examine and make copies of all documents, books, records and other information
concerning the Collateral and discuss matters related thereto with any of the
Responsible Officers of the Servicer having knowledge of such matters.

(iii) The Servicer will, on or prior to the date hereof, mark its master data
processing records and other books and records relating to the Collateral
indicating that the Loans are owned by the Borrower subject to the Lien of the
Trustee for the benefit of the Secured Parties hereunder.

(iv) The Servicer will cooperate with the Borrower and provide all information
in its possession or reasonably available to it to the Borrower or any Person
designated by the Borrower to receive such information so the Borrower may
comply with and perform its obligations under the Transaction Documents.

(e) Preservation of Security Interest. The Servicer (at the Borrower’s expense)
will file such financing and continuation statements and any other documents
that may be required by any law or regulation of any Governmental Authority to
preserve and protect fully the first priority perfected ownership and security
interest of the Trustee for the benefit of the Secured Parties in, to and under
the Loans and proceeds thereof and that portion of the Collateral in which a
security interest may be perfected by filing.

(f) Credit and Collection Policy. The Servicer will (i) comply in all material
respects with the Credit and Collection Policy in regard to the administration
of the Collateral (except with the prior written consent of the Administrative
Agent), and (ii) furnish to the Borrower, each Lender and the Administrative
Agent, prior to its effective date, prompt written notice of any material
changes in the Credit and Collection Policy. The Servicer will not agree

 

108



--------------------------------------------------------------------------------

to or otherwise permit to occur any material change in the Credit and Collection
Policy that could reasonably be expected to have a Material Adverse Effect
without the prior written consent of the Administrative Agent and each Lender;
provided that no consent shall be required from the Administrative Agent or any
Lender in connection with any change mandated by Applicable Law or a
Governmental Authority as evidenced by an Opinion of Counsel to that effect
delivered to the Administrative Agent and each Lender. Performance by the
Servicer of its obligations under this Section 5.3(f) shall be deemed
performance by the Borrower of its similar obligations under Section 5.1(h).

(g) Events of Default. The Servicer will provide the Administrative Agent and
each Lender (with a copy to the Trustee) with immediate written notice of the
occurrence of each Event of Default and each Default of which the Servicer has
knowledge or has received notice. In addition, no later than five (5) Business
Days following the Servicer’s knowledge or notice of the occurrence of any Event
of Default or Default, the Servicer will provide to the Administrative Agent and
each Lender (with a copy to the Trustee) a written statement of the chief
financial officer or chief accounting officer of the Servicer setting forth the
details of such event and the action that the Servicer proposes to take with
respect thereto. Performance by the Servicer of its obligations under this
Section 5.3(g) shall be deemed performance by the Borrower of its similar
obligations under Section 5.1(i).

(h) [intentionally omitted].

(i) Other. The Servicer will promptly furnish to the Borrower, each Lender and
the Administrative Agent such other information, documents, records or reports
respecting the Collateral or the condition or operations, financial or
otherwise, of the Servicer as the Administrative Agent or any Lender may from
time to time reasonably request in order to protect the interests of the
Administrative Agent, the Trustee or the Secured Parties under or as
contemplated by this Agreement.

(j) Proceedings. The Servicer will furnish to the Administrative Agent, as soon
as possible and in any event within three (3) Business Days after a Responsible
Officer of the Servicer receives notice or obtains knowledge thereof, notice of
any settlement of, material judgment (including a material judgment with respect
to the liability phase of a bifurcated trial) in or commencement of any material
labor controversy, material litigation, material action, material suit or
material proceeding before any court or governmental department, commission,
board, bureau, agency or instrumentality, domestic or foreign, affecting the
Collateral, the Transaction Documents, the Trustee’s interest in the Collateral,
the Servicer, or the Originator; provided that notwithstanding the foregoing,
any settlement, judgment, labor controversy, litigation, action, suit or
proceeding affecting the Collateral, the Transaction Documents, the Trustee’s
interest in the Collateral, the Servicer, or the Originator in excess of
$1,000,000 or more shall be deemed to be material for purposes of this
Section 5.3(j).

(k) Deposit of Collections. The Servicer shall, within two (2) Business Days
after receipt thereof, deposit into the Collection Account any and all
Collections received by the Servicer.

 

109



--------------------------------------------------------------------------------

(l) Change-in-Control. Upon the occurrence of a Change-in-Control, the Servicer
shall provide the Administrative Agent, each Lender and the Trustee with notice
of such Change-in-Control within thirty (30) days after completion of the same.

(m) Loan Register. The Servicer will maintain, or cause to be maintained, with
respect to each Noteless Loan a register (which may be in physical or electronic
form and readily identifiable as the loan asset register) (each, a “Loan
Register”) in which it will record, or cause to be recorded, (v) the principal
amount of such Noteless Loan, (w) the amount of any principal or interest due
and payable or to become due and payable from the Obligor thereunder, (x) the
amount of any sum in respect of such Noteless Loan received from the related
Obligor, (y) the date of origination of such Noteless Loan and (z) the maturity
date of such Noteless Loan. At any time a Noteless Loan is included in the
Collateral, the Servicer shall deliver to the Borrower, the Administrative Agent
and the Trustee a copy of the related Loan Register, together with a certificate
of a Responsible Officer of the Servicer certifying to the accuracy of such Loan
Register as of the date of acquisition of such Noteless Loan by the Borrower,
all of which information may be included in the applicable Borrowing Base
Certificate.

(n) Acquisition and Disposition Requirements. Each acquisition, disposition,
substitution and repurchase of Loans by the Servicer on behalf of the Borrower
will be undertaken in accordance with Section 2.20.

Section 5.4 Negative Covenants of the Servicer.

During the Covenant Compliance Period:

(a) Deposits to Concentration Account. Except as otherwise contemplated by the
Intercreditor Agreement, the Servicer will not deposit or otherwise credit, or
cause or permit to be so deposited or credited to the Concentration Account Cash
or Cash proceeds other than Collections in respect of the Collateral.

(b) Mergers, Acquisition, Sales, etc. The Servicer will not consolidate with or
merge into any other Person or convey or sell its properties and assets
substantially as an entirety to any Person, unless the Servicer is the surviving
entity and unless:

(i) the Servicer has delivered to the Administrative Agent and each Lender an
Officer’s Certificate and an Opinion of Counsel each stating that any
consolidation, merger, conveyance or sale complies with this Section 5.4(b) and
that all conditions precedent herein provided for relating to such transaction
have been complied with and, in the case of the Opinion of Counsel, such other
matters as the Administrative Agent may reasonably request;

(ii) the Servicer shall have delivered notice of such consolidation, merger,
conveyance or sale to the Administrative Agent and each Lender;

(iii) after giving effect thereto, no Servicer Default, Event of Default or
Default shall have occurred; and

(iv) so long as Wells Fargo Securities, LLC is the Administrative Agent, Wells
Fargo Securities, LLC has consented in writing to such consolidation, merger,
conveyance or sale if this facility is not being repaid in its entirety
concurrently with such action.

 

110



--------------------------------------------------------------------------------

(c) Change of Name or Location of Loan Files. The Servicer shall not (i) change
its name, move the location of its principal place of business and chief
executive office, change the offices where it keeps records concerning the
Collateral from the location referred to in Section 13.2, or change the
jurisdiction of its incorporation, or (ii) move, or consent to the Trustee
moving, the Required Loan Documents and Loan Files from the location thereof on
the Closing Date, unless the Servicer has given at least thirty (30) days’
written notice to the Administrative Agent and the Trustee and has taken all
actions required under the UCC of each relevant jurisdiction in order to
continue the first priority perfected security interest of the Trustee for the
benefit of the Secured Parties in the Collateral.

(d) Change in Payment Instructions to Obligors. The Servicer will not add a new
Concentration Account or terminate the Concentration Account at the
Concentration Account Bank listed in Schedule III or make any change in its
instructions to Obligors regarding payments to be made to the Borrower or the
Servicer or payments to be made to the Concentration Account Bank, unless the
Administrative Agent has consented to such addition, termination or change
(which consent shall not be unreasonably withheld) and has received duly
executed copies of each Intercreditor Agreement (incorporating appropriate
amendments), with each new Concentration Account Bank being a party thereto.

(e) Extension or Amendment of Collateral. The Servicer will not, except as
otherwise permitted in Section 6.4(a), extend, amend or otherwise modify the
terms of any Loan.

Section 5.5 Affirmative Covenants of the Trustee.

During the Covenant Compliance Period:

(a) Compliance with Law. The Trustee will comply in all material respects with
all Applicable Law.

(b) Preservation of Existence. The Trustee will preserve and maintain its
existence, rights, franchises and privileges in the jurisdiction of its
formation and qualify and remain qualified in good standing in each jurisdiction
where failure to preserve and maintain such existence, rights, franchises,
privileges and qualification has had, or could reasonably be expected to have, a
Material Adverse Effect.

(c) Location of Underlying Instruments. Subject to Section 7.8, the Underlying
Instruments shall remain at all times in the possession of the Trustee at the
Corporate Trust Office or its Document Custody Facilities unless notice of a
different address is given in accordance with the terms hereof or unless the
Administrative Agent agrees to allow certain Underlying Instruments to be
released to the Servicer on a temporary basis in accordance with the terms
hereof, except as such Underlying Instruments may be released pursuant to this
Agreement.

 

111



--------------------------------------------------------------------------------

(d) Corporate Trustee Required; Eligibility. The Trustee (including any
successor Trustee appointed pursuant to Section 7.5) hereunder shall at all
times (i) be a national banking association or banking corporation or trust
company organized and doing business under the laws of any state or the United
States, (ii) be authorized under such laws to exercise corporate trust powers,
(iii) have a combined capital and surplus of at least $200,000,000, (iv) not be
affiliated, as that term is defined in Rule 405 of the Securities Act, with the
Borrower or with any person involved in the organization or operation of the
Borrower, (v) not offer or provide credit or credit enhancement to the Borrower
and (vi) be subject to supervision or examination by federal or state authority.
If such banking association publishes reports of condition at least annually,
pursuant to Applicable Law or the requirements of the aforesaid supervising or
examining authority, then for the purposes of this Section 5.5(d) its combined
capital and surplus shall be deemed to be as set forth in its most recent report
of condition so published. In case at any time the Trustee shall cease to be
eligible in accordance with the provisions of this Section 5.5(d), the Trustee
shall give prompt notice to the Borrower, the Servicer and the Lenders that it
has ceased to be eligible to be the Trustee.

Section 5.6 Negative Covenants of the Trustee.

During the Covenant Compliance Period:

(a) Underlying Instruments. The Trustee will not dispose of any documents
constituting the Underlying Instruments in any manner that is inconsistent with
the performance of its obligations as the Trustee pursuant to this Agreement and
will not dispose of any Collateral except as contemplated by this Agreement.

(b) No Changes to Trustee Fee. The Trustee will not make any changes to the
Trustee Fee set forth in the Trustee Fee Letter without the prior written
approval of the Administrative Agent and the Borrower.

ARTICLE VI

COLLATERAL ADMINISTRATION

Section 6.1 Designation of the Servicer.

(a) Servicer. The servicing, administering and collection of the Collateral
shall be conducted by the Person designated as the Servicer hereunder from time
to time in accordance with this Section 6.1. Until the Controlling Lender gives
to the Company a Servicer Termination Notice, the Company is hereby designated
as, and hereby agrees to perform the duties and responsibilities of, the
Servicer pursuant to the terms hereof.

(b) Successor Servicer. Upon the Servicer’s receipt of a Servicer Termination
Notice (with a copy to the Trustee), the Servicer agrees that it will terminate
its activities as Servicer hereunder in a manner that the Administrative Agent
reasonably believes will facilitate the transition of the performance of such
activities to a Successor Servicer, and the Successor Servicer shall assume each
and all of the Servicer’s obligations to service and administer the Collateral,
on the terms and subject to the conditions herein set forth, and the Servicer
shall use its best reasonable efforts to assist the Successor Servicer in
assuming such obligations.

 

112



--------------------------------------------------------------------------------

(c) Subcontracts. The Servicer may, with the prior consent of the Administrative
Agent, subcontract with any other Person for servicing, administering or
collecting the Collateral; provided that the Servicer shall remain liable for
the performance of the duties and obligations of the Servicer pursuant to the
terms hereof and that any such subcontract may be terminated upon the occurrence
of a Servicer Default.

(d) Servicing Programs. In the event that the Servicer uses any software program
in servicing the Collateral that it licenses from a third party, the Servicer
shall use its best reasonable efforts to obtain whatever licenses or approvals
are necessary to allow the Servicer to assign such licenses to any other
Successor Servicer appointed as provided in this Agreement.

(e) Waiver. The Borrower acknowledges that the Administrative Agent or any of
its Affiliates may act as the Successor Servicer, and the Borrower waives any
and all claims against the Administrative Agent or any of its respective
Affiliates (other than claims relating to such party’s gross negligence or
willful misconduct) relating in any way to the servicing functions having been
performed by the Administrative Agent or any of its Affiliates in accordance
with the terms and provisions (including the standard of care) set forth in the
Transaction Documents.

Section 6.2 Duties of the Servicer.

(a) Appointment. The Borrower hereby appoints the Servicer as its agent, as from
time to time designated pursuant to Section 6.1, to service the Collateral and
enforce its respective rights in and under such Collateral. In order to
facilitate the servicing of the Collateral, the Trustee is hereby directed to
and does authorize the Company to perform the duties of the Servicer under this
Agreement and the other Transaction Documents. The Servicer hereby accepts such
appointment and agrees to perform the duties and obligations with respect
thereto as set forth herein. The Servicer and the Borrower hereby acknowledge
that the Administrative Agent, each Lender, the Trustee and the Secured Parties
are third party beneficiaries of the obligations undertaken by the Servicer
hereunder. The parties hereto each acknowledge that the Servicer, as Servicer
under this Agreement, possesses only such rights with respect to the enforcement
of rights and remedies with respect to the Loans and the Related Property and
under the Required Loan Documents as have been transferred to the Borrower and
the Trustee with respect to the related Loan.

(b) Duties. The Servicer shall take or cause to be taken all such actions as may
be necessary or advisable to collect on the Collateral from time to time, all in
accordance with Applicable Laws, and in accordance with the Credit and
Collection Policy and the Servicing Standard. Without limiting the foregoing,
the duties of the Servicer shall include the following:

(i) servicing and managing the Loans and consenting to and negotiating
amendments, modifications and waivers to the Loans in the Collateral in
accordance with the Credit and Collection Policy;

(ii) preparing and submitting of claims to, and post-billing liaison with,
Obligors on each Loan;

 

113



--------------------------------------------------------------------------------

(iii) maintaining all necessary servicing records with respect to the Collateral
and providing such reports to the Administrative Agent, each Lender and the
Trustee in respect of the servicing of the Collateral (including information
relating to its performance under this Agreement) as may be required hereunder
or as the Administrative Agent and each Lender may reasonably request;

(iv) maintaining and implementing administrative and operating procedures
(including, without limitation, an ability to recreate servicing records
evidencing the Collateral in the event of the destruction of the originals
thereof) and keeping and maintaining all documents, books, records and other
information reasonably necessary or advisable for the collection of the
Collateral;

(v) promptly delivering to the Administrative Agent, each Lender, or the
Trustee, from time to time, such information and servicing records (including
information relating to its performance under this Agreement) as the
Administrative Agent, each Lender or the Trustee may from time to time
reasonably request;

(vi) identifying each Loan clearly and unambiguously in its servicing records to
reflect that such Loan is owned by the Borrower and that the Borrower is
granting a security interest therein to the Trustee for the benefit of the
Secured Parties pursuant to this Agreement;

(vii) notifying the Administrative Agent and each Lender of any material action,
suit, proceeding, dispute, offset, deduction, defense or counterclaim (1) that
is or is threatened in writing to the Servicer to be asserted by an Obligor with
respect to any Loan (or portion thereof) of which a Responsible Officer of
Servicer has knowledge or has received notice; and (2) that is reasonably
expected to have a Material Adverse Effect;

(viii) providing prompt written notice to the Administrative Agent and each
Lender, prior to the effective date thereof, of any changes in the Credit and
Collection Policy that could be reasonably expected to have a Material Adverse
Effect;

(ix) maintaining the perfected security interest of the Trustee, for the benefit
of the Secured Parties, in the Collateral;

(x) maintaining the Loan Files with respect to Loans included as part of the
Collateral, provided that, so long as the Servicer is in possession of any
Required Loan Documents, the Servicer will hold such Required Loan Documents in
a fireproof safe or fireproof file cabinet; and

(xi) directing the Trustee to make payments pursuant to the terms of the
Servicing Report in accordance with Section 2.07 and Section 2.08.

(a) Notwithstanding anything to the contrary contained herein, the exercise by
the Trustee, the Administrative Agent, each Lender and the Secured Parties of
their rights hereunder shall not release the Servicer, the Originator or the
Borrower from any of their duties or responsibilities with respect to the
Collateral as expressly provided in the Transaction

 

114



--------------------------------------------------------------------------------

Documents entered into respectively by them. The Secured Parties, the
Administrative Agent, each Lender shall not have any obligation or liability
with respect to any Collateral, nor shall any of them be obligated to perform
any of the obligations of the Servicer or the Trustee hereunder.

Section 6.3 Authorization of the Servicer.

(a) Each of the Borrower, the Trustee and the Secured Parties hereby authorizes
the Servicer (including any successor thereto) to take any and all reasonable
steps in its name and on its behalf necessary or desirable and not inconsistent
with the grant of the Collateral to the Trustee, for the benefit of the Secured
Parties, in the determination of the Servicer, to collect all amounts due under
any and all Collateral, including, without limitation, endorsing any of their
names on checks and other instruments representing Collections, executing and
delivering any and all instruments of satisfaction or cancellation, or of
partial or full release or discharge, and all other comparable instruments, with
respect to the Collateral and, after the delinquency of any Collateral and to
the extent permitted under and in compliance with Applicable Law, to commence
proceedings with respect to enforcing payment thereof, to the same extent as the
Originator could have done if it had continued to own such Collateral. The
Originator, the Borrower and the Trustee, for the benefit of the Secured
Parties, shall furnish the Servicer (and any successors thereto) with any powers
of attorney and other documents necessary or appropriate to enable the Servicer
to carry out its servicing and administrative duties hereunder, and shall
cooperate with the Servicer to the fullest extent in order to ensure the
collectibility of the Collateral. In no event shall the Servicer be entitled to
make the Trustee, the Secured Parties, the Administrative Agent or the Lenders a
party to any litigation without such party’s express prior written consent, or
to make the Borrower a party to any litigation, in each such case arising out of
or relating to the administration, collection or enforcement of any Loan (other
than any routine foreclosure or similar collection procedure), without the
Administrative Agent’s consent.

(b) So long as an Event of Default has occurred and is continuing, at the
direction of the Administrative Agent, the Servicer shall take such action as
the Administrative Agent may deem necessary or advisable to enforce collection
of the Collateral; provided that the Administrative Agent may, or may request
the Trustee to, at any time that an Event of Default is continuing, notify any
Obligor or any agent under any Agented Loan with respect to any Collateral of
the Grant of such Collateral to the Trustee and direct that payments of all
amounts due or to become due be made directly to the Trustee or any servicer,
collection agent or lock-box or other account designated by the Trustee and,
upon such notification and at the expense of the Borrower, the Administrative
Agent may enforce collection of any such Collateral, and adjust, settle or
compromise the amount or payment thereof or request that the Trustee do the same
at its direction subject to the applicable provisions of this Agreement.

Section 6.4 Collection of Payments; Accounts.

(a) Collection Efforts, Modification of Collateral. The Servicer will collect,
or cause to be collected, all payments called for under the terms and provisions
of the Loans included in the Collateral as and when the same become due in
accordance with the Credit and Collection Policy and the Servicing Standard, and
will follow those collection procedures that it follows with respect to all
comparable Collateral that it services for itself or others. The Servicer

 

115



--------------------------------------------------------------------------------

may not waive, modify or otherwise vary any provision of an item of Collateral
in a manner that would impair in any material respect the collectability of the
Collateral or in any manner contrary to the Credit and Collection Policy and the
Servicing Standard.

(b) Prepaid Loan. The Servicer may not voluntarily permit a Loan to become a
prepaid loan in whole or in part, unless (x) the Servicer provides a Substitute
Loan in accordance with Section 2.15 (provided that a substitution shall only be
permitted so long as no Event of Default has occurred and is continuing) or
(y) such prepayment will not result in the Collection Account receiving an
amount (the “Prepayment Amount”) less than the sum of (a) the Outstanding
Balance (or portion thereof to be prepaid) on the date of such payment, and
(b) any accrued and unpaid interest thereon.

(c) Acceleration. If required by the Credit and Collection Policy and the
Servicing Standard, the Servicer shall accelerate the maturity of all or any
Scheduled Payments and other amounts due under any Loan in which a default under
the terms thereof has occurred and is continuing (after the lapse of any
applicable grace period) promptly after such Loan becomes a Defaulted Loan.

(d) Taxes and other Amounts. To the extent the Borrower is required under the
Underlying Instruments to perform such duties, the Servicer will use its best
efforts to collect all payments with respect to amounts due for Taxes,
assessments and insurance premiums relating to each Loan to the extent required
to be paid to the Borrower for such application under the Underlying Instrument
and remit such amounts to the appropriate Governmental Authority or insurer as
required by the Underlying Instruments.

(e) Payments to Concentration Account. On or before the applicable Cut-Off Date,
the Servicer shall have instructed all Obligors to make all payments in respect
of the Collateral directly to the Concentration Account, provided that the
Servicer is not required to so instruct any Obligor which is solely a guarantor
unless and until the Servicer calls on the related guaranty. Following the
occurrence of a Servicer Default, the Servicer shall immediately instruct all
Obligors and agents under the Underlying Instruments to make all payments on the
Loans directly into the Collection Account.

(f) Accounts. Each of the parties hereto hereby agrees that each Account shall
be deemed to be a Securities Account. Each of the parties hereto hereby agrees
to cause the Trustee or any other Securities Intermediary that holds any Cash or
other Financial Asset for the Borrower in an Account to agree with the parties
hereto that (A) the cash and other property (subject to Section 6.4(e) below
with respect to any property other than investment property, as defined in
Section 9-102(a)(49) of the UCC) is to be treated as a Financial Asset and
(B) the jurisdiction governing the Account, all Cash and other Financial Assets
credited to the Account and the “securities intermediary’s jurisdiction” (within
the meaning of Section 8-110(e) of the UCC) shall, in each case, be the State of
New York. In no event may any Financial Asset held in any Account be registered
in the name of, payable to the order of, or specially Indorsed to, the Borrower,
unless such Financial Asset has also been Indorsed in blank or to the Trustee or
other Securities Intermediary that holds such Financial Asset in such Account.

 

116



--------------------------------------------------------------------------------

(g) Underlying Instruments. Notwithstanding any term hereof (or any term of the
UCC that might otherwise be construed to be applicable to a “securities
intermediary” as defined in the UCC) to the contrary, none of the Trustee nor
any Securities Intermediary shall be under any duty or obligation in connection
with the acquisition by the Borrower, or the grant by the Borrower of a security
interest to the Trustee, of any Loan to examine or evaluate the sufficiency of
the documents or instruments delivered to it by or on behalf of the Borrower
under the related Underlying Instruments, or otherwise to examine the Underlying
Instruments, in order to determine or compel compliance with any applicable
requirements of or restrictions on transfer (including without limitation any
necessary consents). The Trustee shall hold any Instrument delivered to it
evidencing any Loan transferred to the Trustee hereunder as custodial agent for
the Secured Parties in accordance with the terms of this Agreement.

(h) Adjustments. If (i) the Servicer makes a deposit into the Collection Account
on behalf of the Borrower in respect of a Collection of a Loan and such
Collection was received by the Servicer in the form of a check that is not
honored for any reason or (ii) the Servicer makes a mistake with respect to the
amount of any Collection and deposits an amount that is less than or more than
the actual amount of such Collection, the Servicer shall appropriately adjust
the amount subsequently deposited into the Collection Account to reflect such
dishonored check or mistake. Any Scheduled Payment in respect of which a
dishonored check is received shall be deemed not to have been paid.

(i) Establishment of the Collection Account. The Servicer shall cause to be
maintained with the Trustee and in the name of the Borrower, subject to the lien
of the Trustee, for the benefit of the Secured Parties, the Collection Account,
including the Principal Collection Account and Interest Collection Account as
subaccounts thereof for the purpose of segregating, within two Business Days of
the receipt of any Collections, Principal Collections and Interest Collections
and over which the Trustee for the benefit of the Secured Parties shall have
control and from which none of the Originator, the Servicer or the Borrower
shall have any right of withdrawal.

(j) Establishment of the Collateral Account. The Borrower shall maintain at the
Trustee the Collateral Account, which shall be held by the Trustee in trust in
the name of Borrower, subject to the lien of the Trustee for the benefit of the
Secured Parties and over which the Trustee, for the benefit of the Secured
Parties, shall have exclusive control and sole right of withdrawal and into
which the Trustee shall from time to time deposit Collateral. All Collateral
deposited from time to time in the Collateral Account pursuant to this Agreement
shall be held by the Trustee as part of the Collateral and shall be applied to
the purposes herein provided. The Trustee agrees to give the Borrower immediate
notice if the Collateral Account or any funds on deposit therein, or otherwise
to the credit of the Collateral Account, shall become subject to any writ,
order, judgment, warrant of attachment, execution or similar process. The
Borrower shall not have any legal, equitable or beneficial interest in the
Collateral Account other than in accordance with Section 2.7 and Section 2.8.

(k) Establishment of the Unfunded Exposure Account. The Servicer shall cause to
be maintained with the Trustee and in the name of the Borrower, subject to the
lien of the Trustee, for the benefit of the Secured Parties, a segregated
corporate trust account entitled “Unfunded Exposure Account for NewStar
Arlington Funding LLC” (the “Unfunded Exposure

 

117



--------------------------------------------------------------------------------

Account”). Funds on deposit in the Unfunded Exposure Account as of any date of
determination may be withdrawn to fund draw requests of the relevant Obligors
under any Delayed Draw Loan or Revolving Loan. Any such draw request made by an
Obligor, along with wiring instructions for the applicable Obligor, shall be
forwarded by the Borrower or the Servicer to the Administrative Agent, and the
Servicer shall instruct the Trustee (with a copy to the Administrative Agent) to
fund such draw request in accordance with the Underlying Instrument pertaining
to such Delayed Draw Loan or Revolving Loan. As of any date of determination,
any amounts on deposit in the Unfunded Exposure Account that exceed (i) the
aggregate of all Unfunded Exposure Equity Amounts prior to the earlier to occur
of the end of the Reinvestment Period or the Termination Date and (ii) the
Aggregate Exposure Amount following the earlier to occur of the end of the
Reinvestment Period or the Termination Date, in each case, shall be transferred
at the direction of the Servicer into the Principal Collection Account as
Principal Collections. So long as no Event of Default has occurred and is
continuing, at the Servicer’s discretion, the Servicer may direct the Trustee to
deposit in the Unfunded Exposure Account all Principal Collections received by
the Borrower in respect of the Revolving Loans included in the Collateral to the
extent necessary to cause the amount on deposit in the Unfunded Exposure Account
to equal the Aggregate Exposure Amount; provided that if an Event of Default has
occurred and is continuing, the foregoing deposit will be required to be made by
the Servicer.

Section 6.5 Realization Upon Loans Subject to a Assigned Value Adjustment Event.

The Servicer will use reasonable efforts consistent with the Servicing Standard
to exercise available remedies (which may include foreclosing upon or
repossessing, as applicable, or otherwise comparably convert the ownership of
any Related Property) with respect to any Loan that has become subject to one or
more of the events specified in clauses (i) through (iv) or (viii) (solely with
respect to a Material Modification of the type described in clause (a) of the
definition thereof) of the definition of Assigned Value Adjustment Event and as
to which no satisfactory arrangements can be made for collection of delinquent
payments. The Servicer will comply with the Credit and Collection Policy, the
Servicing Standard and Applicable Law in realizing upon such Related Property,
which practices and procedures may include reasonable efforts to enforce all
obligations of Obligors foreclosing upon, repossessing and causing the sale of
such Related Property at public or private sale in circumstances other than
those described in the preceding sentence. In any case in which any such Related
Property has suffered damage, the Servicer will not expend funds in connection
with any repair or toward the foreclosure or repossession of such Related
Property unless it reasonably determines that such repair and/or foreclosure or
repossession will increase the Recoveries by an amount greater than the amount
of such expenses. The Servicer will remit to the Collection Account the
Recoveries received in connection with the sale or disposition of Related
Property relating to any Loan hereunder.

Section 6.6 Servicer Compensation.

As compensation for its administrative and management activities hereunder, the
Servicer or its designee shall be entitled to receive the Servicing Fee pursuant
to the provisions of Sections 2.7 and Section 2.8, as applicable.

 

118



--------------------------------------------------------------------------------

Section 6.7 Expense Reimbursement.

Subject to Sections 2.7, 2.8, and 2.9(e), as applicable, the Borrower shall pay
or reimburse the Servicer for its payment of any and all reasonable costs and
expenses incurred on behalf of the Borrower in connection with its management,
administration and collection activities with respect to the Collateral and
compliance with the terms of this Agreement, including, without limitation:
(i) any transfer fees necessary to register any Loan; (ii) any fees and expenses
in connection with the acquisition, management, amendment, enforcement, pricing,
valuation or disposition of Collateral or otherwise in connection with the
Advances or the Borrower (including (a) investment related travel,
communications and related expenses, (b) legal fees and expenses, (c) in
connection with the termination, cancellation or abandonment of a potential
acquisition or disposition of any Collateral that is not consummated,
(d) amounts required to be paid or reimbursed to any agent under any Underlying
Instrument, and (e) credit estimate fees); (iii) any and all taxes and
governmental charges that may be incurred or payable by the Borrower; (iv) any
and all costs and expenses for services to the Borrower and the Collateral in
respect of assignment processing fees; (v) in the event the Borrower is included
in the consolidated financial statements of the Servicer or its Affiliates,
costs and expenses associated with the preparation of such financial statements
and other information by the Servicer or its Affiliates to the extent related to
the inclusion of the Borrower in such financial statements, and (vi) any and all
expenses incurred to comply with any law or regulation related to the activities
of the Borrower and, to the extent relating specifically to the Borrower (or its
activities) and the Collateral, the Servicer; provided that, (i) to the extent
the Borrower (or the Servicer on behalf of the Borrower) is entitled to be
reimbursed for any such costs and expenses by any Obligor and is, in fact, paid
or reimbursed thereby, the Borrower shall pay or reimburse the Servicer in
accordance with this Section 6.7 (net of any amounts, if any, received by the
Servicer directly) and (ii) in the event the Servicer has fees or expenses
(including internal costs of the Servicer or that are allocated to the Servicer)
that are allocable to one or more entities in addition to the Borrower to which
the Servicer provides management or advisory services, the Borrower shall be
responsible for only a pro rata portion (based on aggregate principal or
committed amounts) of such fees and expenses, based on the aggregate assets
under management of all entities to which such costs or expenses are allocable,
all such reimbursable costs and expenses being the “Servicer Reimbursable
Expenses”.

Section 6.8 Reports; Information.

(a) Funding or Repayment Notice. On each Funding Date, on each reduction of
Advances Outstanding pursuant to Section 2.3, and on each reinvestment of
Principal Collections pursuant to Section 2.14, the Borrower (and the Servicer
on its behalf) will provide a Funding Notice or a Repayment Notice, as
applicable, a Borrowing Base Certificate, updated as of such date, and a Loan
Tape, updated as of such date, to the Administrative Agent and each Lender (with
a copy to the Trustee).

(b) Servicing Report. On each Reporting Date, the Servicer will provide to the
Borrower, the Administrative Agent, each Lender and the Trustee a monthly
statement determined as of the tenth (10th) day of the month in which such
Reporting Date falls (or, if such day is not a Business Day, the next succeeding
Business Day) (a “Servicing Report”), signed by a Responsible Officer of the
Servicer and the Borrower and substantially in the form of Exhibit I

 

119



--------------------------------------------------------------------------------

hereto (as such form may be amended from time to time by such changes as are
mutually agreeable to the Servicer and the Administrative Agent) which shall
include (i) a Borrowing Base calculated as of the most recent Determination
Date, (ii) the Loan Tape calculated as of the most recent Determination Date and
(iii) for each Reporting Date that immediately precedes a Payment Date, amounts
to be remitted pursuant to Section 2.7 or 2.8, as applicable, to the applicable
parties (which shall include any applicable wiring instructions of the parties
receiving payment).

(c) Servicer’s Certificate. Together with each Servicing Report, the Servicer
shall submit to the Administrative Agent, each Lender and the Trustee, a
certificate (a “Servicer’s Certificate”) signed by a Responsible Officer of the
Servicer and substantially in the form of Exhibit J.

(d) Financial Statements. The Servicer will submit to the Administrative Agent,
each Lender and the Trustee, (i) within sixty (60) days after the end of each of
its fiscal quarters (excluding the last fiscal quarter of each year),
consolidated unaudited financial statements of the Borrower and the
Equityholder, (ii) within sixty (60) days after the end of each of its fiscal
quarters (excluding the last fiscal quarter of each year), consolidated
unaudited financial statements of BDCA (to the extent such financial statements
are prepared), (iii) within sixty (60) days after the end of each of its fiscal
quarters (excluding the last fiscal quarter of each year), consolidated
unaudited financial statements of the Servicer, (iv) within ninety (90) days
after the end of each fiscal year, consolidated audited financial statements of
the Borrower and the Equityholder audited by a firm of nationally recognized
independent public accountants, as of the end of such fiscal year, (v) within
ninety (90) days after the end of each fiscal year, consolidated audited
financial statements of BDCA (to the extent such financial statements are
prepared) audited by a firm of nationally recognized independent public
accountants, as of the end of such fiscal year, and (vi) within ninety (90) days
after the end of each fiscal year, consolidated audited financial statements of
the Servicer, which will include the operations of the Borrower and the
Equityholder, audited by a firm of nationally recognized independent public
accountants, as of the end of such fiscal year.

(e) Tax Returns. Upon demand by the Administrative Agent, the Borrower shall
deliver copies of any foreign, federal, state and local income tax returns and
reports filed by the Borrower, if any.

(f) Obligor Financial Statements; Other Reports. The Servicer will deliver to
the Administrative Agent (and, upon request, each Lender) with respect to each
Obligor, (i) to the extent received by the Borrower and/or the Servicer pursuant
to the Underlying Instruments, the complete financial reporting package with
respect to such Obligor and with respect to each Loan for such Obligor
(including any covenant compliance certificates with respect to such Obligor and
with respect to each Loan for such Obligor) provided to the Borrower and/or the
Servicer either monthly or quarterly, as the case may be, by such Obligor, which
delivery shall be made within forty-five (45) days (or such longer period as
specified in the Underlying Instruments) after the end of each such month or
such Obligor’s fiscal quarters, as applicable (excluding the last month or
fiscal quarter, as applicable, of each such Obligor’s fiscal year), and within
ninety (90) days (or such longer period as specified in the Underlying
Instruments) after the end of each such Obligor’s fiscal year, and (ii) a
quarterly update to the “tear sheet” prepared

 

120



--------------------------------------------------------------------------------

by the Servicer with respect to such Obligor and with respect to each Loan for
such Obligor, which delivery shall be made within forty-five (45) days (or such
longer period as specified in the Underlying Instruments) after the end of each
such Obligor’s fiscal quarters (excluding the last fiscal quarter of each such
Obligor’s fiscal year) and within ninety (90) days (or such longer period as
specified in the Underlying Instruments) after the end of each such Obligor’s
fiscal year. The Servicer will promptly deliver to the Administrative Agent,
upon reasonable request and to the extent received by the Borrower and/or the
Servicer, all other documents and information required to be delivered by the
Obligors to the Borrower with respect to any Loan included in the Collateral.

(g) Amendments to Loans. The Servicer will deliver to the Administrative Agent a
copy of any material amendment, restatement, supplement, waiver or other
modification to the Underlying Instruments of any Loan (along with any internal
documents prepared by the Servicer and provided to its investment committee in
connection with such amendment, restatement, supplement, waiver or other
modification) within ten (10) Business Days of the effectiveness of such
amendment, restatement, supplement, waiver or other modification.

Section 6.9 Annual Statement as to Compliance; Annual Independent Public
Accountant’s Servicing Reports.

(a) The Servicer will provide to the Borrower, the Trustee, each Lender and the
Administrative Agent, within ninety (90) days following the end of each fiscal
year of the Servicer, commencing with the fiscal year ending on December 31,
2013, a report signed by a Responsible Officer of the Servicer certifying that
(a) a review of the activities of the Servicer, and the Servicer’s performance
pursuant to this Agreement, for the fiscal period ending on the last day of such
fiscal year has been made under such Person’s supervision and (b) the Servicer
has performed or has caused to be performed in all material respects all of its
obligations under this Agreement throughout such year and no Servicer Default
has occurred and is continuing or, if any such Servicer Default has occurred and
is continuing, a statement describing the nature thereof and the steps being
taken to remedy such Servicer Default.

(b) The Servicer will cause a firm of nationally recognized independent public
accountants (who may also render other services to the Servicer) to furnish to
the Administrative Agent, each Lender and the Trustee, within ninety (90) days
following the end of each fiscal year of the Servicer: (i) a report relating to
such fiscal year to the effect that (a) such firm has reviewed certain documents
and records relating to the servicing of the Collateral, and (b) based on such
examination, such firm is of the opinion that the Servicing Reports for such
year were prepared in compliance with this Agreement, except for such exceptions
as it believes to be immaterial and such other exceptions as will be set forth
in such firm’s report and (ii) a report covering such fiscal year to the effect
that such accountants have applied certain agreed-upon procedures (a draft of
which procedures are attached hereto as Schedule IV, it being understood that
the Servicer and the Administrative Agent will provide an updated Schedule IV
reflecting any further amendments relating to such Schedule IV prior to the
issuance of the first such agreed-upon procedures report) to certain documents
and records relating to the Collateral under any Transaction Document, compared
the information contained in the Servicing Reports and the Servicer’s
Certificates delivered during the period covered by such report with such
documents and records and that no matters came to the attention of such
accountants that caused them to

 

121



--------------------------------------------------------------------------------

believe that such servicing was not conducted in compliance with this Article
VI, except for such exceptions as such accountants shall believe to be
immaterial and such other exceptions as shall be set forth in such statement.

(c) The Trustee shall have no responsibility to make any inquiry or
investigation as to, and shall have no obligation in respect of, the terms of
any engagement of firm of nationally recognized independent public accountants
or the terms of any agreed upon procedures in respect of such engagement;
provided, however that the Trustee shall be authorized, upon receipt of a
Borrower request (or request of Servicer on behalf of Borrower) directing the
same, to execute any acknowledgement or other agreement with the independent
accountants required for the Trustee to receive any of the reports or
instructions provided for herein, which acknowledgement or agreement may
include, among other things, (i) acknowledgement that the Borrower or Servicer
has agreed that the procedures to be performed by the independent accountants
are sufficient for the Borrower’s purposes, (ii) releases by the Trustee (on
behalf of itself and the other Secured Parties) of claims against the
independent public accountants and acknowledgement of other limitations of
liability in favor of the independent public accountants, and (iii) restrictions
or prohibitions on the disclosure of information or documents provided to it by
such firm of independent public accountants. Notwithstanding the foregoing, in
no event shall the Trustee be required to execute any agreement in respect of
the independent public accountants that the Trustee reasonably determines
adversely affects it.

Section 6.10 Limitation on Liability of the Servicer and Others.

Except as provided herein, the Servicer shall not be under any liability to the
Administrative Agent, any Lender, the Trustee, the Secured Parties or any other
Person for any action taken or for refraining from taking any action pursuant to
this Agreement whether arising from express or implied duties under this
Agreement; provided that, notwithstanding anything to the contrary contained
herein, nothing shall protect the Servicer against any liability that would
otherwise be imposed by reason of its willful misfeasance, bad faith or
negligence in the performance of duties or by reason of its willful misconduct
hereunder.

Section 6.11 The Servicer Not to Resign.

The Servicer shall not resign from the obligations and duties hereby imposed on
it except upon the Servicer’s good faith determination in consultation with
legal counsel that (i) the performance of its duties hereunder is or becomes
impermissible under Applicable Law and (ii) there is no reasonable action that
the Servicer could take to make the performance of its duties hereunder
permissible under Applicable Law. In connection with any such determination
permitting the resignation of the Servicer, the Servicer shall deliver to the
Administrative Agent a description of the circumstances giving rise to such
determination. No such resignation shall become effective until a Successor
Servicer shall have assumed the responsibilities and obligations of the Servicer
in accordance with Section 6.13.

 

122



--------------------------------------------------------------------------------

Section 6.12 Servicer Defaults.

If any one of the following events (each, a “Servicer Default”) shall occur and
be continuing:

(a) any failure by the Servicer to make any payment, transfer or deposit into
the Collection Account or the Unfunded Exposure Account (including, without
limitation, with respect to bifurcation and remittance of Collections) as
required by this Agreement which continues unremedied for a period of two
(2) Business Days;

(b) any failure on the part of the Servicer duly to observe or perform in any
material respect any other covenants or agreements of the Servicer set forth in
this Agreement or the other Transaction Documents to which the Servicer is a
party (including, without limitation, any material delegation of the Servicer’s
duties that is not permitted by Article VI) and the same continues unremedied
for a period of thirty (30) days (if such failure can be remedied) after the
earlier to occur of (i) the date on which written notice of such failure
requiring the same to be remedied shall have been given to the Servicer by the
Administrative Agent, any Lender or the Trustee and (ii) the date on which a
Responsible Officer of the Servicer acquires knowledge thereof;

(c) the failure of the Servicer to make any payment when due (after giving
effect to any related grace period) with respect to any recourse debt or other
obligations, which debt or other obligations are in excess of $5,000,000,
individually or in the aggregate, or the occurrence of any event or condition
that has resulted in the acceleration of such recourse debt or other
obligations, if such event or condition has not been waived;

(d) an Insolvency Event shall occur with respect to the Servicer;

(e) the Servicer fails in any material respect to comply with the Credit and
Collection Policy and the Servicing Standard regarding the servicing of the
Collateral and the same continues unremedied for a period of thirty (30) days
(if such failure can be remedied) after the earlier to occur of (i) the date on
which written notice of such failure requiring the same to be remedied shall
have been given to the Servicer by the Administrative Agent, any Lender or the
Trustee and (ii) the date on which a Responsible Officer of the Servicer
acquires knowledge thereof;

(f) the Servicer consents or agrees to, or otherwise permits to occur, under
circumstances in which the Servicer could have reasonably prevented the
occurrence thereof, any material amendment, modification, change, supplement or
rescission (any of the foregoing an “amendment” for purposes of this clause) of
or to the Credit and Collection Policy (after the adoption of same) in whole or
in part that could have a Material Adverse Effect on the Collateral, the
Administrative Agent, any Lender or the other Secured Parties, without the prior
written consent of the Administrative Agent and each Lender, which amendment
shall remain in effect for a period of thirty (30) days after the earlier to
occur of (i) the date on which written notice of such incorrectness requiring
the same to be remedied shall have been given to the Servicer by the
Administrative Agent, any Lender or the Trustee and (ii) the date on which a
Responsible Officer of the Servicer acquires knowledge thereof; provided that
such prior written consent shall not be required in the case of an amendment
which was mandated by any Applicable Law or Governmental Authority;

 

123



--------------------------------------------------------------------------------

(g) NewStar Financial, Inc. or an Affiliate thereof shall cease to be the
Servicer;

(h) the Servicer has undergone a material adverse change in its business,
financial condition, operation or properties;

(i) with respect to the initial Servicer only, such Servicer fails to maintain
the aggregate of its GAAP stockholders’ equity and subscribed stockholders’
equity in an amount equal to $490,172,500, as (i) increased by 80% of the
proceeds of any equity offerings (including capital contributions) of such
Servicer consummated after December 31, 2012, (ii) increased by 50% of
cumulative positive GAAP net income earned by such Servicer after December 31,
2012, and (iii) as decreased, due to an accounting change or changes in tax
rates imposed after December 31, 2012, by the amounts of any reductions in the
assets designated on such Servicer’s consolidated balance sheet as “deferred
income taxes, net” and/or “deferred financing costs, net” from the amounts
thereof shown on the Company’s consolidated balance sheet as of December 31,
2012;

(j) any failure by the Servicer to deliver any required Servicing Report or
other Required Reports hereunder on or before the date occurring two
(2) Business Days after the date such report is required to be made or given, as
the case may be, under the terms of this Agreement;

(k) any representation, warranty or certification made by the Servicer in any
Transaction Document or in any certificate delivered pursuant to any Transaction
Document shall prove to have been incorrect in any materially adverse respect,
when made which continues to be unremedied for a period of thirty (30) days
after the earlier to occur of (i) the date on which written notice of such
incorrectness requiring the same to be remedied shall have been given to the
Servicer by the Administrative Agent, any Lender or the Trustee and (ii) the
date on which a Responsible Officer of the Servicer acquires knowledge thereof;

(l) [intentionally omitted];

(m) the rendering against the Servicer of one or more final judgments, decrees
or orders for the payment of money in excess of $7,500,000, individually or in
the aggregate, and the continuance of such judgment, decree or order
unsatisfied, unstayed and in effect for any period of more than sixty
(60) consecutive days without a stay of execution;

(n) any change in the management of the Servicer (whether by resignation,
termination, disability, death or lack of day to day management) relating to any
three (3) of Tim Conway, Peter Schmidt-Fellner, John Frishkopf, John Bray and/or
Rob Brown, or any failure by any three (3) of the aforementioned Persons to
provide active and material participation in the Servicer’s daily activities
including, but not limited to, general management, underwriting, and the credit
approval process and credit monitoring activities, which no later than sixty
(60) days after the occurrence of any event specified above is not cured by the
Servicer hiring a reputable, experienced individual reasonably satisfactory to
the Controlling Lender to replace the Person

 

124



--------------------------------------------------------------------------------

who is no longer actively participating in the management of the Servicer or
which is not waived in writing by the Controlling Lender; provided that time
relating to an individual’s vacation within the Servicer’s employee policy and
customary industry standards shall not constitute lack of day-to-day management
or failure to provide active and material participation in the Servicer’s daily
activities; or

(o) any Change-in-Control of the Servicer that takes the form of either a merger
or consolidation that does not comply with the provisions of Section 5.4(b).

Upon the occurrence of a Servicer Default, notwithstanding anything herein to
the contrary, so long as any such Servicer Default shall not have been remedied
within any applicable cure period, the Controlling Lender, by written notice to
the Servicer with a copy to the Borrower, the Equityholder, the Trustee and each
other Lender (such notice, a “Servicer Termination Notice”), may, in its sole
discretion, terminate all of the rights and obligations of the Servicer as
“Servicer” under this Agreement. Each Servicer Termination Notice shall include
a list of at least two (2) potential replacement servicers identified by the
Controlling Lender (each, a “Potential Replacement Servicer”), which list may
include the Controlling Lender. Within three (3) Business Days following the
receipt of a Servicer Termination Notice, the Class B Lenders shall, in
consultation with the Borrower, approve at least one (1) of the Potential
Replacement Servicers; provided, that if more than one Potential Replacement
Servicer is approved by the Class B Lenders, the Controlling Lender shall make
the final selection. If the Class B Lenders fail to approve a Potential
Replacement Servicer within three (3) Business Days, the Controlling Lender
shall select the replacement Servicer in its sole discretion. Until a Servicer
Termination Notice is delivered as set forth above and a replacement Servicer
(the “Successor Servicer”) is appointed and accepts such appointment, the
Servicer shall (i) unless otherwise notified by the Administrative Agent,
continue to act in such capacity pursuant to Section 6.1 and (ii) as requested
by the Administrative Agent in its sole discretion (A) terminate some or all of
its activities as Servicer hereunder by the Administrative Agent in its sole
discretion as necessary or desirable, (B) provide such information as may be
requested by the Administrative Agent to facilitate the transition of the
performance of such activities to the Administrative Agent or any agent thereof
and (C) take all other actions requested by the Administrative Agent, in each
case to facilitate the transition of the performance of such activities to the
Administrative Agent or any agent thereof.

Section 6.13 Appointment of Successor Servicer.

(a) Upon its appointment and acceptance, the Successor Servicer shall be the
successor in all respects to the Servicer with respect to servicing functions
under this Agreement and shall be subject to all the responsibilities, duties
and liabilities relating thereto placed on the Servicer by the terms and
provisions hereof, and all references in this Agreement to the Servicer shall be
deemed to refer to the Successor Servicer; provided that the Successor Servicer
shall have (i) no liability with respect to any action performed by the
terminated Servicer prior to the date that the Successor Servicer becomes the
successor to the Servicer or any claim of a third party based on any alleged
action or inaction of the terminated Servicer, (ii) no obligation to perform any
advancing obligations, if any, of the Servicer unless it elects to in its sole
discretion, (iii) no obligation to pay any taxes required to be paid by the
Servicer (provided that the Successor Servicer shall pay any income taxes for
which it is liable), (iv) no

 

125



--------------------------------------------------------------------------------

obligation to pay any of the fees and expenses of any other party to the
transactions contemplated hereby, and (v) no liability or obligation with
respect to any Servicer indemnification obligations of any prior Servicer,
including the original Servicer. The indemnification obligations of the
Successor Servicer, upon becoming a Successor Servicer, are expressly limited to
those arising on account of its failure to act in good faith and with reasonable
care under the circumstances. In addition, the Successor Servicer shall have no
liability relating to the representations and warranties of the Servicer
contained in Article IV.

(b) All authority and power granted to the Servicer under this Agreement shall
automatically cease and terminate upon termination of this Agreement and shall
pass to and be vested in the Borrower and, without limitation, the Borrower is
hereby authorized and empowered to execute and deliver, on behalf of the
Servicer, as attorney-in-fact or otherwise, all documents and other instruments,
and to do and accomplish all other acts or things necessary or appropriate to
effect the purposes of such transfer of servicing rights. The Servicer agrees to
cooperate with the Borrower in effecting the termination of the responsibilities
and rights of the Servicer to conduct servicing of the Collateral.

(c) As compensation, any Successor Servicer (including, without limitation, the
Administrative Agent) so appointed shall be entitled to receive the Servicing
Fee, together with any other servicing compensation in the form of assumption
fees, late payment charges or otherwise as provided herein that accrued prior
thereto.

(d) Notwithstanding anything contained in this Agreement to the contrary, a
Successor Servicer if appointed as the Servicer, is authorized to accept and
rely on all of the accounting, records (including computer records) and work of
the prior Servicer relating to the Loans (collectively, the “Predecessor
Servicer Work Product”) without any audit or other examination thereof, and such
Successor Servicer shall have no duty, responsibility, obligation or liability
for the acts and omissions of the prior Servicer. If any error, inaccuracy,
omission or incorrect or non-standard practice or procedure (collectively,
“Errors”) exist in any Predecessor Servicer Work Product and such Errors make it
materially more difficult to service or should cause or materially contribute to
the Successor Servicer making or continuing any Errors (collectively, “Continued
Errors”), such Successor Servicer shall have no duty, responsibility, obligation
or liability for such Continued Errors; provided that such Successor Servicer
agrees to use its best efforts to prevent further Continued Errors. In the event
that the Successor Servicer becomes aware of Errors or Continued Errors, it
shall, with the prior consent of the Administrative Agent, reconstruct and
reconcile such data as is commercially reasonable to correct such Errors and
Continued Errors and to prevent future Continued Errors. Such Successor Servicer
shall be entitled to recover its costs thereby expended in accordance with
Section 2.7, Section 2.8 or Section 2.9(e), as applicable.

(e) In connection with the transfer of servicing, the Servicer agrees to
cooperate and use its best efforts in effecting the transition of the
responsibilities and rights of servicing of the Loans, including, without
limitation, the transfer to the Successor Servicer for the administration by it
of all cash amounts that shall at the time be held by Servicer for deposit, or
have been deposited by the Servicer, or thereafter received with respect to the
Loans and the delivery to the Successor Servicer in an orderly and timely
fashion of all files and records with respect to the Loans and a computer tape
in readable form containing all

 

126



--------------------------------------------------------------------------------

information necessary to enable the Successor Servicer to service the Loans. In
addition, the Servicer agrees to cooperate and use its best efforts in providing
at its expense to the Successor Servicer, reasonable access (including at the
premises of the Servicer) to Servicer’s employees, and any and all of the books,
records (in electronic or other form) or other information reasonably requested
by it to enable the Successor Servicer, to assume the servicing functions
hereunder.

Section 6.14 Maintenance of Insurance Policies.

The Servicer shall obtain and maintain at its own expense and keep in full force
and effect throughout the term of this Agreement a blanket fidelity bond and an
errors and omissions insurance policy covering the Servicer’s officers and
employees in connection with its activities under this Agreement in an amount
not less than $2,000,000. Coverage of the Servicer under a policy or bond
obtained by an Affiliate of the Servicer and providing the coverage required by
this Section 6.14 shall satisfy the requirements of this Section 6.14.

ARTICLE VII

THE TRUSTEE

Section 7.1 Designation of Trustee.

(a) Initial Trustee. The role of custodian with respect to the Underlying
Instruments shall be conducted by the Person designated as Trustee hereunder
from time to time in accordance with this Section 7.1. Until the Administrative
Agent shall give to U.S. Bank a Trustee Termination Notice, U.S. Bank National
Association is hereby appointed as, and hereby accepts such appointment and
agrees to perform the duties and obligations of, Trustee and Document Custodian
pursuant to the terms hereof and of the other Transaction Documents to which it,
as Trustee, is a party.

(b) Successor Trustee. Upon the Trustee’s receipt of a Trustee Termination
Notice from the Administrative Agent of the designation of, and acceptance of
appointment by, a successor Trustee pursuant to the provisions of Section 7.5
and payment of all amounts owing to it hereunder and under the other Transaction
Documents, the Trustee agrees that it will terminate its activities as Trustee
hereunder.

(c) Secured Party. The Administrative Agent and the Lenders hereby appoint U.S.
Bank, in its capacity as Trustee, as their trustee for purposes of perfection of
a security interest in the Collateral. U.S. Bank, in its capacity as Trustee and
Document Custodian, hereby accepts such appointment and agrees to perform the
duties set forth in Section 7.2(b) and (c).

Section 7.2 Duties of Trustee.

(a) Appointment. The Borrower and the Administrative Agent each hereby appoints
U.S. Bank to act as Trustee for the benefit of the Secured Parties. The Trustee
hereby accepts such appointment and agrees to perform the duties and obligations
with respect thereto set forth herein and in the other Transaction Documents to
which it, as Trustee, is a party.

 

127



--------------------------------------------------------------------------------

(b) Duties. Until its removal pursuant to Section 7.5 in its capacity as
Document Custodian, the Trustee shall perform, on behalf of the Administrative
Agent and the Secured Parties, the following duties and obligations:

(i) The Document Custodian, as custodian for the Borrower hereunder, shall take
and retain custody of the Required Loan Documents delivered by the Borrower
pursuant to Sections 3.2 and 3.3 in accordance with the terms and conditions of
this Agreement, all for the benefit of the Secured Parties. Within five
(5) Business Days of its receipt (excluding, for the avoidance of doubt, any
Required Loan Documents in the custody of the Document Custodian as of the
Closing Date provided such Required Loan Documents shall have been received by
the Document Custodian at least two Business Days prior to the Closing Date) of
any Required Loan Documents, the Document Custodian shall review the related
Required Loan Documents (as identified on the related Loan Checklist) to confirm
that (A) such documents have been properly executed and have no missing or
mutilated pages, (B) as identified on the Loan Checklist, there is evidence in
the file that UCC and other filings (required by the Required Loan Documents)
have been made, (C) if listed on the Loan Checklist, an Insurance Policy exists
with respect to any real or personal property constituting the Related Property,
and (D) the original principal balance of such Loan, Loan number and Obligor
name with respect to such Loan is referenced on the related electronic file
delivered with such loan documents as specified below and, on the basis of the
information contained in the Loan File, such Loan is not a duplicate Loan (such
items (A) through (D) collectively, the “Review Criteria”). In order to
facilitate the foregoing review by the Document Custodian, in connection with
each delivery of Underlying Instruments hereunder to the Document Custodian, the
Servicer shall provide to the Document Custodian an electronic file (in EXCEL or
a comparable format acceptable to the Document Custodian) or the related Loan
Checklist that contains a list of all Required Loan Documents and whether they
require original signatures, the Loan identification number and the name of the
Obligor and the original Loan balance with respect to each related Loan. If, at
the conclusion of such review, the Document Custodian shall determine that
(1) the original Loan balances of the Loans with respect to which it has
received Required Loan Documents and other Underlying Instruments is less than
as set forth on the electronic file, the Document Custodian shall promptly
notify the Administrative Agent and the Servicer of such discrepancy, and
(2) any Review Criteria is not satisfied, the Document Custodian shall within
one (1) Business Day notify the Servicer of such determination and provide the
Servicer with a list of the non-complying Loans and the applicable Review
Criteria that they fail to satisfy. The Servicer shall have ten (10) Business
Days to correct any non-compliance with any Review Criteria. If after the
conclusion of such time period the Servicer has still not cured any
non-compliance by a Loan with any Review Criteria, the Document Custodian shall
promptly notify the Borrower and the Administrative Agent of such determination
by providing a written report to such persons identifying, with particularity,
each Loan and each of the applicable Review Criteria that such Loan fails to
satisfy. In addition, if requested in writing in the form of Exhibit E by the
Servicer and approved by the Administrative Agent, the Document Custodian shall
return the Underlying Instruments for any Loan which fails to satisfy a Review
Criteria to the Borrower. Other than the foregoing, the Document Custodian shall
not have any responsibility for reviewing any Underlying Instruments.

 

128



--------------------------------------------------------------------------------

(ii) In taking and retaining custody of the Required Loan Documents, the
Document Custodian shall be deemed to be acting as the agent of the
Administrative Agent and the Secured Parties; provided that neither the Trustee
nor the Document Custodian makes any representations as to the existence,
perfection or priority of any Lien on the Required Loan Documents or the
instruments therein; and provided, further that the Document Custodian’s duties
as agent shall be limited to those expressly contemplated herein.

(iii) All Required Loan Documents shall be kept in fire resistant vaults, rooms
or cabinets at the locations specified on Annex A attached hereto, or at such
other office as shall be specified to the Administrative Agent and the Servicer
by the Document Custodian in a written notice delivered at least forty-five
(45) days prior to such change. All Required Loan Documents shall be placed
together with an appropriate identifying label and maintained in such a manner
so as to permit retrieval and access. All Required Loan Documents shall be
clearly segregated from any other documents or instruments maintained by the
Document Custodian.

(iv) On each Reporting Date, the Trustee shall provide a written report prepared
by the Document Custodian to the Administrative Agent and the Servicer (in a
form acceptable to the Administrative Agent) identifying each Loan for which it
holds Required Loan Documents, the non-complying Loans and the applicable Review
Criteria that any non-complying Loan fails to satisfy.

(v) Prior to acquiring a Loan, the Borrower or the Servicer will provide the
Trustee with a Trade Ticket, together with the proposed form of Funding Notice
to be used in connection therewith.

(vi) Promptly after receipt thereof, the Trustee shall provide to the Servicer a
copy of all written notices and communications identified as being sent to it in
connection with the Collateral held hereunder which it receives from the related
Obligor or any other Person. In no instance shall the Trustee be under any duty
or obligation to take any action on behalf of the Servicer (or Borrower) in
respect of the exercise of any voting or consent rights, or similar actions,
unless it receives specific written instructions from the Servicer (so long as
no Event of Default has occurred and is continuing) or the Administrative Agent
(after the occurrence and during the continuation of an Event of Default) in
which event the Trustee shall vote, consent or take such other action in
accordance with such instructions.

(vii) In performing its duties, the Document Custodian shall use the same degree
of care and attention as it employs with respect to similar collateral that it
holds as Trustee for others.

 

129



--------------------------------------------------------------------------------

(c) Additional Duties. Until its removal pursuant to Section 7.5 (after which
the successor Trustee shall perform the duties of the Trustee hereunder), the
Trustee shall perform, on behalf of the Borrower and the Servicer, the following
duties and obligations:

(i) No later than 11:00 a.m. on each Business Day, the Trustee shall deliver to
the Servicer either via e-mail or via the Trustee’s Internet website a daily
“cash availability report” which will detail all cash receipts with respect to
the Loans received as of the close of business of the prior Business Day,
identifying which portion thereof constitutes Interest Collections, which
portion thereof constitutes Principal Collections and any other amounts received
not classified as either Interest Collections or Principal Collections. No later
than the close of business on the Business Day the Servicer receives such a
daily cash availability report, the Servicer shall review the same and identify
any discrepancies between the cash receipts shown on the Trustee’s daily cash
availability report and the cash receipts relating to the Loans shown on the WSO
System. Thereafter the Trustee and the Servicer will cooperate to promptly
resolve any discrepancies.

(ii) The Document Custodian shall provide a list of all Required Loan Documents
held in custody by it pursuant to this Agreement to the Administrative Agent on
at least a monthly basis, either via e-mail or via the Trustee’s Internet
website.

(iii) The Trustee and Document Custodian shall maintain all necessary or
appropriate records, operating procedures and systems with respect to its
express duties under this Agreement and shall provide with reasonable promptness
such additional reports and information (which information is reasonably
available to the Trustee or Document Custodian, as applicable) as may be
reasonably requested from time to time by the Servicer.

(iv) The Trustee shall make payments pursuant to the terms of the Servicing
Report in accordance with Section 2.7 and Section 2.8 (the “Payment Duties”).

(d) (i) Each of the Administrative Agent, each Lender and each Secured Party
further authorizes the Trustee to take such action as Trustee hereunder and to
exercise such powers under this Agreement and the other Transaction Documents as
are delegated to the Trustee by the terms hereof and thereof, together with such
powers as are reasonably incidental thereto. In furtherance, and without
limiting the generality of the foregoing, each Secured Party hereby appoints the
Trustee (acting at the direction of the Administrative Agent) as its agent to
execute and deliver all further instruments and documents, and take all further
action that the Administrative Agent deems necessary in order to perfect,
protect or more fully evidence the security interests granted by the Borrower
hereunder, or to enable any of them to exercise or enforce any of their
respective rights hereunder, including, without limitation, the execution by the
Trustee as secured party/assignee of such financing or continuation statements,
or amendments thereto or assignments thereof, relative to all or any of the
Loans now existing or hereafter arising, and such other instruments or notices,
as may be necessary or appropriate for the purposes stated hereinabove. Nothing
in this Section 7.2(d)(i) shall be deemed to relieve the Servicer or Borrower of
its obligation to protect the interest of the Trustee (for the benefit of the
Secured Parties) in the Collateral, including to file financing and continuation
statements in respect of the Collateral in accordance with Article V or to
require the Administrative Agent or the Trustee to assume any of the obligations
of the Servicer or the Borrower.

 

130



--------------------------------------------------------------------------------

(ii) The Administrative Agent may direct the Trustee to take any such incidental
action hereunder provided however that the Trustee shall not be required to take
any such incidental action hereunder, but shall be required to act or to refrain
from acting (and shall be fully protected in acting or refraining from acting)
upon the direction of the Administrative Agent; provided that the Trustee shall
not be required to take any action hereunder if the taking of such action, in
the reasonable determination of the Trustee, (x) shall be in violation of any
Applicable Law or contrary to any provisions of this Agreement or (y) shall
expose the Trustee to liability hereunder or otherwise (unless it has received
an indemnity reasonably satisfactory to it with respect thereto). In the event
the Trustee requests the consent of the Administrative Agent and the Trustee
does not receive a response (either consenting or declining to consent) from the
Administrative Agent within ten (10) Business Days of its receipt of such
request, then the Administrative Agent shall be deemed to have declined to
consent to the relevant action.

(iii) Except as expressly provided herein, the Trustee shall not be under any
duty or obligation to take any affirmative action to exercise or enforce any
power, right or remedy available to it under this Agreement or any of the
Required Loan Documents (x) unless and until expressly so directed by the
Administrative Agent and provided with indemnity reasonably satisfactory to it
against the costs, expenses and liabilities which may be incurred in complying
with or performing such request or direction or (y) prior to the occurrence of
the Termination Date (and upon such occurrence, the Trustee shall act in
accordance with the written instructions of the Administrative Agent pursuant to
clause (x)). The Trustee shall not be liable for any action taken, suffered or
omitted by it in accordance with the request or direction of any Secured Party,
to the extent that this Agreement provides such Secured Party has the right to
so direct the Trustee, or the Administrative Agent. The Trustee shall not be
deemed to have notice or knowledge of any matter hereunder, including an Event
of Default, unless a Responsible Officer of the Trustee has knowledge of such
matter or written notice thereof is received by the Trustee.

Section 7.3 Merger or Consolidation.

Any Person (i) into which the Trustee may be merged or consolidated, (ii) that
may result from any merger or consolidation to which the Trustee shall be a
party, or (iii) that may succeed to the properties and assets of the Trustee
substantially as a whole, which Person in any of the foregoing cases executes an
agreement of assumption to perform every obligation of the Trustee hereunder,
shall be the successor to the Trustee under this Agreement without further act
of any of the parties to this Agreement.

Section 7.4 Trustee Compensation.

As compensation for their activities hereunder, the Trustee and Document
Custodian shall be compensated as provided in the Trustee Fee Letter and paid in
accordance with the provision of Section 2.7(a)(1), Section 2.7(b)(1) or
Section 2.8(1), as applicable. In addition, the Trustee and Document Custodian
shall be entitled to be reimbursed by the Borrower for its reasonable expenses,
disbursement and advances (including without limitation the fees and expenses of
its attorney and agents) incurred or made by the Trustee or Document

 

131



--------------------------------------------------------------------------------

Custodian, as applicable, in accordance with any provision of this Agreement or
other Transaction Document in accordance with the applicable priority of
payments in Section 2.7 or 2.8, except any such expense, disbursement or advance
as may be attributable to its negligence, willful misconduct or bad faith). The
Trustee’s or Document Custodian’s, as applicable entitlement to receive the
Trustee Fee shall cease on the earlier to occur of: (i) its removal as Trustee
pursuant to Section 7.5 or (ii) the termination of this Agreement.

Section 7.5 Trustee Removal.

The Trustee (including in its capacity as Document Custodian) may be removed,
with or without cause, by the Administrative Agent by notice given in writing to
the Trustee and the Lenders (the “Trustee Termination Notice”); provided that
notwithstanding its receipt of a Trustee Termination Notice, the Trustee shall
continue to act in such capacity until a successor Trustee has been appointed,
has agreed to act as Trustee hereunder in full compliance with the requirements
of Section 5.5(d), and has received all Underlying Instruments held by the
previous Trustee.

Section 7.6 Limitation on Liability.

(a) The Trustee undertakes to perform only such duties and obligations as are
specifically set forth in this Agreement, it being expressly understood by all
parties hereto that there are no implied duties or obligations of the Trustee
hereunder. Without limiting the generality of the foregoing, the Trustee, except
as expressly set forth herein, shall have no obligation to supervise, verify,
monitor or administer the performance of the Servicer or the Borrower. The
Trustee may act through its agents, nominees, attorneys and custodians (each
selected with due care) in performing any of its duties and obligations under
this Agreement and shall not be responsible for the actions or omissions of such
agents appointed with due care; provided however that the Trustee will be
responsible for any misconduct or negligence on the part of such agents, or
custodians acting on the routine and ordinary day-to-day operations for and on
behalf of the Trustee. Neither the Trustee nor any of its officers, directors,
employees or agents shall be liable, directly or indirectly, for any damages or
expenses arising out of the services performed under this Agreement other than
damages or expenses that result from the gross negligence or willful misconduct
of it or them or the failure to perform materially in accordance with this
Agreement. It being understood that no action taken in accordance with the
directions of the Administrative Agent (or Controlling Lender) shall be deemed
to constitute gross negligence or willful misconduct.

(b) The Trustee shall not be liable for any obligation of the Servicer or the
Borrower contained in this Agreement or for any errors of the Servicer or the
Borrower contained in any computer tape, certificate or other data or document
delivered to the Trustee hereunder or on which the Trustee must rely in order to
perform its obligations hereunder, and the Secured Parties, the Administrative
Agent and the Trustee each agree to look only to the Servicer to perform such
obligations. The Trustee shall have no responsibility and shall not be in
default hereunder or incur any liability for any failure, error, malfunction or
any delay in carrying out any of its duties under this Agreement if such failure
or delay results from the Trustee acting in accordance with information prepared
or provided by a Person other than the Trustee or the failure of any such other
Person to prepare or provide such information. The

 

132



--------------------------------------------------------------------------------

Trustee shall have no responsibility, shall not be in default and shall incur no
liability for (i) any act or failure to act of any third party, including the
Servicer, (ii) any inaccuracy or omission in a notice or communication received
by the Trustee from any third party, (iii) the invalidity or unenforceability of
any Collateral under Applicable Law, (iv) the breach or inaccuracy of any
representation or warranty made with respect to any Collateral, or (v) the acts
or omissions of any successor Trustee.

(c) The Trustee may conclusively rely on and shall be fully protected in acting
upon any certificate (including any Officer’s Certificate of the Servicer or the
Borrower), instrument, opinion, notice, letter, telegram or other document
delivered to it and that in good faith it reasonably believes to be genuine and
that has been signed by the proper party or parties. The Trustee may rely
conclusively on and shall be fully protected in acting upon (i) the written
instructions of any designated officer of the Administrative Agent (or
Controlling Lender) or (ii) the verbal instructions of the Administrative Agent.
The Trustee shall not be liable for any action taken by it in good faith and
reasonably believed by it to be within the discretion or powers conferred upon
it, or taken by it pursuant to any direction or instruction by which it is
governed hereunder, or omitted to be taken by it by reason of the lack of
direction or instruction required hereby for such action.

(d) The Trustee may consult counsel satisfactory to it (including for the
avoidance of doubt, counsel to the Borrower, the Servicer or the Administrative
Agent) and the advice or opinion of such counsel shall be full and complete
authorization and protection in respect of any action taken, suffered or omitted
by it hereunder in good faith and in accordance with the advice or opinion of
such counsel.

(e) The Trustee shall not be liable for any error of judgment, or for any act
done or step taken or omitted by it, in good faith, or for any mistakes of fact
or law, or for anything that it may do or refrain from doing in connection
herewith except in the case of its willful misconduct or grossly negligent
performance or omission of its duties and in the case of the negligent
performance of its Payment Duties and in the case of its negligent performance
of its duties in taking and retaining custody of the Required Loan Documents.

(f) The Trustee makes no warranty or representation and shall have no
responsibility (except as expressly set forth in this Agreement) as to the
content, enforceability, completeness, validity, sufficiency, value,
genuineness, ownership or transferability of the Collateral, and will not be
required to and will not make any representations as to the validity or value
(except as expressly set forth in this Agreement) of any of the Collateral. The
Trustee shall not be responsible for or have any duty to ascertain or inquire
into the satisfaction of any condition precedent set forth in Sections 3.1, 3.2
or 3.4 or elsewhere herein. The Trustee shall not be obligated to take any
action hereunder that might in its judgment involve any expense or liability
unless it has been furnished with an indemnity reasonably satisfactory to it.

(g) The Trustee shall have no duties or responsibilities except such duties and
responsibilities as are specifically set forth in this Agreement and no
covenants or obligations shall be implied in this Agreement against the Trustee.
Except as expressly provided for herein, the Trustee shall have no duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Borrower or any of its Affiliates, that is communicated or
obtained by the Responsible Officer of the Trustee.

 

133



--------------------------------------------------------------------------------

(h) The Trustee shall not be required to expend or risk its own funds in the
performance of its duties hereunder.

(i) It is expressly agreed and acknowledged that the Trustee is not guaranteeing
performance of or assuming any liability for the obligations of the other
parties hereto or any parties to the Collateral.

(j) In case any reasonable question arises as to its duties hereunder, the
Trustee may, so long as no Event of Default has occurred or is continuing and
prior to the occurrence of the Termination Date, request instructions from the
Servicer and may, after the occurrence and during the continuation of an Event
of Default or the Termination Date, request instructions from the Administrative
Agent or Controlling Lender, and shall be entitled at all times to refrain from
taking any action unless it has received instructions from the Servicer or the
Administrative Agent or Controlling Lender, as applicable, except where it would
be grossly negligent to do so. The Trustee shall in all events have no
liability, risk or cost for any action taken pursuant to and in compliance with
the instruction of the Administrative Agent, or Controlling Lender. In no event
shall the Trustee be liable for special, indirect or consequential loss or
damage of any kind whatsoever (including but not limited to lost profits), even
if the Trustee has been advised of the likelihood of such loss or damage and
regardless of the form of action.

(k) The Trustee shall not be liable for failing to perform or delay in
performing its specified duties hereunder which results from or is caused by a
failure or delay on the part of the Borrower or the Servicer or another Person
in furnishing necessary, timely and accurate information to the Trustee.

(l) The Trustee shall be without liability to the Borrower, Servicer or any
Secured Party for any damage or loss resulting from or caused by events or
circumstances beyond the Trustee’s reasonable control including nationalization,
expropriation, currency restrictions, the interruption, disruption or suspension
by any Governmental Authority of any securities market, power, mechanical,
communications or other technological failures or interruptions, computer
viruses or the like, fires, floods, earthquakes or other natural disasters,
civil and military disturbance, acts of war or terrorism, riots, revolution,
acts of God, work stoppages, strikes, national disasters of any kind, or other
similar events or acts; errors by the Servicer or any Secured Party in its
instructions to the Trustee; or changes in applicable law, regulation or orders.

(m) The Trustee shall not be charged with knowledge or notice of any matter
unless actually known to a Responsible Officer of the Trustee responsible for
the administration of this Agreement, or unless and to the extent written notice
of such matter is received by the Trustee at its address in accordance with
Section 13.2. Any permissive grant of power to the Trustee hereunder shall not
be construed to be a duty to act. The rights, protections and immunities
afforded to the Trustee hereunder shall be afforded to U.S. Bank in its capacity
as Document Custodian and paying agent.

(n) Except as otherwise provided herein, delivery of reports, information and
documents to the Trustee is for informational purposes only and the Trustee’s
receipt of such shall not constitute constructive notice of any information
contained therein or determinable from information contained therein, including
the Borrower’s compliance with any of its covenants hereunder.

 

134



--------------------------------------------------------------------------------

Section 7.7 Resignation of the Trustee.

The Trustee shall not resign from the obligations and duties hereby imposed on
it except upon the Trustee’s determination that (i) the performance of its
duties hereunder is or becomes impermissible under Applicable Law and (ii) there
is no reasonable action that the Trustee could take to make the performance of
its duties hereunder permissible under Applicable Law. Any such determination
permitting the resignation of the Trustee shall be evidenced as to clause (i)
above by an Opinion of Counsel to such effect delivered to the Administrative
Agent. No such resignation shall become effective until a successor Trustee
acceptable to the Controlling Lender in its reasonable discretion (which
successor Trustee, so long as an Event of Default has not occurred and is not
continuing, shall be reasonably acceptable to Borrower) shall have assumed the
responsibilities and obligations of the Trustee hereunder and has made the
representations and warranties contained in Section 4.4, which Trustee satisfies
all requirements of Section 5.5(d).

Section 7.8 Release of Documents.

(a) Release for Servicing. From time to time and as appropriate for the
enforcement or servicing of any of the Collateral, the Trustee is hereby
authorized (unless and until such authorization is revoked by the Administrative
Agent after the occurrence and during the continuation of an Event of Default),
upon written receipt from the Servicer of a request for release of documents and
receipt in the form annexed hereto as Exhibit E, to release to the Servicer
within two (2) Business Days of receipt of such request, the related Underlying
Instruments or the documents set forth in such request and receipt to the
Servicer. All documents so released to the Servicer shall be held by the
Servicer in trust for the benefit of the Trustee in accordance with the terms of
this Agreement. The Servicer shall return to the Trustee the Underlying
Instruments or other such documents (i) promptly upon the request of the
Administrative Agent (after the occurrence and during the continuation of an
Event of Default), or (ii) when the Servicer’s need therefor in connection with
such enforcement or servicing no longer exists, unless the Loan shall be
liquidated or sold, in which case, upon receipt of an additional request for
release of documents and receipt certifying such liquidation or sale from the
Servicer to the Trustee in the form annexed hereto as Exhibit E, the Servicer’s
request and receipt submitted pursuant to the first sentence of this
subsection shall be released by the Trustee to the Servicer.

(b) Limitation on Release. The foregoing provision respecting release to the
Servicer of the Required Loan Documents and documents by the Trustee upon
request by the Servicer shall be operative only to the extent that at any time
the Trustee shall not have released to the Servicer active Required Loan
Documents (including those requested) pertaining to more than 15 Loans at the
time being serviced by the Servicer under this Agreement. Any additional
Required Loan Documents or documents requested to be released by the Servicer
may be

 

135



--------------------------------------------------------------------------------

released only upon written authorization of the Administrative Agent (other than
with respect to the release of Required Loan Documents in connection with
Sections 2.15, 2.16 and 2.17). The limitations of this paragraph shall not apply
to the release of Required Loan Documents to the Servicer pursuant to the
immediately succeeding subsection.

(c) Release for Payment. Upon receipt by the Trustee of the Servicer’s request
for release of documents and receipt in the form annexed hereto as Exhibit E
(which certification shall include a statement to the effect that all amounts
received in connection with such payment or repurchase have been or will be
credited to the Collection Account as provided in this Agreement), the Trustee
shall promptly release the related Underlying Instruments to the Servicer.

Section 7.9 Return of Underlying Instruments.

The Borrower (or the Servicer on its behalf) may, with the prior written consent
of the Administrative Agent (such consent not to be unreasonably withheld, and
which consent shall not be required in connection with the release of Underlying
Instruments as specified in Section 2.19), require that the Trustee return each
Required Loan Document (as applicable), respectively (a) delivered to the
Trustee in error, (b) as to which the lien on the Underlying Asset has been so
released pursuant to Section 8.2, (c) that has been the subject of a
Discretionary Sale, Substitution or Optional Sale or (e) that is required to be
redelivered to the Borrower in connection with the termination of this
Agreement, in each case by submitting to the Trustee and the Administrative
Agent a written request in the form of Exhibit E hereto (signed by both the
Borrower (or the Servicer on its behalf) and the Administrative Agent; provided,
that the signature of the Administrative Agent shall not be required in
connection with the release of Underlying Instruments as specified in
Section 2.19) specifying the Collateral to be so returned and reciting that the
conditions to such release have been met (and specifying the Section or Sections
of this Agreement being relied upon for such release). The Trustee shall upon
its receipt of each such request for return executed by the Borrower (or the
Servicer on its behalf) and the Administrative Agent (when required to be
executed by the Administrative Agent) promptly, but in any event within five
(5) Business Days, return the Underlying Instruments so requested to the
Borrower (or the Servicer on its behalf).

Section 7.10 Access to Certain Documentation and Information Regarding the
Collateral; Audits.

(a) The Trustee shall provide to the Administrative Agent access to the
Underlying Instruments and all other documentation in the possession of the
Trustee regarding the Collateral including in such cases where the
Administrative Agent may direct the Trustee in connection with the enforcement
of the rights or interests of the Trustee hereunder, or by applicable statutes
or regulations, to review such documentation, such access being afforded without
charge but only (i) upon two (2) Business Days’ prior written request,
(ii) during normal business hours and (iii) subject to the Servicer’s and
Trustee’s normal security and confidentiality procedures. Prior to the Closing
Date and periodically thereafter at the discretion of the Administrative Agent,
the Administrative Agent may review the Servicer’s collection and administration
of the Collateral in order to assess compliance by the Servicer with Article VI,
may have access to the Underlying Instruments and all other documentation in the
possession of

 

136



--------------------------------------------------------------------------------

the Servicer regarding the Collateral in connection with the enforcement of
rights hereunder or to review such documentation and may conduct an audit of the
Collateral, and Underlying Instruments in conjunction with such a review. Such
review shall be reasonable in scope and shall be completed in a reasonable
period of time. Prior to the occurrence of an Event of Default or Default, the
Servicer shall be required to bear the expense of no more than two such reviews
within any 12-month period and any additional reviews shall be at the expense of
the Administrative Agent and each Lender.

(b) Without limiting the foregoing provisions of Section 7.10(a), from time to
time on request of the Administrative Agent, the Trustee shall permit certified
public accountants or other independent auditors acceptable to the
Administrative Agent to conduct a review of the Underlying Instruments and all
other documentation regarding the Collateral. Up to two (2) such reviews per
fiscal year shall be at the expense of the Borrower and additional reviews in a
fiscal year shall be at the expense of the requesting Lender(s); provided that,
after the occurrence and during the continuation of an Event of Default, any
such reviews, regardless of frequency, shall be at the expense of the Borrower.

ARTICLE VIII

SECURITY INTEREST

Section 8.1 Grant of Security Interest.

(a) This Agreement constitutes a security agreement and the Advances effected
hereby constitute secured loans by the applicable Lenders to the Borrower under
Applicable Law. For such purpose, the Borrower hereby transfers, conveys,
assigns and grants as of the Closing Date to the Trustee for the benefit of the
Secured Parties, a lien and continuing security interest in all of the
Borrower’s right, title and interest in, to and under (but none of the
obligations under) all Collateral, whether now existing or hereafter arising or
acquired by the Borrower, and wherever the same may be located, to secure the
prompt, complete and indefeasible payment and performance in full when due,
whether by lapse of time, acceleration or otherwise, of the Obligations of the
Borrower arising in connection with this Agreement and each other Transaction
Document, whether now or hereafter existing, due or to become due, direct or
indirect, or absolute or contingent, including, without limitation, all
Obligations. The powers conferred on the Trustee hereunder are solely to protect
the Trustee’s interests in the Collateral and shall not impose any duty upon the
Trustee to exercise any such powers. The Trustee shall be accountable only for
amounts that it actually receives as a result of the exercise of such powers,
and neither the Trustee nor any of its officers, directors, employees or agents
shall be responsible to the Borrower for any act or failure to act hereunder,
except for its own gross negligence or willful misconduct. If the Borrower fails
to perform or comply with any of its agreements contained herein, the Trustee,
at its option and at the direction of the Administrative Agent, but without any
obligation to do so, may itself perform or comply, or otherwise cause
performance or compliance, with such agreement. The expenses of the Trustee
incurred in connection with such performance or compliance, together with
interest thereon at the rate per annum applicable to Advances, shall be payable
by the Borrower to the Trustee on demand and shall constitute Obligations
secured hereby.

 

137



--------------------------------------------------------------------------------

(b) The grant of a security interest under this Section 8.1 does not constitute
and is not intended to result in a creation or an assumption by the Trustee of
any obligation of the Borrower or any other Person in connection with any or all
of the Collateral or under any agreement or instrument relating thereto.
Anything herein to the contrary notwithstanding, (a) the Borrower shall remain
liable under the Collateral to the extent set forth therein to perform all of
its duties and obligations thereunder to the same extent as if this Agreement
had not been executed, (b) the exercise by the Trustee on behalf of the Secured
Parties, of any of its rights in the Collateral shall not release the Borrower
from any of its duties or obligations under the Collateral, and (c) the Trustee
shall not have any obligations or liability under the Collateral by reason of
this Agreement, nor shall the Trustee be obligated to perform any of the
obligations or duties of the Borrower thereunder or to take any action to
collect or enforce any claim for payment assigned hereunder.

(c) Notwithstanding anything to the contrary, the Lender, the Borrower, the
Servicer, the Administrative Agent, the Trustee and each Lender hereby agree to
treat, and to cause each of their respective Affiliates to treat, each Variable
Funding Note as indebtedness for purposes of United States federal and state
income tax or state franchise tax to the extent permitted by Applicable Law and
shall file its tax returns or reports, or cause its Affiliates to file such tax
returns or reports, in a manner consistent with such treatment.

Section 8.2 Release of Lien on Collateral.

At the same time as (i) any Loan expires by its terms or is prepaid in full and
all amounts in respect thereof have been paid in full by the related Obligor and
deposited in the Collection Account, (ii) any Loan has been the subject of a
Discretionary Sale, Substitution or Optional Sale, has been sold to the
Originator as required under the Sale Agreement or has been sold pursuant to
Section 9.2, or (iii) the earlier of (a) the termination of the Facility Amount
in whole pursuant to Section 2.3(a) and (b) the Collection Date, the Trustee, as
agent for the Secured Parties will, to the extent requested by the Servicer or
the Borrower, release its interest in such Collateral or contemporaneously
release its interest in the Collateral as provided herein upon completion of
such substitution or deposit of the required amounts into the Collection
Account. In connection with any release of such Collateral, the Trustee, on
behalf of the Secured Parties, will upon receipt of the Proceeds of any such
sale, payment in full or prepayment in full of a Loan into the Collection
Account, at the sole expense of the Borrower, (x) execute and deliver to the
Borrower or the Servicer (or its designee) requesting the same, any assignments,
bills of sale, termination statements and any other releases and instruments as
such Person may reasonably request in order to effect the release and transfer
of such Collateral, (y) deliver any portion of the Collateral to be released
from the Lien granted under this Agreement in its possession to or at the
direction of the Borrower or the Servicer (on behalf of the Borrower) and
(z) otherwise take such actions as are necessary and appropriate to release the
Lien of the Trustee for the benefit of the Secured Parties on the applicable
portion of the Collateral to be released and delivered to or at the direction of
the Borrower or the Servicer on its behalf such portion of the Collateral to be
so released; provided that, the Trustee, as agent for the Secured Parties, will
make no representation or warranty, express or implied, with respect to any such
Collateral in connection with such release, sale, transfer and/or assignment.
Nothing in this Section shall diminish the Servicer’s obligations pursuant to
Section 6.5 with respect to the Proceeds of any such sale.

 

138



--------------------------------------------------------------------------------

ARTICLE IX

EVENTS OF DEFAULT

Section 9.1 Events of Default.

The following events shall be Events of Default (“Events of Default”) hereunder:

(a) the Borrower or the Equityholder or the Originator fails to make any payment
when due under and in accordance with any Transaction Document (including,
without limitation, with respect to bifurcation and remittance of Collections
and the payment in full on each Payment Date of all Class A Interest and Class B
Interest accrued during the related Accrual Period), and such failure continues
unremedied for two (2) Business Days; or the Borrower fails to pay all
outstanding Class A Obligations in full on the Class A Facility Maturity Date or
all outstanding Class B Obligations on the Class B Facility Maturity Date; or

(b) the Borrower, the Equityholder or BDCA defaults in making any payment
required to be made under an agreement for borrowed money (other than, in the
case of the Borrower, this Agreement) to which it is a party individually or in
an aggregate principal amount in excess of (i) with respect to the Borrower,
$500,000, and (ii) with respect to the Equityholder or BDCA, $1,000,000 and, in
either case, such default is not cured within the applicable cure period, if
any, provided for under such agreement (such cure period not to exceed two
(2) Business Days); or

(c) any failure on the part of the Borrower, the Originator or the Equityholder
to duly to observe or perform in any material respect any other covenants or
agreements of such Person (other than those specifically addressed by a separate
Event of Default), as applicable, set forth in this Agreement or the other
Transaction Documents to which such Person is a party and the same continues
unremedied for a period of thirty (30) days (if such failure can be remedied)
after the earlier to occur of (i) the date on which written notice of such
failure requiring the same to be remedied shall have been given to such Person
by the Administrative Agent or any Lender and (ii) the date on which a
Responsible Officer of such Person acquires actual knowledge thereof; or

(d) the occurrence of an Insolvency Event relating to the Borrower, the
Equityholder or BDCA; or

(e) (i) the rendering of one or more final judgments, decrees or orders by a
court or arbitrator of competent jurisdiction for the payment of money in excess
individually or in the aggregate of $500,000, $1,000,000, or $1,000,000 against
the Borrower, the Equityholder or BDCA, respectively, and such Person shall not
have (A) discharged or provided for the discharge of any such judgment, decree
or order in accordance with its terms or (B) perfected a timely appeal of such
judgment, decree or order and caused the execution of same to be stayed during
the pendency of the appeal or (ii) the Borrower, the Equityholder or BDCA shall
have made payments in amounts in excess of $500,000, $1,000,000, or $1,000,000,
respectively, in the settlement of any litigation, claim or dispute (excluding
payments from insurance proceeds); or

 

139



--------------------------------------------------------------------------------

(f) the Borrower shall assign or attempt to assign any of its rights,
obligations or duties under this Agreement without the prior written consent of
each Lender (such consent not to be unreasonably withheld, delayed or
conditioned); or

(g) the Borrower fails to observe or perform any agreement or obligation with
respect to the management and distribution of funds received with respect to the
Collateral, and such failure is not cured with two (2) Business Days; or

(h) the Borrower shall fail to qualify as a bankruptcy-remote entity based upon
the criteria set forth in Section 4.1(u), such that reputable counsel of
national standing could no longer render a substantive nonconsolidation opinion
with respect thereto; or

(i) any Transaction Document or any material provision thereof, or any Lien
granted thereunder, shall (except in accordance with its terms), in whole or in
part, terminate, cease to be effective or cease to be the legally valid, binding
and enforceable obligation of the Borrower or the Originator; or

(j) the Borrower or Equityholder shall, directly or indirectly, contest in any
manner the effectiveness, validity, binding nature or enforceability of any
Transaction Document, any material provision thereof or any lien or security
interest thereunder, or

(k) the Borrower ceases to have a valid ownership interest in all of the
Collateral (subject to Permitted Liens) and the Trustee shall fail to have a
first priority perfected security interest in any part of the Collateral
(subject to Permitted Liens), except as otherwise expressly permitted to be
released in accordance with the applicable Transaction Document, after the
earlier of (i) written notice thereof having been given to the Borrower by the
Administrative Agent or the Lenders or (ii) the first date on which a
Responsible Officer of the Borrower had actual knowledge of such default; or

(l) the existence of a Class A Borrowing Base Deficiency or a Class B Borrowing
Base Deficiency which continues unremedied for five (5) Business Days (provided
that if such Borrowing Base Deficiency is solely the result of a decrease in the
Assigned Value of a Loan by the Controlling Lender pursuant to clause (b) or
clause (c) of the definition of Assigned Value, the applicable cure period shall
be ten (10) Business Days); or

(m) the Borrower shall become required to register as an “investment company”
within the meaning of the 1940 Act; or

(n) the Internal Revenue Service or any other Governmental Authority shall file
notice of a lien pursuant to Section 6323 of the Code with regard to any assets
of the Borrower, or the Pension Benefit Guaranty Corporation shall file notice
of a lien pursuant to Section 4068 of ERISA with regard to any assets of the
Borrower and such lien shall not have been released within five (5) Business
Days; or

(o) any representation, warranty or certification made or deemed made by the
Borrower, the Equityholder or the Originator in any Transaction Document or in
any certificate delivered pursuant to any Transaction Document shall prove to
have been incorrect in any material respect when made or deemed made, such
failure has a Material Adverse Effect on the

 

140



--------------------------------------------------------------------------------

Lenders and the same continues unremedied for a period of thirty (30) days (if
such failure can be remedied) after the earlier to occur of (i) the date on
which written notice of such failure requiring the same to be remedied shall
have been given to such Person by the Administrative Agent or any Lender and
(ii) the date on which a Responsible Officer of such Person acquires actual
knowledge thereof; or

(p) at the end of any fiscal quarter, BDCA fails to maintain the Asset Coverage
Ratio at greater than or equal to 2:1; or

(q) BDCA permits its shareholders’ equity (as reflected in its 10Q or 10K
without any deductions) at the last day of any of its fiscal quarters to be less
than $105,068,412 plus 80% of the net proceeds of the sale of equity interests
by BDCA after December 31, 2012; or

(r) a Change-in-Control of the Borrower, BDCA or the Equityholder (other than in
connection with a Permitted Securitization or any other simultaneous repayment
of the Obligations in full) occurs without the prior written consent of each
Lender; or

(s) (i) failure of the Borrower to maintain at least one (1) Independent Manager
(it being understood that the Borrower shall not be in violation of the
requirement to have at least one (1) Independent Manager after the earlier of an
Independent Manager resigning or becoming deceased so long as a new Independent
Manager is appointed within thirty (30) days after a Responsible Officer of the
Borrower has actual knowledge or receives written notice thereof), (ii) the
Borrower or Equityholder causes the removal of any Independent Manager of the
Borrower without “cause” (as such term is defined in the organizational document
of the Borrower) or without giving prior written notice to the Administrative
Agent, each as required in the organizational documents of the Borrower or
(iii) an Independent Manager of the Borrower which is not provided by a
nationally recognized service reasonably acceptable to the Administrative Agent
shall be appointed without the consent of the Administrative Agent.

Section 9.2 Remedies.

(a) Upon the occurrence and during the continuation of an Event of Default and
the expiration of the Standstill Period, the Trustee shall, at the request of
the Controlling Lender and by notice to the Borrower, the Servicer and the other
Lenders, declare the Termination Date to have occurred and all outstanding
Obligations to be immediately due and payable in full (without presentment,
demand, protest or notice of any kind (other than such notice specified above)
all of which are hereby waived by the Borrower); provided that, in the case of
any event with respect to the Borrower described in Section 9.1(d), all of the
Obligations shall be immediately due and payable in full (without presentment,
demand, notice of any kind, all of which are hereby expressly, waived by the
Borrower) and the Termination Date shall be deemed to have occurred
automatically upon the occurrence of any such event.

(b) On and after the declaration or occurrence of the Termination Date (but
subject to the rights of the Class B Lenders and the Borrower to exercise their
respective rights pursuant to Sections 12.3 and 12.4), the Trustee, for the
benefit of the Secured Parties, shall have, with respect to the Collateral
granted pursuant to Section 8.1, and in addition to all other

 

141



--------------------------------------------------------------------------------

rights and remedies available to the Trustee and the Secured Parties under this
Agreement or other Applicable Law, all rights and remedies of a secured party
upon default provided under the UCC of each applicable jurisdiction and other
Applicable Laws, which rights shall be cumulative. Without limiting the
generality of the foregoing, the Trustee, without demand of performance or other
demand, presentment, protest, advertisement or notice of any kind (except any
notice required by law referred to below) to or upon the Borrower or any other
Person (all and each of which demands, defenses, advertisements and notices are
hereby waived), may in such circumstances forthwith collect, receive,
appropriate and realize upon the Collateral, or any part thereof, and/or may
forthwith sell, lease, assign, give option or options to purchase, or otherwise
dispose of and deliver the Collateral or any part thereof (or contract to do any
of the foregoing), in one or more parcels at public or private sale or sales, at
any exchange, broker’s board or office of the Trustee or any Secured Party or
elsewhere upon such terms and conditions (including by lease or by deferred
payment arrangement) as it (acting at the direction of the Controlling Lender)
may deem advisable and at such prices as it may deem best, for cash or on credit
or for future delivery without assumption of any credit risk and/or may take
such other actions as may be available under applicable law. The Trustee, the
Equityholder or any Secured Party shall have the right upon any such public sale
or sales, and, to the extent permitted by law, upon any such private sale or
sales, auction or closed tender, to purchase the whole or any part of the
Collateral so sold, free of any right or equity of redemption in the Borrower,
which right or equity is hereby waived or released. In addition, the Borrower
and the Servicer hereby agree that they will, at the Borrower’s expense and at
the direction of the Trustee, forthwith, (i) assemble all or any part of the
Collateral as directed by the Trustee (acting at the direction of the
Controlling Lender) and make the same available to the Trustee at a place to be
designated by the Trustee, whether at the Borrower’s premises or elsewhere, and
(ii) without notice except as specified below, sell the Collateral or any part
thereof upon such terms, in such lots, to such buyers, and according to such
other instructions as the Trustee at the direction of the Controlling Lender may
deem commercially reasonable. The Borrower agrees that, to the extent notice of
sale shall be required by law, ten (10) days’ notice to the Borrower of any sale
hereunder shall constitute reasonable and proper notification. All cash Proceeds
received by the Trustee on behalf of the Secured Parties in respect of any sale
of, collection from, or other realization upon, all or any part of the Loans
(after payment of any amounts incurred in connection with such sale) shall be
deposited into the Collection Account and to be applied pursuant to Section 2.8.
For the avoidance of doubt, the occurrence of a Termination Date as defined in
clauses (a) through (c) of the definition of “Termination Date” shall constitute
a Termination Date for the purposes of this Section 9.2.

(c) Notwithstanding any other provision of this Article IX, in connection with
the sale of the Collateral following a declaration that the Obligations are
immediately due and payable pursuant to Section 9.2(a), (x) first, the
Equityholder (or any of its Affiliates) and (y) second, the Class B Lenders (or
any of their respective Affiliates) shall have the right to purchase all of the
Loans in the Collateral by paying to the Trustee in immediately available funds,
the Equityholder Purchase Price (with respect to any purchase by the
Equityholder or any of its Affiliates) or the Class B Lender Purchase Price
(with respect to any purchase by a Class B Lender or any of their respective
Affiliates) for each such purchased Loan. If the Equityholder fails to exercise
this purchase right by paying the Equityholder Purchase Price to the Trustee in
immediately available funds within three (3) days following the declaration that
the Obligations are immediately due and payable pursuant to Section 9.2(a), then
such rights shall be irrevocably

 

142



--------------------------------------------------------------------------------

forfeited by the Equityholder and any of the Class B Lenders shall then have
three (3) days to exercise their purchase right. If the Class B Lenders then
fail to exercise their purchase right by paying the Class B Lender Purchase
Price to the Trustee in immediately available funds within three (3) days
following the expiration of the Equityholder’s purchase right, such rights shall
be irrevocably forfeited by the Class B Lenders.

For purposes of this Section 9.2(c), “Equityholder Purchase Price” means,
(1) with respect to any Loan or Loans (but, for the avoidance of doubt, not in
the case of the purchase of all Loans), a gross purchase price equal to the
greatest of (I) the Borrower GAAP book value of such Loan, (II) the Fair Market
Value of such Loan, (III) the Adjusted Borrowing Value of such Loan and (IV) the
sum of (A) the outstanding Advances with respect to such Loan, plus (B) all
accrued Class A Non-Usage Fees and Class A Interest on the Class A Advances
related to such Loan as of the purchase date, plus (C) all accrued Class B
Non-Usage Fees and Class B Interest on the Class B Advances related to such Loan
as of the purchase date, plus (D) all unpaid Administrative Expenses and all
costs and expenses incurred by the Secured Parties in connection with the
proposed sale of such Loan in the enforcement of its rights pursuant to this
Section 9.2, plus (E) all accrued and unpaid Servicing Fees and expenses owing
to the Servicer related to such Loan and (2) with respect to all Loans, a gross
purchase price equal to the sum of (A) the outstanding Advances with respect to
such Loans, plus (B) all accrued Class A Non-Usage Fees and Class A Interest on
the Class A Advances related to such Loans as of the purchase date, plus (C) all
accrued Class B Non-Usage Fees and Class B Interest on the Class B Advances
related to such Loans as of the purchase date, plus (D) all unpaid
Administrative Expenses and all costs and expenses incurred by the Secured
Parties in connection with the proposed sale of such Loans in the enforcement of
its rights pursuant to this Section 9.2, plus (E) all accrued and unpaid
Servicing Fees and expenses owing to the Servicer related to such Loans.

For purposes of this Section 9.2(c), “Class B Lender Purchase Price” means, with
respect to any Loan, a gross purchase price equal to the greatest of (I) the
Borrower GAAP book value of such Loan, (II) the Fair Market Value of such Loan,
(III) the Adjusted Borrowing Value of such Loan and (IV) the sum of (A) the
outstanding Class A Advances with respect to such Loan, plus (B) all accrued
Class A Non-Usage Fees and Class A Interest on the Class A Advances related to
such Loan as of the purchase date, plus (C) costs and expenses incurred by the
Secured Parties (other than any costs or expenses separately incurred by the
Class B Lender) in connection with the proposed sale of such Loan in the
enforcement of its rights pursuant to this Section 9.2, plus (D) all other
Administrative Expenses owing to the Trustee and accrued and unpaid Servicing
Fees and expenses owing to the Servicer related to such Loan.

(d) At any time after the Borrower has received notice of a Termination Date
from the Administrative Agent and before the Collateral has been sold, the
Borrower or any Class B Lender may pay to the Trustee an amount equal to all
Obligations outstanding, and, once such payment is applied by the Trustee to
reduce the Obligations to $0, the Collection Date shall have occurred and the
Collateral shall be released in accordance with Section 8.2(b).

Section 9.3 Trustee May Enforce Claims Without Possession of VFNs.

All rights of action and claims under this Agreement or any other Transaction
Document may be prosecuted and enforced by the Trustee without the possession of
any of the

 

143



--------------------------------------------------------------------------------

VFNs or the production thereof in any legal or equitable proceeding, judicial or
otherwise, relating thereto, and any such proceeding instituted by the Trustee
shall be brought in its own name as trustee of an express trust, and any
recovery of judgment shall be applied as set forth in Section 2.8.

Section 9.4 Application of Cash Collected.

Any Cash collected by the Trustee with respect to the VFNs pursuant to this
Article IX and any Cash that may then be held or thereafter received by the
Trustee with respect to the Obligations hereunder shall be applied in accordance
with Section 2.8, at the date or dates fixed by the Trustee; provided, that
(a) subject to clause (b), no such date may be fixed by the Trustee unless the
Trustee has given the Borrower no fewer than two (2) Business Days’ prior
written notice of such date, which notice shall set forth in reasonable detail
the expected applications of Cash on such date and (b) no failure by the Trustee
to deliver the notice required pursuant to the foregoing clause (a) will affect
the application of funds in the Collection Accounts pursuant to Section 2.8 on
the next succeeding Payment Date.

Section 9.5 Rights of Action.

Notwithstanding any other provision of this Agreement, the Controlling Lender
shall have the right to cause the institution of and direct the time, method and
place of conducting any Proceeding for any remedy available to the Trustee or
for exercising any right, remedy or power conferred on the Trustee, and the
Trustee shall, without delay, implement such direction of the Controlling
Lender; provided, that such direction shall not conflict with any rule of law or
with this Agreement and the Trustee shall have been provided with indemnity
reasonably satisfactory to it. The Trustee shall only institute proceedings and
exercise remedies hereunder at the direction of the Controlling Lender and, in
taking any action as so directed, shall have the right to indemnity against the
costs, expenses and liabilities to be incurred in compliance with such request,
it being understood and intended that the Class B Lenders (so long as they are
not the Controlling Lender) are subordinated in the manner and to the extent set
forth in Article XII.

Section 9.6 Unconditional Rights of Lenders to Receive Principal and Interest

(a) Notwithstanding any other provision in this Agreement, each Lender shall
have the right, which is absolute and unconditional, to receive payment of the
principal of and interest on the Obligations as such principal and interest
becomes due and payable in accordance with the terms hereof and, subject to the
provisions of Section 9.5, to institute proceedings for the enforcement of any
such payment, and such right shall not be impaired without the consent of such
Lender.

(b) If collections in respect of the Collateral are insufficient to make
payments due in respect of the VFNs, no other assets will be available for
payment of the deficiency following realization of the Collateral and
application of the proceeds thereof in accordance with Sections 2.7 and 2.8, and
the obligations of the Borrower to pay any deficiency shall thereupon be
extinguished and shall not thereafter revive.

 

144



--------------------------------------------------------------------------------

Section 9.7 Restoration of Rights and Remedies.

If the Trustee or any Lender has instituted any judicial proceeding to enforce
any right or remedy under this Agreement and such proceeding has been
discontinued or abandoned for any reason, or has been determined adversely to
the Trustee or to such Lender, then and in every such case the Borrower, the
Trustee and the Lenders shall, subject to any determination in such proceeding,
be restored severally and respectively to their former positions hereunder, and
thereafter all rights and remedies of the Secured Parties shall continue as
though no such proceeding had been instituted.

Section 9.8 Rights and Remedies Cumulative.

No right or remedy herein conferred upon or reserved to the Trustee or to the
Lenders is intended to be exclusive of any other right or remedy, and every
right and remedy shall, to the extent permitted by law, be cumulative and in
addition to every other right and remedy given hereunder or now or hereafter
existing by law or in equity or otherwise. The assertion or employment of any
right or remedy hereunder, or otherwise, shall not prevent the concurrent
assertion or employment of any other appropriate right or remedy.

Section 9.9 Delay or Omission Not Waiver

No delay or omission of the Trustee or of any Lender to exercise any right or
remedy accruing upon any Event of Default shall impair any such right or remedy
or constitute a waiver of any such Event of Default or an acquiescence therein.
Every right and remedy given by this Article IX or by law to the Trustee or to
the Lenders may be exercised from time to time, and as often as may be deemed
expedient, by the Trustee or by the Lenders, as the case may be.

Section 9.10 Waiver of Stay or Extension Laws.

The Borrower covenants (to the extent that it may lawfully do so) that it will
not at any time insist upon, or plead, or in any manner whatsoever claim or take
the benefit or advantage of, any stay or extension law wherever enacted, now or
at any time hereafter in force (including filing a voluntary petition under
Chapter 11 of the Bankruptcy Code and by the voluntary commencement of a
proceeding or the filing of a petition seeking winding up, liquidation,
reorganization or other relief under any bankruptcy, insolvency, receivership or
similar law now or hereafter in effect), which may affect the covenants, the
performance of or any remedies under this Agreement; and the Borrower (to the
extent that it may lawfully do so) hereby expressly waives all benefit or
advantage of any such law, and covenants that it will not hinder, delay or
impede the execution of any power herein granted to the Trustee, but will suffer
and permit the execution of every such power as though no such law had been
enacted.

Section 9.11 Power of Attorney. The Borrower hereby irrevocably appoints the
Trustee its true and lawful attorney (with full power of substitution) in its
name, place and stead and at its expense, in connection with the enforcement of
the rights and remedies provided for (and subject to the terms and conditions
set forth) in this Agreement during the continuation of an Event of Default,
including without limitation the following powers: (a) to give any necessary
receipts or acquittance for amounts collected or received hereunder, (b) to make
all necessary transfers of the Collateral in connection with any such sale or
other disposition made pursuant

 

145



--------------------------------------------------------------------------------

hereto, (c) to execute and deliver for value all necessary or appropriate bills
of sale, assignments and other instruments in connection with any such sale or
other disposition, the Borrower hereby ratifying and confirming all that such
attorney (or any substitute) shall lawfully do hereunder and pursuant hereto,
and (d) to sign any agreements, orders or other documents in connection with or
pursuant to any Transaction Document. Nevertheless, if so requested by the
Trustee, the Borrower shall ratify and confirm any such sale or other
disposition by executing and delivering to the Trustee or such purchaser all
proper bills of sale, assignments, releases and other instruments as may be
designated in any such request. For the avoidance of doubt, the power of
attorney granted by the Borrower pursuant to this Section 9.11 supersedes any
other power of attorney or similar rights granted by the Borrower to any other
party (including, without limitation, the Servicer) under this Agreement, any
other Transaction Document or any other agreement; provided that, the Servicer
may continue to exercise its rights under this Agreement until the Servicer has
received notice of the Trustee’s exercise of its power of attorney hereunder.

ARTICLE X

INDEMNIFICATION

Section 10.1 Indemnities by the Borrower.

(a) Without limiting any other rights that any such Person may have hereunder or
under Applicable Law, the Borrower hereby agrees to indemnify the Administrative
Agent, the Trustee (including for avoidance of doubt in its capacity as Document
Custodian), the Secured Parties, the Lenders and each of their respective
assigns and officers, directors, employees and agents thereof (collectively, the
“Indemnified Parties”), forthwith on demand, from and against any and all
damages, losses, claims, liabilities and related costs and expenses, including
reasonable attorneys’ fees and disbursements awarded against, incurred by or
asserted by the Borrower or any third party against such Indemnified Party or
any of them arising out of or as a result of this Agreement or having an
interest in the Collateral or in respect of any Loan included in the Collateral,
excluding, however, any amounts to the extent resulting from gross negligence or
willful misconduct on the part of any Indemnified Party or in respect of Taxes
(other than those described in clause (xiv) of this Section 10.1(a) or in
Section 2.12, Section 2.13, or Section 13.9) (all of the foregoing being
collectively referred to as the “Indemnified Amounts”). If the Borrower has made
any indemnity payment pursuant to this Section 10.1 and Section 10.3 and such
payment fully indemnified the recipient thereof and the recipient thereafter
collects any payments from others in respect of such Indemnified Amounts then,
the recipient shall repay to the Borrower an amount equal to the amount it has
collected from others in respect of such Indemnified Amounts. Without limiting
the foregoing, the Borrower shall indemnify each Indemnified Party for
Indemnified Amounts relating to or resulting from:

(i) any representation or warranty made or deemed made by the Borrower, the
Servicer (on behalf of the Borrower) or any of their respective officers under
or in connection with this Agreement or any other Transaction Document, which
shall have been false or incorrect in any material respect when made or deemed
made or delivered;

 

146



--------------------------------------------------------------------------------

(ii) the failure of any Loan acquired on the Closing Date to be an Eligible Loan
as of the Closing Date and the failure of any Loan acquired after the Closing
Date to be an Eligible Loan on the related Funding Date;

(iii) the failure by the Borrower or the Servicer (on behalf of the Borrower) to
comply with any term, provision or covenant contained in this Agreement or any
agreement executed in connection with this Agreement, or with any Applicable
Law, with respect to any Collateral or the nonconformity of any Collateral with
any such Applicable Law;

(iv) the failure to vest and maintain vested in the Trustee, for the benefit of
the Secured Parties, a first priority, perfected security interest in the
Collateral, together with all Collections, free and clear of any Lien (other
than Permitted Liens) whether existing at the time of any Advance at any time
thereafter;

(v) the failure to maintain, as of the close of business on each Business Day
prior to the Termination Date, an amount of Advances Outstanding that is less
than or equal to the Borrowing Base on such Business Day;

(vi) the failure to file, or any delay in filing, financing statements,
continuation statements or other similar instruments or documents under the UCC
of any applicable jurisdiction or other Applicable Law with respect to any
Collateral, whether at the time of any Advance at any subsequent time;

(vii) any dispute, claim, offset or defense (other than the discharge in
bankruptcy of the Obligor) of the Obligor to the payment with respect to any
Collateral (including, without limitation, a defense based on the Collateral not
being a legal, valid and binding obligation of such Obligor enforceable against
it in accordance with its terms), or any other claim resulting from the sale of
the merchandise or services related to such Collateral or the furnishing or
failure to furnish such merchandise or services;

(viii) any failure of the Borrower or the Servicer (on behalf of the Borrower)
to perform its duties or obligations in accordance with the provisions of this
Agreement or any of the other Transaction Documents to which it is a party or
any failure by the Borrower or the Servicer (on behalf of the Borrower) to
perform its respective duties under any Collateral;

(ix) the failure of any Concentration Account Bank to remit any amounts held in
a Concentration Account pursuant to the instructions of the Servicer or the
Trustee (to the extent such Person is entitled to give such instructions in
accordance with the terms hereof and of the Intercreditor Agreement) whether by
reason of the exercise of set-off rights or otherwise;

(x) the failure of the Trustee to remit any amounts held in the Collection
Account pursuant to the instructions of the Servicer (on behalf of the Borrower)
or the Administrative Agent (to the extent such Person is entitled to give such
instructions in accordance with the terms hereof) whether by reason of the
exercise of set-off rights or otherwise;

 

147



--------------------------------------------------------------------------------

(xi) any inability to obtain any judgment in, or utilize the court or other
adjudication system of, any state in which an Obligor may be located as a result
of the failure of the Borrower, the Originator or the Servicer to qualify to do
business or file any notice or business activity report or any similar report;

(xii) any action taken by the Borrower or the Servicer (on behalf of the
Borrower) in the enforcement or collection of any Collateral;

(xiii) any products liability claim or personal injury or property damage suit
or other similar or related claim or action of whatever sort arising out of or
in connection with the Related Security or services that are the subject of any
Collateral;

(xiv) the failure by the Borrower to pay when due any Taxes for which the
Borrower is liable, including without limitation, sales, excise or personal
property taxes payable in connection with the Collateral;

(xv) any repayment by the Administrative Agent or another Secured Party of any
amount previously distributed in reduction of Advances Outstanding or payment of
Interest or any other amount due hereunder which amount the Administrative Agent
or another Secured Party believes in good faith is required to be repaid;

(xvi) except for funds held in the Concentration Account, the commingling of
Collections on the Collateral at any time with other funds;

(xvii) any investigation, litigation or proceeding related to this Agreement or
the use of proceeds of Advances or the security interest in the Collateral;

(xviii) any failure by the Borrower to give reasonably equivalent value to the
Originator or to the applicable third party transferor, in consideration for the
transfer by the Originator or such third party to the Borrower of any item of
Collateral or any attempt by any Person to void or otherwise avoid any such
transfer under any statutory provision or common law or equitable action,
including, without limitation, any provision of the Bankruptcy Code;

(xix) the use of the proceeds of any Advance in a manner other than as provided
in this Agreement and the Sale Agreement; or

(xx) the failure of the Borrower or any of its agents or representatives to
remit to the Servicer (on behalf of the Borrower) or the Trustee, Collections on
the Collateral remitted to the Borrower, the Servicer (on behalf of the
Borrower) or any such agent or representative as provided in this Agreement.

(b) Any amounts subject to the indemnification provisions of this Section 10.1
shall be paid by the Borrower to the Indemnified Party on the Payment Date
following such Person’s demand therefor, accompanied by a reasonably detailed
description in writing of the related damage, loss, claim, liability and related
costs and expenses.

 

148



--------------------------------------------------------------------------------

(c) If for any reason the indemnification provided above in this Section 10.1 is
unavailable to the Indemnified Party or is insufficient to hold an Indemnified
Party harmless, then the Borrower shall contribute to the amount paid or payable
by such Indemnified Party as a result of such loss, claim, damage or liability
in such proportion as is appropriate to reflect not only the relative benefits
received by such Indemnified Party on the one hand and the Borrower on the other
hand but also the relative fault of such Indemnified Party as well as any other
relevant equitable considerations; provided that the Borrower shall not be
required to contribute in respect of any Indemnified Amounts excluded in
Section 10.1(a).

(d) The obligations of the Borrower under this Section 10.1 shall survive the
resignation or removal of the Administrative Agent, the Servicer or the Trustee
and the termination of this Agreement.

(e) Notwithstanding anything contained in this Section 10.1 or otherwise in this
Agreement or in any other Transaction Document, the Borrower shall not be liable
to the Administrative Agent, the Lenders, any of the Secured Parties or any
other Person for any consequential (including loss of profit), indirect, special
or punitive damages under this Agreement or any other Transaction Document.

Section 10.2 Indemnities by the Servicer.

(a) Without limiting any other rights that any such Person may have hereunder or
under Applicable Law, the Servicer hereby agrees to indemnify each Indemnified
Party, the Borrower, and their respective managers, officers, directors,
employees and agents (collectively, the “Servicer Indemnified Parties”)
forthwith on demand, from and against any and all Indemnified Amounts awarded
against or incurred by any such Indemnified Party by reason of any acts or
omissions of the Servicer arising out of any acts or omissions or alleged acts
or omissions of the Servicer, including, but not limited to (i) any
representation or warranty made by the Servicer under or in connection with any
Transaction Document or any other information or report delivered by or on
behalf of the Servicer pursuant hereto, which shall have been false, incorrect
or misleading in any material respect when made or deemed made, (ii) the failure
by the Servicer to comply with any Applicable Law, (iii) the failure of the
Servicer to comply with its duties or obligations in accordance with this
Agreement, (iv) any gross negligence, willful misconduct, bad faith or fraud on
the part of the Servicer or (v) any litigation, proceedings or investigation
against the Servicer in connection with any Transaction Document or its role as
Servicer hereunder solely to the extent arising from the Servicer’s breach of
its obligations and duties under this Agreement or any other Transaction
Document to which it is a party excluding, however, any Indemnified Amounts to
the extent resulting from gross negligence or willful misconduct on the part of
any Servicer Indemnified Party. The provisions of this indemnity shall run
directly to and be enforceable by a Servicer Indemnified Party subject to the
limitations hereof. The parties agree that the provisions of this Section 10.2
shall not be interpreted to provide recourse to the Servicer against loss by
reason of the bankruptcy, insolvency or lack of creditworthiness of an Obligor
with respect to any Loan.

(b) Any amounts subject to the indemnification provisions of this Section 10.2
shall be paid by the Servicer to the applicable Servicer Indemnified Party
within five (5) Business Days following such Person’s demand therefor.

 

149



--------------------------------------------------------------------------------

(c) For the avoidance of doubt, the Servicer shall have no liability for making
indemnification hereunder to the extent any such indemnification constitutes
recourse for uncollectible or uncollected Loans.

(d) The obligations of the Servicer under this Section 10.2 shall survive the
resignation or removal of the Administrative Agent or the Trustee and the
termination of this Agreement.

(e) Any indemnification pursuant to this Section 10.2 shall not be payable from
the Collateral.

Section 10.3 After-Tax Basis.

Indemnification under Section 10.1, Section 10.2, and Section 13.9 shall be on
an after-Tax basis so that an indemnified party receives the same amount it
would have received (on an after-Tax basis) had the loss, liability or cost that
gave rise to an indemnification payment has not been suffered by the indemnified
party, but subject to the provisions of Section 2.13.

ARTICLE XI

THE ADMINISTRATIVE AGENT

Section 11.1 Appointment.

Each Secured Party hereby appoints and authorizes the Administrative Agent as
its agent and bailee for purposes of perfection pursuant to the applicable UCC
and hereby further authorizes the Administrative Agent to appoint additional
agents and bailees (including, without limitation, the Trustee) to act on its
behalf and for the benefit of each of the Secured Parties. Each Secured Party
further authorizes the Administrative Agent to take such action as agent on its
behalf and to exercise such powers under this Agreement and the other
Transaction Documents as are delegated to the Administrative Agent by the terms
hereof and thereof, together with such powers as are reasonably incidental
thereto. In furtherance, and without limiting the generality, of the foregoing,
each Secured Party hereby appoints the Administrative Agent as its agent to
execute and deliver all further instruments and documents, and take all further
action that the Administrative Agent may deem necessary or appropriate or that a
Secured Party may reasonably request in order to perfect, protect or more fully
evidence the security interests granted by the Borrower hereunder, or to enable
any of them to exercise or enforce any of their respective rights hereunder,
including, without limitation, the execution by the Administrative Agent as
secured party/assignee of such financing or continuation statements, or
amendments thereto or assignments thereof, relative to all or any of the
Collateral now existing or hereafter arising, and such other instruments or
notices, as may be necessary or appropriate for the purposes stated hereinabove.
The Lenders may direct the Administrative Agent to take any such incidental
action hereunder. With respect to other actions which are incidental to the
actions specifically delegated to the Administrative Agent hereunder, the
Administrative Agent shall not be required to take any such incidental action
hereunder, but shall be required to act or to refrain from acting (and shall be
fully protected in acting or refraining from acting) upon the direction of the
Lenders; provided that the Administrative Agent shall not be required to take
any

 

150



--------------------------------------------------------------------------------

action hereunder if the taking of such action, in the reasonable determination
of the Administrative Agent, shall be in violation of any Applicable Law or
contrary to any provision of this Agreement or shall expose the Administrative
Agent to liability hereunder or otherwise. In the event the Administrative Agent
requests the consent of a Lender pursuant to the foregoing provisions and the
Administrative Agent does not receive a consent (either positive or negative)
from such Person within ten (10) Business Days of such Person’s receipt of such
request, then such Lender shall be deemed to have declined to consent to the
relevant action. To the extent not delivered or required to be delivered to the
Lenders by the Borrower or the Servicer hereunder or the other Transaction
Documents, the Administrative Agent shall furnish to the Lenders, promptly upon
the Administrative Agent’s receipt of the same, copies of all notices,
certificates and other information delivered to the Administrative Agent under
the Transaction Documents.

Section 11.2 Standard of Care.

The Administrative Agent shall exercise such rights and powers vested in it by
this Agreement and the other Transaction Documents, and use the same degree of
care and skill in their exercise as a prudent person would exercise or use under
the circumstances in the conduct of such person’s own affairs.

Section 11.3 Administrative Agent’s Reliance, etc.

Neither the Administrative Agent nor any of its directors, officers, agents or
employees shall be liable for any action taken or omitted to be taken by it or
them as Administrative Agent under or in connection with this Agreement or any
of the other Transaction Documents, except for its or their own gross negligence
or willful misconduct. Without limiting the foregoing, the Administrative Agent:
(i) may consult with legal counsel (including counsel for the Borrower or the
Originator), independent public accountants and other experts selected by it and
shall not be liable for any action taken or omitted to be taken in good faith by
it in accordance with the advice of such counsel, accountants or experts;
(ii) makes no warranty or representation and shall not be responsible for any
statements, warranties or representations made by any other Person in or in
connection with this Agreement; (iii) shall not have any duty to ascertain or to
inquire as to the performance or observance of any of the terms, covenants or
conditions of this Agreement or any of the other Transaction Documents on the
part of any of the Borrower, the Servicer, the Equityholder or the Originator or
to inspect the property (including the books and records) of any of the
Borrower, the Servicer, the Equityholder or the Originator; (iv) shall not be
responsible for the due execution, legality, validity, enforceability,
genuineness, sufficiency or value of this Agreement, any of the other
Transaction Documents or any other instrument or document furnished pursuant
hereto or thereto; and (v) shall incur no liability under or in respect of this
Agreement or any of the other Transaction Documents by acting upon any notice
(including notice by telephone), consent, certificate or other instrument or
writing (which may be by facsimile) believed by it to be genuine and signed or
sent by the proper party or parties.

Section 11.4 Credit Decision with Respect to the Administrative Agent.

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent, or any of the Administrative Agent’s Affiliates, and
based upon such

 

151



--------------------------------------------------------------------------------

documents and information as it has deemed appropriate, made its own evaluation
and decision to enter into this Agreement and the other Transaction Documents to
which it is a party. Each Lender also acknowledges that it will, independently
and without reliance upon the Administrative Agent, or any of the Administrative
Agent’s Affiliates, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own decisions in taking or not
taking action under this Agreement and the other Transaction Documents to which
it is a party.

Section 11.5 Indemnification of the Administrative Agent.

Each Lender agrees to indemnify the Administrative Agent (to the extent not
reimbursed by the Borrower or the Servicer), ratably in accordance with its Pro
Rata Share from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever which may be imposed on, incurred by, or
asserted against the Administrative Agent in any way relating to or arising out
of this Agreement or any of the other Transaction Documents, or any action taken
or omitted by the Administrative Agent hereunder or thereunder; provided that,
the Lenders shall not be liable for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting from the Administrative Agent’s gross
negligence or willful misconduct. The payment of amounts under this Section 11.5
shall be on an after-Tax basis. Without limitation of the foregoing, each Lender
agrees to reimburse the Administrative Agent, ratably in accordance with its Pro
Rata Share promptly upon demand for any out-of-pocket expenses (including
counsel fees) incurred by the Administrative Agent in connection with the
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement and the other Transaction
Documents, to the extent that such expenses are incurred in the interests of or
otherwise in respect of the Lenders hereunder and/or thereunder and to the
extent that the Administrative Agent is not reimbursed for such expenses by the
Borrower or the Servicer.

Section 11.6 Successor Administrative Agent.

(a) The Administrative Agent may resign at any time, effective upon the
appointment and acceptance of a successor Administrative Agent as provided
below, by giving at least five (5) days’ written notice thereof to each Lender
and the Borrower and may be removed at any time with cause by the Lenders acting
jointly. Upon any such resignation or removal, the Lenders acting jointly shall
appoint a successor Administrative Agent with the consent of the Borrower, such
consent not to be unreasonably withheld. Each of the Borrower and each Lender
agree that it shall not unreasonably withhold or delay its approval of the
appointment of a successor Administrative Agent. If no such successor
Administrative Agent shall have been so appointed, and shall have accepted such
appointment, within thirty (30) days after the retiring Administrative Agent’s
giving of notice of resignation or the removal of the retiring Administrative
Agent, then the retiring Administrative Agent may, on behalf of the Secured
Parties, appoint a successor Administrative Agent which successor Administrative
Agent shall be either (i) a commercial bank organized under the laws of the
United States or of any state thereof and have a combined capital and surplus of
at least $50,000,000, (ii) a Lender or (iii) an Affiliate of such a bank or a
Lender. Upon the acceptance of any appointment as Administrative Agent

 

152



--------------------------------------------------------------------------------

hereunder by a successor Administrative Agent, such successor Administrative
Agent shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations under
this Agreement. After any retiring Administrative Agent’s resignation or removal
hereunder as Administrative Agent, the provisions of this Article XI shall
continue to inure to its benefit as to any actions taken or omitted to be taken
by it while it was Administrative Agent under this Agreement.

(b) Notwithstanding Section 11.6(a), on the date that the Class A Obligations
are repaid in full (other than contingent indemnification or reimbursement
obligations as to which no claim giving rise thereto has been asserted) and no
Class A Commitments are outstanding, the Administrative Agent shall be deemed to
have automatically resigned as Administrative Agent, effective as of such date,
and the Company shall be deemed to be automatically appointed as the successor
Administrative Agent hereunder, in each case, without any notice or any
additional action by any such party. Such Person shall thereupon succeed to and
become vested with all the rights, powers, privileges and duties of the
“Administrative Agent”, and the resigned Administrative Agent shall be
discharged from its duties and obligations under this Agreement. After the
resigning Administrative Agent’s resignation or removal hereunder as
Administrative Agent, the provisions of this Article XI shall continue to inure
to its benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under this Agreement.

Section 11.7 Payments by the Administrative Agent.

Unless specifically allocated to a specific Lender pursuant to the terms of this
Agreement, all amounts received by the Administrative Agent on behalf of the
Lenders shall be paid by the Administrative Agent to the Lenders in accordance
with their respective Pro Rata Shares in the applicable Advances Outstanding, or
if there are no Advances Outstanding in accordance with their most recent
Commitments, on the Business Day received by the Administrative Agent, unless
such amounts are received after 12:00 noon on such Business Day, in which case
the Administrative Agent shall use its reasonable efforts to pay such amounts to
each Lender on such Business Day, but, in any event, shall pay such amounts to
such Lender not later than the following Business Day.

ARTICLE XII

INTERCREDITOR PROVISIONS

Section 12.1 Priorities. Subject to the priority of payments set forth in
Sections 2.7 and 2.8, each Lender hereby acknowledges that (i) the Trustee has
been granted Liens upon the Collateral to secure the Borrower’s Obligations to
each of the Lenders and other Secured Parties, and (ii) until the Class A
Commitments have been terminated and the Class A Obligations have been paid in
full, (1) the rights of the Class A Lenders to direct the Trustee or the
Administrative Agent with respect to any rights or remedies relating to the
Collateral are and shall be in all respects senior and prior in right to the
rights of the Class B Lenders with respect thereto, (2) the rights of the Class
B Lenders to direct the Trustee or the Administrative Agent with respect to any
rights or remedies relating to the Collateral are and shall be in all respects

 

153



--------------------------------------------------------------------------------

junior and subordinate to the rights of the Class A Lenders with respect
thereto, (3) as and to the extent provided in Sections 2.7 and 2.8, the rights
of payment of the Class A Lenders against the Borrower is senior in all respects
to the rights of payment of the Class B Lenders against the Borrower, and (4) as
and to the extent provided in Sections 2.7 and 2.8, the rights of payment of the
Class B Lenders are subordinate in all respects to the rights of payment to the
Class A Lenders.

Section 12.2 Management and Enforcement of Collateral.

(a) Standstill. The Administrative Agent will promptly notify both the Borrower
and the Servicer of the commencement of the Standstill Period but any failure to
so notify the Borrower and the Servicer of such commencement shall not prevent
the start of the Standstill Period. If an Event of Default occurs (other than an
Event of Default described in Section 9.1(d) with respect to the Borrower or the
Equityholder), the Controlling Lender hereby agrees solely for the benefit of
the Class B Lenders that it will not exercise its right to direct the Trustee to
accelerate under Section 9.2(a) until the earlier of (i) the end of the
Standstill Period, and (ii) the date on which the Majority Class B Lenders
consent to the exercise of such direction right by the Controlling Lender. The
Class B Lenders acknowledge and agree that the provisions of this
Section 12.2(a) shall only apply with respect to the first such Event of Default
to occur (other than any Event of Default which has been cured or waived
pursuant to the terms of this Agreement) and shall be of no further force and
effect with respect to any subsequent Event of Default. During the Standstill
Period, the Controlling Lender and the Majority Class B Lenders, with the
cooperation of the Servicer and the Borrower, shall use commercially reasonable
efforts to negotiate a mutually acceptable remediation plan (a “Remediation
Plan”). If a Remediation Plan is not agreed to before the end of the Standstill
Period by both the Controlling Lender and the Majority Class B Lenders and the
Majority Class B Lenders have not agreed to the Controlling Lender instructing
the Trustee to accelerate under Section 9.2(a), then the Controlling Lender, in
its sole discretion, may effectuate and direct any and all remedies available to
the Lenders hereunder or under any other Transaction Documents (including,
without limitation, the sale of any Loans included in the Collateral). On any
day during the Standstill Period (x) the Controlling Class B Lender (or any
Affiliate of the Controlling Class B Lender designated by the Controlling Class
B Lender) shall have the right (but not the obligation) to purchase any or all
Loans included in the Collateral at a purchase price equal to the Class B Lender
Purchase Price as set forth in Section 9.2(c) (provided that, if less than all
Loans are purchased, such purchase shall require the prior written consent of
the Controlling Lender in its sole discretion) and (y) the Borrower shall, in
its sole discretion, have the right (but not the obligation) to purchase any or
all Loans included in the Collateral at the Equityholder Purchase Price as set
forth in Section 9.2(c) (provided that, if less than all Loans are purchased,
such purchase shall require the prior written consent of the Controlling Lender
in its sole discretion), with such purchase to close on or prior to the last day
of the Standstill Period (unless otherwise agreed to by the Controlling Lender).

(b) Management of Collateral. Subject in all respects to any Remediation Plan,
the Controlling Lender shall have the exclusive right to direct the Trustee to
manage, perform and enforce the terms of this Agreement and the other
Transaction Documents with respect to the Collateral, and to exercise and
enforce all privileges and rights hereunder and thereunder, with respect to the
Collateral, including the exclusive right to take Enforcement

 

154



--------------------------------------------------------------------------------

Actions hereunder or thereunder after the occurrence and during the continuation
of an Event of Default and subject to the purchase rights provided in Sections
9.2(c), 12.2, 12.3 and 12.4. Except as specifically provided in this
Section 12.2(b) or 12.2(c) below, notwithstanding any rights or remedies
available to any Lender other than the Controlling Lender under this Agreement
or any of the other Transaction Documents, Applicable Law or otherwise, no such
Lender shall, directly or indirectly, take any Enforcement Action or instruct
the Trustee to take any Enforcement Action. In no event shall any Lender other
than the Controlling Lender commence or continue (or direct the Trustee to
commence or continue) any Enforcement Action if the Controlling Lender is
diligently attempting to vacate any stay prohibiting an Enforcement Action with
respect to all or a material portion of Collateral.

(c) Permitted Actions. Section 12.2(b) shall not be construed to limit or impair
in any way any right of: (a) any Lender to bid for or purchase Collateral at any
public, private or judicial foreclosure upon such Collateral initiated by the
Trustee upon the instruction of the Controlling Lender, or at any sale of
Collateral during an Insolvency Proceeding (provided that no such bid may
include a “credit bid” in respect of the Class B Obligations unless the proceeds
of such bid are otherwise sufficient to enable the Class A Obligations to be
paid in full), (b) any Class B Lender to file any responsive or defensive
pleadings in opposition to any motion, claim, adversary proceeding or other
pleading made by any Person objecting to or otherwise seeking the disallowance
of the claims of the Class B Lenders including any claims secured by the
Collateral to the extent not in contravention of the terms of this Agreement,
(c) any Class B Lender to exercise any rights or remedies or file any pleadings,
objections, motions or agreements which assert rights or interests available to
unsecured creditors of the Borrower under applicable law, in each case, to the
extent not in contravention of the terms of this Agreement, (d) any Class B
Lender to vote on any plan of reorganization or file any proof of claim, (e) any
Class B Lender to direct the Trustee to take an Enforcement Action to the extent
permitted under Section 12.2(b), (f) any Class B Lender to receive Proceeds of
Collateral in accordance with Section 2.7 or 2.8, (g) any Class B Lender, in any
Insolvency Proceeding commenced by or against any of the Borrower, the Servicer,
the Equityholder or the Originator, to file a claim or statement of interest
with respect to the Class B Obligations, (h) any Class B Lender to exercise its
purchase rights under Article IX or Section 12.3, and (i) the Borrower to
exercise its purchase rights under Section 12.4; provided, that any such rights
shall be subject in all respects to any Remediation Plan.

Section 12.3 Purchase of Class A Obligations.

(a) Purchase Notice. Upon the declaration that the Obligations are immediately
due and payable pursuant to Section 9.2(a), the Controlling Class B Lender shall
have the option, but not the obligation, to purchase all, but not less than all,
of the Class A Obligations from the Class A Lenders, by giving irrevocable
written notice (a “Class B Purchase Notice”) to the Class A Lenders no later
than the fifth (5th) Business Day after such declaration. For the avoidance of
doubt, this purchase option shall not constitute a standstill period or in any
way restrict the ability of the Administrative Agent or the Secured Parties from
exercising any remedies following the acceleration of the Obligations pursuant
to Section 9.2(a).

(b) Purchase Option Closing. On the date specified by the Class B Lenders in the
Class B Purchase Notice (which shall not be less than three (3) Business Days
nor more than

 

155



--------------------------------------------------------------------------------

fifteen (15) Business Days after the receipt by the Class A Lenders of the Class
B Purchase Notice), the Class A Lenders shall sell to the Class B Lenders, and
the Class B Lenders shall purchase from the Class A Lenders, all, but not less
than all, of the Class A Obligations. On such date, in accordance with
Section 11.6(b), the Company shall become the Administrative Agent.

(c) Purchase Price. Upon the date of such purchase and sale, the Class B Lenders
shall pay to the Class A Lenders as the purchase price therefor one hundred
percent (100%) of the full amount of all Class A Obligations then outstanding
and unpaid (including principal, interest, fees, indemnities and expenses,
including reasonable attorneys’ fees and legal expenses, but excluding
contingent indemnification, cost reimbursement and similar obligations for which
no claim has been determined). The purchase price and cash collateral described
herein shall be remitted by wire transfer of immediately available funds to such
bank account of the Class A Lenders as the Class A Lenders may designate in
writing to the Class B Lenders for such purpose. Interest shall be calculated to
but excluding the Business Day on which such purchase and sale shall occur if
the amounts so paid by the Class B Lenders to the bank account designated by the
Class A Lenders are received in such bank account prior to 1:00 p.m., New York
City time.

(d) Nature of Sale. Such purchase and sale shall be expressly made without
representation or warranty of any kind by the Class A Lenders as to the Class A
Obligations or otherwise and without recourse to the Class A Lenders, except for
representations and warranties as to the following: (i) the amount of the
Class A Obligations being purchased (including as to the principal of and
accrued and unpaid interest on such Class A Obligations, fees and expenses
thereof), (ii) that the Class A Lenders own the Class A Obligations free and
clear of any Liens and (iii) each Class A Lender has the full right and power to
assign its Class A Obligations and such assignment has been duly authorized by
all necessary corporate action by such Class A Lender.

(e) Notice of Election to Purchase. The Class A Lenders shall not (and shall
instruct the Trustee not to) initiate or complete any Enforcement Action (other
than any Enforcement Action necessary to prevent material diminution in the
value of the Collateral) following the delivery of a Class B Purchase Notice as
long as the purchase and sale of the Class A Obligations provided for herein
shall have closed within fifteen (15) Business Days following the declaration
that the Obligations are immediately due and payable pursuant to Section 9.2(a)
and the Class A Lenders shall have received payment in full of the Class A
Obligations as provided for herein within such fifteen (15) Business Day period.

Section 12.4 Purchase of Class A and Class B Obligations.

(a) Purchase Notice. If the Controlling Class B Lender shall not have delivered
the Class B Purchase Notice during the period specified in Section 12.3(a), the
Borrower shall have the option, but not the obligation, to purchase all, but not
less than all, of (1) the Class A Obligations or (2) the Class A Obligations and
Class B Obligations, in each case, from the applicable Lenders by giving an
irrevocable notice (a “Borrower Purchase Notice”) to the Lenders no later than
the fifth (5th) Business Day after such declaration. For the avoidance of doubt,
this purchase option shall not constitute a standstill period or in any way
restrict the ability of the Administrative Agent or the Secured Parties from
exercising any remedies following the acceleration of the Obligations pursuant
to Section 9.2(a).

 

156



--------------------------------------------------------------------------------

(b) Purchase Option Closing. On the date specified by the Borrower in the
Borrower Purchase Notice (which shall not be less than three (3) Business Days
nor more than fifteen (15) Business Days, after the receipt by the Lenders of
the Borrower Purchase Notice), the applicable Lenders shall sell to the
Borrower, and the Borrower shall purchase from the Lenders, all, but not less
than all, of (1) the Class A Obligations or (2) the Class A Obligations and the
Class B Obligations. On such date, in accordance with Section 11.6(b), the
Company shall become the Administrative Agent.

(c) Purchase Price. Upon the date of such purchase and sale, the Borrower shall
(i) pay to the Lenders as the purchase price therefor one hundred (100%) of the
full amount of all (1) Class A Obligations or (2) Class A Obligations and Class
B Obligations, as applicable, then outstanding and unpaid (including principal,
interest, fees, indemnities and expenses, including reasonable attorneys’ fees
and legal expenses, but excluding contingent indemnification, cost reimbursement
and similar obligations for which no claim has been determined), (ii) agree to
reimburse the Lenders for any loss, cost, damage or expense (including
reasonable attorneys’ fees and legal expenses) in connection with any checks or
other payments provisionally credited to the Class A Obligations or Class B
Obligations, and/or as to which the Lenders have not yet received final payment,
and (iii) furnish cash collateral to the Lenders with respect to the reasonably
anticipated amount of any costs, expenses and contingent indemnification
obligations not yet due and payable but with respect to which a claim may
reasonably be expected to be asserted under this Agreement or any other
Transaction Document (which cash collateral shall be returned to the Borrower to
the extent not applied in respect of any claim within ninety (90) days after
such cash collateral was posted). The purchase price and cash collateral
described herein shall be remitted by wire transfer of immediately available
funds to such bank account of the Lenders, as the Lenders may designate in
writing to the Borrower for such purpose. Interest shall be calculated to but
excluding the Business Day on which such purchase and sale shall occur if the
amounts so paid by the Borrower to the bank account designated by the Lenders
are received in such bank account prior to 2:00 p.m., New York City time.

(d) Nature of Sale. Such purchase and sale shall be expressly made without
representation or warranty of any kind by the Lenders as to the Class A
Obligations and/or Class B Obligations or otherwise and without recourse to the
Lenders, except for representations and warranties as to the following: (i) the
amount of the Class A Obligations and/or Class B Obligations being purchased
(including as to the principal of and accrued and unpaid interest on such
Obligations, fees and expenses thereof), (ii) that the Lenders own the Class A
Obligations and/or Class B Obligations free and clear of any Liens and
(iii) each Lender has the full right and power to assign its Class A Obligations
and Class B Obligations and such assignment has been duly authorized by all
necessary corporate action by such Lender.

(e) Notice of Election to Purchase. The Lenders shall not (and shall instruct
the Trustee not to) initiate or complete any Enforcement Action (other than any
Enforcement Action necessary to prevent material diminution in the value of the
Collateral) following the delivery of a Borrower Purchase Notice as long as the
purchase and sale of the (1) Class A

 

157



--------------------------------------------------------------------------------

Obligations or (2) Class A Obligations and Class B Obligations provided for
herein shall have closed within fifteen (15) Business Days following the
declaration that the Obligations are immediately due and payable pursuant to
Section 9.2(a) and the Lenders shall have received payment in full of the
(1) Class A Obligations or (2) Class A Obligations and Class B Obligations, as
applicable, as provided for herein within such fifteen (15) Business Day period.

Section 12.5 Subrogation.

The Class B Lenders hereby agree that until the Class A Obligations have been
paid in full and the Class A Commitments have been terminated, they will not
assert any rights of subrogation it or they may acquire as a result of any
payment hereunder; provided that, as between the Borrower, on the one hand, and
the Class B Lenders, on the other hand, any such payment that is paid over to
any Class A Lender pursuant to this Agreement shall be deemed not to reduce any
of the Class B Obligations.

ARTICLE XIII

MISCELLANEOUS

Section 13.1 Amendments and Waivers.

Except as provided in this Section 13.1, no amendment, waiver or other
modification of any provision of this Agreement shall be effective without the
written agreement of the Borrower, the Administrative Agent, the Servicer, and
the Required Lenders; provided that, (i) any amendment of the Agreement that is
solely for the purpose of adding a Lender may be effected without the written
consent of the Borrower or any Lender (provided that no new Class B Lender may
be added hereunder without the prior written consent of each existing Class B
Lender), (ii) no such amendment, waiver or modification materially adversely
affecting the rights or obligations of the Trustee shall be effective without
the written agreement of the Trustee, and (iii) each party to this Agreement
agrees to make any amendment or modification to the Transaction Documents
necessary to permit the Borrower to be owned (either directly or indirectly) by
a “Business Development Company” within the meaning of the 1940 Act to the
extent any such amendment or modification does not adversely affect the rights
of such party under this Agreement or any other Transaction Document, as
determined in such party’s sole and complete discretion. Notwithstanding
anything to the contrary herein, no Defaulting Lender shall have any right to
approve or disapprove any amendment, waiver or consent hereunder, except that
the Commitment of such Lender may not be increased or extended without the
consent of such Lender.

Section 13.2 Notices, etc.

All notices, reports and other communications provided for hereunder shall,
unless otherwise stated herein, be in writing (including communication by
facsimile copy) and mailed, e-mailed, faxed, transmitted or delivered, as to
each party hereto, at its address set forth on Annex A to this Agreement or at
such other address as shall be designated by such party in a written notice to
the other parties hereto. All such notices and communications shall be
effective, upon receipt, or in the case of (a) notice by mail, five (5) days
after being deposited in

 

158



--------------------------------------------------------------------------------

the United States mail, first class postage prepaid, (b) notice by e-mail, when
verbal or electronic communication of receipt is obtained, or (c) notice by
facsimile copy, when verbal communication of receipt is obtained.

Section 13.3 Ratable Payments.

If any Secured Party, whether by setoff or otherwise, has payment made to it
with respect to any portion of the Obligations owing to such Secured Party
(other than payments received pursuant to Section 10.1) in a greater proportion
than that received by any other Secured Party, such Secured Party agrees,
promptly upon demand, to purchase for cash without recourse or warranty a
portion of the Obligations held by the other Secured Parties so that after such
purchase each Secured Party will hold its ratable proportion of the Obligations;
provided that if all or any portion of such excess amount is thereafter
recovered from such Secured Party, such purchase shall be rescinded and the
purchase price restored to the extent of such recovery, but without interest.

Section 13.4 No Waiver; Remedies.

No failure on the part of the Administrative Agent, the Trustee or a Secured
Party to exercise, and no delay in exercising, any right or remedy hereunder
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right or remedy hereunder preclude any other or further exercise thereof or
the exercise of any other right. The rights and remedies herein provided are
cumulative and not exclusive of any rights and remedies provided by law.

Section 13.5 Binding Effect; Benefit of Agreement.

This Agreement shall be binding upon and inure to the benefit of the Borrower,
the Servicer, the Administrative Agent, the Trustee, the Secured Parties and
their respective successors and permitted assigns. Each Servicer Indemnified
Party and each Indemnified Party shall be an express third-party beneficiary of
this Agreement to the extent set forth herein.

Section 13.6 Term of this Agreement.

This Agreement, including, without limitation, the Borrower’s representations
and covenants set forth in Articles IV and V, and the Servicer’s
representations, covenants and duties set forth in Articles IV and V, creates
and constitutes the continuing obligation of the parties hereto in accordance
with its terms, and shall remain in full force and effect during the Covenant
Compliance Period; provided that the rights and remedies with respect to any
breach of any representation and warranty made or deemed made by the Borrower or
the Servicer pursuant to Articles IV and V, the provisions, including, without
limitation the indemnification and payment provisions, of Article X,
Section 2.13, Section 13.9, Section 13.10 and Section 13.11, shall be continuing
and shall survive (i) any termination of this Agreement and the occurrence of
the Collection Date, (ii) with respect to the rights and remedies of the Class A
Lenders under Article X, any sale by the Class A Lenders of the Class A
Obligations hereunder and (iii) with respect to the rights and remedies of the
Class B Lenders under Article X, any sale by the Class B Lenders of the Class B
Obligations hereunder.

 

159



--------------------------------------------------------------------------------

Section 13.7 Governing Law; Consent to Jurisdiction; Waiver of Objection to
Venue; Service of Process.

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK. EACH OF THE PARTIES HERETO HEREBY WAIVES
ANY OBJECTION BASED ON FORUM NON CONVENIENS, AND ANY OBJECTION TO VENUE OF ANY
ACTION INSTITUTED HEREUNDER IN ANY OF THE AFOREMENTIONED COURTS AND CONSENTS TO
THE GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY SUCH
COURT.

Each of the Borrower and the Servicer agrees that service of process may be
effected by mailing a copy thereof by registered or certified mail, postage
prepaid, to the Borrower or the Servicer, as applicable, at its address
specified in Annex A to this Agreement or at such other address as the
Administrative Agent shall have been notified in accordance herewith. Nothing in
this Section 13.7 shall affect the right of the Lenders or the Administrative
Agent to serve legal process in any other manner permitted by law.

Section 13.8 Waivers.

(a) Each of the Servicer and the Borrower hereby irrevocably and
unconditionally:

(i) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Transaction Documents to which it is a
party, or for recognition and enforcement of any judgment in respect thereof, to
the non-exclusive general jurisdiction of the courts of the State of New York,
the courts of the United States of America for the Southern District of New
York, and appellate courts from any thereof;

(ii) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(iii) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower or the
Servicer, as applicable;

(iv) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(v) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section 13.8 any special, indirect, exemplary, punitive or consequential
(including loss of profit) damages.

(b) TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE PARTIES HERETO HEREBY
WAIVES ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER
SOUNDING IN CONTRACT, TORT, OR OTHERWISE BETWEEN THE PARTIES HERETO ARISING OUT
OF, CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP BETWEEN ANY OF
THEM IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
INSTEAD, ANY SUCH DISPUTE RESOLVED IN COURT WILL BE RESOLVED IN A BENCH TRIAL
WITHOUT A JURY.

 

160



--------------------------------------------------------------------------------

Section 13.9 Costs and Expenses.

(a) In addition to the rights of indemnification granted to the Indemnified
Parties under Article X hereof, the Borrower agrees to pay on demand all
reasonable costs and expenses of the Administrative Agent, the Trustee and the
Secured Parties incurred in connection with the preparation, execution,
delivery, administration (including periodic auditing), renewal, amendment or
modification of, or any waiver or consent issued in connection with, this
Agreement and the other documents to be delivered hereunder or in connection
herewith, including, without limitation, the reasonable fees and out-of-pocket
expenses of counsel for the Administrative Agent, the Trustee and the Secured
Parties with respect thereto and with respect to advising the Administrative
Agent, the Trustee and the Secured Parties as to their respective rights and
remedies under this Agreement and the other documents to be delivered hereunder
or in connection herewith, and all reasonable costs and expenses, if any
(including reasonable counsel fees and expenses), incurred by the Administrative
Agent, the Trustee or the Secured Parties in connection with the enforcement of
this Agreement by such Person and the other documents to be delivered hereunder
or in connection herewith.

(b) The Borrower shall pay, on the Payment Date following receipt of a request
therefor, all other reasonable costs and expenses that have been invoiced at
least ten (10) Business Days prior to such Payment Date and incurred by the
Administrative Agent and the Secured Parties, in each case in connection with
periodic audits of the Borrower’s books and records.

Section 13.10 No Proceedings. Each of the parties hereto (other than the
Administrative Agent) hereby agrees that it will not institute against, or join
any other Person in instituting against, the Borrower or the Equityholder any
Insolvency Proceeding so long as there shall not have elapsed one year and one
day (or such longer preference period as shall then be in effect) since the end
of the Covenant Compliance Period.

Section 13.11 Recourse Against Certain Parties.

(a) No recourse under or with respect to any obligation, covenant or agreement
(including, without limitation, the payment of any fees or any other
obligations) of any party hereto as contained in this Agreement or any other
agreement, instrument or document entered into by it pursuant hereto or in
connection herewith shall be had against any incorporator, affiliate,
stockholder, officer, partner, member, manager, employee or director thereof by
the enforcement of any assessment or by any legal or equitable proceeding, by
virtue of any statute or otherwise; it being expressly agreed and understood
that the agreements of each party hereto

 

161



--------------------------------------------------------------------------------

contained in this Agreement and all of the other agreements, instruments and
documents entered into by it pursuant hereto or in connection herewith are, in
each case, solely the corporate or limited liability company obligations of such
party and that no personal liability whatsoever shall attach to or be incurred
by such party or any incorporator, stockholder, affiliate, officer, partner,
member, manager, employee or director thereof under or by reason of any of the
obligations, covenants or agreements of any such party hereto contained in this
Agreement or in any other such instruments, documents or agreements, or that are
implied therefrom, and that any and all personal liability of any party hereto
and each incorporator, stockholder, affiliate, officer, partner, member,
manager, employee or director thereof or any of them, for breaches by any such
party hereto of any such obligations, covenants or agreements, which liability
may arise either at common law or at equity, by statute or constitution, or
otherwise, is hereby expressly waived as a condition of and in consideration for
the execution of this Agreement; provided that the foregoing non-recourse
provisions shall in no way affect any rights the Secured Parties might have
against any incorporator, affiliate, stockholder, officer, employee, partner,
member, manager or director of any the Borrower, the Servicer, the Originator or
the Equityholder to the extent of any fraud, misappropriation, embezzlement or
any other financial crime constituting a felony by such Person.

(b) Notwithstanding any contrary provision set forth herein, no claim may be
made by the Borrower, the Servicer or any other Person against the
Administrative Agent and the Secured Parties or their respective Affiliates,
directors, officers, employees, attorneys or agents for any special, indirect,
consequential or punitive damages in respect to any claim for breach of contract
or any other theory of liability arising out of or related to the transactions
contemplated by this Agreement, or any act, omission or event occurring in
connection therewith; and each of the Borrower and the Servicer hereby waives,
releases, and agrees not to sue upon any claim for any such damages, whether or
not accrued and whether or not known or suspected.

(c) Notwithstanding any contrary provision set forth herein, no claim may be
made by the Servicer against the Borrower or its Affiliates, directors,
officers, employees, attorneys or agents for any special, indirect,
consequential or punitive damages in respect to any claim for breach of contract
or any other theory of liability arising out of or related to the transactions
contemplated by this Agreement, or any act, omission or event occurring in
connection therewith; and the Servicer hereby waives, releases, and agrees not
to sue upon any claim for any such damages, whether or not accrued and whether
or not known or suspected.

(d) No obligation or liability to any Obligor under any of the Loans is intended
to be assumed by the Administrative Agent and the Secured Parties under or as a
result of this Agreement and the transactions contemplated hereby.

(e) The provisions of this Section 13.11 shall survive the termination of this
Agreement.

Section 13.12 Protection of Right, Title and Interest in the Collateral; Further
Action Evidencing Advances.

(a) The Servicer (on behalf of the Borrower) shall cause this Agreement, all
amendments hereto and/or all financing statements and continuation statements
and any other

 

162



--------------------------------------------------------------------------------

necessary documents covering the right, title and interest of the Trustee for
the benefit of the Secured Parties, and of the Secured Parties to the Collateral
to be promptly recorded, registered and filed, and at all times to be kept
recorded, registered and filed, all in such manner and in such places as may be
required by law fully to preserve and protect the right, title and interest of
the Trustee for the benefit of the Secured Parties, hereunder to all property
comprising the Collateral. The Borrower shall cooperate fully with the Servicer
in connection with the obligations set forth above and will execute any and all
documents reasonably required to fulfill the intent of this Section 13.12(a).

(b) The Borrower agrees that from time to time, at its expense, it will promptly
authorize, execute and deliver all instruments and documents, and take all
actions, that the Administrative Agent may reasonably request in order to
perfect, protect or more fully evidence the security interest granted in the
Collateral, or to enable the Administrative Agent or the Secured Parties to
exercise and enforce their rights and remedies hereunder or under any other
Transaction Document.

(c) If the Borrower or the Servicer fails to perform any of its obligations
hereunder, the Administrative Agent or any Secured Party may (but shall not be
required to) perform, or cause performance of, such obligation; and the
Administrative Agent’s or such Secured Party’s costs and expenses incurred in
connection therewith shall be payable as provided in Article X. The Borrower
irrevocably authorizes the Administrative Agent and appoints the Administrative
Agent as its attorney-in-fact to act on behalf of the Borrower (i) to complete
on behalf of the Borrower as debtor and to file financing statements necessary
or desirable in the Administrative Agent’s sole discretion to perfect and to
maintain the perfection and priority of the interest of the Secured Parties in
the Collateral, including those that describe the Collateral as “all assets,” or
words of similar effect, and (ii) to file a carbon, photographic or other
reproduction of this Agreement or any financing statement with respect to the
Collateral as a financing statement in such offices as the Administrative Agent
in its sole discretion deems necessary or desirable to perfect and to maintain
the perfection and priority of the interests of the Secured Parties in the
Collateral. This appointment is coupled with an interest and is irrevocable.

(d) Without limiting the generality of the foregoing, the Borrower (or the
Servicer on its behalf) will, not earlier than six (6) months and not later than
one (1) month prior to the fifth (5th) anniversary of the date of filing of the
financing statement referred to in Section 3.1(m) or any other financing
statement filed pursuant to this Agreement or in connection with any Advance
hereunder, unless the Covenant Compliance Period shall have ended, authorize,
and deliver and file or cause to be filed an appropriate continuation statement
with respect to such financing statement.

Section 13.13 Confidentiality.

(a) Each of the Administrative Agent, the Secured Parties, the Trustee, the
Borrower and the Servicer shall maintain and shall cause each of its employees
and officers to maintain the confidentiality of the Agreement and all
information with respect to the other parties, including all information
regarding the business and beneficial ownership of the Borrower and the Servicer
hereto and their respective businesses obtained by it or them in

 

163



--------------------------------------------------------------------------------

connection with the structuring, negotiating and execution of the transactions
contemplated herein, except that each such party and its officers and employees
may (i) disclose such information to its external accountants, investigators,
auditors, attorneys, investors, potential investors or other agents, including
any Approved Valuation Firm, engaged by such party in connection with any due
diligence or comparable activities with respect to the transactions and Loans
contemplated herein and the agents of such Persons (“Excepted Persons”);
provided that each Excepted Person shall, as a condition to any such disclosure,
agree for the benefit of the Administrative Agent, the Secured Parties, the
Trustee, the Servicer and the Borrower that such information shall be used
solely in connection with such Excepted Person’s evaluation of, or relationship
with, the Borrower and its affiliates, (ii) disclose the existence of the
Agreement, but not the financial terms thereof, (iii) disclose such information
as is required by Applicable Law, and (iv) disclose this Agreement and such
information in any suit, action, proceeding or investigation (whether in law or
in equity or pursuant to arbitration) involving any of the Transaction Documents
for the purpose of defending itself, reducing its liability, or protecting or
exercising any of its claims, rights, remedies, or interests under or in
connection with any of the Transaction Documents. It is understood that the
financial terms that may not be disclosed except in compliance with this
Section 13.13(a) include, without limitation, all fees and other pricing terms,
and all Events of Default, Servicer Defaults, and priority of payment
provisions.

(b) Anything herein to the contrary notwithstanding, each of the Borrower and
the Servicer hereby consents to the disclosure of any nonpublic information with
respect to it (i) to the Administrative Agent, the Trustee or the Secured
Parties by each other, (ii) by the Administrative Agent, the Trustee and the
Secured Parties to any prospective or actual assignee or participant of any of
them provided such Person agrees to hold such information confidential in
accordance with the terms hereof, or (iii) by the Administrative Agent, and the
Secured Parties to any Rating Agency, any commercial paper dealer or provider of
a surety, guaranty or credit or liquidity enhancement to any Lender, and to any
officers, directors, employees, outside accountants and attorneys of any of the
foregoing, provided each such Person is informed of the confidential nature of
such information and agrees to hold such information confidential. In addition,
the Secured Parties, the Administrative Agent, and the Servicer may disclose any
such nonpublic information as required pursuant to any law, rule, regulation,
direction, request or order of any judicial, administrative or regulatory
authority or proceedings (whether or not having the force or effect of law).

(c) Notwithstanding anything herein to the contrary, the foregoing shall not be
construed to prohibit (i) disclosure of any and all information that is or
becomes publicly known; (ii) disclosure of any and all information (A) if
required to do so by any applicable statute, law, rule or regulation, (B) to any
government agency or regulatory body having or claiming authority to regulate or
oversee any respects of the Administrative Agents’, the Secured Parties’, the
Trustee’s, the Servicer’s or the Borrower’s business or that of their
affiliates, (C) pursuant to any subpoena, civil investigative demand or similar
demand or request of any court, regulatory authority, arbitrator or arbitration
to which the Administrative Agent, the Secured Parties, the Trustee, the
Servicer or the Borrower or an officer, director, employer, shareholder or
affiliate of any of the foregoing is a party, (D) (1) to the extent required by
Applicable Law, the filing of any Transaction Document (other than the Fee
Letter) (together with any exhibits and schedules thereto) as an exhibit to the
Equityholder’s filings with the SEC or otherwise (including in connection with
an N-2 amendment by the Equityholder) or (2) in any preliminary or final

 

164



--------------------------------------------------------------------------------

offering circular, registration statement or contract or other document approved
in advance by the Borrower or, to the extent information with respect to the
Servicer is included therein, the Servicer, (E) to any affiliate, independent or
internal auditor, agent (including any potential sub-or-successor servicer),
employee or attorney of the Trustee or the Servicer having a need to know the
same, (F) to any Person whose consent is required or to whom notice is required
to be given in connection with the Borrower’s acquisition or disposition of any
Loan or any assignment thereof, or (G) to any Person when required for USA
PATRIOT Act or other “know your customer” purposes, provided that the Trustee or
the Servicer, as applicable, advises such recipient of the confidential nature
of the information being disclosed; or (iii) any other disclosure authorized by
the Borrower or the Servicer, as applicable.

Section 13.14 Execution in Counterparts; Severability; Integration.

This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts (including by facsimile), each of which
when so executed shall be deemed to be an original and all of which when taken
together shall constitute one and the same agreement. In case any provision in
or obligation under this Agreement shall be invalid, illegal or unenforceable in
any jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby. This
Agreement, the other Transaction Documents and any agreements or letters
(including fee letters) executed in connection herewith contain the final and
complete integration of all prior expressions by the parties hereto with respect
to the subject matter hereof and shall constitute the entire agreement among the
parties hereto with respect to the subject matter hereof, superseding all prior
oral or written understandings.

Section 13.15 Waiver of Setoff.

Each of the parties hereto hereby waives any right of setoff it may have or to
which it may be entitled under this Agreement from time to time against any
Lender or its assets.

Section 13.16 Assignments by the Lenders.

(a) With the prior written consent of the Borrower (which consent shall not be
unreasonably withheld) and the Administrative Agent, each Lender may at any time
assign, grant a security interest or sell a participation interest in such
Lender’s rights and obligations hereunder and interest herein in whole or in
part and/or any Advance (or portion thereof) or any VFN (or any portion thereof)
to any Person rated “A3” or higher by Moody’s or “A” or higher by S&P; provided
that (i) no transfer of any Advance (or any portion thereof) or of any VFN (or
any portion thereof) shall be made unless such transfer is exempt from the
registration requirements of the Securities Act and any applicable state
securities laws or is made in accordance with the Securities Act and such laws,
and is made only to either an “accredited investor” as defined in paragraphs
(a)(1), (2), (3), or (7) of Rule 501 of Regulation D under the Securities Act
(or any entity in which all of the equity owners are entities described within
such paragraphs) or to a “qualified institutional buyer” as defined in Rule 144A
under the Securities Act, (ii) following the occurrence and during the
continuation of an Event of Default, no such consent of the Borrower shall be
required and the Person to whom the Lender assigns, grants a

 

165



--------------------------------------------------------------------------------

security interest or sells a participation interest of any Advance (or portion
thereof) or VFN (or portion thereof) shall not be required to meet the
aforementioned rating threshold of “A3” or higher by Moody’s or “A” or higher by
S&P, (iii) in the case of an assignment of any Advance (or any portion thereof)
or of any VFN (or of any portion thereof), the assignee executes and delivers to
the Servicer, the Borrower and the Administrative Agent a fully executed
Transferee Letter substantially in the form of Exhibit G hereto (a “Transferee
Letter”), (iv) any Lender may assign or participate all or a portion of its
interests hereunder or under its VFN without the consent of the Borrower to any
Person rated “A3” or higher by Moody’s or “A” or higher by S&P upon such
Lender’s good faith determination that such assignment or participation is
required for regulatory reasons, and (v) no Lender shall need prior consent of
the Borrower to assign, grant a security interest in, sell a participation
interest in any Advance (or portion thereof) or any VFN (or portion thereof) to
an Affiliate or another Lender that meets the aforementioned ratings thresholds.
Notwithstanding anything contained in this Agreement to the contrary, if any
Lender (other than Wells Fargo) becomes a Defaulting Lender, unless such Lender
shall have been deemed to no longer be a Defaulting Lender pursuant to
Section 2.21(b), then, in each case, the Administrative Agent with consent of
Borrower (not to be unreasonably withheld) shall have the right to cause such
Person to assign its entire interest in the Advances and this Agreement to a
transferee selected by the Administrative Agent in an assignment which satisfies
the conditions set forth in the first sentence of this Section 13.16(a). The
parties to any such assignment, grant or sale of a participation interest shall
execute and deliver to the Administrative Agent, for its acceptance and
recording in its books and records, such agreement or document as may be
satisfactory to such parties and the Administrative Agent. The Borrower shall
not assign or delegate, or grant any interest in, or permit any Lien to exist
upon, any of the Borrower’s rights, obligations or duties under this Agreement
without the prior written consent of the Administrative Agent.

(b) Notwithstanding any other provision of this Section 13.16, any Lender may at
any time pledge or grant a security interest in all or any portion of its rights
(including, without limitation, rights to payment of principal and interest)
under this Agreement to secure obligations of such Lender to a Federal Reserve
Bank, without notice to or consent of the Borrower or the Administrative Agent;
provided that no such pledge or grant of a security interest shall release such
Lender from any of its obligations hereunder, or substitute any such pledgee or
grantee for such Lender as a party hereto.

(c) The Administrative Agent, acting solely for this purpose as an agent of
Borrower, shall maintain at one of its lending offices, a copy of each transfer
pursuant to Section 13.16(a) delivered to it and a register for the recordation
of the names and addresses of the Lenders, and the Commitments of, and principal
amounts of the Advances owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”). Transfer by a Lender of its rights hereunder or
under any VFN may be effected only by the recording by the Administrative Agent
of the identity of the transferee in the Register. The entries in the Register
shall be conclusive, and Borrower, the Servicer the Administrative Agent and the
Lenders may treat each Person whose name is recorded in the Register pursuant to
the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The register shall be available for
inspection by Borrower, the Servicer and any Lender, at any reasonable time and
from time to time upon reasonable prior notice.

 

166



--------------------------------------------------------------------------------

Section 13.17 Heading and Exhibits.

The headings herein are for purposes of reference only and shall not otherwise
affect the meaning or interpretation of any provision hereof. The schedules and
exhibits attached hereto and referred to herein shall constitute a part of this
Agreement and are incorporated into this Agreement for all purposes.

Section 13.18 Intent of the Parties.

It is the intent and understanding of each party hereto that the Advances are
loans from the Lenders to the Borrower and do not constitute a “security” within
the meaning of Section 8-102(15) of the UCC.

Section 13.19 Non-Confidentiality of Tax Treatment.

All parties hereto agree that each of them and each of their employees,
representatives, and other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the transaction
and all materials of any kind (including, without limitation, opinions or other
tax analyses) that are provided to any of them relating to such tax treatment
and tax structure. “Tax treatment” and “tax structure” shall have the same
meaning as such terms have for purposes of Treasury Regulation Section 1.6011-4;
provided that with respect to any document or similar item that in either case
contains information concerning the tax treatment or tax structure of the
transaction as well as other information, the provisions of this Section 13.19
shall only apply to such portions of the document or similar item that relate to
the tax treatment or tax structure of the transactions contemplated hereby.

[Remainder of Page Intentionally Left Blank.]

 

167



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

BORROWER: NEWSTAR ARLINGTON FUNDING LLC By:  

NewStar Financial, Inc.,
its Designated Manager

By:  

/s/ JOHN J. FRISHKOPF

Name:   John J. Frishkopf Title:   Treasurer

 

Loan and Security Agreement



--------------------------------------------------------------------------------

SERVICER: NEWSTAR FINANCIAL, INC. By:  

/s/ JOHN J. FRISHKOPF

Name:   John J. Frishkopf Title:   Treasurer

 

[Signatures Continued on the Following Page]

Loan and Security Agreement



--------------------------------------------------------------------------------

THE ADMINISTRATIVE AGENT: WELLS FARGO SECURITIES, LLC, in its capacity as
Administrative Agent By:  

/s/ MATT JENSEN

Name:   Matt Jensen Title:   Vice President CLASS A LENDER: WELLS FARGO BANK,
NATIONAL ASSOCIATION By:  

/s/ KEVIN SUNDAY

Name:   Kevin Sunday Title:   Director CLASS B LENDER: NEWSTAR FINANCIAL, INC.
By:  

/s/ JOHN J. FRISHKOPF

Name:   John J. Frishkopf Title:   Treasurer

 

[Signatures Continued on the Following Page]

Loan and Security Agreement



--------------------------------------------------------------------------------

THE TRUSTEE: U.S. BANK NATIONAL ASSOCIATION, not in its individual capacity but
solely as Trustee By:  

/s/ KYLE HARCOURT

Name:   Kyle Harcourt Title:   Vice President DOCUMENT CUSTODIAN: U.S. BANK
NATIONAL ASSOCIATION By:  

/s/ KYLE HARCOURT

Name:   Kyle Harcourt Title:   Vice President

 

Loan and Security Agreement



--------------------------------------------------------------------------------

Annex A

NEWSTAR ARLINGTON FUNDING LLC

as Borrower

500 Boylston Street, Suite 1250

Boston, Massachusetts 02116

Attention: Brian Forde

Telephone: (617) 848-4373

Fax: (617) 848-4300

with a copy to:

NewStar Financial, Inc.

500 Boylston Street, Suite 1250

Boston, Massachusetts 02116

Attention: Rob Brown

Telephone: (617) 848-2558

Fax: (617) 848-4399

NEWSTAR FINANCIAL, INC.

as Servicer or Originator

500 Boylston Street, Suite 1250

Boston, Massachusetts 02116

Attention: Brian Forde

Telephone: (617) 848-4373

Fax: (617) 848-4300

NEWSTAR ARLINGTON FUND LLC

as Equityholder

500 Boylston Street, Suite 1250

Boston, Massachusetts 02116

Attention: Brian Forde

Telephone: (617) 848-4373

Fax: (617) 848-4300

with a copy to:

NewStar Financial, Inc.

500 Boylston Street, Suite 1250

Boston, Massachusetts 02116

Attention: Rob Brown

Telephone: (617) 848-2558

Fax: (617) 848-4399

 

Annex A to LSA



--------------------------------------------------------------------------------

WELLS FARGO SECURITIES, LLC,

as Administrative Agent

Duke Energy Center

550 South Tryon Street

5th Floor

MAC D1086-051

Charlotte, NC 28202

Attention: Kevin Sunday

Facsimile: (704) 715-0067

Confirmation: (704) 410-2384

All electronic dissemination of Notices should be sent to
scp.mmloans@wellsfargo.com

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Class A Lender

Duke Energy Center

550 South Tryon Street

5th Floor

MAC D1086-051

Charlotte, NC 28202

Attention: Kevin Sunday

Facsimile: (704) 715-0067

Confirmation: (704) 410-2384

All electronic dissemination of Notices should be sent to
scp.mmloans@wellsfargo.com

U.S. BANK NATIONAL ASSOCIATION (Document Custody Facilities)

1719 Otis Way

Mail Code: Ex - SC - FLOR

Florence, South Carolina 29501

Attn: Steve Garrett

Ref: NewStar Arlington Funding/Wells Fargo Warehouse

Facsimile No.: 843-673-0162

Confirmation No: 843-676-8901

U.S. BANK NATIONAL ASSOCIATION (Corporate Trust Office)

Corporate Trust Services - CDO Unit

One Federal Street, Third Floor

Boston, Massachusetts 02110

Attn: Kyle Harcourt

Reference: NewStar Arlington Funding/Wells Fargo Warehouse

Facsimile No.: 503-258-6028

Confirmation No: 617-603-6506

NEWSTAR FINANCIAL, INC.

as Class B Lender

500 Boylston Street, Suite 1250

Boston, Massachusetts 02116

Attention: Brian Forde

Telephone: (617) 848-4373

Fax: (617) 848-4300

 

2



--------------------------------------------------------------------------------

Annex B

 

Lender

  

Commitment

Wells Fargo Bank, National Association

   $147,000,000 of Class A Advances

NewStar Financial, Inc.

   $28,000,000 of Class B Advances

 

Annex A to LSA